Exhibit 10.1

 

Execution Version

 

SERIES A PREFERRED UNIT AND WARRANT

 

PURCHASE AGREEMENT

 

among

 

USA COMPRESSION PARTNERS, LP

 

and

 

THE PURCHASERS PARTY HERETO

 

 

January 15, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

 

Section 1.01

Definitions

1

 

Section 1.02

Accounting Procedures and Interpretation

7

 

 

 

 

ARTICLE II. AGREEMENT TO SELL AND PURCHASE

8

 

 

 

 

 

Section 2.01

Sale and Purchase

8

 

Section 2.02

Closing

8

 

Section 2.03

Mutual Conditions

8

 

Section 2.04

Conditions to Each Purchaser’s Obligations

9

 

Section 2.05

Conditions to the Partnership’s Obligations

9

 

Section 2.06

Deliveries at the Closing

10

 

Section 2.07

Allocation of Purchase Price

12

 

Section 2.08

Independent Nature of Purchasers’ Obligations and Rights

12

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP

13

 

 

 

 

 

Section 3.01

Existence

13

 

Section 3.02

Capitalization and Valid Issuance of Units

13

 

Section 3.03

Ownership of the Material Subsidiaries

14

 

Section 3.04

USAC SEC Documents

15

 

Section 3.05

Financial Statements

15

 

Section 3.06

Independent Registered Public Accounting Firm

16

 

Section 3.07

No Material Adverse Change

16

 

Section 3.08

No Registration Required

16

 

Section 3.09

No Restrictions or Registration Rights

16

 

Section 3.10

Litigation

16

 

Section 3.11

No Default

16

 

Section 3.12

No Conflicts

17

 

Section 3.13

Authority: Enforceability

17

 

Section 3.14

Approvals

17

 

Section 3.15

Distribution Restrictions

18

 

Section 3.16

MLP Status

18

 

Section 3.17

Investment Company Status

18

 

Section 3.18

Certain Fees

18

 

Section 3.19

Labor and Employment Matters

18

 

Section 3.20

Insurance

19

 

Section 3.21

Internal Controls

19

 

Section 3.22

Disclosure Controls and Procedures

19

 

Section 3.23

Sarbanes-Oxley

19

 

Section 3.24

Listing and Maintenance Requirements

19

 

i

--------------------------------------------------------------------------------


 

 

Section 3.25

Environmental Compliance

19

 

Section 3.26

ERISA Compliance

20

 

Section 3.27

Tax Returns; Taxes

20

 

Section 3.28

Permits

21

 

Section 3.29

Required Disclosures and Descriptions

21

 

Section 3.30

Title to Property

21

 

Section 3.31

Rights-of-Way

22

 

Section 3.32

Form S-3 Eligibility

22

 

Section 3.33

Anti-Corruption Law

22

 

Section 3.34

Money Laundering Laws

22

 

Section 3.35

Sanctions

23

 

Section 3.36

Related Party Transactions

23

 

Section 3.37

No Side Agreements

23

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

23

 

 

 

 

 

Section 4.01

Existence

23

 

Section 4.02

Authorization, Enforceability

23

 

Section 4.03

No Breach

24

 

Section 4.04

Certain Fees

24

 

Section 4.05

Unregistered Securities

24

 

Section 4.06

Sufficient Funds

26

 

Section 4.07

No Prohibited Trading

26

 

 

ARTICLE V. COVENANTS

26

 

 

 

 

 

Section 5.01

Conduct of Business

26

 

Section 5.02

Listing of Units

27

 

Section 5.03

Cooperation; Further Assurances

27

 

Section 5.04

Lock-up Agreement

27

 

Section 5.05

Tax Estimates

28

 

Section 5.06

Tax Information

29

 

Section 5.07

Use of Proceeds

29

 

Section 5.08

Transaction Document Indemnity Claims

29

 

 

 

 

ARTICLE VI. INDEMNIFICATION, COSTS AND EXPENSES

29

 

 

 

 

 

Section 6.01

Indemnification by the Partnership

29

 

Section 6.02

Indemnification by the Purchasers

30

 

Section 6.03

Indemnification Procedure

31

 

Section 6.04

Tax Matters

32

 

 

ARTICLE VII. TERMINATION

32

 

 

 

 

 

Section 7.01

Termination

32

 

Section 7.02

Certain Effects of Termination

33

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII. MISCELLANEOUS

33

 

 

 

 

 

Section 8.01

Expenses

33

 

Section 8.02

Interpretation

34

 

Section 8.03

Survival of Provisions

34

 

Section 8.04

No Waiver: Modifications in Writing

35

 

Section 8.05

Binding Effect; Assignment

35

 

Section 8.06

Non-Disclosure

35

 

Section 8.07

Communications

36

 

Section 8.08

Removal of Legend

37

 

Section 8.09

Entire Agreement

37

 

Section 8.10

Governing Law: Submission to Jurisdiction

38

 

Section 8.11

Waiver of Jury Trial

38

 

Section 8.12

Exclusive Remedy

38

 

Section 8.13

No Recourse Against Others

39

 

Section 8.14

No Third-Party Beneficiaries

39

 

Section 8.15

Execution in Counterparts

40

 

SCHEDULE A - Purchaser Allocations

 

SCHEDULE B - Material Subsidiaries

 

SCHEDULE C - Allocation of Payments

 

 

 

EXHIBIT A — Form of Opinion of Vinson & Elkins L.L.P.

A-1

EXHIBIT B — Form of Second A&R Limited Partnership Agreement

B-1

EXHIBIT C — Form of Registration Rights Agreement

C-1

EXHIBIT D — Form of General Partner Waiver

D-1

EXHIBIT E — Form of Warrant

E-1

EXHIBIT F — Form of Board Representation Agreement

F-1

 

iii

--------------------------------------------------------------------------------


 

SERIES A PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT

 

This SERIES A PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT, dated as of
January 15, 2018 (this “Agreement”), is entered into by and among USA
COMPRESSION PARTNERS, LP, a Delaware limited partnership (the “Partnership”),
and the purchasers set forth in Schedule A hereto (the “Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, (i) the Purchased Units (as
defined below) and (ii) the Warrants (as defined below), each in accordance with
the provisions of this Agreement; and

 

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units, the PIK Units (as
defined below),the Conversion Units (as defined below) and the Warrant Exercise
Units (as defined below).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01         Definitions. As used in this Agreement, the following terms
have the meanings indicated:

 

“Additional Up-Front Fee” means an amount of cash equal to 1% of the Purchase
Price.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates and
(b) with respect to any Purchaser that is an investment fund, investment account
or investment company, any other investment fund, investment account or
investment company that is managed, advised or sub-advised by the same
investment advisor as such Purchaser or by an Affiliate of such investment
advisor, shall be considered controlled by, and an Affiliate of, such Purchaser.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Anti-Corruption Law” has the meaning specified in Section 3.33.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

 

“Bridge Loan” means that certain Bridge Loan contemplated by the Commitment
Letter.

 

1

--------------------------------------------------------------------------------


 

“Capital Account” has the meaning specified in the Second A&R LPA.

 

“Closing” has the meaning specified in Section 2.02.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment Letter” means that certain Commitment Letter, dated as of the date
hereof, pursuant to which JPMorgan Chase Bank, N.A. and Barclays Bank PLC shall
commit to the Partnership funds totaling (a) $725,000,000.00 plus (b) at least
$1,100,000,000.00.

 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Confidentiality Agreements” means the confidentiality agreements entered into
by the Partnership and each of the Purchasers or their Affiliates, as
applicable, as may be amended from time to time.

 

“Consent” has the meaning specified in Section 3.14.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Contribution Agreement” means a Contribution Agreement, dated as of the date
hereof, by and among ETP, Energy Transfer Partners GP, L.P., a Delaware limited
partnership, ETC Compression, LLC, a Delaware limited liability company, the
Partnership and, solely for purposes of Section 5.18(b) and Section 10.1
thereof, ETE.

 

“Conversion Units” means the Common Units issuable upon conversion or redemption
of the Purchased Units or PIK Units.

 

“Credit Agreement” means the Fifth Amended and Restated Credit Agreement, dated
as of December 13, 2013, among the Partnership, the Operating Subsidiaries,
JPMorgan Chase Bank, N.A., as Agent, and the lenders party thereto, as amended
or any credit agreement entered into to refinance or replace such credit
agreement, as applicable, and, if applicable, the Bridge Loan.

 

“Debt Agreements” means, collectively, the Credit Agreement and any New USAC
Indenture.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Drop-Dead Date” means June 30, 2018 unless (a) the Outside Date (as defined in
the Contribution Agreement) has been extended pursuant to the terms thereof,
(b) the Partnership provides written notice of such extension to the Purchasers
hereunder and (c) within five Business Days of delivery of such written notice,
the Partnership pays to the Purchasers the Up-Front Fee

 

2

--------------------------------------------------------------------------------


 

by wire transfer of immediately available funds in the amounts and to the
Persons as set forth on Schedule C attached hereto, in which event the Drop-Dead
Date shall be September 30, 2018.

 

“Environmental Law” has the meaning specified in Section 3.25.

 

“ERISA” has the meaning specified in Section 3.26.

 

“ERISA Affiliate” has the meaning specified in Section 3.26

 

“ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.

 

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“FCPA” has the meaning specified in Section 3.35.

 

“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Purchase Price multiplied by the number of Purchased Units to be
purchased by such Purchaser on the Closing Date pursuant to Section 2.01 and as
set forth on Schedule A.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.

 

“General Partner” means USA Compression GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.

 

“GP Interest” has the meaning specified in Section 3.02(a).

 

“Hazardous Material” means (A) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (B) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (C) any petroleum or petroleum product, (D) any
polychlorinated biphenyl and (E) any pollutant or contaminant or other chemical,
material, waste or substance regulated under or within the meaning of, or for
which standards of conduct or liability may be imposed pursuant to, any
Environmental Law.

 

3

--------------------------------------------------------------------------------


 

“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).

 

“Indemnified Party” has the meaning specified in Section 6.03(b).

 

“Indemnifying Party” has the meaning specified in Section 6.03(b).

 

“Knowledge” means, with respect to the Partnership or the USAC Parties, the
actual knowledge of Eric Long, Matthew Liuzzi and Christopher Porter.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

 

“Material Adverse Effect” means any event, change, fact, development,
circumstance, condition, matter or occurrence that, individually or in the
aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be reasonably
likely to be materially adverse to, or has had or would be reasonably likely to
have a material adverse effect on or change in (a) the business, condition
(financial or otherwise), assets, liabilities or operations of the Partnership
Entities, taken as a whole (including, their respective assets, Properties or
businesses, taken as a whole) or (b) the ability of any of the Partnership
Entities, as applicable, to perform their obligations under the Transaction
Documents; provided, however, that a Material Adverse Effect shall not include
any adverse effect on the foregoing to the extent such adverse effect results
from, arises out of, or relates to (i) a general deterioration in the economy or
changes in the general state of the markets or industries in which any of the
Partnership Entities operates (including, for the avoidance of doubt, adverse
changes (A) in commodity prices, (B) in capital spending by energy sector
participants or their customers, (C) in production profiles in oil and gas
producing basins in North America and (D) otherwise associated with the effects
of distress in the energy sector as of the date of this Agreement and the
resulting effect on the Partnership Entities, taken as a whole), except, with
respect to this clause (i), to the extent that such Partnership Entities, taken
as a whole, are adversely affected in a disproportionate manner as compared to
other industry participants, (ii) any deterioration in the condition of the
capital markets or any inability on the part of the Partnership Entities to
access the capital markets, (iii) the outbreak or escalation of hostilities
involving the United States, the declaration by the United States of a national
emergency, acts of war (whether or not declared) or the occurrence of any other
calamity or crisis, including acts of terrorism, hurricane, flood, tornado,
earthquake or other natural disaster, (iv) any change in accounting requirements
or principles imposed upon the Partnership Entities or their respective
businesses or any change in applicable Law, or the interpretation thereof, other
than a change that would result in the Partnership being treated as a
corporation for United States federal tax purposes, (v) any change in the credit
rating and/or outlook of any of the Partnership Entities or any of their
securities (except that the underlying causes of any such changes may be
considered in determining whether a Material Adverse Effect has occurred),
(vi) changes in the market price or trading volume of the Common Units (except
that the underlying causes of any such changes may be considered in determining
whether a

 

4

--------------------------------------------------------------------------------


 

Material Adverse Effect has occurred) or (vii) any failure of the Partnership to
meet any internal or external projections, forecasts or estimates of revenue or
earnings for any period (except that the underlying causes of any such failures
may be considered in determining whether a Material Adverse Effect has
occurred).

 

“Material Subsidiaries” means the Subsidiaries of the Partnership listed on
Schedule B attached hereto.

 

“Money Laundering Laws” has the meaning specified in Section 3.34.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

 

“New USAC Indenture” means any indenture entered into by the Partnership or any
of its Subsidiaries governing certain senior notes issued by the Partnership to
finance the transactions contemplated by the Contribution Agreement in its
entirety.

 

“NYSE” means the New York Stock Exchange.

 

“OFAC” has the meaning specified in Section 3.35.

 

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of January 18, 2013, as amended
from time to time in accordance with the terms thereof (including, as the
context requires, by the Second A&R LPA).

 

“Partnership Entities” means, collectively, the General Partner and the USAC
Entities.

 

“Partnership Related Parties” has the meaning specified in Section 6.02.

 

“Permits” has the meaning specified in Section 3.28.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Piggyback Registration” has the meaning given such term in the Registration
Rights Agreement.

 

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the Purchasers as in-kind distributions pursuant to the Second
A&R LPA.

 

5

--------------------------------------------------------------------------------


 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

 

“Purchase Price” means a cash purchase price of $1,000.00 per Series A Preferred
Unit.

 

“Purchased Units” has the meaning specified in Section 2.01.

 

“Purchaser Related Parties” has the meaning specified in Section 6.01.

 

“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership the Purchasers,
substantially in the form attached hereto as Exhibit C.

 

“Reimbursable Expenses” has the meaning specified in Section 8.01.

 

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

 

“Restructuring Agreement” means an Equity Restructuring Agreement, dated as of
the date hereof, by and among ETE, the Partnership and the General Partner.

 

“Rights-of-Way” has the meaning specified in Section 3.31.

 

“Second A&R LPA” has the meaning specified in Section 2.06(a)(ii).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means the Partnership’s Series A Perpetual Preferred
Units.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

 

6

--------------------------------------------------------------------------------


 

“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provisions of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.

 

“Third-Party Claim” has the meaning specified in Section 6.03(b).

 

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Second A&R LPA, the Contribution Agreement, the
Restructuring Agreement, the Debt Agreements and any and all other agreements or
instruments executed and delivered to the Purchasers by the Partnership or the
General Partner hereunder or thereunder, as applicable.

 

“Up-Front Fee” means an amount of cash equal to 1% of the Purchase Price.

 

“USAC Entities” means, collectively, the Partnership and the Partnership’s
Subsidiaries. For the avoidance of doubt, for purposes of this Agreement, none
of CDM Resource Management LLC, CDM Environmental & Technical Services LLC or
any of their Affiliates shall be considered USAC Entities.

 

“USAC Parties” means, collectively, the General Partner and the Partnership.

 

“USAC SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed by it under the Exchange Act or the
Securities Act, as applicable.

 

“Warrant” or “Warrants” means the Warrants, substantially in the form attached
to this Agreement as Exhibit E, to be issued to the Purchasers at the Closing. 
Each such Warrant, for the avoidance of doubt, may be transferred separately
from the Purchased Units.

 

“Warrant Exercise Units” means Common Units issuable upon exercise of the
Warrants.

 

Section 1.02         Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II.
AGREEMENT TO SELL AND PURCHASE

 

Section 2.01         Sale and Purchase. At the Closing, subject to the terms and
conditions hereof, each Purchaser hereby agrees to purchase from the
Partnership, and the Partnership hereby agrees to issue and sell to each
Purchaser, the number of Series A Preferred Units (the “Purchased Units”) and
warrants to purchase a number of Warrant Exercise Units (the “Warrants”) set
forth opposite each such Purchaser’s name on Schedule A for a cash amount equal
to each such Purchaser’s Funding Obligation as set forth on Schedule A. The
Partnership further agrees that it will pay to the Purchasers at the Closing
each of the following fees and expenses to each Person set forth on Schedule C
attached hereto to the extent of the percentage attributable to such Person
thereunder: (a) the Additional Up-Front Fee, which fee shall be reflected as a
discount to the Purchase Price payable by such Person and (b) (1) the applicable
Reimbursable Expenses (as determined in accordance with Section 8.01) and (2) if
not already paid by the Partnership in connection with an extension of the
Drop-Dead Date, the Up-Front Fee, which Reimbursable Expenses and Up-Front Fee
shall be payable in cash by the Partnership; provided that for federal income
tax purposes and as set forth in Section 2.07, the Purchasers shall be treated
as having made a cash payment of the full, undiscounted Purchase Price to the
Partnership and the Partnership shall be treated as having made a cash payment
of the Additional Up-Front Fee to the Purchasers.

 

Section 2.02         Closing.  On the terms and subject solely to the
satisfaction or waiver of the conditions to Closing set forth in Section 2.03,
Section 2.04 and Section 2.05, the consummation of the purchase and sale of the
Purchased Units and Warrants hereunder (the “Closing”) shall take place
(a) concurrently with the consummation of the transactions contemplated by the
Contribution Agreement, or (b) at such other time as the Partnership and the
Purchasers may agree in writing; provided that the Closing shall not occur
earlier than February 14, 2018.  The Closing shall take place at the offices of
Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 77002 (or such
other location as agreed to by the Partnership and the Purchasers).

 

Section 2.03         Mutual Conditions. The respective obligations of each party
to consummate the purchase and sale of the Purchased Units and Warrants at the
Closing shall be subject to the satisfaction, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by a
party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(a)           no statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by any Governmental
Authority which temporarily, preliminarily or permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
hereby or under the other Transaction Documents or makes the transactions
contemplated hereby or under the other Transaction Documents illegal;

 

(b)           there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement or the other Transaction Documents;
and

 

8

--------------------------------------------------------------------------------


 

(c)           the satisfaction of all closing conditions contemplated by the
Transaction Documents shall have occurred, or shall occur concurrently with the
Closing.

 

Section 2.04         Conditions to Each Purchaser’s Obligations. The obligation
of a Purchaser to consummate its purchase of Purchased Units and Warrants shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the applicable
Purchaser with respect to itself in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(a)           the representations and warranties of the Partnership contained in
this Agreement shall be true and correct in all material respects (other than
those representations and warranties contained in Section 3.01, Section 3.02,
Section 3.03, Section 3.13, Section 3.17 or Section 3.18 or other
representations and warranties that are qualified by materiality or Material
Adverse Effect, which, in each case, shall be true and correct in all respects)
when made and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct as of such
date only);

 

(b)           the Partnership shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;

 

(c)           the NYSE shall have authorized, upon official notice of issuance,
the listing of the Conversion Units and the Warrant Exercise Units;

 

(d)           no notice of delisting from the NYSE shall have been received by
the Partnership with respect to the Common Units;

 

(e)           there shall not have occurred a Material Adverse Effect;

 

(f)            the Partnership shall have (i) increased the aggregate
commitments under the Credit Agreement to (or entered into another similar
asset-based revolving facility with minimum aggregate commitments of) at least
$1,300,000,000 and (ii) entered into the Bridge Loan, the New USAC Indenture or
a combination thereof;

 

(g)           immediately following the consummation of the transactions
contemplated hereby, the Partnership will have total undrawn availability under
the Credit Agreement (and/or if the Partnership has entered into another similar
asset-based revolving facility, total undrawn availability under such revolving
facility), plus cash and cash equivalents of the Partnership and its
subsidiaries equal to or greater than $350,000,000 in the aggregate; and

 

(h)           the Partnership shall have delivered, or caused to be delivered,
to such Purchaser the Partnership’s closing deliveries described in
Section 2.06(a), as applicable.

 

Section 2.05         Conditions to the Partnership’s Obligations. The obligation
of the Partnership to consummate the sale and issuance of the Purchased Units
and the Warrants to each Purchaser shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions (any or all of
which may be waived by the Partnership in writing, in whole or in part, to the
extent permitted by applicable Law):

 

9

--------------------------------------------------------------------------------


 

(a)           the representations and warranties of such Purchaser contained in
this Agreement shall be true and correct in all material respects (other than
those representations and warranties that are qualified by materiality, which,
in each case, shall be true and correct in all respects) when made and as of the
Closing Date (except that representations and warranties made as of a specific
date shall be required to be true and correct as of such date only);

 

(b)           such Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date; and

 

(c)           such Purchaser shall have delivered, or caused to be delivered, to
the Partnership the Purchaser’s closing deliveries described in Section 2.06(b),
as applicable.

 

Section 2.06         Deliveries at the Closing.

 

(a)           Deliveries of the Partnership. At the Closing, the Partnership
shall deliver, or cause to be delivered, to the Purchasers:

 

(i)            An opinion from Vinson & Elkins L.L.P., counsel for the
Partnership, in substantially the form attached hereto as Exhibit A, which shall
be addressed to the Purchasers and dated the Closing Date;

 

(ii)           A fully executed copy of the Second Amended and Restated
Agreement of Limited Partnership of the Partnership, substantially in the form
attached hereto as Exhibit B (the “Second A&R LPA”);

 

(iii)          An executed counterpart of the Registration Rights Agreement;

 

(iv)          A fully executed “Supplemental Listing Application” approving the
Conversion Units and the Warrant Exercise Units for listing by the NYSE;

 

(v)           A fully executed waiver of the General Partner with respect to
certain of its and its Affiliates’ rights under the Partnership Agreement, in
substantially the form attached hereto as Exhibit D;

 

(vi)          A fully executed Board Representation Agreement, in substantially
the form attached hereto as Exhibit F;

 

(vii)         Evidence of issuance of the Purchased Units credited to book-entry
accounts maintained by the general partner of the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under this Agreement,
the Partnership Agreement or the Delaware LP Act and applicable federal and
state securities Laws and those created by the Purchasers;

 

(viii)        Warrants duly executed by the Partnership and exercisable to
purchase the Warrant Exercise Units, subject to adjustment as provided in the
terms thereof;

 

10

--------------------------------------------------------------------------------


 

(ix)          A certificate of the Secretary of the General Partner, on behalf
of the Partnership, dated the Closing Date, certifying as to and attaching
(A) the certificate of limited partnership of the Partnership, (B) the
Partnership Agreement, (C) board resolutions authorizing the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units, the
Warrants, the PIK Units, the Conversion Units and the Warrant Exercise Units,
and (D) the incumbency of the officers authorized to execute the Transaction
Documents on behalf of the Partnership or the General Partner, as applicable,
setting forth the name and title and bearing the signatures of such officers;

 

(x)           A certificate of the Secretary of State of each applicable state,
dated within ten Business Days prior to the Closing Date, to the effect that
each of the Partnership Entities is in good standing in its jurisdiction of
formation;

 

(xi)          A certificate of the Chief Financial Officer and the Treasurer of
the General Partner, on behalf of the Partnership, dated the Closing Date,
certifying, in their applicable capacities, to the effect that the conditions
set forth in Section 2.04(a) and Section 2.04(b) have been satisfied;

 

(xii)         To each Person set forth on Schedule C attached hereto to the
extent of the percentage attributable to such Person hereunder, payment of
(A) the Additional Up-Front Fee, which shall be reflected as a discount to the
Purchase Price payable by such Person, (B) the applicable amount of Reimbursable
Expenses (as determined in accordance with Section 8.01), which shall be paid in
cash by the Partnership and (C) if not already paid by the Partnership in
connection with an extension of the Drop-Dead Date, the Up-Front Fee, which
shall be paid in cash by the Partnership;

 

(xiii)        A cross-receipt executed by the Partnership and delivered to the
Purchasers certifying as to the amounts that it has received from the
Purchasers; and

 

(xiv)        Such other documents relating to the transactions contemplated by
this Agreement and the other Transaction Documents as the Purchasers or their
respective counsel may reasonably request, including true, correct, complete and
executed copies of each of the Transaction Documents which the Partnership is
not otherwise expressly required to deliver to the Purchasers pursuant to this
Section 2.06(a).

 

(b)           Deliveries of Each Purchaser. At the Closing, each Purchaser shall
deliver or cause to be delivered to the Partnership:

 

(i)            A counterpart of the Registration Rights Agreement, which shall
have been duly executed by such Purchaser;

 

(ii)           A cross-receipt executed by such Purchaser and delivered to the
Partnership certifying that it has received from the Partnership (A) the number
of Purchased Units and Warrants to be received by such Purchaser in connection
with the Closing, (B) the applicable amount of Reimbursable Expenses (as
determined in accordance with Section 8.01), (C) the Additional Up-Front Fee and
(D) if applicable, the Up-Front Fee;

 

11

--------------------------------------------------------------------------------


 

(iii)          A counterpart of the Board Representation Agreement, which shall
have been duly executed by such Purchaser;

 

(iv)          A certificate of an authorized officer of such Purchaser, dated
the Closing Date, in his or her applicable capacity, to the effect that the
conditions set forth in Section 2.05(a) and Section 2.05(b) have been satisfied;

 

(v)           Payment of such Purchaser’s Funding Obligation payable by wire
transfer of immediately available funds to an account designated in advance of
the Closing Date by the Partnership;

 

(vi)          A properly executed Internal Revenue Service Form W-9 from such
Purchaser; and

 

(vii)         Such other documents relating to the transactions contemplated by
this Agreement as the Partnership or its counsel may reasonably request.

 

Section 2.07         Allocation of Purchase Price.  For federal income tax
purposes and for purposes of applying the terms of the Second A&R LPA applicable
to the Series A Preferred Units, the Purchase Price shall be allocated between
the Series A Preferred Units and the Warrants as agreed to by the Partnership
and each of the Purchasers, and such portion of the Purchase Price allocated to
the Series A Preferred Units hereunder, as such amount may be adjusted pursuant
to Section 2.01 for any reduction attributable to Reimbursable Expenses, shall
be the initial Capital Account with respect to each Series A Preferred Unit. In
the event that the Partnership and the Purchasers are unable to agree on such
allocation, they shall appoint an independent accounting or valuation firm of
national standing to determine the allocation in accordance with applicable Tax
law as promptly as practicable, and any costs of the independent accounting or
valuation firm shall be split equally between the Partnership and the Purchasers
as a group.  The Partnership and each of the Purchasers agree that as of the
date hereof, the fair market value of the Warrants is $8 million, and the
Partnership and the Purchasers (and if applicable, the independent accounting or
valuation firm) shall allocate fair market value to the Warrants consistent with
such $8 million valuation as appropriately adjusted to take into account events
and trading between signing and closing.

 

Section 2.08         Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser or the Partnership,
and the waiver by any Purchaser of performance of the Partnership under any
Transaction Document shall not excuse performance by the Partnership with
respect to any other Purchaser. Nothing contained herein or in any other
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently

 

12

--------------------------------------------------------------------------------


 

protect and enforce its rights, including the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP

 

The Partnership represents and warrants to and covenants with the Purchasers as
follows:

 

Section 3.01         Existence.

 

(a)           Each of the Partnership Entities has been duly formed or
incorporated, as the case may be, and is validly existing as a limited
partnership, limited liability company or corporation, as the case may be, and
is in good standing under the Laws of its jurisdiction of incorporation or
formation, as the case may be, with full limited partnership, limited liability
company or corporate power and authority to own, lease and operate its
Properties and to conduct its business as described in the USAC SEC Documents
and (i) to execute and deliver this Agreement and the other Transaction
Documents to which such Partnership Entity is a party and consummate the
transactions contemplated hereby and thereby, (ii) in the case of the
Partnership, to issue, sell and deliver the Purchased Units and the Warrants and
(iii) in the case of the General Partner, to act as the general partner of the
Partnership.

 

(b)           Each of the Partnership Entities is duly qualified to do business
as a foreign limited partnership, limited liability company or corporation, as
the case may be, and is in good standing in each jurisdiction where the
ownership or lease of its Properties or the conduct of its business requires
such qualification, except for any failures to be so qualified and in good
standing that would not, individually or in the aggregate, (i) constitute a
Material Adverse Effect or (ii) subject the limited partners of the Partnership
to any material liability or disability.

 

(c)           The Organizational Documents of each of the Partnership Entities
have been, and in the case of the Second A&R LPA, at the Closing will be, duly
authorized, executed and delivered by any Partnership Entity party thereto (and,
in the case of the Organizational Documents of the General Partner, by all
parties thereto) and are, and in the case of the Second A&R LPA, at the Closing
will be, valid and legally binding agreements of the applicable Partnership
Entity, enforceable against such Partnership Entity in accordance with their
respective terms; provided, that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

 

Section 3.02         Capitalization and Valid Issuance of Units.

 

(a)           As of the date hereof, the issued and outstanding limited partner
interests of the Partnership consist of 62,194,405 Common Units, the general
partner interest (the “GP Interest”) and the incentive distribution rights (as
defined in the Partnership Agreement, the “Incentive Distribution Rights”). All
outstanding Common Units, the GP Interest, Incentive

 

13

--------------------------------------------------------------------------------


 

Distribution Rights and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). As of the date
hereof, there are no, and as of the Closing Date, there will be no, limited
partner interests of the Partnership that are senior to or pari passu with, in
right of distribution, the Series A Preferred Units.

 

(b)           The General Partner is the sole general partner of the Partnership
and the owner of the GP Interest, the GP Interest has been duly authorized and
validly issued in accordance with the Partnership Agreement, and the General
Partner owns the GP Interest free and clear of all Liens, except for
restrictions on transferability contained in the Delaware LP Act or the
Partnership Agreement.

 

(c)           The Purchased Units and the limited partner interests represented
thereby and the Warrants will be duly authorized by the Partnership pursuant to
the Partnership Agreement prior to the Closing and, when issued and delivered to
the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transferability, other than
(i) restrictions on transferability under the Partnership Agreement, this
Agreement or applicable state and federal securities Laws, (ii) with respect to
each Purchaser’s Purchased Units and the limited partners interests represented
thereby and Warrants, such Liens as are created by such Purchaser and (iii) such
Liens as arise under the Partnership Agreement or the Delaware LP Act.

 

(d)           Except for any such preemptive rights that have been waived, there
are no persons entitled to statutory, preemptive or other similar contractual
rights to subscribe for the Purchased Units or the Warrants; and, except (i) for
the Purchased Units and Warrants to be issued pursuant to this Agreement,
(ii) for awards issued pursuant to the Partnership’s long-term incentive plans,
or (iii) as disclosed in the USAC SEC Documents, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, partnership
securities or ownership interests in the Partnership are outstanding.

 

(e)           Upon issuance in accordance with this Agreement, the Partnership
Agreement, and the Warrants, as applicable, the PIK Units, the Conversion Units
and the Warrant Exercise Units will be duly authorized, validly issued, fully
paid (to the extent required by the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act) and will be free of any and all Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Partnership Agreement, this Agreement or applicable state and federal securities
Laws, (ii) with respect to each Purchaser’s PIK Units, Conversion Units and
Warrant Exercise Units, such Liens as are created by such Purchaser and
(iii) such Liens as arise under the Partnership Agreement or the Delaware LP
Act.

 

Section 3.03         Ownership of the Material Subsidiaries. The Partnership
owns, directly or indirectly, 100% of the ownership interests in each of the
Material Subsidiaries. Such ownership

 

14

--------------------------------------------------------------------------------


 

interests have been duly authorized and validly issued in accordance with the
Organizational Documents of each Material Subsidiary and are fully paid (to the
extent required under those documents) and non-assessable (except as such
nonassessability may be affected by the applicable Law of such Material
Subsidiary’s jurisdiction of formation), and the Partnership owns, directly or
indirectly, such ownership interests free and clear of all Liens, other than
Liens securing obligations pursuant to the Credit Agreement.

 

Section 3.04         USAC SEC Documents.  Since January 1, 2017, the
Partnership’s forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act have been filed with the
Commission on a timely basis. The USAC SEC Documents, at the time filed (or in
the case of registration statements, solely on the dates of effectiveness),
except to the extent corrected by a subsequent USAC SEC Document, (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made in the case of
any such documents other than a registration statement, not misleading and
(b) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be.

 

Section 3.05         Financial Statements.

 

(a)           The consolidated historical financial statements (including the
related notes and supporting schedule) contained or incorporated by reference in
the USAC SEC Documents, (i) present fairly in all material respects the
financial condition of the Partnership as of the dates indicated, and the
results of operations and cash flows of the Partnership, for the periods
specified, (ii) comply as to form with the applicable accounting requirements of
Regulation S-X under the Securities Act and of Regulation G under the Exchange
Act and (iii) have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved. The other financial information of the
Partnership Entities, including non-GAAP financial measures, if any, contained
or incorporated by reference in the USAC SEC Documents has been derived from the
accounting records of the Partnership Entities, fairly presents in all material
respects the information purported to be shown thereby and complies with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Securities
Act, to the extent applicable.

 

(b)           Since the date of the most recent balance sheet of the Partnership
audited by the Partnership’s auditor, (i) the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the USAC
SEC Documents fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto in all material respects and (ii) based on an
annual evaluation of disclosure controls and procedures, the Partnership is not
aware of (A) any significant deficiencies in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
the ability of the Partnership to record, process, summarize and report
financial information, or any material weaknesses in internal controls over
financial reporting of the Partnership or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls over financial reporting of the Partnership.

 

15

--------------------------------------------------------------------------------


 

Section 3.06         Independent Registered Public Accounting Firm. KPMG LLP,
which has audited the financial statements contained or incorporated by
reference in the USAC SEC Documents, is an independent registered public
accounting firm with respect to the Partnership and the General Partner within
the meaning of the Securities Act and the applicable rules and regulations
thereunder adopted by the Commission and the Public Company Accounting Oversight
Board (United States). KPMG LLP has not resigned or been dismissed as
independent registered public accountants of the Partnership as a result of or
in connection with any disagreement with the Partnership or any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedure.

 

Section 3.07         No Material Adverse Change. Since December 31, 2016, except
as described in the USAC SEC Documents (other than disclosures in the “Risk
Factors” sections thereof or any disclosures therein that are cautionary,
predictive or forward-looking in nature), there has not been any Material
Adverse Effect.

 

Section 3.08         No Registration Required. Assuming the accuracy of the
representations and warranties of the applicable Purchaser contained in
Article IV, the issuance and sale of the Purchased Units and the Warrants to
such Purchaser pursuant to this Agreement is exempt from registration
requirements of the Securities Act, and neither the Partnership nor, to the
Partnership’s Knowledge, any Person acting on its behalf, has taken nor will
take any action hereafter that would cause the loss of such exemption.

 

Section 3.09         No Restrictions or Registration Rights. Except as described
in the Partnership Agreement, there are no restrictions upon the voting or
transfer of, any equity securities of the Partnership.  Except for such rights
that have been waived or as expressly set forth in the Registration Rights
Agreement, neither the offering nor sale of the Purchased Units and the Warrants
as contemplated by this Agreement gives rise to any rights for or relating to
the registration of any Purchased Units, Warrants or other securities of the
Partnership.  Except as described in the Partnership Agreement and for rights to
be granted to ETE and ETP in connection with the transactions contemplated by
the Contribution Agreement and the Restructuring Agreement, the Partnership has
not granted registration rights to any Person other than the Purchasers that
would provide such Person priority over the Purchasers’ rights with respect to
any Piggyback Registration.

 

Section 3.10         Litigation. Except as described in the USAC SEC Documents,
there is no action, suit, claim, investigation, order, injunction or proceeding
before or by any Governmental Authority now pending or, to the Knowledge of the
USAC Parties, threatened, to which any of the Partnership Entities is or may be
a party or to which the Properties of any of the Partnership Entities is or may
be subject which would, individually or in the aggregate, if resolved adversely
to any Partnership Entity, constitute a Material Adverse Effect, or which
challenge the validity of any of the Transaction Documents or the right of
either of the Partnership or the General Partner to enter into any of the
Transaction Documents or to consummate the transactions contemplated thereby.

 

Section 3.11         No Default. No Partnership Entity is (a) in violation of
its Organizational Documents, (b) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
order, judgment, decree or injunction of any Governmental Authority having
jurisdiction over it or any of its Properties or assets or (c) in breach,
default (or

 

16

--------------------------------------------------------------------------------


 

an event which, with notice or lapse of time or both, would constitute such a
default) or violation in the performance of any obligation, agreement, covenant
or condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other agreement or
instrument to which it is a party or by which it or any of its Properties or
assets are bound, which breach, default or violation in the case of clauses
(b) or (c) would, if continued, reasonably be expected to constitute a Material
Adverse Effect.

 

Section 3.12         No Conflicts. None of the issuance and sale by the
Partnership of the Purchased Units or the Warrants, the application of the
proceeds thereof, the execution, delivery and performance of the Transaction
Documents or the consummation of the transactions contemplated hereby or thereby
(a) conflicts or will conflict with or constitutes or will constitute a
violation of any of the Organizational Documents, (b) conflicts or will conflict
with or constitutes or will constitute a breach or violation of, or a default
(or an event which, with notice or lapse of time or both, would constitute such
a default) under any indenture, mortgage, deed of trust, loan agreement, lease
or other agreement or instrument to which any of the Partnership Entities is a
party or by which any of them or any of their respective Properties is bound,
(c) violates or will violate any Law or any order, judgment, decree or
injunction of any Governmental Authority applicable to any of the Partnership
Entities or any of their respective Properties or assets or (d) results or will
result in the creation or imposition of any Lien upon any of the Properties or
assets of the Partnership Entities, which conflicts, breaches, violations,
defaults or Liens, in the case of clauses (b), (c) or (d), would, individually
or in the aggregate, reasonably be expected to constitute a Material Adverse
Effect.

 

Section 3.13         Authority: Enforceability. The Partnership has all
requisite power and authority under the Partnership Agreement and the Delaware
LP Act to issue, sell and deliver the Purchased Units and the Warrants, in
accordance with and upon the terms and conditions set forth in this Agreement
and the Partnership Agreement. All limited partnership and limited liability
company action, as the case may be, required to be taken by the Partnership
Entities or any of their partners or members for the authorization, issuance,
sale and delivery of the Purchased Units and the Warrants, the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby shall have been validly taken. No approval from the holders
of outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units and the Warrants to the Purchasers. Each of the Transaction
Documents has been duly and validly authorized and has been or, with respect to
the Transaction Documents to be delivered at the Closing, will be, validly
executed and delivered by the Partnership or the General Partner, as the case
may be, and, to the Knowledge of the USAC Parties, the other parties thereto.
Each of the Transaction Documents constitutes, or will constitute, the legal,
valid and binding obligations of the Partnership or the General Partner, as the
case may be, and, to the Knowledge of the USAC Parties, each of the parties
thereto, in each case enforceable in accordance with its terms; provided that,
with respect to each such agreement, the enforceability thereof may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws from time to time in effect affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law).

 

Section 3.14         Approvals. No permit, consent, waiver, license, approval,
authorization, order, registration, filing, written exemption or qualification
(“Consent”) from, of or with, as

 

17

--------------------------------------------------------------------------------


 

applicable, any Governmental Authority having jurisdiction over the Partnership
Entities or any of their Properties is required in connection with the issuance
and sale of the Purchased Units and the Warrants by the Partnership, the
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Partnership Entities party hereto or thereto and the
consummation by the Partnership Entities of the transactions contemplated hereby
or thereby, other than Consents (a) required by the Commission in connection
with the Partnership’s obligations under the Registration Rights Agreement,
(b) required under the state securities or “Blue Sky” Laws, (c) that have been,
or prior to the Closing Date will be, obtained and (d) Consents, the absence or
omission of which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 3.15                            Distribution Restrictions. No
Partnership Entity (other than the General Partner) is currently prohibited, or
as a result of the transactions contemplated by this Agreement, will be
prohibited, directly or indirectly, from paying any distributions with respect
to its equity securities, from repaying to any other Partnership Entity any
loans or advances, or from transferring property or assets to another
Partnership Entity, except (a) as prohibited under the Credit Agreement or the
Transaction Documents, (b) such prohibitions mandated by the Laws of each such
Partnership Entity’s state of formation and the terms of any such Partnership
Entity’s Organizational Documents or (c) where such prohibition would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16                            MLP Status. For each taxable year ending
after January 18, 2013, the Partnership met the gross income requirements of
Section 7704(c)(2) of the Code, and otherwise satisfied the requirements for
treatment as a partnership for United States federal income tax purposes.  The
Partnership expects to meet these requirements for its current taxable year.

 

Section 3.17                            Investment Company Status. None of the
Partnership Entities is, and immediately after the sale of the Purchased Units
and the Warrants hereunder and the application of the net proceeds from such
sale, none of the Partnership Entities will be, an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
United States Investment Company Act of 1940, as amended.

 

Section 3.18                            Certain Fees. No broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission from the Purchasers with respect to the sale of any of the Purchased
Units or the Warrants or the consummation of the transactions contemplated by
this Agreement or by the Contribution Agreement based upon arrangements made by
or on behalf of any USAC Entities or the General Partner. The Partnership agrees
that it will indemnify and hold harmless the Purchasers from and against any and
all claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by the USAC Entities or alleged to have
been incurred by the USAC Entities in connection with the sale of the Purchased
Units or the Warrants or the consummation of the transactions contemplated by
this Agreement and the Contribution Agreement.

 

Section 3.19                            Labor and Employment Matters.  No labor
dispute with the employees of the Partnership Entities exists, or, to the
Knowledge of the Partnership, is imminent or threatened that could reasonably be
expected to have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

Section 3.20                            Insurance. The Partnership Entities
maintain insurance covering their Properties, operations, personnel and
businesses against such losses and risks and in such amounts as is commercially
reasonable for the conduct of their respective businesses and the value of their
respective properties.  None of the Partnership Entities has received notice
from any insurer or agent of such insurer that substantial capital improvements
or other expenditures will have to be made in order to continue such insurance. 
The Partnership Entities are in compliance with the terms of such policies in
all material respects, and all such insurance is duly in full force and effect
on the date hereof.  There are no claims by the Partnership Entities under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; and the Partnership Entities
have not been notified in writing that they will be denied renewal of their
existing insurance coverage as and when such coverage expires or will be unable
to obtain similar coverage from similar insurers as may be necessary to continue
their businesses at a cost that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.21                            Internal Controls. Except as described
in the USAC SEC Documents, the Partnership Entities, taken as a whole, maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorization, (b) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets, (c) access to assets is permitted only in
accordance with management’s general or specific authorization and (d) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

Section 3.22                            Disclosure Controls and Procedures.
(a) The Partnership has established and maintains disclosure controls and
procedures (to the extent required by and as such term is defined in Rule 13a-15
under the Exchange Act), (b) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the
Partnership in the reports it submits or files under the Exchange Act, as
applicable, is accumulated and communicated to management of the General
Partner, including its principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made and (c) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established to the extent required by Rule 13a-15 of the Exchange Act.

 

Section 3.23                            Sarbanes-Oxley. The Partnership is in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, the rules and regulations promulgated in connection
therewith and the rules of the NYSE that are effective and applicable to the
Partnership.

 

Section 3.24                            Listing and Maintenance Requirements.
The Common Units are listed on the NYSE, and the Partnership has not received
any notice of delisting. The issuance and sale of the Purchased Units and the
Warrants and issuance of the Conversion Units, PIK Units and Warrant Exercise
Units do not contravene NYSE rules or regulations.

 

Section 3.25                            Environmental Compliance. Except as
described in USAC SEC Documents, each of the Partnership Entities (a) is in
compliance with any and all applicable

 

19

--------------------------------------------------------------------------------


 

foreign, federal, state and local Laws relating to the prevention of pollution
or the protection of human health and safety and the environment or imposing
liability or standards of conduct concerning any Hazardous Material
(“Environmental Laws”), (b) has received and is in compliance with all Permits
required of it under applicable Environmental Laws to conduct its business as it
is currently being conducted, (c) has not received written notice of any actual
or potential liability under any Environmental Law, (d) is not a party to or
affected by any pending or, to the Knowledge of the Partnership Parties,
threatened action, suit or proceeding relating to any alleged violation of or
liability under any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Material,
(e) does not anticipate any unplanned material capital expenditures during 2017
relating to Environmental Laws other than those incurred in the ordinary course
of business for the purchase of equipment used in compression services or
related activities, and (f) has not treated, stored, handled, disposed or
arranged for the disposal of, manufactured, distributed, transported, released,
exposed any Person to, or owned or operated any property or facility that is or
has been contaminated by, Hazardous Materials, in each case so as to give rise
to liability under Environmental Laws, except where such noncompliance or
deviation from that described in (a)-(f) above would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.26                            ERISA Compliance. Other than with
respect to items that would not reasonably be expected to have a Material
Adverse Effect, (i) each Partnership Entity and each employee benefit plan or
program maintained by any Partnership Entity is in compliance in form and in
operation in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), and any other
applicable law; (ii) no “reportable event” (as defined in ERISA) has occurred or
is reasonably expected to occur with respect to any “pension plan” (as defined
in ERISA) for which any Partnership Entity or any entity treated as a single
employer within the meaning of Section 414 of the Code, or Section 4001 of ERISA
(collectively “ERISA Affiliate”), would have any liability; and (iii) no
Partnership Entity or ERISA Affiliate expects to incur liability under (a) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (b) Sections 412 or 4971 of the Code as a result of the transactions
provided for in this Agreement.  Other than with respect to items that would not
reasonably be expected to have a Material Adverse Effect, each “pension plan”
established within the last six years and which is currently maintained by any
Partnership Entity as of the date of this Agreement that is intended to be
qualified under Section 401 of the Code, is so qualified and, to the Knowledge
of the Partnership Entities, no event or fact exists which would adversely
affect such qualification.  To the Knowledge of the Partnership Entities as of
the date of this Agreement, none of the Partnership Entities or any ERISA
Affiliate currently maintains, contributes to or has any liability with respect
to a “defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“pension plan” that is subject to Title IV of ERISA.

 

Section 3.27                            Tax Returns; Taxes.

 

(a)                                 Each of the Partnership Entities that is
required to do so has filed (or has obtained extensions with respect to) all
material federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, which returns are complete and
correct in all material respects, and has timely paid all taxes shown to be due
pursuant to such returns, other than those (i) that are being contested in good
faith or for which adequate reserves

 

20

--------------------------------------------------------------------------------


 

have been established in accordance with GAAP or (ii) which, if not paid, would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) none of
the Partnership Entities has had any Tax deficiency proposed or assessed against
it that has not been fully resolved and satisfied, (ii) none of the Partnership
Entities has executed any waiver of any statute of limitations on the assessment
or collection of any Tax that remains outstanding, and (iii) there is no pending
audit, suit, proceeding, claim, examination or other administrative or judicial
proceedings ongoing, pending, or, to the Knowledge of the Partnership,
threatened or proposed with respect to any Taxes of any of the Partnership
Entities.

 

(c)                                  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each of the
Partnership Entities (or its agent) has withheld or collected from each payment
made to each of its employees, the amount of all Taxes (including, but not
limited to, federal income Taxes, Federal Insurance Contribution Act Taxes and
Federal Unemployment Tax Act Taxes) required to be withheld or collected
therefrom, and have paid the same to the proper Tax receiving officers or
authorized depositories.

 

Section 3.28                            Permits. Each of the Partnership
Entities has such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary to conduct its business in the manner described in the USAC SEC
Documents, subject to such qualifications set forth in the USAC SEC Documents
and except for such Permits that, if not obtained, would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; the
Partnership Entities have not received notice of any revocation or modification
of any governmental permits or notice of any proceeding relating thereto that,
if determined adversely to any of the Partnership Entities would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of the Partnership Entities is in compliance with all such Permits, except
for any failure to comply with such Permits that would not, individually or in
the aggregate, constitute a Material Adverse Effect.

 

Section 3.29                            Required Disclosures and Descriptions.
There is no action, suit, proceeding, inquiry or investigation before or brought
by any Governmental Authority (including an audit or examination by any taxing
authority) pending or, to the Knowledge of the USAC Parties, threatened, against
any of the Partnership Entities, or to which any of the Partnership Entities is
a party, or to which any of their respective Properties is subject, that are
required to be described in the USAC SEC Documents but are not described therein
as required, and there are no Contracts that are required to be described in the
USAC SEC Documents or to be filed as an exhibit to the USAC SEC Documents that
are not described or filed therein as required to be described or filed therein
pursuant to the Securities Act or the Exchange Act.

 

Section 3.30                            Title to Property. The Partnership
Entities have good and indefeasible title in fee simple to, or valid leasehold
or other interests in, as applicable, all real and personal property described
in the USAC SEC Documents as owned, leased or used and occupied by the
Partnership Entities, free and clear of all Liens, except (a) for those Liens
that arise under the Credit Agreement, (b) as described in the USAC SEC
Documents, (c) as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or (d) as do not materially

 

21

--------------------------------------------------------------------------------


 

interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
USAC SEC Documents.

 

Section 3.31                            Rights-of-Way. Each of the Partnership
Entities have (A) such easements or rights-of-way from each person
(“Rights-of-Way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the USAC SEC Documents,
except for (i) qualifications, reservations and encumbrances as may be set forth
in the USAC SEC Documents and (ii) such Rights-of-Way that, if not obtained,
would not have, individually or in the aggregate, a Material Adverse Effect and
(B) subject to the limitations contained in the USAC SEC Documents, if any,
fulfilled and performed all of their material obligations with respect to such
Rights-of-Way and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such Rights-of-Way, except for
such revocations, terminations and impairments that would not reasonably be
expected to have a Material Adverse Effect. Except as described in the USAC SEC
Documents, none of such Rights-of-Way contains any restriction that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.32                            Form S-3 Eligibility. The Partnership is
eligible to register the Purchased Units, the PIK Units, the Conversion Units
and the Warrant Exercise Units for resale by the Purchasers under Form S-3
promulgated under the Securities Act.

 

Section 3.33                            Anti-Corruption Law. None of the
Partnership Entities or, to the knowledge of the USAC Parties, any director,
officer, agent, employee, representative or other Person associated with or
acting on behalf of any of the Partnership Entities, is aware or has taken any
action that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), or any other anticorruption or anti-bribery law of Canada (collectively
with the FCPA, “Anti-Corruption Law”), including any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (as defined in the FCPA or other
Anti-Corruption Law), including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office, in violation of applicable Anti-Corruption Law; and the Partnership
Entities and, to the Knowledge of the USAC Parties, any director, officer,
agent, employee, representative or other Person associated with or acting on
behalf of any of the Partnership Entities have conducted their businesses in
compliance with applicable Anti-Corruption Laws and have instituted and maintain
policies and procedures designed to ensure, and are reasonably expected to
continue to ensure, compliance with such Anti-Corruption Laws.

 

Section 3.34                            Money Laundering Laws. The operations of
the Partnership Entities are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including
those of the Bank Secrecy Act of 1970, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Partnership Entities
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued,

 

22

--------------------------------------------------------------------------------


 

administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any
Governmental Authority or any arbitrator involving the Partnership Entities with
respect to the Money Laundering Laws is pending or, to the Knowledge of the
Partnership Parties, threatened.

 

Section 3.35                            Sanctions. (a) None of the Partnership
Entities or, to the Knowledge of the USAC Parties, any director, officer, agent
or employee of the Partnership Entities is currently subject to any U.S.
sanctions administered or enforced by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and (b) the Partnership will not directly
or indirectly use the proceeds of the transactions contemplated hereby, or lend,
fund, contribute, facilitate or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC or use the proceeds of the transactions contemplated hereby
in any other manner that will result in a violation by any Partnership Entity of
any U.S. sanctions administered by OFAC.

 

Section 3.36                            Related Party Transactions. Except as
described in the USAC SEC Documents, no Partnership Entity has, directly or
indirectly (a) extended credit, arranged to extend credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the General Partner or its Affiliates, or to or for any
family member or Affiliate of any director or executive officer of the General
Partner or its Affiliates or (b) made any material modification to the term of
any personal loan to any director or executive officer of the General Partner or
its Affiliates, or any family member or Affiliate of any director or executive
officer of the General Partner or its Affiliates.

 

Section 3.37                            No Side Agreements. Other than that
certain Mandate Letter, dated as of January 3, 2018, between the Partnership and
EIG Management Company, LLC, there are no binding agreements by, among or
between (a) the Partnership or any of its Affiliates, on the one hand, and
(b) any Purchaser or any of its Affiliates, on the other hand, with respect to
the transactions contemplated hereby other than the Transaction Documents. 
There are no agreements expressly modifying, amending or waiving any provision
of any of the Transaction Documents.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS

 

Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:

 

Section 4.01                            Existence. Such Purchaser is duly
organized and validly existing and in good standing under the Laws of its state
of formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.

 

Section 4.02                            Authorization, Enforceability. Such
Purchaser has all necessary legal power and authority to enter into, deliver and
perform its obligations under the Transaction Documents to which it is a party.
The execution, delivery and performance of such Transaction Documents by such
Purchaser and the consummation by it of the transactions contemplated

 

23

--------------------------------------------------------------------------------


 

thereby have been duly and validly authorized by all necessary legal action, and
no further consent or authorization of such Purchaser is required. Each of the
Transaction Documents to which such Purchaser is a party has been duly executed
and delivered by such Purchaser, where applicable, and constitutes a legal,
valid and binding obligation of such Purchaser; provided that, with respect to
each such agreement, the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law).

 

Section 4.03                            No Breach. The execution, delivery and
performance of the Transaction Documents to which such Purchaser is a party by
such Purchaser and the consummation by such Purchaser of the transactions
contemplated thereby will not (a) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any material agreement to which such Purchaser is a party or by which such
Purchaser is bound or to which any of the property or assets of such Purchaser
is subject, (b) conflict with or result in any violation of the provisions of
the Organizational Documents of such Purchaser, or (c) violate any Law of any
Governmental Authority or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the case of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by such Transaction Documents.

 

Section 4.04                            Certain Fees. No fees or commissions are
or will be payable by such Purchaser to brokers, finders or investment bankers
with respect to the purchase of any of the Purchased Units or the Warrants or
the consummation of the transactions contemplated by this Agreement, except for
fees or commissions for which the Partnership is not responsible. Such Purchaser
agrees that it will indemnify and hold harmless the Partnership from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by such Purchaser or alleged to
have been incurred by such Purchaser in connection with the purchase of the
Purchased Units or the Warrants or the consummation of the transactions
contemplated by this Agreement.

 

Section 4.05                            Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser. Such Purchaser is an “accredited investor” within the meaning of
Rule 501 under the Securities Act and is able to bear the risk of its investment
in the Purchased Units, the Warrants, the PIK Units, the Conversion Units and
the Warrant Exercise Units, as applicable. Such Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Purchased Units, the Warrants, the
Conversion Units and the Warrant Exercise Units, as applicable.

 

(b)                                 Information. Such Purchaser and its
Representatives have been furnished with all materials relating to the business,
finances and operations of the Partnership that have been requested and
materials relating to the offer and sale of the Purchased Units, the Warrants,
the Conversion Units and the Warrant Exercise Units that have been requested by
such Purchaser. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of the Partnership. Neither such inquiries nor any
other due diligence investigations conducted at any

 

24

--------------------------------------------------------------------------------


 

time by such Purchasers and its Representatives shall modify, amend or affect
such Purchasers’ right (i) to rely on the Partnership’s representations and
warranties contained in Article III above or (ii) to indemnification or any
other remedy based on, or with respect to the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
any Transaction Document. Such Purchaser understands that its purchase of the
Purchased Units and the Warrants involves a high degree of risk. Such Purchaser
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Purchased Units and the Warrants.

 

(c)                                  Cooperation. Such Purchaser shall cooperate
reasonably with the Partnership to provide any information necessary for any
applicable securities filings as required by the transactions contemplated by
this Agreement.

 

(d)                                 Legends. Such Purchaser understands that,
until such time as the Purchased Units, the Warrants, the PIK Units, the
Conversion Units and the Warrant Exercise Units, as applicable, have been sold
pursuant to an effective registration statement under the Securities Act, or the
Purchased Units or the Warrants are eligible for resale pursuant to Rule 144
promulgated under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Purchased Units and the Warrants will bear a restrictive legend as provided in
the Partnership Agreement.

 

(e)                                  Purchase Representation. Such Purchaser is
purchasing the Purchased Units and the Warrants for its own account and not with
a view to distribution in violation of any securities laws. Such Purchaser has
been advised and understands that neither the Purchased Units, the Warrants, the
PIK Units, the Conversion Units nor the Warrant Exercise Units have been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act). Such Purchaser has
been advised and understands that the Partnership, in issuing the Purchased
Units and the Warrants, is relying upon, among other things, the representations
and warranties of such Purchaser contained in this Article IV in concluding that
such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 

(f)                                   Rule 144. Such Purchaser understands that
there is no public trading market for the Purchased Units, the PIK Units or the
Warrants, that none is expected to develop and that the Purchased Units, the PIK
Units and the Warrants must be held indefinitely unless and until the Purchased
Units, the Warrants, the PIK Units, the Conversion Units or the Warrant Exercise
Units, as applicable, are registered under the Securities Act or an exemption
from registration is available. Such Purchaser has been advised of and is aware
of the provisions of Rule 144 promulgated under the Securities Act.

 

(g)                                  Reliance by the Partnership. Such Purchaser
understands that the Purchased Units and the Warrants are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities Laws and that the Partnership is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such

 

25

--------------------------------------------------------------------------------


 

exemptions and the suitability of such Purchaser to acquire the Purchased Units,
the PIK Units and the Warrants, and the Conversion Units and Warrant Exercise
Units issuable upon conversion, redemption or exercise thereof.

 

Section 4.06                            Sufficient Funds. Such Purchaser will
have available to it at the Closing sufficient funds to enable such Purchaser to
pay in full at the Closing the entire amount of such Purchaser’s Funding
Obligation in immediately available cash funds.

 

Section 4.07                            No Prohibited Trading. During the 15 day
period prior to the date hereof, such Purchaser has not (a) offered, sold,
contracted to sell, sold any option or contract to purchase, purchased any
option or contract to sell, granted any option, right or warrant to purchase,
lent, or otherwise transferred or disposed of, directly or indirectly, any of
the Purchased Units or Warrants or (b) directly or indirectly engaged in any
short sales or other derivative or hedging transactions with respect to the
Purchased Units or Warrants, including by means of any swap or other transaction
or arrangement that transfers or that is designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, of any
of the economic consequences of ownership of any Purchased Units or Warrants,
regardless of whether any transaction described in this Section 4.07 is to be
settled by delivery of Series A Preferred Units, Warrants, Common Units or other
securities, in cash or otherwise.

 

ARTICLE V.
COVENANTS

 

Section 5.01                            Conduct of Business.

 

(a)                                 During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will use commercially reasonable efforts to conduct its business in the ordinary
course of business (other than as contemplated by the Contribution Agreement),
preserve intact its existence and business organization, Permits, goodwill and
present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Partnership Entities (or any of them), to the extent the Partnership
believes in its sole discretion that such relationships are and continue to be
beneficial to the Partnership Entities and their businesses; provided, however,
that during such period, the Partnership shall provide reasonably prompt written
notice to the Purchasers regarding any material adverse developments in respect
of the foregoing.  Prior to the Closing, none of the Partnership Entities will
(i) modify, amend or waive in any material respect any provision of the
Partnership Agreement that is material to (A) the rights of the Partnership or
(B) the rights of the Purchasers, in their capacity as purchasers of the
Purchased Units and Warrants or (ii) authorize, issue or reclassify any
(A) equity securities of the Partnership ranking on parity with or senior to the
Purchased Units or (B) debt securities of the Partnership convertible into any
of the foregoing, in each case without the prior written consent of the
Purchasers possessing the right to acquire not less than a majority of the
Purchased Units.

 

(b)                                 During the period commencing on the date of
this Agreement and ending on the Closing Date, without the prior written consent
of the Purchasers possessing the right to acquire not less than a majority of
the Purchased Units (which shall not be unreasonably withheld, conditioned or
delayed and which response, in any event, whether in the affirmative or
negative,

 

26

--------------------------------------------------------------------------------


 

will be provided in writing within two Business Days of a consent request from
the Partnership), the Partnership shall not make or agree to make any
amendments, supplements, waivers or other modifications to any provision of the
Contribution Agreement in a manner that would be adverse in any material respect
to the Partnership; provided that, if such Purchasers fail to provide a response
to such request within two Business Days, such Purchasers shall be deemed to
have consented to such amendment, supplement, waiver or other modification on
behalf of all Purchasers.  For the avoidance of doubt, (i) upon any such consent
by such Purchasers, such Purchasers shall be deemed to have waived any right to
exercise the closing condition under Section 2.04(b) and the right to
termination under Section 7.01(f), in each case, solely with respect to the
matters specifically set forth in such amendment, supplement, waiver or other
modification and (ii) except as otherwise expressly provided herein, any
reference to the transactions contemplated by this Agreement shall not include
the transactions contemplated by the Contribution Agreement.

 

(c)                                  During the period commencing on the date of
this Agreement and ending on the Closing Date, the Partnership shall promptly
provide such Purchasers with all information with respect to the Contribution
Agreement and the Restructuring Agreement (and the transactions contemplated
therein) as reasonably requested by such Purchasers and generally keep such
Purchasers reasonably informed of the status of the transactions contemplated by
the Contribution Agreement and the Restructuring Agreement as promptly as
practicable, including providing (i) reasonably prompt oral and written notice
of all material developments with respect thereto and (ii) to the extent not
duplicative with preceding clause (i), true, correct and complete copies of
(A) any material written notice given by the Partnership under the Contribution
Agreement or Restructuring Agreement to another party thereto and (B) any
material written notice received by the Partnership under the Contribution
Agreement or the Restructuring Agreement from the other parties thereto.

 

Section 5.02                            Listing of Units. Prior to the Closing,
the Partnership will use its commercially reasonable efforts to obtain approval
for listing, subject to notice of issuance, of the Conversion Units and the
Warrant Exercise Units on the NYSE.

 

Section 5.03                            Cooperation; Further Assurances. Each of
the Partnership and the Purchasers shall use its respective commercially
reasonable efforts to obtain all approvals and consents required by or necessary
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents. Each of the Partnership and the Purchasers agrees to
execute and deliver all such documents or instruments, to take all commercially
reasonable action and to do all other commercially reasonable things it
determines to be necessary, proper or advisable under applicable Laws and
regulations or as otherwise reasonably requested by the other to consummate the
transactions contemplated by this Agreement.

 

Section 5.04                            Lock-up Agreement. Without the prior
written consent of the Partnership, except as specifically provided in this
Agreement or as otherwise provided in the Partnership Agreement, each Purchaser
and any of its Affiliates to which Purchased Units are transferred pursuant to
this Section 5.04 shall not, (a) during the period commencing on the Closing
Date and ending on the first anniversary of the Closing Date, offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any of the Purchased

 

27

--------------------------------------------------------------------------------


 

Units or PIK Units, (b) during the period commencing on the date hereof and
ending on the second anniversary of the Closing Date, directly or indirectly
engage in any short sales or other derivative or hedging transactions with
respect to the Purchased Units, PIK Units or Common Units of the Partnership
that are designed to, or that might reasonably be expected to, result in the
transfer to another, in whole or in part, any of the economic consequences of
ownership of any Purchased Units, (c) transfer any Purchased Units or PIK Units
to any Competitor (as defined in the Partnership Agreement), (d) transfer any
Purchased Units, PIK Units, Warrants, Conversion Units or Warrant Exercise Units
to any non-U.S. resident individual, non-U.S. corporation or partnership, or any
other non-U.S. entity, including any foreign governmental entity, including by
means of any swap or other transaction or arrangement that transfers or that is
designed to, or that might reasonably be expected to, result in the transfer to
another, in whole or in part, of any of the economic consequences of ownership
of any Purchased Units, PIK Units, Warrants, Conversion Units or Warrant
Exercise Units, regardless of whether any transaction described above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise (provided, however, that the foregoing shall
not apply if, prior to any such transfer or arrangement, such individual,
corporation, partnership or other entity establishes to the satisfaction of the
Partnership, its entitlement to a complete exemption from tax withholding,
including under Code Sections 1441, 1442, 1445 and 1471 through 1474, and the
Treasury regulations thereunder), or (e) effect any transfer of Purchased Units,
PIK Units, Warrants, Conversion Units or Warrant Exercise Units in a manner that
violates the terms of the Partnership Agreement; provided, however, that
notwithstanding clauses (a) and (b) above, such Purchaser may make a bona fide
pledge of all or any portion of its Purchased Units or PIK Units to any holders
of obligations owed by the Purchaser, including to the trustee for, or
Representative of, such Purchaser, and a foreclosure by any such pledgee on any
such pledged Purchased Units or PIK Units shall not be considered a violation or
breach of this Section 5.04, subject to compliance with clauses (d) and
(e) above; provided, further, that, notwithstanding clauses (a) and (b) above,
such Purchaser may transfer any Purchased Units, PIK Units or Warrants to (i) an
Affiliate of such Purchaser or (ii) any other Purchaser, in each case subject to
compliance with clauses (b), (c), (d) and (e) above. Notwithstanding the
foregoing, any transferee receiving any Purchased Units, PIK Units or Warrants
pursuant the exceptions set forth in this Section 5.04 prior to the first
anniversary of the Closing Date shall agree to the restrictions set forth in
this Section 5.04. For the avoidance of doubt, in no way does this Section 5.04
prohibit changes in the composition of any Purchaser or its partners or members
so long as such changes in composition only relate to changes in direct or
indirect ownership of the Purchasers or its partners or members so long as such
changes in composition only relate to changes in direct or indirect ownership of
the Purchaser among such Purchaser, its Affiliates and/or the limited partners
of the investment fund vehicles that indirectly own such Purchaser.  After the
first anniversary of the Closing Date, the Purchasers or other holders of
Purchased Units may freely transfer all Purchased Units, PIK Units, Warrants,
Conversion Units and Warrant Exercise Units subject to compliance with
applicable securities Laws and the Partnership Agreement; provided, however,
that the provisions of this sentence shall not eliminate, modify or reduce the
obligations set forth in clauses (b), (c), (d) or (e) above.

 

Section 5.05                            Tax Estimates. On or before April 1 of
each year beginning in 2021, the Partnership shall provide each Purchaser a good
faith estimate (and reasonable supporting calculations) of whether there was
sufficient Unrealized Gain attributable to the Partnership property as of
December 31 of the previous year such that, if any of such Purchaser’s Series A
Preferred Units were converted to, or redeemed for, Common Units and such
Unrealized Gain was

 

28

--------------------------------------------------------------------------------


 

allocated to such Purchaser pursuant to Section 6.1(d)(xiii) of the Second A&R
LPA (taking proper account of allocations of higher priority), such Purchaser’s
Capital Account in respect of its Common Units would be equal to the Per Unit
Capital Amount for an Initial Common Unit without any need for corrective
allocations under Section 6.2(h) of the Second A&R LPA.  In addition, on and
after the first date on which the Series A Preferred Units are convertible
pursuant to Section 5.12(b)(vi)(A) of the Second A&R LPA, following receipt of a
written request from any Purchaser that, together with its Affiliates, acquired
$100 million or more Purchased Units on the Closing Date, so long as such
Purchaser or any of its respective Affiliates continues to own Purchased Units,
the Partnership shall provide such Purchaser with a good faith estimate (and
reasonable supporting calculations) of whether there is sufficient Unrealized
Gain attributable to the Partnership property on the date of such request such
that, if any of the Purchaser’s Series A Preferred Units were converted to
Common Units and such Unrealized Gain was allocated to such Purchaser pursuant
to Section 6.1(d)(xiii) of the Second A&R LPA (taking proper account of
allocations of higher priority), such Purchaser’s Capital Account in respect of
its Common Units would be equal to the Per Unit Capital Amount for an Initial
Common Unit without any need for corrective allocations under Section 6.2(h) of
the Second A&R LPA.  Each such Purchaser, together with its Affiliates, shall be
entitled to make such a request not more than once per calendar year.

 

For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Second A&R LPA.

 

Section 5.06                            Tax Information.  For so long as a
Purchaser, together with its Affiliates, continues to own Purchased Units with a
value of $100 million or more, the Partnership shall provide such Purchaser with
(i) within 60 days after the close of each calendar quarter, a good faith
estimate of the tax information reasonably required by such Purchaser for
federal and state estimated income tax reporting for such quarter, and
(ii) within 75 days after the close of each calendar year, the tax information
reasonably required by such Purchaser for federal and state income tax reporting
purposes with respect to such taxable period.

 

Section 5.07                            Use of Proceeds.  The Partnership shall
use the proceeds of the offering of the Purchased Units and the Warrants to pay
a portion of the consideration under the Contribution Agreement.

 

Section 5.08                            Transaction Document Indemnity Claims. 
The Partnership shall, from and after Closing, pursue promptly and in good faith
all indemnity claims for which it is entitled to indemnification under the
Contribution Agreement and the Restructuring Agreement for so long as the
Partnership is entitled to indemnification thereunder.

 

ARTICLE VI.
INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                            Indemnification by the Partnership. The
Partnership agrees to indemnify each Purchaser and its Representatives
(collectively, “Purchaser Related Parties”) from all costs, losses, liabilities,
damages or expenses of any kind or nature whatsoever, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, promptly upon demand,

 

29

--------------------------------------------------------------------------------


 

pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects (other than those representations and warranties contained
in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.17 or
Section 3.18 or other representations and warranties that are qualified by
materiality or Material Adverse Effect, which, in each case, shall be true and
correct in all respects) when made and as of the Closing Date (except for any
representations and warranties made as of a specific date, which shall be
required to be true and correct as of such date only) or (b) the breach of any
covenants of the Partnership contained herein; provided that, in the case of the
immediately preceding clause (a), such claim for indemnification is made prior
to the expiration of the survival period of such representation or warranty;
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Purchaser Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the Partnership shall constitute the date upon which such
claim has been made; and provided, further, that the aggregate liability of the
Partnership to each Purchaser pursuant to this Section 6.01 shall not be greater
in amount than such Purchaser’s Funding Obligation, and the aggregate liability
of the Partnership to all Purchasers pursuant to this Section 6.01 shall not
exceed the aggregate Funding Obligation of all Purchasers. No Purchaser Related
Party shall be entitled to recover special, indirect, exemplary, lost profits,
speculative or punitive damages under this Section 6.01; provided, however, that
such limitation shall not prevent any Purchaser Related Party from recovering
under this Section 6.01 for any such damages to the extent that such damages are
in the form of diminution in value or are payable to a third party in connection
with any Third-Party Claims.

 

Section 6.02                            Indemnification by the Purchasers. Each
Purchaser agrees, severally and not jointly, to indemnify the Partnership, the
General Partner and their respective Representatives (collectively, “Partnership
Related Parties”) from, all costs, losses, liabilities, damages, or expenses of
any kind or nature whatsoever, and hold each of them harmless against, any and
all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith,
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them), whether or not involving a Third-Party Claim, as a result
of, arising out of, or in any way related to (a) the failure of any of the
representations or warranties made by such Purchaser contained herein to be true
and correct in all material respects as of the date made (except to the extent
any representation or warranty includes the word “material,” Material Adverse
Effect or words of similar import, with respect to which such representation or
warranty, or applicable portions thereof, must have been true and correct) or
(b) the breach of any of the covenants or obligations of such Purchaser
contained herein (including failure to deliver payment pursuant to such
Purchaser’s Funding Obligation); provided that, in the case of the immediately
preceding clause (a), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of the survival
period of such representation or warranty; and provided, further, that for
purposes of determining when

 

30

--------------------------------------------------------------------------------


 

an indemnification claim has been made, the date upon which a Partnership
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to such Purchaser shall constitute the date upon
which such claim has been made; and provided, further, that the liability of
each such Purchaser shall not be greater in amount than such Purchaser’s Funding
Obligation plus any distributions paid to such Purchaser with respect to the
Purchased Units. No Partnership Related Party shall be entitled to recover
special, indirect, exemplary, lost profits, speculative or punitive damages
under this Section 6.02; provided, however, that such limitation shall not
prevent any Partnership Related Party from recovering under this Section 6.02
for any such damages to the extent that such damages are in the form of
diminution in value or are payable to a third party in connection with any
Third-Party Claims.

 

Section 6.03                            Indemnification Procedure.

 

(a)                                 A claim for indemnification for any matter
not involving a Third-Party Claim may be asserted by notice to the party from
whom indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article VI, except as
otherwise provided in Section 6.01 and Section 6.02.

 

(b)                                 Promptly after any Partnership Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each a “Third-Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such Third-Party Claim, but failure to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such Third-Party Claim to
the extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly, and in no event later than 10
days, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within 10 Business Days of when the
Indemnified Party provides written notice of a Third-Party Claim, failed (1) to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (2) to notify the Indemnified Party of such assumption or

 

31

--------------------------------------------------------------------------------


 

(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

 

Section 6.04                            Tax Matters. All indemnification
payments under this Article VI shall be treated as adjustments to the applicable
Purchaser’s Funding Obligation for all Tax purposes except as otherwise required
by applicable Law.

 

ARTICLE VII.
TERMINATION

 

Section 7.01                            Termination. This Agreement may be
terminated at any time prior to the Closing:

 

(a)                                 by mutual written consent of the Partnership
and the Purchasers representing a majority of the Purchased Units;

 

(b)                                 by written notice from either the
Partnership or the Purchasers representing a majority of the Purchased Units, if
any Governmental Authority with lawful jurisdiction shall have issued a final
order, decree or ruling or taken any other final action restraining, enjoining
or otherwise prohibiting the transactions contemplated by the Transaction
Documents and such order, decree, ruling or other action is or shall have become
final and nonappealable;

 

(c)                                  by written notice from either the
Partnership or the Purchasers representing a majority of the Purchased Units, if
the Contribution Agreement is terminated for any reason;

 

(d)                                 by written notice from the Purchasers
representing a majority of the Purchased Units, if the Closing does not occur by
11:59 p.m. on the Drop-Dead Date; provided, however, that the right to terminate
this Agreement pursuant to this Section 7.01(d) shall not be available to any
party whose failure to fulfill any obligations under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

 

(e)                                  by notice given from the Partnership, if
there have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Purchasers in
this Agreement such that the conditions in Section 2.05(a) or
Section 2.05(b) would not be satisfied and which have not been cured by the
Purchasers five Business Days after receipt by the Purchasers of written notice
from the Partnership requesting such inaccuracies or breaches to be cured; or

 

32

--------------------------------------------------------------------------------


 

(f)                                   by notice given by the Purchasers
representing a majority of the Purchased Units, if there have been one or more
inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Partnership in this Agreement such that the
conditions in Section 2.04(a) or Section 2.04(b) would not be satisfied and
which have not been cured by the Partnership within five Business Days after
receipt by the Partnership of written notice from the Purchasers requesting such
inaccuracies or breaches to be cured.

 

Section 7.02                            Certain Effects of Termination. In the
event that this Agreement is terminated pursuant to Section 7.01:

 

(a)                                 except as set forth in Section 7.02(b), this
Agreement shall become null and void and have no further force or effect, but
the parties shall not be released from any liability arising from or in
connection with any breach hereof occurring prior to such termination;

 

(b)                                 regardless of any purported termination of
this Agreement, the provisions of Article VI and all indemnification rights and
obligations of the Partnership and the Purchasers thereunder, this Section 7.02
and the provisions of Article VIII shall remain operative and in full force and
effect as between the Partnership and the Purchasers, unless the Partnership and
the Purchasers possessing the right to acquire not less than majority of the
Purchased Units execute a writing that expressly (with specific references to
the applicable Articles, Sections or subsections of this Agreement) terminates
such rights and obligations as between the Partnership and the Purchasers;

 

(c)                                  each of the Confidentiality Agreements
shall remain in effect in accordance with Section 8.06(a); and

 

(d)                                 provided such termination of this Agreement
is for any reason other than as a result of Section 7.01(e), within five
Business Days of such termination, the Partnership shall pay to the Purchasers
the Up-Front Fee by wire transfer of immediately available funds in the amounts
and to the Persons as set forth on Schedule C attached hereto.

 

ARTICLE VIII.
MISCELLANEOUS

 

Section 8.01                            Expenses. All costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with the Transaction Documents and the transactions
contemplated thereby shall be paid by the party incurring such costs and
expenses; provided that, if the Closing occurs, promptly following receipt of an
invoice therefor containing reasonable supporting detail, the Partnership shall
reimburse the Purchasers for all of their reasonable out-of-pocket transaction
fees and expenses, including fees and expenses incurred in respect of the
Purchasers’ advisors (including legal advisors), actually incurred by the
Purchasers prior to the Closing in connection with due diligence, negotiation
and consummation of the transactions contemplated by the Transaction Documents
(such fees and expenses, collectively, the “Reimbursable Expenses”) up to an
amount not to exceed $400,000; provided further that, if (a) the Closing does
not occur prior to September 30, 2018 or (b) this Agreement is terminated
pursuant to Section 7.01 for any reason other than as a result of
Section 7.01(e), then the Partnership shall reimburse the Purchasers for their
Reimbursable Expenses up to an amount

 

33

--------------------------------------------------------------------------------


 

not to exceed $600,000 upon the Closing or the date of such termination of this
Agreement, as applicable; it being understood that the expense caps set forth in
this Section 8.01 shall be reduced by any amounts actually paid by the
Partnership to the Purchasers in respect of the Reimbursable Expenses prior to
the Closing.

 

Section 8.02                            Interpretation. Article, Section,
Schedule and Exhibit references in this Agreement are references to the
corresponding Article, Section, Schedule or Exhibit to this Agreement, unless
otherwise specified. All Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof as if set forth in full herein and are an
integral part of this Agreement. All references to instruments, documents,
Contracts and agreements are references to such instruments, documents,
Contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to” and shall not be construed to limit
any general statement that it follows to the specific or similar items or
matters immediately following it. Whenever the Partnership has an obligation
under the Transaction Documents, the expense of complying with that obligation
shall be an expense of the Partnership unless otherwise specified. Any reference
in this Agreement to “$” shall mean U.S. dollars. Whenever any determination,
consent or approval is to be made or given by a Purchaser, such action shall be
in such Purchaser’s sole discretion, unless otherwise specified in this
Agreement. If any provision in the Transaction Documents is held to be illegal,
invalid, not binding or unenforceable, (a) such provision shall be fully
severable and the Transaction Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Documents, and the remaining provisions
shall remain in full force and effect, and (b) the parties hereto shall
negotiate in good faith to modify the Transaction Documents so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to the Transaction Documents, the date that is the reference date
in calculating such period shall be excluded. If the last day of such period is
not a Business Day, the period in question shall end on the next succeeding
Business Day. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The provision
of a Table of Contents, the division of this Agreement into Articles, Sections
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

 

Section 8.03                            Survival of Provisions. The
representations and warranties set forth in Section 3.01, Section 3.02,
Section 3.03, Section 3.13, Section 3.16, Section 3.18, Section 4.01,
Section 4.02 and Section 4.04, Section 4.05(a), Section 4.05(b) and
Section 4.05(e) hereunder shall survive the execution and delivery of this
Agreement indefinitely, the representations and warranties set forth in
Section 3.27 shall survive until 60 days after the applicable statute of
limitations (taking into account any extensions thereof) and the other
representations and warranties set forth herein shall survive for a period of 12
months following the Closing Date, regardless of any investigation made by or on
behalf of the Partnership or the Purchasers. The covenants made in this
Agreement or any other Transaction Document shall survive the Closing and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased

 

34

--------------------------------------------------------------------------------


 

Units or the Warrants and payment therefor and repayment, conversion, exercise
or repurchase thereof. Regardless of any purported general termination of this
Agreement, the provisions of Article VI and all indemnification rights and
obligations of the Partnership and the Purchasers thereunder, and this
Article VIII shall remain operative and in full force and effect as between the
Partnership and each Purchaser, unless the Partnership and the applicable
Purchaser execute a writing that expressly (with specific references to the
applicable Section or subsection of this Agreement) terminates such rights and
obligations as between the Partnership and such Purchaser.

 

Section 8.04                            No Waiver: Modifications in Writing.

 

(a)                                 Delay. No failure or delay on the part of
any party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(b)                                 Specific Waiver. Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of any Transaction Document (except in the case of the Partnership
Agreement for amendments adopted pursuant to Article XIII thereof) shall be
effective unless signed by each of the parties thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Transaction Document,
any waiver of any provision of any Transaction Document and any consent to any
departure by the Partnership from the terms of any provision of any Transaction
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

Section 8.05                            Binding Effect; Assignment.

 

(a)                                 This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

 

(b)                                 Subject to Section 5.04, each Purchaser may
assign its rights and obligations under this Agreement to any fund, account or
company managed, advised or sub-advised by EIG Management Company, LLC or any of
its Affiliates; provided that any such assignment shall not relieve such
Purchaser of any of its obligations hereunder.

 

Section 8.06                            Non-Disclosure.

 

(a)                                 This Agreement shall not impact the terms
and provisions of any of the Confidentiality Agreements. The Confidentiality
Agreements shall continue to be in full force and effect, pursuant to the terms
and conditions thereof, but for the avoidance of doubt, Confidential

 

35

--------------------------------------------------------------------------------


 

Information (as defined in each of the Confidentiality Agreements) only refers
to information furnished by or on behalf of the Partnership thereunder prior to
the date hereof.  Notwithstanding the foregoing, each Purchaser may provide
customary information in respect of the transactions contemplated by the
Transaction Documents to its financing sources, including its direct or indirect
limited partners, members, stockholders or other equityholders, as applicable,
and their direct or indirect investors and partners, members, stockholders or
other equityholders, in each case, as such Purchaser may elect in its sole
discretion; provided that any such financing source that receives Confidential
Information (as defined in the applicable Confidentiality Agreement) shall abide
by the terms of the Confidentiality Agreements.

 

(b)                                 Other than filings made by the Partnership
with the Commission, the Partnership and any of its Representatives may disclose
the identity of, or any other information concerning, the Purchasers or any of
their respective Affiliates only after providing the Purchasers a reasonable
opportunity to review and comment on such disclosure (with such comments being
incorporated or reflected, to the extent reasonable, in any such disclosure);
provided, however, that nothing in this Section 8.06 shall delay any required
filing or other disclosure with the NYSE or any Governmental Authority or
otherwise hinder the Partnership Entities’ or their Representatives’ ability to
timely comply with all Laws or rules and regulations of the NYSE or other
Governmental Authority.

 

(c)                                  Prior to making any public statements or
issuing any press releases with respect to the transactions contemplated by the
Transaction Documents, each party will consult with the other parties hereto and
consider in good faith any comments provided by such other parties; provided
that no party will make any public statement or issue any press release that
attributes comments to any other party or that indicates the approval of any
other party of the contents of any such public statement or press release (or
portion thereof) without the prior written approval of the other parties hereto.

 

Section 8.07                            Communications. All notices and demands
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, electronic mail, air courier
guaranteeing overnight delivery or personal delivery to the following addresses

 

(a)                                 If to the Purchasers, to the addresses set
forth on Schedule A.

 

(b)                                 If to the Partnership, to:

 

USA Compression Partners, LP

100 Congress Avenue, Suite 450

Austin, Texas, 78701

Attention: General Counsel

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: Ramey Layne

 

36

--------------------------------------------------------------------------------


 

Email: rlayne@velaw.com

 

or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; when sent, if sent by electronic mail prior to 5:00 pm Central time
on a Business Day, or on the next succeeding Business Day, if not; and upon
actual receipt when delivered to an air courier guaranteeing overnight delivery.

 

Section 8.08                            Removal of Legend. In connection with a
sale of Purchased Units, Warrants, PIK Units, Conversion Units or Warrant
Exercise Units by a Purchaser in reliance on Rule 144 promulgated under the
Securities Act, the applicable Purchaser or its broker shall deliver to the
transfer agent and the Partnership a broker representation letter providing to
the transfer agent and the Partnership any information the Partnership deems
necessary to determine that the sale of such Purchased Units, Warrants, PIK
Units, Conversion Units or Warrant Exercise Units is made in compliance with
Rule 144 promulgated under the Securities Act, including, as may be appropriate,
a certification that the Purchaser is not an affiliate of the Partnership (as
defined in Rule 144 promulgated under the Securities Act) and a certification as
to the length of time the such units have been held. Upon receipt of such broker
representation letter and such determination, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s book-entry account maintained by the transfer agent, including the
legend referred to in Section 4.05, and the Partnership shall bear all costs
associated with the removal of such legend. At such time as the Purchased Units,
Warrants, PIK Units, Conversion Units or Warrant Exercise Units have been sold
pursuant to an effective registration statement under the Securities Act or have
been held by any Purchaser for more than one year where such Purchaser is not,
and has not been in the preceding three months, an affiliate of the Partnership
(as defined in Rule 144 promulgated under the Securities Act), if the book-entry
account of such Purchaser still bears the notation of the restrictive legend
referred to in Section 4.05, the Partnership agrees, upon request of the
Purchaser or its permitted assignee, to take all steps necessary to promptly
effect the removal of the legend described in Section 4.05, and the Partnership
shall bear all costs associated with the removal of such legend, regardless of
whether the request is made in connection with a sale or otherwise, so long as
such Purchaser or its permitted assignee provides to the Partnership any
information the Partnership deems reasonably necessary to determine that the
legend is no longer required under the Securities Act or applicable state Laws,
including (if there is no such registration statement) a certification that the
holder is not an affiliate of the Partnership (as defined in Rule 144
promulgated under the Securities Act), a covenant to inform the Partnership if
it should thereafter become an affiliate (as defined in Rule 144 promulgated
under the Securities Act) and to consent to the notation of an appropriate
restriction, and a certification as to the length of time such units have been
held. The Partnership shall cooperate with each Purchaser to effect the removal
of the legend referred to in Section 4.05 at any time such legend is no longer
appropriate.

 

Section 8.09                            Entire Agreement. This Agreement, the
other Transaction Documents, the Confidentiality Agreement and the other
agreements and documents referred to herein are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other

 

37

--------------------------------------------------------------------------------


 

than those set forth or referred to in this Agreement, the other Transaction
Documents or the Confidentiality Agreement with respect to the rights granted by
the Partnership or any of its Affiliates or the Purchasers or any of their
respective Affiliates. This Agreement, the other Transaction Documents, the
Confidentiality Agreement and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings among the
parties with respect to such subject matter.

 

Section 8.10                            Governing Law: Submission to
Jurisdiction. This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 8.11                            Waiver of Jury Trial. THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 8.12                            Exclusive Remedy.

 

(a)                                 Each party hereto hereby acknowledges and
agrees that the rights of each party to consummate the transactions contemplated
hereby are special, unique and of extraordinary character and that, if any party
violates or fails or refuses to perform any covenant or agreement made by it
herein, the non-breaching party may be without an adequate remedy at law. If any
party violates or fails or refuses to perform any covenant or agreement made by
such party herein, the non-breaching party subject to the terms hereof and in
addition to any remedy at law for damages or other relief, may (at any time
prior to the valid termination of this Agreement pursuant to Article

 

38

--------------------------------------------------------------------------------


 

VII) institute and prosecute an action in any court of competent jurisdiction to
enforce specific performance of such covenant or agreement or seek any other
equitable relief.

 

(b)                                 The sole and exclusive remedy for any and
all claims arising under, out of, or related to this Agreement or the
transactions contemplated hereby, shall be the rights of indemnification set
forth in Article VI only, and no Person will have any other entitlement, remedy
or recourse, whether in contract, tort or otherwise, it being agreed that all of
such other remedies, entitlements and recourse are expressly waived and released
by the parties hereto to the fullest extent permitted by Law. Notwithstanding
anything in the foregoing to the contrary, nothing in this Agreement shall limit
or otherwise restrict a fraud claim brought by any party hereto or the right to
seek specific performance pursuant to Section 8.12(a).

 

Section 8.13                            No Recourse Against Others.

 

(a)                                 All claims, obligations, liabilities or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with or relate in any manner to this Agreement, or
the negotiation, execution or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
Partnership and the Purchasers. No Person other than the Partnership or the
Purchasers, including no member, partner, stockholder, Affiliate or
Representative thereof, nor any member, partner, stockholder, Affiliate or
Representative of any of the foregoing, shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations or liabilities arising under, out of, in
connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Partnership and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.

 

(b)                                 Without limiting the foregoing, to the
maximum extent permitted by Law, (i) each of the Partnership and the Purchasers
hereby waives and releases any and all rights, claims, demands or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of the other or otherwise impose
liability of the other on any third Person in respect of the transactions
contemplated hereby, whether granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization or otherwise; and
(ii) each of the Partnership and the Purchasers disclaims any reliance upon any
third Person with respect to the performance of this Agreement or any
representation or warranty made in, in connection with or as an inducement to
this Agreement.

 

Section 8.14                            No Third-Party Beneficiaries. Except as
set forth in Article VI, nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person, other than the Partnership, the
Purchasers and, for purposes of Section 8.13 only, any member, partner,
stockholder, Affiliate or Representative of the Partnership or the Purchasers,
or any member, partner, stockholder, Affiliate or Representative of any of the
foregoing, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

39

--------------------------------------------------------------------------------


 

Section 8.15                            Execution in Counterparts. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

 

[Signature Page Follows]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

USA COMPRESSION PARTNERS, LP

 

 

 

By:

USA Compression GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Eric D. Long

 

 

Name:

Eric D. Long

 

 

Title:

President and Chief Executive Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

PURCHASERS:

 

 

 

EIG VETERAN EQUITY AGGREGATOR, L.P.

 

 

 

By: EIG Veteran Equity GP, LLC, its general partner

 

 

 

By: EIG Asset Management, LLC, its managing member

 

 

 

By:

/s/ Richard K. Punches II

 

Name:

Richard K. Punches II

 

Title:

Managing Director

 

 

 

 

By:

/s/ Matthew Hartman

 

Name:

Matthew Hartman

 

Title:

Senior Vice President

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

FS ENERGY AND POWER FUND

 

 

 

By: FS Investment Advisor, LLC, as its Investment Advisor

 

 

 

By:

/s/ Sean Coleman

 

Name:

Sean Coleman

 

Title:

Chief Credit Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

TRILOMA EIG ENERGY INCOME FUND

 

 

 

By:

/s/ Deryck Harmer

 

Name:

Deryck Harmer

 

Title:

President

 

 

TRILOMA EIG ENERGY INCOME FUND — TERM I

 

 

 

By:

/s/ Deryck Harmer

 

Name:

Deryck Harmer

 

Title:

President

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Purchaser Allocations

 

Purchaser and Address

 

Purchased
Units

 

Warrants with exercise
price of $17.03

 

Warrants with exercise
price of $19.59

 

Purchase Price ($)

 

EIG Veteran Equity Aggregator, L.P.
c/o EIG Management Company, LLC
Three Allen Center
333 Clay Street, Suite 3500
Houston, TX 77002
Attn: Matthew Hartman and Austin Pearson
Email: matthew.hartman@eigpartners.com
austin.pearson@eigpartners.com

 

Kirkland & Ellis LLP
609 Main Street, Houston TX 77002
Attn: John Pitts and Sam Peca
Fax: (713) 835-3601
Email: john.pitts@kirkland.com
samuel.peca@kirkland.com

 

420,664.07351

 

4,206,640.7351

 

8,413,281.4702

 

420,664,073.51

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

Purchaser and Address

 

Purchased
Units

 

Warrants with exercise
price of $17.03

 

Warrants with exercise
price of $19.59

 

Purchase Price ($)

 

Triloma EIG Energy Income Fund
c/o Triloma Energy Advisors
201 N. New York Avenue, Suite 200
Winter Park, FL 32789
Attn: Hope Newsome
Email: hnewsome@triloma.com



with a copy to: EIG Management Company, LLC
Three Allen Center
333 Clay Street, Suite 3500

Houston, TX 77002
Attn: Matthew Hartman and Austin Pearson
Email: matthew.hartman@eigpartners.com
austin.pearson@eigpartners.com



Kirkland & Ellis LLP
609 Main Street, Houston TX 77002
Attn: John Pitts and Sam Peca
Fax: (713) 835-3601
Email: john.pitts@kirkland.com
samuel.peca@kirkland.com

 

2,400.00000

 

24,000.0000

 

48,000.0000

 

2,400,000.00

 

 

Schedule A-2

--------------------------------------------------------------------------------


 

Purchaser and Address

 

Purchased
Units

 

Warrants with exercise
price of $17.03

 

Warrants with exercise
price of $19.59

 

Purchase Price ($)

 

Triloma EIG Energy Income Fund - Term 1

c/o Triloma Energy Advisors

201 N. New York Avenue, Suite 200

Winter Park, FL 32789

Attn: Hope Newsome

Email: hnewsome@triloma.com

 

with a copy to: EIG Management Company, LLC

Three Allen Center

333 Clay Street, Suite 3500

Houston, TX 77002

Attn: Mattthew Hartman and Austin Pearson

Email: matthew.hartman@eigpartners.com

austin.pearson@eigpartners.com

 

Kirkland & Ellis LLP

609 Main Street, Houston TX 77002

Attn: John Pitts and Sam Peca

Fax: (713) 835-3601

Email: john.pitts@kirkland.com

samuel.peca@kirkland.com

 

1,600.0000

 

16,000.0000

 

32,000.0000

 

1,600,000.00

 

 

 

 

 

 

 

 

 

 

 

FS Energy and Power Fund

 

75,335.92649

 

753,359.2649

 

1,506,718.5298

 

75,335,926.49

 

Attn: Fund Management, 3rd Floor

201 Rose Boulevard

Philadelphia, PA 19112

Email: FSEP_team@fsinvestments.com

 

Kirkland & Ellis LLP

609 Main Street, Houston TX 77002

Attn: John Pitts and Sam Peca

Fax: (713) 835-3601

Email: john.pitts@kirkland.com

samuel.peca@kirkland.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

500,000

 

5,000,0000

 

10,000,000

 

$

500,000,000

 

 

Schedule A-3

--------------------------------------------------------------------------------


 

Schedule B

 

Material Subsidiaries

 

USA Compression Partners, LLC, a Delaware limited liability company

USAC Leasing, LLC, a Delaware limited liability company

USAC OpCo 2, LLC, a Texas limited liability company

USAC Lease 2, LL, a Texas limited liability company

 

Schedule B-1

--------------------------------------------------------------------------------


 

Schedule C

 

Allocation of Payments

 

Purchaser

 

Up-Front Fee ($)

 

EIG Management Company, LLC

 

4,206,640.74

 

Triloma EIG Energy Income Fund

 

24,000.00

 

Triloma EIG Energy Income Fund - Term 1

 

16,000.00

 

FS Energy and Power Fund

 

753,359.26

 

TOTAL

 

5,000,000

 

 

Schedule C-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred and Warrant Purchase Agreement (the “Purchase
Agreement”). The Partnership shall furnish to the Purchasers at the Closing an
opinion of Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the
Purchasers and dated the Closing Date in form satisfactory to the Purchasers,
stating that:

 

(i)                                     Each of the Partnership, the General
Partner and the subsidiaries of the Partnership listed on Schedule I hereto (the
“Material Subsidiaries”) is validly existing and in good standing under the laws
of its jurisdiction of formation. Each of the Partnership, the General Partner
and the Material Subsidiaries has all requisite limited liability company or
partnership power and authority, as applicable, under the laws of its
jurisdiction of formation necessary to own or lease its properties and to
conduct its business, in each case in all material respects as described in the
USAC SEC Documents.

 

(ii)                                  Except as have been waived or satisfied or
as otherwise described in the Partnership Agreement, there are no preemptive
rights or other rights to subscribe for or to purchase, nor any restriction upon
the voting or transfer of, any Purchased Units, Warrants, Conversion Units or
Warrant Exercise Units pursuant to (i) the Organizational Documents of the
Partnership, (ii) any agreement filed as an exhibit to the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2016 or any Current Report
or Quarterly Report filed thereafter to which the Partnership is a party or by
which the Partnership may be bound or (iii) any of the Transaction Documents.

 

(iii)                               The Purchased Units to be issued and sold to
the Purchasers by the Partnership pursuant to the Purchase Agreement and the
limited partner interests represented thereby have been duly authorized in
accordance with the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of the Purchase
Agreement, will be validly issued in accordance with the terms of the
Partnership Agreement, fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act);
and, other than the rights granted to the General Partner under Section 5.8 of
the Partnership Agreement, the issuance and sale of the Purchased Units are not
subject to any preemptive rights of any securityholder of the Partnership
arising under the Delaware LP Act as currently in effect or the Partnership’s
Organizational Documents as currently in effect.

 

(iv)                              The PIK Units have been duly authorized by the
General Partner on behalf of the Partnership pursuant to the Partnership
Agreement and, assuming the distribution of the PIK Units, if any, is properly
authorized by the General Partner and when such PIK Units are issued in
accordance with the terms of the Partnership Agreement, such PIK Units will be
duly authorized, validly issued, fully paid (to the extent required by
applicable law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and, other than the rights granted to the General

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Partner under Section 5.8 of the Partnership Agreement, the issuance of the PIK
Units are not subject to any preemptive rights of any securityholder of the
Partnership arising under the Delaware LP Act as currently in effect or the
Partnership’s Organizational Documents as currently in effect.

 

(v)                                 The Conversion Units have been duly
authorized by the General Partner on behalf of the Partnership pursuant to the
Partnership Agreement and, when issued upon conversion or redemption of the
Purchased Units in accordance with the terms of the Partnership Agreement, will
be validly issued, fully paid (to the extent required by applicable law and the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and,
other than the rights granted to the General Partner under Section 5.8 of the
Partnership Agreement, the issuance of the Conversion Units are not subject to
any preemptive rights of any securityholder of the Partnership arising under the
Delaware LP Act as currently in effect or the Partnership’s Organizational
Documents as currently in effect.

 

(vi)                              The Warrant Exercise Units have been duly
authorized by the General Partner on behalf of the Partnership pursuant to the
Partnership Agreement and, when issued upon exercise of the Warrants in
accordance with the terms thereof, will be validly issued, fully paid (to the
extent required by applicable law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act); and, other than the rights
granted to the General Partner under Section 5.8 of the Partnership Agreement,
the issuance of the Warrant Exercise Units are not subject to any preemptive
rights of any securityholder of the Partnership arising under the Delaware LP
Act as currently in effect or the Partnership’s Organizational Documents as
currently in effect.

 

(vii)                           No consent, approval, authorization, filing with
or order of any federal or Delaware court, Governmental Authority or body having
jurisdiction over the Partnership is required for the offering, issuance and
sale by the Partnership of the Purchased Units and the Warrants, the execution,
delivery and performance by the Partnership of the Transaction Documents, or the
consummation of the transactions contemplated by the Transaction Documents,
except (i) as may be required in connection with the Partnership’s obligations
under the Registration Rights Agreement to register the resale of the Purchased
Units, the Conversion Units or the Warrant Exercise Units under the Securities
Act, (ii) those that have been obtained or made, (iii) as may be required under
state securities or “Blue Sky” laws, as to which we do not express any opinion,
or (iv) such that the failure to obtain would not reasonably be expected to
constitute a Material Adverse Effect.

 

(viii)                        Assuming the accuracy of the representations and
warranties of the Purchasers and the Partnership contained in the Purchase
Agreement, the offer, issuance and sale of the Purchased Units and the Warrants
by the Partnership to the Purchasers solely in the manner contemplated by the
Purchase Agreement, including the issuance of the Conversion Units to such
Purchasers upon conversion or redemption of the Purchased Units in accordance
with the Partnership Agreement (assuming such conversion or redemption takes
place as of the date hereof) and the issuance of the Warrant Exercise Units to
such Purchasers upon exercise of the Warrants in accordance with the terms
thereof (assuming such exercise takes place as of the date hereof) or

 

Exhibit A-2

--------------------------------------------------------------------------------


 

the issuance of any PIK Units (assuming such issuance takes place as of the date
hereof), are exempt from the registration requirements of the Securities Act;
provided, however, that no opinion is expressed as to any subsequent sale or
resale of the Purchased Units, the Warrants, the Conversion Units or the Warrant
Exercise Units.

 

(ix)                              The Partnership is not and, after giving
effect to the transactions contemplated by the Transaction Documents and the use
of proceeds therefrom, will not be an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

(x)                                 None of the offering, issuance or sale by
the Partnership of the Purchased Units and the Warrants or the execution,
delivery and performance of the Transaction Documents by the Partnership or the
General Partner, as the case may be, or the consummation of the transactions
contemplated thereby will result in a breach or violation of (A) the
Organizational Documents of the Partnership or the General Partner, as the case
may be, (B) any agreement filed as an exhibit to the Partnership’s Annual Report
on Form 10-K for the year ended December 31, 201[6] or any Current Report or
Quarterly Report filed thereafter, or (C) the Delaware LP Act or U.S. federal
law, which in the case of clauses (B) or (C) would be reasonably expected to
constitute a Material Adverse Effect; provided, however, that we express no
opinion pursuant to this paragraph (x) with respect to any securities or other
anti-fraud law.

 

(xi)                              Each of the Transaction Documents has been
duly authorized and validly executed and delivered by the Partnership or the
General Partner, as the case may be, and each of the the Second A&R LPA, the
Purchase Agreement and the Registration Rights Agreement constitutes a valid and
binding obligation of the Partnership or the General Partner, as the case may
be, enforceable against such party in accordance with its terms, except insofar
as the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

Schedule I

 

Material Subsidiaries

 

USA Compression Partners, LLC, a Delaware limited liability company

USAC Leasing, LLC, a Delaware limited liability company

USAC OpCo 2, LLC, a Texas limited liability company

USAC Lease 2, LL, a Texas limited liability company

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF SECOND A&R LIMITED PARTNERSHIP AGREEMENT

 

Exhibit B-1

--------------------------------------------------------------------------------


 

 

 

SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

 

of

 

USA COMPRESSION PARTNERS, LP

 

A Delaware limited partnership

 

Dated as of [·], 2018

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I.

DEFINITIONS

 

 

 

Section 1.1

Definitions

2

Section 1.2

Construction

23

 

 

 

Article II.

ORGANIZATION

 

 

 

Section 2.1

Formation

24

Section 2.2

Name

24

Section 2.3

Registered Office; Registered Agent; Principal Office; Other Offices

24

Section 2.4

Purpose and Business

24

Section 2.5

Powers

25

Section 2.6

Term

25

Section 2.7

Title to Partnership Assets

25

 

 

 

Article III.

RIGHTS OF LIMITED PARTNERS

 

 

Section 3.1

Limitation of Liability

25

Section 3.2

Management of Business

25

Section 3.3

Outside Activities of the Limited Partners

26

Section 3.4

Rights of Limited Partners

26

 

 

 

Article IV.

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS

 

 

Section 4.1

Certificates

27

Section 4.2

Mutilated, Destroyed, Lost or Stolen Certificates

27

Section 4.3

Record Holders

28

Section 4.4

Transfer Generally

28

Section 4.5

Registration and Transfer of Limited Partner Interests

29

Section 4.6

Transfer of the General Partner’s General Partner Interest

30

Section 4.7

Restrictions on Transfers

30

Section 4.8

Citizenship Certificates; Non-citizen Assignees

32

Section 4.9

Redemption of Partnership Interests of Non-citizen Assignees

33

 

 

 

Article V.

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

 

Section 5.1

General Partner and Limited Partner Interests; Conversion of General Partner
Interest and Cancellation of Incentive Distribution Rights

34

Section 5.2

Contributions by the General Partner and USA Compression Holdings

34

Section 5.3

Contributions by Limited Partners

35

Section 5.4

Interest and Withdrawal

35

Section 5.5

Capital Accounts

35

Section 5.6

Issuances of Additional Partnership Interests

38

 

i

--------------------------------------------------------------------------------


 

Section 5.7

[Reserved]

39

Section 5.8

Limited Preemptive Right

39

Section 5.9

Splits and Combinations

40

Section 5.10

Fully Paid and Non-Assessable Nature of Limited Partner Interests

41

Section 5.11

[Reserved]

41

Section 5.12

Establishment of Series A Preferred Units

41

Section 5.13

Establishment of Class B Units

57

 

 

 

Article VI.

ALLOCATIONS AND DISTRIBUTIONS

 

 

Section 6.1

Allocations for Capital Account Purposes

59

Section 6.2

Allocations for Tax Purposes

65

Section 6.3

Requirement and Characterization of Distributions; Distributions to Record
Holders

67

Section 6.4

Special Provisions Relating to Series A Preferred Units

68

Section 6.5

Application of Section 6.1 and Section 6.2

68

Section 6.6

Special Provisions Relating to 2018 Warrants

68

 

 

 

Article VII.

MANAGEMENT AND OPERATION OF BUSINESS

 

 

Section 7.1

Management

69

Section 7.2

Replacement of Fiduciary Duties

71

Section 7.3

Certificate of Limited Partnership

71

Section 7.4

Restrictions on the General Partner’s Authority

71

Section 7.5

Reimbursement of the General Partner

72

Section 7.6

Outside Activities

73

Section 7.7

Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members

74

Section 7.8

Indemnification

75

Section 7.9

Liability of Indemnitees

77

Section 7.10

Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties

77

Section 7.11

Other Matters Concerning the General Partner

80

Section 7.12

Purchase or Sale of Partnership Interests

80

Section 7.13

Registration Rights of the General Partner and its Affiliates

81

Section 7.14

Reliance by Third Parties

84

 

 

 

Article VIII.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

 

Section 8.1

Records and Accounting

84

Section 8.2

Fiscal Year

85

Section 8.3

Reports

85

 

 

 

Article IX.

TAX MATTERS

 

 

 

Section 9.1

Tax Returns and Information

85

 

ii

--------------------------------------------------------------------------------


 

Section 9.2

Tax Elections

86

Section 9.3

Tax Controversies

86

Section 9.4

Withholding; Tax Payments

87

 

 

 

Article X.

ADMISSION OF PARTNERS

 

 

 

Section 10.1

Admission of Limited Partners

87

Section 10.2

Admission of Successor General Partner

88

Section 10.3

Amendment of Agreement and Certificate of Limited Partnership

88

 

 

 

Article XI.

WITHDRAWAL OR REMOVAL OF PARTNERS

 

 

Section 11.1

Withdrawal of the General Partner

88

Section 11.2

Removal of the General Partner

90

Section 11.3

Interest of Departing General Partner and Successor General Partner

90

Section 11.4

[Reserved]

92

Section 11.5

Withdrawal of Limited Partners

92

 

 

 

Article XII.

DISSOLUTION AND LIQUIDATION

 

 

Section 12.1

Dissolution

92

Section 12.2

Continuation of the Business of the Partnership After Dissolution

92

Section 12.3

Liquidator

93

Section 12.4

Liquidation

93

Section 12.5

Cancellation of Certificate of Limited Partnership

95

Section 12.6

Return of Contributions

95

Section 12.7

Waiver of Partition

95

Section 12.8

Capital Account Restoration

95

 

 

 

Article XIII.

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

 

Section 13.1

Amendments to be Adopted Solely by the General Partner

95

Section 13.2

Amendment Procedures

97

Section 13.3

Amendment Requirements

97

Section 13.4

Special Meetings

98

Section 13.5

Notice of a Meeting

98

Section 13.6

Record Date

99

Section 13.7

Adjournment

99

Section 13.8

Waiver of Notice; Approval of Meeting; Approval of Minutes

99

Section 13.9

Quorum and Voting

99

Section 13.10

Conduct of a Meeting

100

Section 13.11

Action Without a Meeting

100

Section 13.12

Right to Vote and Related Matters

101

 

iii

--------------------------------------------------------------------------------


 

Article XIV.

MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1

Authority

101

Section 14.2

Procedure for Merger, Consolidation or Conversion

101

Section 14.3

Approval by Limited Partners

103

Section 14.4

Certificate of Merger or Certificate of Conversion

104

Section 14.5

Effect of Merger, Consolidation or Conversion

105

 

 

 

Article XV.

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

 

Section 15.1

Right to Acquire Limited Partner Interests

106

 

 

 

Article XVI.

GENERAL PROVISIONS

 

 

Section 16.1

Addresses and Notices; Written Communications

107

Section 16.2

Further Action

108

Section 16.3

Binding Effect

108

Section 16.4

Integration

108

Section 16.5

Creditors

108

Section 16.6

Waiver

108

Section 16.7

Third-Party Beneficiaries

108

Section 16.8

Counterparts

108

Section 16.9

Applicable Law; Forum, Venue and Jurisdiction

109

Section 16.10

Invalidity of Provisions

110

Section 16.11

Consent of Partners

110

Section 16.12

Facsimile Signatures

110

 

Exhibit A

-

Certificate Evidencing Common Units Representing Limited Partner Interests in
USA Compression Partners, LP

 

 

 

Exhibit B

-

Restrictions on Transfer of Series A Preferred Units

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF USA COMPRESSION PARTNERS, LP

 

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF USA
COMPRESSION PARTNERS, LP, dated as of [·], 2018, is entered into by and among
USA Compression GP, LLC, a Delaware limited liability company, as the General
Partner, together with any other Persons who are or become Partners in the
Partnership or parties hereto as provided herein.

 

WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of January 18, 2013 (the “2013 Agreement”);

 

WHEREAS, the Partnership has entered into a Contribution Agreement, dated as of
January 15, 2018 (the “CDM Contribution Agreement”), among the Partnership, ETP,
Energy Transfer Partners GP, L.P., ETC Compression, LLC and solely for purposes
of Section 5.18(b) and Section 10.1 thereof, ETE, pursuant to which, among other
things, ETC Compression, LLC will contribute all of the outstanding limited
liability company interests in CDM Resource Management LLC, a Delaware limited
liability company, and CDM Environmental & Technical Services LLC, a Delaware
limited liability company, to the Partnership, in exchange for a combination of
cash, Common Units and units of a new class of Partnership Interest to be
designated as “Class B Units” with the rights and privileges and such other
terms as are set forth in this Agreement;

 

WHEREAS, the General Partner has determined that the creation of the Class B
Units (as defined below) will be in the best interests of the Partnership;

 

WHEREAS, the issuance of the Class B Units complies with the requirements of the
2013 Agreement;

 

WHEREAS, the Partnership, the General Partner and ETE have entered into that
certain Equity Restructuring Agreement, dated as of January 15, 2018 (the
“Equity Restructuring Agreement”), pursuant to which (i) all of the outstanding
Incentive Distribution Rights (as defined in the 2013 Agreement) will be
cancelled and (ii) the General Partner Interest (as defined in the 2013
Agreement) will be converted into a non-economic general partner interest in the
Partnership, and in exchange, the Partnership will issue a total of [8,000,000]
Common Units to the General Partner;

 

WHEREAS, the transactions contemplated by the Equity Restructuring Agreement are
conditional upon, and shall be effective immediately following, the transactions
contemplated by the Contribution Agreement;

 

WHEREAS, pursuant to the Equity Restructuring Agreement, the 2013 Agreement is
required to be amended to reflect the cancellation of the Incentive Distribution
Rights and the conversion of the General Partner Interest into a non-economic
general partner interest; and

 

WHEREAS, the General Partner desires to amend and restate the 2013 Agreement in
its entirety to provide for (i) a new class of convertible preferred securities,
(ii) a new class of warrants

 

1

--------------------------------------------------------------------------------


 

(iii) the Class B Units, (iv) the creation of the non-economic General Partner
Interest and (v) such other changes as the General Partner has determined are
necessary and appropriate in connection with the issuance of such securities
and/or do not adversely affect the Limited Partners considered as a whole
(including any particular class of Partnership Interests as compared to other
classes of Partnership Interests) in any material respect.

 

NOW, THEREFORE, the General Partner does hereby amend and restate the 2013
Agreement, pursuant to its authority under Section 13.1 of the 2013 Agreement,
to provide, in its entirety, as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1                                    Definitions.  The following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

 

“2013 Agreement” is defined in the recitals of this Agreement.

 

[“2018 Senior Unsecured Notes” means senior unsecured notes issued by the
Partnership on or prior to the one year anniversary of the Series A Issuance
Date, the proceeds of which are used to repay the Bridge Loan.](1)

 

“2018 Warrants” means the warrants to purchase Common Units issued pursuant to
the Series A Purchase Agreement.

 

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing or expanding, for a period exceeding the
short-term, the operating capacity or operating income of the Partnership Group
from the operating capacity or operating income of the Partnership Group
existing immediately prior to such transaction.  For purposes of this
definition, the short-term generally refers to a period not exceeding 12 months.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)).  The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury

 

--------------------------------------------------------------------------------

(1)  Note to Draft: To be removed if the senior unsecured notes are issued prior
to closing.

 

2

--------------------------------------------------------------------------------


 

Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.  The “Adjusted Capital Account” of a Partner in respect of any
Partnership Interest shall be the amount that such Adjusted Capital Account
would be if such Partnership Interest were the only interest in the Partnership
held by such Partner from and after the date on which such Partnership Interest
was first issued.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  For the avoidance of
doubt, for purposes of this Agreement, with respect to any Person that is an
investment fund, investment account or investment company, any other investment
fund, investment account or investment company that is managed, advised or
sub-advised by the same investment advisor as such Person or by an Affiliate of
such investment advisor, shall be considered controlled by, and an Affiliate of,
such first Person. Without limiting the foregoing, for purposes of this
Agreement, any Person that, individually or together with its Affiliates, has
the direct or indirect right to designate or cause the designation of at least
one member to the Board of Directors, and any such Person’s Affiliates, shall be
deemed to be Affiliates of the General Partner.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

 

“Agreed Value” of any Contributed Property means the fair market value of such
property at the time of contribution and in the case of an Adjusted Property,
the fair market value of such Adjusted Property on the date of the revaluation
event as described in Section 5.5(d), in both cases as determined by the General
Partner.  The General Partner shall use such method as it determines to be
appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.

 

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of USA Compression Partners, LP, as it may be amended, supplemented
or restated from time to time.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

3

--------------------------------------------------------------------------------


 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a)                                 the sum of (i) all cash and cash equivalents
of the Partnership Group (or the Partnership’s proportionate share of cash and
cash equivalents in the case of Subsidiaries that are not wholly owned) on hand
at the end of such Quarter, and (ii) if the General Partner so determines, all
or any portion of any additional cash and cash equivalents of the Partnership
Group (or the Partnership’s proportionate share of cash and cash equivalents in
the case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter resulting from
Working Capital Borrowings made subsequent to the end of such Quarter, less

 

(b)                                 the amount of any cash reserves established
by the General Partner (or the Partnership’s proportionate share of cash
reserves in the case of Subsidiaries that are not wholly owned) to (i) provide
for the proper conduct of the business of the Partnership Group (including
reserves for future capital expenditures and for anticipated future credit needs
of the Partnership Group) subsequent to such Quarter, (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 5.12 or distributions to the holders of Common Units
in respect of any one or more of the next four Quarters;

 

provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

 

“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, as applicable, if a corporation or limited
liability company, or if a limited partnership, the board of directors or board
of managers of the general partner of the General Partner.

 

“Board Representation Agreement” means that certain Board Representation
Agreement dated as of the date hereof, by and among ETE, the Partnership, the
General Partner and [·].

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical

 

4

--------------------------------------------------------------------------------


 

balance of such Partner’s Capital Account computed as if it had been maintained
strictly in accordance with federal income tax accounting principles.

 

[“Bridge Loan” means the “Bridge Loan” as defined in the Series A Purchase
Agreement.](2)

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5.  The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or deemed contributed to the Partnership on behalf of a Partner
(including, in the case of an underwritten offering of Units, the amount of any
underwriting discounts or commissions).

 

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets or (c) capital contribution by a Group Member to a Person that is not a
Subsidiary in which a Group Member has an equity interest, or after such capital
contribution will have an equity interest, to fund such Group Member’s pro rata
share of the cost of the addition or improvement to or the acquisition of
existing, or the construction of new or the improvement or replacement of
existing, capital assets by such Person, in each case if such addition,
improvement, replacement, acquisition or construction is made to increase for a
period longer than the short-term the operating capacity or operating income of
the Partnership Group, in the case of clauses (a) and (b), or such Person, in
the case of clause (c), from the operating capacity or operating income of the
Partnership Group or such Person, as the case may be, existing immediately prior
to such addition, improvement, replacement, acquisition or construction.  For
purposes of this definition, the short-term generally refers to a period not
exceeding 12 months.

 

“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).

 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property, and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Section 5.5(d) and to reflect

 

--------------------------------------------------------------------------------

(2)  Note to Draft: To be removed if the senior unsecured notes are issued prior
to closing.

 

5

--------------------------------------------------------------------------------


 

changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Partnership properties, as deemed appropriate by the General
Partner.

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

 

“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, in each case issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Interests.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.3, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

 

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.

 

“claim” (as used in Section 7.13(d)) is defined in Section 7.13(d).

 

“Class B Conversion Date” is defined in Section 5.13(b).

 

“Class B Unit” means a Partnership Interest having the rights and obligations
specified with respect to Class B Units in this Agreement. A Class B Unit that
is convertible into a Common Unit shall not constitute a Common Unit until such
conversion occurs.

 

“Closing Date” means the first date on which Common Units were sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

 

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which the respective Limited Partner Interests are listed or admitted to trading
or, if such Limited Partner Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Limited Partner Interests of such class, or, if on any such
day such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is

 

6

--------------------------------------------------------------------------------


 

making a market in such Limited Partner Interests of such class, the fair value
of such Limited Partner Interests on such day as determined by the General
Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

“Combined Interest” is defined in Section 11.3(a).

 

“Commences Commercial Service” means the date a Capital Improvement is first put
into commercial service following completion of construction, acquisition,
development and testing, as applicable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not refer to or include a Series A Preferred Unit or a
Class B Unit, in each case, prior to conversion into a Common Unit pursuant to
the terms hereof, or a 2018 Warrant.

 

“Competitor” means any direct competitor of the Partnership, a substantial
portion of whose operating business involves gas compression in the United
States (and, for the avoidance of doubt, excluding any Person that is an
investment fund, investment account, investment company or other financial
sponsor whose primary business involves equity or debt investing) and who is
included in the list provided to the Purchasers on the date of execution of the
Series A Purchase Agreement, as such list may be supplemented from time to time
by the Board of Directors acting in good faith to include additional such
competitors; provided that any such supplement is delivered in writing to the
Series A Preferred Unitholders.

 

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner, (c) is not a holder of any ownership
interest in the General Partner or its Affiliates or the Partnership Group,
other than Common Units and other awards that are granted to such director under
the LTIP and (d) meets the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which any class of
Partnership Interests is listed or admitted to trading.

 

“Consenting Party” or “Consenting Parties” is defined in Section 16.9(b).

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership.  Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

 

“Conversion Unit” is defined in Section 6.1(d)(xiii).

 

7

--------------------------------------------------------------------------------


 

“Converted Series A Preferred Unit” is defined in Section 5.12(b)(vi)(D).

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).

 

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

 

“Default Effective Date” is defined in Section 5.12(b)(i)(B).

 

“Deficiency Rate” is defined in Section 5.12(b)(i)(B).

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or 11.2.

 

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

 

“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.

 

“Equity Restructuring Agreement” is defined in the recitals of this Agreement.

 

“ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.

 

“ETP” means  Energy Transfer Partners, L.P., a Delaware limited partnership.

 

“Event of Withdrawal” is defined in Section 11.1(a).

 

“Excess Distribution” is defined in Section 6.1(d)(iii).

 

“Excess Distribution Unit” is defined in Section 6.1(d)(iii).

 

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures.  Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred to finance the construction of a
Capital Improvement and paid in respect of the period

 

8

--------------------------------------------------------------------------------


 

beginning on the date that a Group Member enters into a binding obligation to
commence construction of a Capital Improvement and ending on the earlier to
occur of the date that such Capital Improvement Commences Commercial Service and
the date that such Capital Improvement is abandoned or disposed of.  Debt
incurred to fund such construction period interest payments or to fund
distributions on equity issued to fund the construction of a Capital Improvement
as described in clause (a)(iv) of the definition of Operating Surplus shall also
be deemed to be debt incurred to finance the construction of a Capital
Improvement.  Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, the General Partner shall determine
the allocation between the amounts paid for each.

 

“General Partner” means USA Compression GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

 

“General Partner Interest” means the non-economic ownership interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), and includes any and all
benefits to which the General Partner is entitled as provided in this Agreement,
together with all obligations of the General Partner to comply with the terms
and provisions of this Agreement. The General Partner Interest does not include
any rights to receive distributions of cash, property or other assets of the
Partnership upon the liquidation or winding-up of the Partnership or otherwise.

 

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

 

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

 

“Group Member” means a member of the Partnership Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company or operating agreement of any Group Member that is a
limited liability company, the certificate of incorporation and bylaws or
similar organizational documents of any Group Member that is a corporation, the
joint venture agreement or similar governing document of any Group Member that
is a joint venture and the governing or organizational or similar documents of
any other Group Member that is a Person other than a limited or general
partnership, limited liability company, corporation or joint venture, as such
may be amended, supplemented or restated from time to time.

 

“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of the

 

9

--------------------------------------------------------------------------------


 

Partnership Group to fluctuations in interest rates or the price of
hydrocarbons, other than for speculative purposes.

 

“Holder” as used in Section 7.13, is defined in Section 7.13(a).

 

“Indebtedness” has the meaning assigned to such term in the Revolving Credit
Agreement as of the Series A Issuance Date, but including any amendments and/or
modifications thereto pursuant to the Revolving Credit Agreement following the
Series A Issuance Date for so long as (a) such amendments and/or modifications
are made at a time that the Revolving Credit Agreement is regulated by the
Office of the Comptroller of the Currency (or successor agency thereto) and the
lenders thereunder, the majority of which are commercial banks, have committed
at least $500 million of available capital under the Revolving Credit Agreement,
(b) such amendments and/or modifications are permitted under the Revolving
Credit Facility and (c) such amendments and/or modifications expressly state
they are being made in connection with acquisitions or material growth projects.
For the avoidance of doubt, the Series A Preferred Units shall not be treated as
Indebtedness.

 

“Indemnified Persons” is defined in Section 7.13(d).

 

“Indemnitee” means (a) any General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, director, officer, employee, agent, fiduciary or trustee of any Group
Member, a General Partner, any Departing General Partner or any of their
respective Affiliates, (e) any Person who is or was serving at the request of a
General Partner, any Departing General Partner or any of their respective
Affiliates as an officer, director, manager, managing member, employee, agent,
fiduciary or trustee of another Person owing a fiduciary duty to any Group
Member; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) any Person who controls a General Partner or Departing General
Partner and (g) any Person the General Partner designates as an “Indemnitee” for
purposes of this Agreement because such Person’s service, status or relationship
exposes such Person to potential claims, demands, actions, suits or proceedings
relating to the Partnership Group’s business and affairs.

 

“Initial Common Unit” means a Common Unit sold in the Initial Offering.

 

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.

 

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member (including the
Common Units sold to the Underwriters in the Initial Offering); (c) sales or
other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal retirements or replacements; and
(d) capital contributions received.

 

10

--------------------------------------------------------------------------------


 

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.

 

“Leverage Ratio” has the meaning assigned to such term in the Revolving Credit
Agreement as of the Series A Issuance Date, but including any amendments and/or
modifications thereto pursuant to the Revolving Credit Agreement following the
Series A Issuance Date for so long as (a) such amendments and/or modifications
are made at a time that the Revolving Credit Agreement is regulated by the
Office of the Comptroller of the Currency (or successor agency thereto) and the
lenders thereunder, the majority of which are commercial banks, have committed
at least $500 million of available capital under the Revolving Credit Agreement,
(b) such amendments and/or modifications are permitted under the Revolving
Credit Facility and (c) such amendments and/or modifications expressly state
they are being made in connection with acquisitions or material growth projects.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 

“Limited Partner” means, unless the context otherwise requires, each Person that
is a limited partner of the Partnership upon the effectiveness of this
Agreement, each additional Person that becomes a Limited Partner pursuant to the
terms of this Agreement and any Departing General Partner upon the change of its
status from General Partner to Limited Partner pursuant to Section 11.3, in each
case, in such Person’s capacity as a limited partner of the Partnership. For
purposes of the Delaware Act, the Limited Partners shall constitute a single
class or group of limited partners.

 

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Series A Preferred Units, Common
Units, Class B Units or other Partnership Interests or a combination thereof or
interest therein, and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner to comply with the terms and provisions of this
Agreement.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

 

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

“LTIP” means the Long-Term Incentive Plan of the General Partner, as may be
amended, or any equity compensation plan successor thereto.

 

“Maintenance Capital Expenditures” means cash expenditures including
expenditures for the addition or improvement to or replacement of the capital
assets owned by any Group Member or for the acquisition of existing, or the
construction or development of new, capital assets if such

 

11

--------------------------------------------------------------------------------


 

expenditures are made to maintain, including for a period longer than the
short-term, the operating capacity and/or operating income of the Partnership
Group.  Maintenance Capital Expenditures shall not include (a) Expansion Capital
Expenditures or (b) Investment Capital Expenditures.  For purposes of this
definition, the short-term generally refers to a period not exceeding 12 months.

 

“Merger Agreement” is defined in Section 14.1.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any Liability either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution, in either case
as determined and required by the Treasury Regulations promulgated under
Section 704(b) of the Code.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

 

“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the Limited Partner, pursuant to Section 4.8.

 

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

12

--------------------------------------------------------------------------------


 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

 

“Notice of Election to Purchase” is defined in Section 15.1(b).

 

“Ongoing Default Trigger” is defined in Section 5.12(b)(iii)(H).

 

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of expenses of the General Partner and its Affiliates, payments made in the
ordinary course of business under any Hedge Contracts (provided that (i) with
respect to amounts paid in connection with the initial purchase of a Hedge
Contract, such amounts shall be amortized over the life of such Hedge Contract
and (ii) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its stipulated settlement or termination date shall
be included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract), officer compensation, repayment of Working Capital
Borrowings, debt service payments and Maintenance Capital Expenditures, subject
to the following:

 

(a)                                 repayments of Working Capital Borrowings
deducted from Operating Surplus pursuant to clause (b)(iii) of the definition of
“Operating Surplus” shall not constitute Operating Expenditures when actually
repaid;

 

(b)                                 payments (including prepayments and
prepayment penalties) of principal of and premium on indebtedness other than
Working Capital Borrowings shall not constitute Operating Expenditures; and

 

(c)                                  Operating Expenditures shall not include
(i) Expansion Capital Expenditures, (ii) Investment Capital Expenditures,
(iii) payment of transaction expenses (including taxes) relating to Interim
Capital Transactions, (iv) distributions to Partners, or (v) repurchases of
Partnership Interests, other than repurchases of Partnership Interests to
satisfy obligations under employee benefit plans, or reimbursements of expenses
of the General Partner for such purchases.

 

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

 

(a)                                 the sum of (i) $36,600,000, (ii) all cash
receipts of the Partnership Group (or the Partnership’s proportionate share of
cash receipts in the case of Subsidiaries that are not wholly owned) for the
period beginning on the Closing Date and ending on the last day of such period,
but excluding cash receipts from Interim Capital Transactions and provided that
cash receipts from the termination of any Hedge Contract prior to the expiration
of its stipulated settlement or termination date shall be included in equal
quarterly installments over the remaining

 

13

--------------------------------------------------------------------------------


 

scheduled life of such Hedge Contract, (iii) all cash receipts of the
Partnership Group (or the Partnership’s proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) after the end of such period
but on or before the date of determination of Operating Surplus with respect to
such period resulting from Working Capital Borrowings, and (iv) the amount of
cash distributions paid on equity issued, other than equity issued on the
Closing Date, to finance all or a portion of the construction, acquisition or
improvement of a Capital Improvement and paid in respect of the period beginning
on the date that the Group Member enters into a binding obligation to commence
the construction, acquisition or improvement of a Capital Improvement and ending
on the earlier to occur of the date the Capital Improvement Commences Commercial
Service and the date that it is abandoned or disposed of (equity issued, other
than equity issued on the Closing Date, to fund the construction period interest
payments on debt incurred, or construction period distributions on equity
issued, to finance the construction, acquisition or improvement of a Capital
Improvement shall also be deemed to be equity issued to finance the
construction, acquisition or improvement of a Capital Improvement for purposes
of this clause (iv)), less

 

(b)                                 the sum of (i) Operating Expenditures for
the period beginning on the Closing Date and ending on the last day of such
period; (ii) the amount of cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to provide funds for future Operating
Expenditures; (iii) all Working Capital Borrowings not repaid within twelve
months after having been incurred and (iv) any cash loss realized on disposition
of an Investment Capital Expenditure;

 

provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.

 

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.  Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but in no event
shall a return of principal be treated as cash receipts.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

 

“Other Entity” is defined in Section 14.1.

 

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class then Outstanding, none of the Partnership Interests owned
by such Person or Group shall be voted on any matter and such Partnership
Interests shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on

 

14

--------------------------------------------------------------------------------


 

any matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Partnership Interests so owned shall be considered to be
Outstanding for purposes of Section 11.1(b) (such Partnership Interests shall
not, however, be treated as a separate class or group of Partnership Interests
for purposes of this Agreement or the Delaware Act); provided, further, that the
foregoing limitation shall not apply to (i) any Person or Group who acquired 20%
or more of the Outstanding Partnership Interests of any class then Outstanding
directly from the General Partner or its Affiliates (other than the
Partnership), (ii) any Person or Group who acquired 20% or more of the
Outstanding Partnership Interests of any class then Outstanding directly or
indirectly from a Person or Group described in clause (i) provided that, at or
prior to such acquisition, the General Partner, acting in its sole discretion,
shall have notified such Person or Group in writing that such limitation shall
not apply, (iii) any Person or Group who acquired 20% or more of any Partnership
Interests issued by the Partnership provided that, at or prior to such
acquisition, the General Partner shall have notified such Person or Group in
writing that such limitation shall not apply, (iv) the Series A Purchasers with
respect to their ownership (beneficial or record) of the Series A Preferred
Units, Common Units issued upon exercise of the 2018 Warrants or Series A
Conversion Units, (v) any Series A Preferred Unitholder in connection with any
vote, consent or approval of the Series A Preferred Unitholders as a separate
class, (vi) the Person or Group who acquired the Class B Units pursuant to the
CDM Contribution Agreement with respect to their ownership (beneficial or
record) of the Class B Units or Common Units issued upon conversion of Class B
Units, or (vii) any Unitholder of a Class B Unit in connection with any vote,
consent or approval of the Class B Units as a separate class.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” means USA Compression Partners, LP, a Delaware limited
partnership.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Partnership Interest” means any class or series of equity interest (or, in the
case of the General Partner Interest, a management interest) in the Partnership
(but excluding any options, rights, warrants, appreciation rights and phantom or
tracking interests relating to an equity interest in the Partnership), including
the General Partner Interest, Series A Preferred Units, Class B Units and Common
Units.

 

15

--------------------------------------------------------------------------------


 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b) (2) and 1.704-2(d).

 

“Partnership Restructuring Event” means (i) any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest or the equity interests of
the General Partner or its Affiliates, provided that the principal parties
thereto are the Partnership, ETE, ETP and/or their respective Affiliates and the
common equity of the Partnership or its successor entity remains listed on a
National Securities Exchange following such transaction and such transaction
does not otherwise constitute a Series A Change of Control; and (ii) the direct
or indirect acquisition of all or a portion of the limited liability company
interests in the General Partner by the Partnership or a Subsidiary of the
Partnership, including the GP Contribution or Automatic GP Contribution (each as
defined in the Equity Restructuring Agreement).

 

“Payment Default” is defined in Section 5.12(b)(i)(B).

 

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.

 

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to the Series A
Preferred Units), the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units (excluding Series A Preferred Units) held by
such Unitholder, as the case may be, by (B) the total number of Outstanding
Units (excluding Series A Preferred Units), and (b) as to the holders of other
Partnership Interests issued by the Partnership in accordance with Section 5.6,
the percentage established as a part of such issuance.  The Percentage Interest
with respect to the General Partner Interest and a Series A Preferred Unit shall
at all times be zero.

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Debt”) incurred in exchange for, or replacement of, or the
proceeds of which are used to refinance, any other Indebtedness or Indebtedness
representing the extension, refinancing, or renewal thereof (the “Refinanced
Indebtedness”); provided that: (a) if such Refinanced Indebtedness is in the
form of either an asset based loan or a revolving based loan, then such New Debt
is in the form of either an asset based loan or a revolving based loan and a
majority of the lenders thereunder are commercial banks; (b) such New Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Indebtedness (or, if the
Refinanced Indebtedness is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any reasonable fees and expenses, including reasonable premiums, related to such
exchange or refinancing; (c) such New Debt has a stated maturity no earlier than
the stated maturity of the Refinanced Indebtedness; (d) such New Debt contains
covenants, events of default, guarantees and other terms which (i) (other than
“market” interest rate, fees, funding discounts and redemption or prepayment
premiums as determined at the time of issuance or incurrence of any such
Indebtedness) are “market” terms as determined on the date of issuance or
incurrence and (ii) do not impose any covenants or other restrictions that would

 

16

--------------------------------------------------------------------------------


 

limit the Partnership’s ability to pay Series A Quarterly Distributions to an
extent more restrictive than those covenants and restrictions contained in the
Revolving Credit Agreement; and (e) if such Refinanced Indebtedness is in a form
other than an asset based loan or revolving based loan, then the all-in-yield
associated with such New Debt is not in excess of 3.0% higher than the
all-in-yield of such Refinanced Indebtedness.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Plan of Conversion” is defined in Section 14.1.

 

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to Series A
Preferred Unitholders, apportioned equally among all Series A Preferred
Unitholders in accordance with the relative number or percentage of Series A
Preferred Units held by each such Series A Preferred Unitholder.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing or
by electronic transmission without a meeting or entitled to exercise rights in
respect of any lawful action of Limited Partners or (b) the identity of Record
Holders entitled to receive any report or distribution or to participate in any
offer.

 

“Record Holder” means (a) with respect to Partnership Interests of any class of
Partnership Interests for which a Transfer Agent has been appointed, the Person
in whose name a Partnership Interest of such class is registered on the books of
the Transfer Agent as of the opening of business on a particular Business Day,
or (b) with respect to other classes of Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.

 

17

--------------------------------------------------------------------------------


 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-174803) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).

 

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement, dated as of December 13, 2013, among the Partnership, as a
guarantor, USA Compression Partners, LLC and USAC Leasing, LLC, as borrowers,
the lenders party thereto from time to time, the guarantors party thereto from
time to time, and JPMorgan Chase Bank, N.A., as LC issuer and as agent (as such
agreement may be amended, restated, supplemented, or otherwise modified, unless
otherwise specified herein).

 

“Sale Gain” means the sum, if positive, of all items of income, gain, loss or
deduction recognized by the Partnership upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership in a
single transaction or series of related transactions.

 

“Sale Loss” means the sum, if negative, of all items of income, gain, loss or
deduction recognized by the Partnership upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership in a
single transaction or series of related transactions.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

 

“Series A Change of Control” means the occurrence of any of the following:

 

(a)                                 the acquisition, directly or indirectly
(including by merger, consolidation, conversion, business combination or
otherwise), of 50% or more of the voting interests of the General Partner or, if
the Limited Partners are entitled to vote on the election of the directors of
the General Partner, more than 50% of the Limited Partner Interests (in each
case as measured by voting power rather than the number of shares, units or the
like) or the General Partner Interest by a Person or group that is not an
Affiliate of ETE or ETP as of the Series A Issuance Date if such acquisition
gives such Person or group the right to elect half or more of the members of the
Board of Directors;

 

(b)                                 any sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Partnership Group;

 

18

--------------------------------------------------------------------------------


 

(c)                                  the merger of the Partnership into another
entity following which the Partnership’s Common Units are no longer publicly
traded;

 

(d)                                 the removal of the General Partner as
general partner of the Partnership by the Limited Partners, except where the
successor General Partner is an Affiliate of ETE or ETP; or

 

(e)                                  (x) the General Partner, ETP, ETE and their
respective Affiliates beneficially owning 80% or more of the Common Units then
Outstanding in the aggregate and (y) the aggregate value of all Common Units
then Outstanding and listed on a National Securities Exchange that are not
beneficially owned by the General Partner, ETP, ETE or their respective
Affiliates being less than $300,000,000 (based on the Average VWAP for the 30
consecutive Trading Days ending immediately prior to the date of determination);

 

provided, however, that, notwithstanding the foregoing, a Partnership
Restructuring Event will not be deemed to constitute a Series A Change of
Control.

 

“Series A Change of Control Notice” is defined in Section 5.12(b)(vii)(A).

 

“Series A Conversion Notice” is defined in Section 5.12(b)(vi)(B).

 

“Series A Conversion Notice Date” is defined in Section 5.12(b)(vi)(B).

 

“Series A Conversion Rate” means, as adjusted pursuant to
Section 5.12(b)(vi)(E), the number of Common Units issuable upon the conversion
of each Series A Preferred Unit, which shall be equal to the Series A Issue
Price plus Series A Unpaid Distributions in respect of such Series A Preferred
Unit divided by $[•](3) for each Series A Preferred Unit.

 

“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.12(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.

 

“Series A Distribution Amount” means an amount per Quarter per Series A
Preferred Unit equal to $[24.375](4) [;provided, however, that if (a) on or
prior to the one year anniversary of the Series A Issuance Date, the Partnership
issues the 2018 Senior Unsecured Notes and uses all or a portion of the proceeds
received with respect thereto to repay the Bridge Loan and the all-in-yield
associated with the 2018 Senior Unsecured Notes exceeds 7.5%, or (b) any amounts
are outstanding under the Bridge Loan as of the one year anniversary of the
Series A Issuance Date and the all-in-yield associated with such outstanding
amounts exceeds 7.5%, then, in either case, the amount of the Series A
Distribution Amount shall be increased by $0.025 for every basis point by which
the weighted average all-in-yield exceeds 7.5%, but in no event shall the
Series A Distribution Amount exceed $26.875 (other than in connection with an
adjustment pursuant to

 

--------------------------------------------------------------------------------

(3) Note to Draft: To equal a 17.5% premium to the 30-day Average VWAP of the
Common Units as of the trading day preceding the Signing Date of the
Contribution Agreement.

(4) Note to Draft: Represents a rate of return of 9.75% per annum; provided that
if the senior unsecured notes are issued prior to closing, such rate will be
adjusted upward if, and to the extent that, the all-in-yield associated with the
senior unsecured notes issuance exceeds 7.5%, in the aggregate, up to an
additional 1.0% (i.e., up to $26.875 per Quarter).  If the Distribution Rate is
increased pursuant to this footnote, the Deficiency Rate will be proportionally
increased.

 

19

--------------------------------------------------------------------------------


 

Section 5.12(b)(i)(B))](5); provided, further that the Series A Distribution
Amount may be [further] adjusted pursuant to Section 5.12(b)(i)(B).
Notwithstanding the foregoing, the Series A Distribution Amount for the Quarter
ending [•], 2018(6) shall be prorated for such period, commencing on the
Series A Issuance Date and ending on, and including, the last day of such
Quarter.

 

“Series A Distribution Payment Date” is defined in Section 5.12(b)(i)(A).

 

“Series A Forced Redemption Notice” is defined in Section 5.12(b)(x)(A).

 

“Series A Forced Redemption Price” is defined in Section 5.12(b)(x)(A).

 

“Series A Initial Distribution Period” is defined in Section 5.12(b)(i)(A).

 

“Series A Issuance Date” means [•], 2018.

 

“Series A Issue Price” means $1,000.00 per Series A Preferred Unit.

 

“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, but excluding any Series A Parity
Securities and Series A Senior Securities.

 

“Series A Liquidation Value” means the amount equal to the sum of (i) the
Series A Issue Price, plus (ii) all Series A Unpaid Distributions, plus
(iii) Series A Partial Period Distributions, in each case, with respect to the
applicable Series A Preferred Unit.

 

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units.

 

“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the denominator of which is the total
number of days in such Quarter, plus (b) to the extent such conversion,
redemption or liquidation occurs prior to the Series A Distribution Payment Date
in respect of the Quarter immediately preceding such conversion, redemption or
liquidation, an amount equal to the Series A Distribution Amount.

 

“Series A PIK Payment Date” is defined in Section 5.12(b)(i)(D).

 

--------------------------------------------------------------------------------

(5) Note to Draft: If the senior unsecured notes are issued prior to closing,
then this bracketed proviso can be removed. If the senior unsecured notes are
not issued at or prior to closing, then this bracketed proviso should remain in
the draft and will act as a post-closing adjustment to the extent necessary.

(6) Note to Draft: To be the end of the Quarter in which the Series A Issuance
Date occurs.

 

20

--------------------------------------------------------------------------------


 

“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.12(b)(i)(A).

 

“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.

 

“Series A Preferred Units” is defined in Section 5.12(a).

 

“Series A Purchase Agreement” means the Series A Preferred Unit and Warrant
Purchase Agreement, dated as of January 15, 2018, by and among the Partnership
and the Series A Purchasers, as may be amended from time to time.

 

“Series A Purchasers” means (a) those Persons set forth on Schedule A to the
Series A Purchase Agreement and (b) any Person who subsequently purchases or who
is otherwise transferred any Series A Preferred Units issued in accordance with
Section 5.12(b)(viii).

 

“Series A Quarterly Distribution” is defined in Section 5.12(b)(i)(A).

 

“Series A Redemption Date” is defined in Section 5.12(b)(ix)(B).

 

“Series A Redemption Notice” is defined in Section 5.12(b)(ix)(A).

 

“Series A Redemption Price” means a price per Series A Preferred Unit equal to
the product of 105% and the sum of (A) the Series A Issue Price, (B) Series A
Unpaid Distributions on the applicable Series A Preferred Unit and (C) Series A
Partial Period Distributions on the applicable Series A Preferred Unit.

 

“Series A Required Voting Percentage” means 66 2/3% or more of the outstanding
Series A Preferred Units voting separately as a class.

 

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.

 

“Series A Substantially Equivalent Unit” is defined in
Section 5.12(b)(vii)(A)(3).

 

“Series A Unpaid Distributions” is defined in Section 5.12(b)(i)(B).

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly,

 

21

--------------------------------------------------------------------------------


 

at the date of determination, by such Person, by one or more Subsidiaries of
such Person, or a combination thereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

 

“Surviving Business Entity” is defined in Section 14.2(b)(ii).

 

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests is listed
or admitted to trading is open for the transaction of business or, if Limited
Partner Interests of a class are not listed or admitted to trading on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

 

“Transaction Documents” is defined in Section 7.1(b).

 

“transfer” is defined in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act as registrar and transfer agent for any class of
Partnership Interests; provided, that if no Transfer Agent is specifically
designated for any class of Partnership Interests, the General Partner shall act
in such capacity.

 

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchased Common Units pursuant thereto.

 

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
January 14, 2013, among the Underwriters, the Partnership, the General Partner
and other parties thereto, providing for the purchase of Common Units by the
Underwriters.

 

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Series A Preferred Units, Common Units and Class B Units but shall not
include the General Partner Interest or 2018 Warrants.

 

“Unit Majority” means at least a majority of the Outstanding Common Units and
Class B Units, voting as a single class.

 

“Unitholders” means the Record Holders of Units.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

 

22

--------------------------------------------------------------------------------


 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

 

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement.

 

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“USA Compression Holdings” means USA Compression Holdings, LLC, a Delaware
limited liability company.

 

“VWAP” means, per Common Unit on any Trading Day, the per Common Unit volume
weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg Page “USAC <equity> AQR” (or its equivalent successor if such page is
not available)  in respect of the period from the scheduled open of trading
until the scheduled close of trading of the primary trading session on such
Trading Day (or if such volume-weighted average price is unavailable, the
closing price of one Common Unit on such Trading Day as reported on the New York
Stock Exchange’s website or the website of the National Securities Exchange upon
which the Common Units are listed). If the VWAP cannot be calculated for the
Common Units on a particular date or on any of the foregoing bases, the VWAP of
the Common Units on such date shall be the fair market value as determined in
good faith by the Board of Directors in a commercially reasonable manner.

 

“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).

 

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when incurred it is the intent of the borrower to repay such
borrowings within 12 months from sources other than additional Working Capital
Borrowings.

 

Section 1.2            Construction.  Unless the context requires otherwise:
(a) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include”,
“includes”, “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof”, “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE II.
ORGANIZATION

 

Section 2.1                                    Formation.  The General Partner
and USA Compression Holdings previously formed the Partnership as a limited
partnership pursuant to the provisions of the Delaware Act. The General Partner
hereby amends and restates the 2013 Agreement in its entirety.  This amendment
and restatement shall become effective on the date of this Agreement.  Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act.  All Partnership Interests shall constitute
personal property of the owner thereof for all purposes.

 

Section 2.2                                    Name.  The name of the
Partnership shall be “USA Compression Partners, LP”.  The Partnership’s business
may be conducted under any other name or names as determined by the General
Partner, including the name of the General Partner.  The words “Limited
Partnership,” “LP,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires.  The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3                                    Registered Office; Registered
Agent; Principal Office; Other Offices.  Unless and until changed by the General
Partner, the registered office of the Partnership in the State of Delaware shall
be located at 1209 Orange Street, Wilmington, Delaware 19801, and the registered
agent for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company.  The principal office
of the Partnership shall be located at 100 Congress Avenue, Suite 450, Austin,
Texas 78701, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.  The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner determines to be necessary or appropriate.  The address of
the General Partner shall be 100 Congress Avenue, Suite 450, Austin, Texas
78701, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.

 

Section 2.4                                    Purpose and Business.  The
purpose and nature of the business to be conducted by the Partnership shall be
to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner, in its sole discretion, and that lawfully may be conducted
by a limited partnership organized pursuant to the Delaware Act and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Partnership pursuant to the agreements relating to such business activity,
and (b) do anything necessary or appropriate to the foregoing, including the
making of capital contributions or loans to a Group Member; provided, however,
that the General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner determines would
be reasonably likely to cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes.  To the fullest extent permitted by law, the General Partner shall
have no duty or

 

24

--------------------------------------------------------------------------------


 

obligation to propose or approve, and may, in its sole discretion, decline to
propose or approve, the conduct by the Partnership of any business.

 

Section 2.5                                    Powers.  The Partnership shall be
empowered to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to or convenient for the furtherance and accomplishment of
the purposes and business described in Section 2.4 and for the protection and
benefit of the Partnership.

 

Section 2.6                                    Term.  The term of the
Partnership commenced upon the filing of the Certificate of Limited Partnership
in accordance with the Delaware Act and shall continue until the dissolution of
the Partnership in accordance with the provisions of Article XII.  The existence
of the Partnership as a separate legal entity shall continue until the
cancellation of the Certificate of Limited Partnership as provided in the
Delaware Act.

 

Section 2.7                                    Title to Partnership Assets. 
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity and/or its Subsidiaries, and no Partner, individually or collectively,
shall have any ownership interest in such Partnership assets or any portion
thereof.  Title to any or all of the Partnership assets may be held in the name
of the Partnership, the General Partner, one or more of its Affiliates or one or
more nominees, as the General Partner may determine.  The General Partner hereby
declares and warrants that any Partnership assets for which record title is held
in the name of the General Partner or one or more of its Affiliates or one or
more nominees shall be held by the General Partner or such Affiliate or nominee
for the use and benefit of the Partnership in accordance with the provisions of
this Agreement; provided, however, that the General Partner shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the successor General Partner.  All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which record title to such Partnership assets is held.

 

ARTICLE III.
RIGHTS OF LIMITED PARTNERS

 

Section 3.1                                    Limitation of Liability.  The
Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.

 

Section 3.2                                    Management of Business.  No
Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership.  Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be

 

25

--------------------------------------------------------------------------------


 

deemed to be participating in the control of the business of the Partnership by
a limited partner of the Partnership (within the meaning of Section 17-303(a) of
the Delaware Act) and shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners under this Agreement.

 

Section 3.3                                    Outside Activities of the Limited
Partners.  Subject to the provisions of Section 7.6, which shall continue to be
applicable to the Persons referred to therein, regardless of whether such
Persons shall also be Limited Partners, any Limited Partner shall be entitled to
and may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
in direct competition with the Partnership Group.  Neither the Partnership nor
any of the other Partners shall have any rights by virtue of this Agreement in
any business ventures of any Limited Partner.

 

Section 3.4                                    Rights of Limited Partners.

 

(a)                                 In addition to other rights provided by this
Agreement or by applicable law (other than Section 17-305(a) of the Delaware
Act, the obligations of which are to the fullest extent permitted by law
expressly replaced in their entirety by the provisions below and Section 8.3),
and except as limited by Sections 3.4(b) and 3.4(c), each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, the reasonableness of which
having been determined by the General Partner, upon reasonable written demand
stating the purpose of such demand, and at such Limited Partner’s own expense:

 

(i)                                     to obtain true and full information
regarding the status of the business and financial condition of the Partnership
(provided, that the requirements of this Section 3.4(a)(i) shall be satisfied to
the extent the Limited Partner is furnished the Partnership’s most recent annual
report and any subsequent quarterly or periodic reports required to be filed (or
which would be required to be filed) with the Commission pursuant to Section 13
of the Securities Exchange Act;

 

(ii)                                  to obtain a current list of the name and
last known business, residence or mailing address of each Partner;

 

(iii)                               to obtain a copy of this Agreement and the
Certificate of Limited Partnership and all amendments thereto, together with
copies of the executed copies of all powers of attorney pursuant to which this
Agreement, the Certificate of Limited Partnership and all amendments thereto
have been executed; and

 

(iv)                              to obtain such other information regarding the
affairs of the Partnership as the General Partner determines in its sole
discretion is just and reasonable.

 

(b)                                 The General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner deems
reasonable, (i) any information that the General Partner reasonably believes to
be in the nature of trade secrets or (ii) other information the disclosure of
which the General Partner believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or
(C) that any Group Member is required by law or by agreement with any third
party to keep confidential (other than agreements

 

26

--------------------------------------------------------------------------------


 

with Affiliates of the Partnership the primary purpose of which is to circumvent
the obligations set forth in this Section 3.4).

 

(c)                                  Notwithstanding any other provision of this
Agreement or Section 17-305 of the Delaware Act, each of the Partners, each
other Person who acquires an interest in a Partnership Interest and each other
Person bound by this Agreement hereby agrees to the fullest extent permitted by
law that they do not have rights to receive information from the Partnership or
any Indemnitee for the purpose of determining whether to pursue litigation or
assist in pending litigation against the Partnership or any Indemnitee relating
to the affairs of the Partnership except pursuant to the applicable rules of
discovery relating to litigation commenced by such Person.

 

ARTICLE IV.
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS

 

Section 4.1                                    Certificates.  Notwithstanding
anything otherwise to the contrary herein, unless the General Partner shall
determine otherwise in respect of some or all of any or all classes of
Partnership Interests, Partnership Interests shall not be evidenced by
certificates.  Certificates that may be issued shall be executed on behalf of
the General Partner on behalf of the Partnership by the Chairman of the Board,
Chief Executive Officer, President, Chief Financial Officer or any Vice
President of the General Partner and the Secretary or any Assistant Secretary of
the General Partner or any other authorized officer or director of the General
Partner.  If a Transfer Agent has been appointed for a class of Partnership
Interests, no Certificate for such class of Partnership Interests shall be valid
for any purpose until it has been countersigned by the Transfer Agent; provided,
however, that if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. If Common Units are evidenced by Certificates, on
or after the date on which Class B Units are converted into Common Units, the
Record Holders of such Class B Units (i) if the Class B Units are evidenced by
Certificates, may exchange such Certificates for Certificates evidencing Common
Units or (ii) if the Class B Units are not evidenced by Certificates, shall be
issued Certificates evidencing Common Units.

 

Section 4.2                                    Mutilated, Destroyed, Lost or
Stolen Certificates.

 

(a)                                 If any mutilated Certificate is surrendered
to the Transfer Agent, the appropriate officers of the General Partner on behalf
of the General Partner on behalf of the Partnership shall execute, and the
Transfer Agent shall countersign and deliver in exchange therefor, a new
Certificate evidencing the same number and type of Partnership Interests as the
Certificate so surrendered.

 

(b)                                 The appropriate officers of the General
Partner on behalf of the General Partner on behalf of the Partnership shall
execute and deliver, and the Transfer Agent shall countersign, a new Certificate
in place of any Certificate previously issued if the Record Holder of the
Certificate:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the General Partner, that a previously issued
Certificate has been lost, destroyed or stolen;

 

27

--------------------------------------------------------------------------------


 

(ii)                                  requests the issuance of a new Certificate
before the General Partner has notice that the Certificate has been acquired by
a purchaser for value in good faith and without notice of an adverse claim;

 

(iii)                               if requested by the General Partner,
delivers to the General Partner a bond, in form and substance satisfactory to
the General Partner, with surety or sureties and with fixed or open penalty as
the General Partner may direct to indemnify the Partnership, the Partners, the
General Partner and the Transfer Agent against any claim that may be made on
account of the alleged loss, destruction or theft of the Certificate; and

 

(iv)                              satisfies any other reasonable requirements
imposed by the General Partner.

 

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, the Limited Partner
shall be precluded from making any claim against the Partnership, the General
Partner or the Transfer Agent for such transfer or for a new Certificate.

 

(c)                                  As a condition to the issuance of any new
Certificate under this Section 4.2, the General Partner may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including the fees and
expenses of the Transfer Agent) reasonably connected therewith.

 

Section 4.3                                    Record Holders.  The Partnership
shall be entitled to recognize the Record Holder as the Partner with respect to
any Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person, regardless of whether the Partnership shall have
actual or other notice thereof, except as otherwise provided by law or any
applicable rule, regulation, guideline or requirement of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading. 
Without limiting the foregoing, when a Person (such as a broker, dealer, bank,
trust company or clearing corporation or an agent of any of the foregoing) is
acting as nominee, agent or in some other representative capacity for another
Person in acquiring and/or holding Partnership Interests, as between the
Partnership on the one hand, and such other Persons on the other, such
representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner hereunder as, and to the extent, provided herein.

 

Section 4.4                                    Transfer Generally.

 

(a)                                 The term “transfer,” when used in this
Agreement with respect to a Partnership Interest, shall mean a transaction
(i) by which the General Partner assigns its General Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns such Limited
Partner Interest to another Person who is or becomes a Limited Partner, and
includes a sale, assignment, gift, exchange or any other

 

28

--------------------------------------------------------------------------------


 

disposition by law or otherwise, excluding a pledge, encumbrance, hypothecation
or mortgage but including any transfer upon foreclosure of any pledge,
encumbrance, hypothecation or mortgage.

 

(b)                                 No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article IV.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article IV shall be, to
the fullest extent permitted by law, null and void.

 

(c)                                  Nothing contained in this Agreement shall
be construed to prevent a disposition by any stockholder, member, partner or
other owner of the General Partner or any Limited Partner of any or all of the
shares of stock, membership interests, partnership interests or other ownership
interests in the General Partner or Limited Partner and the term “transfer”
shall not mean any such disposition.

 

Section 4.5                                    Registration and Transfer of
Limited Partner Interests.

 

(a)                                 The General Partner shall keep or cause to
be kept on behalf of the Partnership a register in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the Partnership will provide for the registration and transfer
of Limited Partner Interests.

 

(b)                                 The Partnership shall not recognize any
transfer of Limited Partner Interests evidenced by Certificates until the
Certificates evidencing such Limited Partner Interests are surrendered for
registration of transfer.  No charge shall be imposed by the General Partner for
such transfer; provided, that as a condition to the issuance of any new
Certificate under this Section 4.5, the General Partner may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed with respect thereto.  Upon surrender of a Certificate for registration
of transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions hereof, the appropriate officers of the General
Partner on behalf of the Partnership shall execute and deliver, and in the case
of Certificates evidencing Limited Partner Interests for which a Transfer Agent
has been appointed, the Transfer Agent shall countersign and deliver, in the
name of the holder or the designated transferee or transferees, as required
pursuant to the holder’s instructions, one or more new Certificates evidencing
the same aggregate number and type of Limited Partner Interests as was evidenced
by the Certificate so surrendered.

 

(c)                                  By acceptance of the transfer of any
Limited Partner Interests in accordance with this Section 4.5, each transferee
of a Limited Partner Interest (including any nominee holder or an agent or
representative acquiring such Limited Partner Interests for the account of
another Person) (i) shall be admitted to the Partnership as a Limited Partner
with respect to the Limited Partner Interests so transferred to such Person when
any such transfer is reflected in the books and records of the Partnership and
such Limited Partner becomes the Record Holder of the Limited Partner Interests
so transferred, (ii) shall become bound, and shall be deemed to have agreed to
be bound, by the terms of this Agreement, (iii) represents that the transferee
has the capacity, power and authority to enter into this Agreement and
(iv) makes the consents, acknowledgements and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person.  The
transfer of any Limited Partner Interests and the admission of any new Limited
Partner shall not constitute an amendment to this Agreement.

 

29

--------------------------------------------------------------------------------


 

(d)                                 Subject to (i) the foregoing provisions of
this Section 4.5, (ii) Section 4.3, (iii) Section 4.7, (iv) Section 5.12,
(v) Section 5.13, (vi) Section 6.4, (vii) Section 6.6, (viii) with respect to
any class or series of Limited Partner Interests, the provisions of any
statement of designations or an amendment to this Agreement establishing such
class or series, (ix) any contractual provisions binding on any Limited Partner
and (x) provisions of applicable law including the Securities Act, Limited
Partner Interests shall be freely transferable.

 

(e)                                  The General Partner and its Affiliates
shall have the right at any time to transfer their Common Units to one or more
Persons.

 

Section 4.6                                    Transfer of the General Partner’s
General Partner Interest.

 

(a)                                 Subject to Section 4.6(c) below, prior to
December 31, 2022, the General Partner shall not transfer all or any part of its
General Partner Interest to a Person unless such transfer (i) has been approved
by the prior written consent or vote of the holders of at least a majority of
the Outstanding Common Units (excluding Common Units held by the General Partner
and its Affiliates) or (ii) is of all, but not less than all, of its General
Partner Interest to (A) an Affiliate of the General Partner (other than an
individual) or (B) another Person (other than an individual) in connection with
the merger or consolidation of the General Partner with or into such other
Person or the transfer by the General Partner of all or substantially all of its
assets to such other Person.

 

(b)                                 Subject to Section 4.6(c) below, on or after
December 31, 2022, the General Partner may at its option transfer all or any
part of its General Partner Interest without Unitholder approval.

 

(c)                                  Notwithstanding anything herein to the
contrary, no transfer by the General Partner of all or any part of its General
Partner Interest to another Person shall be permitted unless (i) the transferee
agrees to assume the rights and duties of the General Partner under this
Agreement and to be bound by the provisions of this Agreement, (ii) the
Partnership receives an Opinion of Counsel that such transfer would not result
in the loss of limited liability under the Delaware Act of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) and (iii) such
transferee also agrees to purchase all (or the appropriate portion thereof, if
applicable) of the partnership or membership interest held by the General
Partner as the general partner or managing member, if any, of each other Group
Member.  In the case of a transfer pursuant to and in compliance with this
Section 4.6, the transferee or successor (as the case may be) shall, subject to
compliance with the terms of Section 10.2, be admitted to the Partnership as the
General Partner effective immediately prior to the transfer of the General
Partner Interest, and the business of the Partnership shall continue without
dissolution.

 

Section 4.7                                    Restrictions on Transfers.

 

(a)                                 Except as provided in Section 4.7(c) below,
but notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an

 

30

--------------------------------------------------------------------------------


 

association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not already so treated or taxed).

 

(b)                                 The General Partner may impose restrictions
on the transfer of Partnership Interests if it determines, with the advice of
counsel, that such restrictions are necessary or advisable to (i) avoid a
significant risk of the Partnership becoming taxable as a corporation or
otherwise becoming taxable as an entity for federal income tax purposes or
(ii) preserve the uniformity of the Limited Partner Interests (or any class or
classes thereof, other than with respect to Series A Preferred Units as
contemplated by Section 5.12(b)(vi) pursuant to which all or some but less than
all of the Series A Preferred Units may be convertible into Common Units).  The
General Partner may impose such restrictions by amending this Agreement;
provided, however, that any amendment that would result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then listed or admitted to trading must be approved, prior to such amendment
being effected, by the holders of at least a majority of the Outstanding Limited
Partner Interests of such class.

 

(c)                                  Nothing contained in this Article IV, or
elsewhere in this Agreement, shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading.

 

(d)                                 In addition to any other restrictions on
transfer set forth in this Agreement, the transfer of a Series A Preferred Unit
or a Series A Conversion Unit shall be subject to the restrictions imposed
by Section 5.12(b)(viii) and Section 6.4, respectively.

 

(e)                                  In addition to any other restrictions on
transfer set forth in this Agreement, the transfer of a Class B Unit or a
Class B Unit that has converted into a Common Unit shall be subject to the
restrictions imposed by Section 5.13(e) and Section 5.13(f), respectively.

 

(f)                                   Each certificate evidencing Partnership
Interests shall bear a conspicuous legend in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF USA COMPRESSION PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE USA COMPRESSION PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA
COMPRESSION GP, LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP,
MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT
RECEIVES

 

31

--------------------------------------------------------------------------------


 

AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF USA COMPRESSION PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES.  THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF
ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF
ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.

 

Section 4.8                                    Citizenship Certificates;
Non-citizen Assignees.

 

(a)                                 If any Group Member is or becomes subject to
any federal, state or local law or regulation that the General Partner
determines would create a substantial risk of cancellation or forfeiture of any
property in which the Group Member has an interest based on the nationality,
citizenship or other related status of a Limited Partner, the General Partner
may request any Limited Partner to furnish to the General Partner, within 30
days after receipt of such request, an executed Citizenship Certification or
such other information concerning his nationality, citizenship or other related
status (or, if the Limited Partner is a nominee holding for the account of
another Person, the nationality, citizenship or other related status of such
Person) as the General Partner may request.  If a Limited Partner fails to
furnish to the General Partner within the aforementioned 30-day period such
Citizenship Certification or other requested information or if upon receipt of
such Citizenship Certification or other requested information the General
Partner determines that a Limited Partner is not an Eligible Citizen, the
Limited Partner Interests owned by such Limited Partner shall be subject to
redemption in accordance with the provisions of Section 4.9.  In addition, the
General Partner may require that the status of any such Limited Partner be
changed to that of a Non-citizen Assignee and, thereupon, the General Partner
shall be substituted for such Non-citizen Assignee as the Limited Partner in
respect of the Non-citizen Assignee’s Limited Partner Interests. As of the date
hereof, each of the Series A Purchasers is an Eligible Citizen.

 

(b)                                 The General Partner shall, in exercising
voting rights in respect of Limited Partner Interests held by it on behalf of
Non-citizen Assignees, distribute the votes in the same ratios as the votes of
Partners (including the General Partner) in respect of Limited Partner Interests
other than those of Non-citizen Assignees are cast, either for, against or
abstaining as to the matter.

 

(c)                                  Upon dissolution of the Partnership, a
Non-citizen Assignee shall have no right to receive a distribution in kind
pursuant to Section 12.4 but shall be entitled to the cash equivalent thereof,
and the Partnership shall provide cash in exchange for an assignment of the
Non-citizen Assignee’s share of any distribution in kind. Such payment and
assignment shall be treated for Partnership purposes as a purchase by the
Partnership from the Non-citizen Assignee of his Limited Partner Interest
(representing his right to receive his share of such distribution in kind).

 

(d)                                 At any time after he can and does certify
that he has become an Eligible Citizen, a Non-citizen Assignee may, upon
application to the General Partner, request that with respect to any Limited
Partner Interests of such Non-citizen Assignee not redeemed pursuant to
Section 4.9, such Non-citizen Assignee be admitted as a Limited Partner, and
upon approval of the General Partner, such Non-citizen Assignee shall be
admitted as a Limited Partner and shall no longer

 

32

--------------------------------------------------------------------------------


 

constitute a Non-citizen Assignee and the General Partner shall cease to be
deemed to be the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.

 

Section 4.9                                    Redemption of Partnership
Interests of Non-citizen Assignees.

 

(a)                                 If at any time a Limited Partner fails to
furnish a Citizenship Certification or other information requested within the
30-day period specified in Section 4.8(a), or if upon receipt of such
Citizenship Certification or other information the General Partner determines,
with the advice of counsel, that a Limited Partner is not an Eligible Citizen,
the Partnership may, unless the Limited Partner establishes to the satisfaction
of the General Partner that such Limited Partner is an Eligible Citizen or has
transferred his Partnership Interests to a Person who is an Eligible Citizen and
who furnishes a Citizenship Certification to the General Partner prior to the
date fixed for redemption as provided below, redeem the Limited Partner Interest
of such Limited Partner as follows.

 

(i)                                     The General Partner shall, not later
than the 30th day before the date fixed for redemption, give notice of
redemption to the Limited Partner, at his last address designated on the records
of the Partnership or the Transfer Agent, by registered or certified mail,
postage prepaid. The notice shall be deemed to have been given when so mailed. 
The notice shall specify the Redeemable Interests, the date fixed for
redemption, the place of payment, that payment of the redemption price will be
made upon surrender of the Certificate evidencing the Redeemable Interests and
that on and after the date fixed for redemption no further allocations or
distributions to which the Limited Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.

 

(ii)                                  The aggregate redemption price for
Redeemable Interests shall be an amount equal to the Current Market Price (the
date of determination of which shall be the date fixed for redemption) of
Limited Partner Interests of the class to be so redeemed multiplied by the
number of Limited Partner Interests of each such class included among the
Redeemable Interests.  The redemption price shall be paid, as determined by the
General Partner, in cash or by delivery of a promissory note of the Partnership
in the principal amount of the redemption price, bearing interest at the rate of
10% annually and payable in three equal annual installments of principal
together with accrued interest, commencing one year after the redemption date.

 

(iii)                               Upon surrender by or on behalf of the
Limited Partner, at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank, the Limited Partner or his
duly authorized representative shall be entitled to receive the payment
therefor.

 

(iv)                              After the redemption date, Redeemable
Interests shall no longer constitute issued and Outstanding Limited Partner
Interests.

 

(b)                                 The provisions of this Section 4.9 shall
also be applicable to Limited Partner Interests held by a Limited Partner as
nominee of a Person determined to be other than an Eligible Citizen.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Nothing in this Section 4.9 shall prevent
the recipient of a notice of redemption from transferring his Limited Partner
Interest before the redemption date if such transfer is otherwise permitted
under this Agreement.  Upon receipt of notice of such a transfer, the General
Partner shall withdraw the notice of redemption, provided the transferee of such
Limited Partner Interest certifies to the satisfaction of the General Partner
that he is an Eligible Citizen. If the transferee fails to make such
certification, such redemption shall be effected from the transferee on the
original redemption date.

 

ARTICLE V.
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1                                    General Partner and Limited
Partner Interests; Conversion of General Partner Interest and Cancellation of
Incentive Distribution Rights.

 

(a)                                 On the date hereof, the General Partner is
the sole general partner of the Partnership and the owner of the General Partner
Interest (as defined in the 2013 Agreement) and the Incentive Distribution
Rights (as defined in the 2013 Agreement).

 

(b)                                 Pursuant to this Agreement and pursuant to
the Equity Restructuring Agreement, immediately following the Closing (as
defined in the CDM Contribution Agreement), the General Partner Interest (as
defined in the 2013 Agreement) in the Partnership that existed immediately prior
to the execution of this Agreement is hereby converted into a non-economic
general partner interest in the Partnership. Immediately following the Closing
(as defined in the CDM Contribution Agreement), the General Partner hereby
continues as the general partner of the Partnership and holds the General
Partner Interest and the Partnership is hereby continued without dissolution.

 

(c)                                  Pursuant to this Agreement and pursuant to
the Equity Restructuring Agreement, immediately following the Closing (as
defined in the CDM Contribution Agreement), all outstanding Incentive
Distribution Rights (as defined in the 2013 Agreement) are hereby cancelled.

 

(d)                                 Pursuant to the Equity Restructuring
Agreement and in consideration of the transactions set forth in
Section 5.1(b) and Section 5.1(c), immediately following the Closing (as defined
in the CDM Contribution Agreement), the Partnership shall issue [8,000,000]
Common Units to the General Partner on the date hereof, which issuance is hereby
authorized, ratified and approved.

 

Section 5.2                                    Contributions by the General
Partner and USA Compression Holdings.

 

(a)                                 On the Closing Date, the General Partner and
its Affiliates made Capital Contributions in accordance with Section 5.2(a) of
the 2013 Agreement.

 

(b)                                 Except as set forth in Section 12.8, the
General Partner shall not be obligated to make any additional Capital
Contributions to the Partnership.

 

34

--------------------------------------------------------------------------------


 

Section 5.3                                    Contributions by Limited
Partners.

 

(a)                                 On the Closing Date and pursuant to the
Underwriting Agreement, each Underwriter contributed cash to the Partnership in
exchange for the issuance by the Partnership of Common Units to each
Underwriter, all as set forth in the Underwriting Agreement.

 

(b)                                 No Limited Partner will be required to make
any additional Capital Contribution to the Partnership pursuant to this
Agreement.

 

Section 5.4                                    Interest and Withdrawal.  No
interest shall be paid by the Partnership on Capital Contributions.  No Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent, if any, that distributions made pursuant to this Agreement
or upon liquidation of the Partnership may be considered as such by law and then
only to the extent provided for in this Agreement.  Except to the extent
expressly provided in this Agreement, no Partner shall have priority over any
other Partner either as to the return of Capital Contributions or as to profits,
losses or distributions.  Any such return shall be a compromise to which all
Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

 

Section 5.5                                    Capital Accounts.

 

(a)                                 The Partnership shall maintain for each
Partner (or a beneficial owner of Partnership Interests held by a nominee in any
case in which the nominee has furnished the identity of such owner to the
Partnership in accordance with Section 6031(c) of the Code or any other method
acceptable to the General Partner) owning a Partnership Interest a separate
Capital Account with respect to such Partnership Interest in accordance with the
rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  Such Capital Account
shall be increased by (i) the amount of all Capital Contributions made to the
Partnership with respect to such Partnership Interest and (ii) all items of
Partnership income and gain (including income and gain exempt from tax) computed
in accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all actual and deemed distributions of cash or property (other
than Series A PIK Units) made with respect to such Partnership Interest and
(y) all items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1. For the avoidance of doubt, each Series A Preferred Unit will be
treated as a partnership interest in the Partnership that is “convertible
equity” within the meaning of Treasury Regulation Section 1.721-2(g)(3), and,
therefore, each holder of a Series A Preferred Unit will be treated as a partner
in the Partnership. The initial Capital Account balance in respect of each
Series A Preferred Unit shall be the amount determined pursuant to Section 2.07
of the Series A Purchase Agreement.

 

(b)                                 For purposes of computing the amount of any
item of income, gain, loss or deduction that is to be allocated pursuant to
Article VI and is to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:

 

(i)                                     Solely for purposes of this Section 5.5,
the Partnership shall be treated as owning directly its proportionate share (as
determined by the General Partner based upon the provisions of the applicable
Group Member Agreement) of all property owned by (x) 

 

35

--------------------------------------------------------------------------------


 

any other Group Member that is classified as a partnership for federal income
tax purposes and (y) any other partnership, limited liability company,
unincorporated business or other entity classified as a partnership for federal
income tax purposes of which a Group Member is, directly or indirectly, a
partner, member or other equity holder.

 

(ii)                                  All fees and other expenses incurred by
the Partnership to promote the sale of (or to sell) a Partnership Interest that
can neither be deducted nor amortized under Section 709 of the Code, if any,
shall, for purposes of Capital Account maintenance, be treated as an item of
deduction at the time such fees and other expenses are incurred and shall be
allocated among the Partners pursuant to Section 6.1.

 

(iii)                               Except as otherwise provided in this
Agreement or Treasury Regulation Section 1.704-1(b)(2)(iv)(m), the computation
of all items of income, gain, loss and deduction shall be made without regard to
any election under Section 754 of the Code that may be made by the Partnership
and, as to those items described in Section 705(a)(1)(B) or 705(a)(2)(B) of the
Code, without regard to the fact that such items are not includable in gross
income or are neither currently deductible nor capitalized for federal income
tax purposes.  To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment in the
Capital Accounts shall be treated as an item of gain or loss.

 

(iv)                              In the event the Carrying Value of Partnership
property is adjusted pursuant to Section 5.5(d), any Unrealized Gain resulting
from such adjustment shall be treated as an item of gain and any Unrealized Loss
resulting from such adjustment shall be treated as an item of loss.

 

(v)                                 Any income, gain or loss attributable to the
taxable disposition of any Partnership property shall be determined as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

(vi)                              In accordance with the requirements of
Section 704(b) of the Code, any deductions for depreciation, cost recovery or
amortization attributable to any Contributed Property shall be determined as if
the adjusted basis of such property on the date it was acquired by the
Partnership were equal to the Agreed Value of such property.  Upon an adjustment
pursuant to Section 5.5(d) to the Carrying Value of any Partnership property
subject to depreciation, cost recovery or amortization, any further deductions
for such depreciation, cost recovery or amortization attributable to such
property shall be determined under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2).

 

(vii)                           To the extent required by Treasury Regulation
Section 1.752-7, the Gross Liability Value of each Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at
such times as provided in this Agreement for an adjustment to Carrying Values. 
The amount of any such adjustment shall be treated for purposes hereof as an
item of loss (if the adjustment increases the Carrying Value of such

 

36

--------------------------------------------------------------------------------


 

Liability of the Partnership) or an item of gain (if the adjustment decreases
the Carrying Value of such Liability of the Partnership).

 

(c)                                  (i)                                     A
transferee of a Partnership Interest shall succeed to a pro rata portion of the
Capital Account of the transferor relating to the Partnership Interest so
transferred.

 

(ii)                                  Subject to Section 5.13(e), immediately
prior to the transfer of a Class B Unit or a Common Unit that has been issued
upon conversion of a Class B Unit pursuant to Section 5.13(b) by a holder
thereof (other than a transfer to an Affiliate unless the General Partner elects
to have this Section 5.5(c)(ii) apply), the Capital Account maintained for such
Person with respect to its Class B Units or Common Units issued upon conversion
of Class B Units will (A) first, be allocated to the Class B Units or Common
Units issued upon conversion of Class B Units to be transferred in an amount
equal to the product of (x) the number of such Class B Units or Common Units
issued upon conversion of Class B Units to be transferred and (y) the Per Unit
Capital Amount for a Common Unit, and (B) second, any remaining balance in such
Capital Account will be retained by the transferor as part of its Capital
Account with respect to its remaining interest in the Partnership. Following any
such transfer, the transferee’s Capital Account established with respect to the
transferred Class B Units or Common Units issued upon conversion of Class B
Units will have a balance equal to the amount allocated under clause
(A) hereinabove.

 

(d)                                 (i)                                    
Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and Treasury
Regulation Section 1.704-1(b)(2)(iv)(s), on an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of a
Noncompensatory Option, the issuance of Partnership Interests as consideration
for the provision of services, the issuance of Partnership Interests pursuant to
the Equity Restructuring Agreement, the conversion of the General Partner’s
Combined Interest to Common Units pursuant to Section 11.3(b), the issuance of
Common Units upon the exercise of a 2018 Warrant or the conversion of Series A
Preferred Units to Common Units pursuant to Section 5.12(b), the Carrying Value
of each Partnership property immediately prior to such issuance (or, in the case
of the exercise of a 2018 Warrant, immediately after such exercise date) or
after such conversion (if in connection with the issuance of a Noncompensatory
Option) shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property; provided, however,
that in the event of the issuance of a Partnership Interest pursuant to the
exercise of a Noncompensatory Option (which, for purposes hereof, shall include
the issuance of Common Units upon the exercise of a 2018 Warrant and any
conversion of Series A Preferred Units to Common Units pursuant to
Section 5.12(b)) where the right to share in Partnership capital represented by
such Partnership Interest differs from the consideration paid to acquire and
exercise such option, the Carrying Value of each Partnership property
immediately after the issuance of such Partnership Interest shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided further, however, that in the event of an
issuance of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest, or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership.  In determining such Unrealized Gain
or

 

37

--------------------------------------------------------------------------------


 

Unrealized Loss, the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests (or, in the case of a Revaluation Event
resulting from the exercise of a Noncompensatory Option (which, for purposes
hereof, shall include the issuance of Common Units upon the exercise of a 2018
Warrant and any conversion of Series A Preferred Units to Common Units pursuant
to Section 5.12(b)), immediately after the issuance of the Partnership Interest
acquired pursuant to the exercise of such Noncompensatory Option) shall be
determined by the General Partner using such method of valuation as it may
adopt;  provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). 
If, after making the allocations of Unrealized Gain and Unrealized Loss as set
forth in Section 6.1(d)(xiii), the Capital Account of each Partner with respect
to each Conversion Unit received upon such exercise of a 2018 Warrant or
conversion of the Limited Partner Interest is less than the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, then, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), Capital Account balances
shall be reallocated between the Partners holding Common Units (other than
Conversion Units) and Partners holding Conversion Units so as to cause the
Capital Account of each Partner holding a Conversion Unit to equal, on a per
Unit basis with respect to each such Conversion Unit, the Per Unit Capital
Amount for a then Outstanding Initial Common Unit.  In making its determination
of the fair market values of individual properties, the General Partner may
determine that it is appropriate to first determine an aggregate value for the
Partnership, based on the current trading price of the Common Units, and taking
fully into account the fair market value of the Partnership Interests of all
Partners at such time, and then allocate such aggregate value among the
individual properties of the Partnership (in such manner as it determines
appropriate).

 

(ii)                                  In accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Partner of any Partnership property (other than a distribution
of cash that is not in redemption or retirement of a Partnership Interest), the
Carrying Value of all Partnership property shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property. In determining such Unrealized Gain or Unrealized Loss the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of an
actual distribution that is not made pursuant to Section 12.4 or in the case of
a deemed distribution, be determined in the same manner as that provided in
Section 5.5(d) or (B) in the case of a liquidating distribution pursuant to
Section 12.4, be determined by the Liquidator using such method of valuation as
it may adopt.

 

Section 5.6                                    Issuances of Additional
Partnership Interests.

 

(a)                                 Subject to Section 5.8 and
Section 5.12(b)(iv), the Partnership may issue additional Partnership Interests
and options, rights, warrants, appreciation rights and phantom or tracking
interests relating to the Partnership Interests (including as described in
Section 7.5(c)) for any Partnership purpose at any time and from time to time to
such Persons for such consideration and on such terms and conditions as the
General Partner shall determine, all without the approval of any Limited
Partners.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Each additional Partnership Interest
authorized to be issued by the Partnership pursuant to Section 5.6(a) may be
issued in one or more classes, or one or more series of any such classes, with
such designations, preferences, rights, powers and duties (which may be senior
to existing classes and series of Partnership Interests), as shall be fixed by
the General Partner, including (i) the right to share in Partnership profits and
losses or items thereof; (ii) the right to share in Partnership distributions;
(iii) the rights upon dissolution and liquidation of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may or
shall be required to redeem the Partnership Interest (including sinking fund
provisions); (v) whether such Partnership Interest is issued with the privilege
of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of the holder of each such
Partnership Interest to vote on Partnership matters, including matters relating
to the relative rights, preferences and privileges of such Partnership Interest.

 

(c)                                  The General Partner shall take all actions
that it determines to be necessary or appropriate in connection with (i) each
issuance of Partnership Interests and options, rights, warrants, appreciation
rights and phantom or tracking interests relating to Partnership Interests
pursuant to this Section 5.6 or Section 7.5(c), (ii) the conversion of the
Combined Interest into Units pursuant to the terms of this Agreement,
(iii) reflecting admission of such additional Limited Partners in the books and
records of the Partnership as the Record Holder of such Limited Partner Interest
and (iv) all additional issuances of Partnership Interests.  The General Partner
shall determine the relative rights, powers and duties of the holders of the
Units or other Partnership Interests being so issued.  The General Partner shall
do all things necessary to comply with the Delaware Act and is authorized and
directed to do all things that it determines to be necessary or appropriate in
connection with any future issuance of Partnership Interests or in connection
with the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, including compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Interests are listed
or admitted to trading.

 

(d)                                 No fractional Units (other than Series A PIK
Units) shall be issued by the Partnership.

 

Section 5.7                                    [Reserved].

 

Section 5.8                                    Limited Preemptive Right.  Except
as provided in this Section 5.8 or as otherwise provided in a separate agreement
by the Partnership (including under the terms of the 2018 Warrants), no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created.  Except for (i) Common Units to be issued upon conversion
of Class B Units, (ii) Common Units to be issued upon conversion of Series A
Preferred Units and (iii) Common Units to be issued upon exercise of 2018
Warrants, in each case pursuant to this Agreement, the General Partner shall
have the right, which it may from time to time assign in whole or in part to any
of its Affiliates or the beneficial owners thereof or any of their respective
Affiliates, to purchase Partnership Interests from the Partnership whenever, and
on the same terms that, the Partnership issues Partnership Interests to Persons
other than the General Partner and its Affiliates

 

39

--------------------------------------------------------------------------------


 

or such beneficial owners or any of their respective Affiliates, to the extent
necessary to maintain the Percentage Interests of the General Partner and its
Affiliates and such beneficial owners or any of their respective Affiliates
equal to that which existed immediately prior to the issuance of such
Partnership Interests.

 

Section 5.9                                    Splits and Combinations.

 

(a)                                 Subject to Section 5.9(d) and
Section 5.12(b)(vi)(E), the Partnership may make a Pro Rata distribution of
Partnership Interests to all Record Holders or may effect a subdivision or
combination of Partnership Interests so long as, after any such event, each
Partner shall have the same Percentage Interest in the Partnership as before
such event, and any amounts calculated on a per Unit basis or stated as a number
of Units are proportionately adjusted retroactive to the beginning of the
Partnership’s term. Upon any Pro Rata distribution of Partnership Interests to
all Record Holders of Common Units or any subdivision or combination (or
reclassified into a greater or smaller number) of Common Units, the Partnership
will proportionately adjust the number of Class B Units as follows: (a) if the
Partnership issues Partnership Interests as a distribution on its Common Units
or subdivides the Common Units (or reclassifies them into a greater number of
Common Units) then the Class B Units shall be subdivided into a number of
Class B Units equal to the result of multiplying the number of Class B Units by
a fraction, (A) the numerator of which shall be the sum of the number of Common
Units outstanding immediately prior to such distribution, subdivision or
reclassification plus the total number of Partnership Interests issued in such
distribution; and (B) the denominator of which shall be the number of Common
Units outstanding immediately prior to such distribution, subdivision or
reclassification; and (b) if the Partnership combines the Common Units (or
reclassifies them into a smaller number of Common Units) then the Class B Units
shall be combined into a number of Class B Units equal to the result of
multiplying the number of Class B Units by a fraction, (A) the numerator of
which shall be the sum of the number of Common Units outstanding immediately
following such combination or reclassification; and (B) the denominator of which
shall be the number of Common Units outstanding immediately prior to such
combination or reclassification.

 

(b)                                 Whenever such a distribution, subdivision or
combination of Partnership Interests is declared, the General Partner shall
select a Record Date as of which the distribution, subdivision or combination
shall be effective and shall send notice thereof at least 20 days prior to such
Record Date to each Record Holder as of a date not less than 10 days prior to
the date of such notice.  The General Partner also may cause a firm of
independent public accountants selected by it to calculate the number of
Partnership Interests to be held by each Record Holder after giving effect to
such distribution, subdivision or combination.  The General Partner shall be
entitled to rely on any certificate provided by such firm as conclusive evidence
of the accuracy of such calculation.

 

(c)                                  Promptly following any such distribution,
subdivision or combination, the Partnership may issue Certificates to the Record
Holders of Partnership Interests as of the applicable Record Date representing
the new number of Partnership Interests held by such Record Holders, or the
General Partner may adopt such other procedures that it determines to be
necessary or appropriate to reflect such changes.  If any such combination
results in a smaller total number of Partnership Interests Outstanding, the
Partnership shall require, as a condition to the delivery to a Record Holder of
such new Certificate, the surrender of any Certificate held by such Record
Holder immediately prior to such Record Date.

 

40

--------------------------------------------------------------------------------


 

(d)                                 The Partnership shall not issue fractional
Units upon any distribution, subdivision or combination of Units.  If a
distribution, subdivision or combination of Units would result in the issuance
of fractional Units but for the provisions of this Section 5.9(d), each
fractional Unit shall be rounded to the nearest whole Unit (and a 0.5 Unit shall
be rounded to the next higher Unit).

 

Section 5.10                             Fully Paid and Non-Assessable Nature of
Limited Partner Interests.  All Limited Partner Interests issued pursuant to,
and in accordance with the requirements of, this Article V shall be fully paid
and non-assessable Limited Partner Interests in the Partnership, except as such
non-assessability may be affected by Section 17-607 or 17-804 of the Delaware
Act.

 

Section 5.11                             [Reserved].

 

Section 5.12                             Establishment of Series A Preferred
Units.

 

(a)                                 General.  There is hereby created a class of
Units designated as “Series A Perpetual Preferred Units” (such Series A
Perpetual Preferred Units, together with any Series A PIK Units, the “Series A
Preferred Units”), with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as set forth
in this Section 5.12 and elsewhere in this Agreement.

 

(b)                                 Rights of Series A Preferred Units. The
Series A Preferred Units shall have the following rights, preferences and
privileges and the Series A Preferred Unitholders shall be subject to the
following duties and obligations:

 

(i)                                     Distributions.

 

(A)                               Subject to Section 5.12(b)(i)(B), commencing
with the Quarter ending on [March 31], 2018, subject to Section 5.12(b)(i)(C),
the Record Holders of the Series A Preferred Units as of the applicable Record
Date for each Quarter shall be entitled to receive, in respect of each
outstanding Series A Preferred Unit, cumulative distributions in respect of such
Quarter equal to the sum of (1) the Series A Distribution Amount for such
Quarter and (2) any Series A Unpaid Distributions (collectively, a “Series A
Quarterly Distribution”). Provided that no Payment Default has occurred and is
continuing, with respect to any Quarter (or portion thereof for which a Series A
Quarterly Distribution is due) ending on or prior to [March 31, 2019](7) (the
“Series A Initial Distribution Period”), such Series A Quarterly Distribution
shall be paid, as determined by the General Partner, in cash or in a combination
of Series A PIK Units and cash; provided, that the portion paid in Series A PIK
Units may not exceed 48.72% of the Series A Distribution Amount for such Quarter
and the remainder of such Series A Quarterly Distribution Amount shall be paid
in cash. For any Quarter ending after the Series A Initial Distribution Period,
all Series A Quarterly Distributions shall be paid in cash. If, during the
Series A Initial Distribution Period, the General Partner elects to pay a
portion of a Series A Quarterly Distribution in Series A PIK Units, the number
of Series A PIK Units to be issued in connection with such Series A Quarterly
Distribution shall equal the quotient of (A) the portion of such Series A
Quarterly Distribution to be

 

--------------------------------------------------------------------------------

(7)  Note to Draft: To be quarter in which closing occurs plus 4 full quarters
thereafter.

 

41

--------------------------------------------------------------------------------


 

paid in Series A PIK Units, divided by (B) the Series A Issue Price; provided,
that with respect to each Series A Quarterly Distribution to be paid in part in
Series A PIK Units, the Series A PIK Units will be allocated pro rata among the
Series A Preferred Unitholders. Each Series A Quarterly Distribution shall be
due and payable quarterly by no later than 60 days after the end of the
applicable Quarter (each such payment date, a “Series A Distribution Payment
Date”). If the General Partner establishes an earlier Record Date for any
distribution to be made by the Partnership on other Partnership Interests in
respect of any Quarter, then the Record Date established pursuant to this
Section 5.12(b)(i) for a Series A Quarterly Distribution in respect of such
Quarter shall be the same Record Date. For the avoidance of doubt, subject to
Section 5.12(b)(i)(C), the Series A Preferred Units shall not be entitled to any
distributions made pursuant to Section 6.3. All Series A Quarterly Distributions
payable by the Partnership pursuant to this Section 5.12(b) shall be payable
without regard to income of the Partnership and shall be treated for federal
income tax purposes as guaranteed payments for the use of capital under
Section 707(c) of the Code.

 

(B)                               If the Partnership fails to pay in full the
Series A Distribution Amount of any Series A Quarterly Distribution in
accordance with Section 5.12(b)(i)(A) when due for any Quarter (a “Payment
Default”), then (1) the amount of such unpaid Series A Distribution Amount (on a
per Series A Preferred Unit basis, including any distributions accrued and
unpaid at the Deficiency Rate, “Series A Unpaid Distributions”) will accrue and
accumulate at the Deficiency Rate from and including the first day of the
Quarter immediately following the Quarter in respect of which such payment was
due (the “Default Effective Date”), until paid in full in cash (or until the
earlier conversion or redemption of the underlying Series A Preferred Units);
(2) commencing on the Default Effective Date the Series A Distribution Amount
shall be $25.625 [;provided, however, that if (a) on or prior to the one year
anniversary of the Series A Issuance Date, the Partnership issues the 2018
Senior Unsecured Notes and uses all or a portion of the proceeds received with
respect thereto to repay the Bridge Loan and the all-in-yield associated with
the 2018 Senior Unsecured Notes exceeds 7.5%, or (b) any amounts are outstanding
under the Bridge Loan as of the one year anniversary of the Series A Issuance
Date and the all-in-yield associated with such outstanding amounts exceeds 7.5%,
then, in either case, the amount of the Series A Distribution Amount shall be
increased by $0.025 for every basis point by which the weighted average
all-in-yield exceeds 7.5%, but in no event shall the Series A Distribution
Amount exceed $28.125](8) (such amount, as applicable, the “Deficiency Rate”),
until such time as all Series A Unpaid Distributions are paid in full in cash;
and (3) from and after the Default Effective Date and continuing until such time
as all Series A Unpaid Distributions are paid in full in cash, the Partnership
shall not be permitted to, and shall not, declare or make, any distributions,
redemptions or repurchases in respect of any Series A Junior Securities or
Series A Parity Securities (including, for the avoidance of doubt, with respect
to the Quarter for which the Partnership first failed to pay in full the Series 

 

--------------------------------------------------------------------------------

(8)  Note to Draft: To be included if the senior unsecured notes are not issued
at or prior to closing.

 

42

--------------------------------------------------------------------------------


 

A Distribution Amount of any Series A Quarterly Distribution when due);
provided, however, that distributions may be declared and paid on the Series A
Preferred Units and the Series A Parity Securities so long as such distributions
are declared and paid pro rata so that amounts of distributions declared per
Series A Preferred Unit and Series A Parity Security shall in all cases bear to
each other the same ratio that accrued and accumulated distributions per
Series A Preferred Unit and Series A Parity Security bear to each other.

 

(C)                               Notwithstanding anything in this
Section 5.12(b)(i) to the contrary, with respect to any Series A Preferred Unit
that is converted into a Common Unit, (i) with respect to a distribution to be
made to Record Holders as of a Record Date preceding such conversion, the Record
Holder as of such Record Date of such Series A Preferred Unit shall be entitled
to receive such distribution in respect of such Series A Preferred Unit on the
corresponding Series A Distribution Payment Date, but shall not be entitled to
receive such distribution in respect of the Common Units into which such
Series A Preferred Unit was converted on the payment date thereof, and (ii) with
respect to a distribution to be made to Record Holders as of any Record Date on
or following the date of such conversion, the Record Holder as of such Record
Date of the Common Units into which such Series A Preferred Unit was converted
shall be entitled to receive such distribution in respect of such converted
Common Units on the payment date thereof, but shall not be entitled to receive
such distribution in respect of such Series A Preferred Unit on the
corresponding Series A Distribution Payment Date. For the avoidance of doubt, if
a Series A Preferred Unit is converted into Common Units pursuant to the terms
hereof following a Record Date but prior to the corresponding Series A
Distribution Payment Date, then the Record Holder of such Series A Preferred
Unit as of such Record Date shall nonetheless remain entitled to receive on the
Series A Distribution Payment Date a distribution in respect of such Series A
Preferred Unit pursuant to Section 5.12(b)(i)(A) and, until such distribution is
received, Section 5.12(b)(i)(B) shall continue to apply.

 

(D)                               When any Series A PIK Units are payable to a
Series A Preferred Unitholder pursuant to this Section 5.12, the Partnership
shall issue the Series A PIK Units to such holder in accordance with
Section 5.12(b)(i)(A) (the date of issuance of such Series A PIK Units, the
“Series A PIK Payment Date”). On the Series A PIK Payment Date, the Partnership
shall have the option to (i) issue to such Series A Preferred Unitholder a
certificate or certificates for the number of Series A PIK Units to which such
Series A Preferred Unitholder shall be entitled, or (ii) cause the Transfer
Agent to make a notation in book entry form in the books of the Partnership, and
all such Series A PIK Units shall, when so issued, be duly authorized, validly
issued, fully paid and non-assessable Limited Partner Interests, except as such
non-assessability may be affected by Sections 17-303, 17-607 or 17-804 of the
Delaware Act, and shall be free from preemptive rights and free of any lien,
claim, rights or encumbrances, other than those arising under the Delaware Act
or this Agreement.

 

 

43

--------------------------------------------------------------------------------


 

(E)                                For purposes of maintaining Capital Accounts,
if the Partnership issues one or more Series A PIK Units with respect to a
Series A Preferred Unit, (i) the Partnership shall be treated as distributing
cash with respect to such Series A Preferred Unit in an amount equal to the
Series A Issue Price of the Series A PIK Unit issued in payment of the Series A
Quarterly Distribution, which deemed payment shall be treated for federal income
tax purposes as a guaranteed payment for the use of capital under
Section 707(c) of the Code, and (ii) the holder of such Series A Preferred Unit
shall be treated as having contributed to the Partnership in exchange for such
newly issued Series A PIK Unit an amount of cash equal to the Series A Issue
Price.

 

(F)                                 On or prior to each Series A Distribution
Payment Date, the General Partner shall determine whether the Leverage Ratio
determined as of the last day of the preceding Quarter exceeded 6.5x and if the
General Partner determines that the Leverage Ratio did exceed 6.5x as of such
date, the General Partner shall, within five (5) Business Days thereafter,
deliver a written notice to each Series A Preferred Unitholder stating the
General Partner’s determination of the Leverage Ratio as of such date.

 

(ii)                                  Issuance of the Series A Preferred Units. 
The Series A Preferred Units (other than the Series A PIK Units) shall be issued
by the Partnership on the date hereof pursuant to the terms and conditions of
the Series A Purchase Agreement.

 

(iii)                               Voting Rights.

 

(A)                               Except as provided in this Section 5.12, the
Outstanding Series A Preferred Units shall have no voting, consent or approval
rights.

 

(B)                               Except as provided in Section 5.12(b)(iii)(C),
notwithstanding any other provision of this Agreement, in addition to all other
requirements imposed by Delaware law, and all other voting rights granted under
this Agreement, the affirmative vote of the Record Holders of the Series A
Required Voting Percentage shall be required for any amendment to this Agreement
or the Certificate of Limited Partnership (in either case, including by merger
or otherwise) that is materially adverse to any of the rights, preferences and
privileges of the Series A Preferred Units; provided, however, that the General
Partner may, in its sole discretion and without any vote of the holders of
Outstanding Series A Preferred Units (but without prejudice to their rights
under this Section 5.12(b)(iii)), amend this Agreement to change the
distribution provisions of the Series A Preferred Units solely to provide for
monthly distribution payments by the Partnership to the Series A Preferred
Unitholders. Without limiting the generality of the preceding sentence, any
amendment shall be deemed to have such a materially adverse impact if such
amendment would:

 

(1)                                 reduce the Series A Distribution Amount or
the Deficiency Rate, change the form of payment of distributions on the Series A
Preferred Units, defer the date from which distributions on the Series A
Preferred Units will accrue, cancel any

 

44

--------------------------------------------------------------------------------


 

Series A Unpaid Distributions or any interest accrued thereon (including any
Series A Unpaid Distributions, Series A Partial Period Distributions or Series A
PIK Units), or change the seniority rights of the Series A Preferred Unitholders
as to the payment of distributions in relation to the holders of any other class
or series of Partnership Interests;

 

(2)                                 reduce the amount payable or change the form
of payment to the Record Holders of the Series A Preferred Units upon the
voluntary or involuntary liquidation, dissolution or winding up, or sale of all
or substantially all of the assets, of the Partnership, or change the seniority
of the liquidation preferences of the Record Holders of the Series A Preferred
Units in relation to the rights upon liquidation of the holders of any other
class or series of Partnership Interests; or

 

(3)                                 make the Series A Preferred Units redeemable
or convertible at the option of the Partnership other than as set forth herein.

 

(C)                               Notwithstanding anything to the contrary in
this Section 5.12(b)(iii), in no event shall the consent of the Series A
Preferred Unitholders, as a separate class, be required in connection with any
Series A Change of Control to the extent in compliance with
Section 5.12(b)(vii) or Partnership Restructuring Event.

 

(D)                               Notwithstanding any other provision of this
Agreement, in addition to all other voting rights granted under this Agreement,
the Partnership shall not declare or pay any distribution from Capital Surplus
(other than on account of the Series A Distribution Amount) without the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage.

 

(E)                                The Partnership shall not, without the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage, incur (or permit any of its Subsidiaries to incur) Indebtedness if,
after giving pro forma effect to such incurrence, the Leverage Ratio determined
as of the last day of the most recently ended fiscal quarter for which financial
statements have been prepared, would exceed 6.5x; except: (a) Indebtedness the
net cash proceeds of which are promptly used to redeem in full in cash all
issued and outstanding Series A Preferred Units; (b) Indebtedness constituting
Permitted Refinancing Indebtedness; (c) surety and performance bonds in the
ordinary course of business of the Partnership; (d) Indebtedness among the
Partnership and its wholly owned Subsidiaries; (e) other Indebtedness the net
cash proceeds of which are less than $10 million in any fiscal year; and
(f) Indebtedness incurred pursuant to a customary asset based loan or a
revolving based loan (a majority of the lenders of which are commercial banks)
to finance (1) capital expenditures for growth projects to the extent such
expenditures are being incurred in compliance with a capital budget approved by
the Board of Directors that was, at the time of adoption, determined by the
Board of Directors in good faith not to result in borrowings that would cause
the Leverage Ratio to be in excess of 6.5x at any time during the time period
contemplated by such budget or (2) other working capital items incurred in the
ordinary course of business; but, with respect to this clause (f)(2), only
(i) prior to the date that is six months from the date of incurrence of any
Indebtedness that causes the Leverage Ratio to be in

 

45

--------------------------------------------------------------------------------


 

excess of 6.5x and (ii) so long as the Partnership is using commercially
reasonable efforts during such period to reduce the Leverage Ratio to 6.5x or
less.

 

(F)                                 The Partnership shall not enter into (1) a
merger or other similar transaction (other than a Series A Change of Control) if
the Series A Preferred Units will cease to be outstanding and are exchanged for
other consideration in such merger or other similar transaction, and such
consideration is less than the amount the Series A Preferred Units would
otherwise receive if the merger or similar transaction were a Series A Change of
Control or (2) a Series A Change of Control except in compliance with
Section 5.12(b)(vii), including, with respect to each Series A Preferred
Unitholder that elects to be treated in accordance with
Section 5.12(b)(vi)(A)(2), payment of the cash amount to be paid to such
Series A Preferred Unitholder pursuant to Section 5.12(b)(vi)(A)(2) as and when
provided by such Section.

 

(G)                               To the fullest extent permitted by law, the
Partnership shall not, and shall not permit any of its Subsidiaries to, without
the affirmative vote of the Record Holders of the Series A Required Voting
Percentage, (1) make a general assignment for the benefit of creditors; (2) file
a voluntary bankruptcy petition for relief under Chapter 7 of the United States
Bankruptcy Code; (3) file a petition or answer seeking for itself a liquidation,
dissolution or similar relief (but not a reorganization) under any law; (4) file
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in a proceeding of the type described
in clauses (1)-(3) of this Section 5.12(b)(iii)(G); or (5) seek, consent to or
acquiesce in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the Partnership or any of its Subsidiaries or of all
or any substantial part of their properties.

 

(H)                              If a Payment Default occurs and is continuing
on the first day of the third quarter following the applicable Default Effective
Date (e.g. if a Default Effective Date occurred on January 1, October 1) (an
“Ongoing Default Trigger”), then from and after such date unless and until such
time as all Series A Unpaid Distributions are paid in full in cash, the
Partnership shall not and shall not permit any of its Subsidiaries to, without
the affirmative vote of the Record Holders of the Series A Required Voting
Percentage: (1) incur any additional Indebtedness in excess of $25.0 million
(except Indebtedness incurred in the ordinary course of business of the
Partnership consistent with past practice, including borrowings under the
Revolving Credit Agreement or any other revolving credit agreement of the
Partnership or its Subsidiaries, pursuant to surety and performance bonds,
purchase money or capital lease obligations, contingent purchase prices or notes
issued on acquisitions approved by the Board of Directors, general accounts
receivable and trade credit indebtedness, liens securing any of the foregoing
and guarantees relating to any of the foregoing); (2) acquire any assets in a
single transaction or a series of related transactions with a purchase price
greater than $10 million or in the aggregate during any quarter with aggregate
purchase prices in excess of $25.0 million; or (3) sell any assets in a single
transaction or a series of related transactions with a purchase price greater
than $10 million or in the

 

46

--------------------------------------------------------------------------------


 

aggregate during any quarter with aggregate purchase prices in excess of $25.0
million.

 

(iv)                              No Series A Senior Securities; Series A Parity
Securities.  Other than issuances of Series A PIK Units, the Partnership shall
not, without the affirmative vote of the Record Holders of the Series A Required
Voting Percentage, issue any (A) Series A Senior Securities (or amend the
provisions of this Agreement to create any class of Series A Senior Securities,
or to convert or reclassify any existing class of Partnership Interests into a
class of Series A Senior Securities) or (B) Series A Parity Securities (or amend
the provisions of this Agreement to create any class of Series A Parity
Securities, or to convert or reclassify any existing class of Partnership
Interests into a class of Series A Parity Securities) or Series A Preferred
Units. Subject to Section 5.12(b)(vi)(E), the Partnership may, without any vote
of the holders of Outstanding Series A Preferred Units, issue the Series A PIK
Units contemplated by this Agreement or create (by reclassification or
otherwise) and issue Series A Junior Securities in an unlimited amount.

 

(v)                                 Legends.  Each book entry evidencing a
Series A Preferred Unit shall bear a restrictive notation in substantially the
form set forth in Exhibit B.

 

(vi)                              Conversion.

 

(A)                               The Series A Preferred Units will become
convertible, at the option of the Series A Preferred Unitholders, into Common
Units as follows:

 

(1)                                 from and after [·], 2021, 33 1/3% of the
Series A Preferred Units issued on the Series A Issuance Date, plus all of the
Series A PIK Units issued as Series A Quarterly Distributions on such Series A
Preferred Units, shall be convertible;

 

(2)                                 from and after [·], 2022, 66 2/3% of the
Series A Preferred Units issued on the Series A Issuance Date, plus all of the
Series A PIK Units issued as Series A Quarterly Distributions on such Series A
Preferred Units, shall be convertible; and

 

(3)                                 from and after [·], 2023, all of the
Series A Preferred Units shall be convertible; provided, that,

 

(4)                                 notwithstanding the foregoing, if an Ongoing
Default Trigger occurs at any time, from and after the occurrence of such
Ongoing Default Trigger, all of the issued and Outstanding Series A Preferred
Units shall be convertible;

 

in each case, at any time, and from time to time, in whole or in part, subject
to this Section 5.12(b)(vi). The conversion rights in the preceding sentence
shall be allocated proportionally among the Record Holders of the Series A
Preferred Units at the time the Series A Preferred Units become convertible. Any
transfer of Series A Preferred Units after [·], 2021 shall be deemed to include
proportional amounts of convertible and non-convertible Series A Preferred
Units, unless otherwise agreed upon by the transferring Series A Preferred
Unitholder and their respective transferees; provided, that the transferring
Series A Preferred Unitholder shall notify the Partnership in writing of any
non-proportional transfer, including the amount of convertible and
non-convertible Series A Preferred Units transferred and the name(s) of the
transferees.

 

47

--------------------------------------------------------------------------------


 

(B)                                Conversion Notice. A Series A Preferred
Unitholder may exercise its right to convert Series A Preferred Units into
Common Units pursuant to Section 5.12(b)(vi)(A) by delivering written notice (a
“Series A Conversion Notice,” and the date such notice is received, a “Series A
Conversion Notice Date”) to the Partnership stating that such Series A Preferred
Unitholder elects to so convert Series A Preferred Units held by such Series A
Preferred Unitholder pursuant to Section 5.12(b)(vi)(A), the number of Series A
Preferred Units held by such Series A Preferred Unitholder to be converted and
the Person to whom such Common Units should be issued; provided that a Series A
Preferred Unitholder may not deliver more than one Series A Conversion Notice
per Quarter.

 

(C)                               Timing; Conversion. If a Series A Conversion
Notice is delivered by a Series A Preferred Unitholder to the Partnership in
accordance with Section 5.12(b)(vi)(B), then, no later than five Business Days
after the Series A Conversion Notice Date, the Partnership shall (1) issue to
the applicable Series A Preferred Unitholder (or its designated recipient(s)) a
number of Series A Conversion Units equal to (x) the number of Series A
Preferred Units designated to be converted in such Series A Conversion Notice,
multiplied by (y) the Series A Conversion Rate as of such date and (2) instruct,
and use its commercially reasonable efforts to cause, its Transfer Agent to
electronically transmit the Series A Conversion Units issuable upon conversion
to such Series A Preferred Unitholder (or designated recipient(s)), by crediting
the account of the Series A Preferred Unitholder (or designated recipient(s))
through its Deposit Withdrawal Agent Commission system. The parties agree to
coordinate with the Transfer Agent to accomplish this objective.

 

(D)                               If a Series A Preferred Unit is converted
pursuant to Section 5.12(b)(vi)(C) (a “Converted Series A Preferred Unit”),
immediately upon the issuance of Series A Conversion Units pursuant to
Section 5.12(b)(vi)(C) with respect to the conversion of such Converted Series A
Preferred Unit, the applicable Series A Preferred Unitholder (or its designated
recipient(s)) shall be treated for all purposes as the owner of such Series A
Conversion Units, and all rights of the applicable Series A Preferred Unitholder
with respect to such Converted Series A Preferred Unit shall cease, including
any further accrual of distributions, but subject to Section 5.12(b)(i)(C).  
Fractional Common Units shall not be issued to any Person pursuant to this
Section 5.12(b)(vi) (each fractional Common Unit shall be rounded down to the
nearest whole Common Unit with the remainder being paid as an amount in cash to
be calculated based on the Closing Price of Common Units on the Trading Day
immediately preceding the Series A Conversion Notice Date).

 

(E)                                Distributions, Combinations, Subdivisions and
Reclassifications by the Partnership. If, after the Series A Issuance Date, the
Partnership (i) makes a distribution on its Common Units payable in Common Units
or other Partnership Interests, (ii) subdivides or splits its Outstanding Common
Units into a greater number of Common Units, (iii) combines or reclassifies its
Common Units into a lesser number of Common Units, (iv) issues by
reclassification of its Common Units any Partnership Interests (including any
reclassification in connection with a

 

48

--------------------------------------------------------------------------------


 

merger, consolidation or business combination in which the Partnership is the
surviving Person), (v) effects a Pro Rata repurchase of Common Units, other than
in connection with a Series A Change of Control (which shall be governed by
Section 5.12(b)(vii)), (vi) issues to holders of Common Units, in their capacity
as holders of Common Units, rights, options or warrants entitling them to
subscribe for or purchase Common Units at less than the market value thereof,
(vii) distributes to holders of Common Units evidences of indebtedness,
Partnership Interests (other than Common Units) or other assets (including
securities, but excluding any distribution referred to in clause (i), any rights
or warrants referred to in clause (vi), any consideration payable in connection
with a tender or exchange offer made by the Partnership or any of its
Subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a Subsidiary or other business unit in
the case of certain spin-off transactions described below), or
(viii) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a Subsidiary or other business unit, then
the Series A Conversion Rate in effect at the time of the Record Date for such
distribution or the effective date of any such other transaction shall be
proportionately adjusted: (1) in respect of clauses (i) through (iv) above, so
that the conversion of the Series A Preferred Units after such time shall
entitle each Series A Preferred Unitholder to receive the aggregate number of
Common Units (or any Partnership Interests into which such Common Units would
have been combined, consolidated, merged or reclassified, as applicable) that
such Series A Preferred Unitholder would have been entitled to receive if the
Series A Preferred Units had been converted into Common Units immediately prior
to such Record Date or effective date, as the case may be, (2) in respect of
clauses (v) through (viii) above, in the reasonable discretion of the General
Partner to appropriately ensure that the Series A Preferred Units are
convertible into an economically equivalent number of Common Units after taking
into account the event described in clauses (v) through (viii) above, and (3) in
addition to the foregoing, in the case of a merger, consolidation or business
combination in which the Partnership is the surviving Person, the Partnership
shall provide effective provisions to ensure that the provisions in this
Section 5.12 relating to the Series A Preferred Units shall not be abridged or
amended and that the Series A Preferred Units shall thereafter retain the same
powers, economic rights, preferences and relative participating, optional and
other special rights, and the qualifications, limitations and restrictions
thereon, that the Series A Preferred Units had immediately prior to such
transaction or event, and the Series A Conversion Rate and any other terms of
the Series A Preferred Units that the General Partner in its reasonable
discretion determines require adjustment to achieve the economic equivalence
described below, shall be proportionately adjusted to take into account any such
subdivision, split, combination or reclassification. An adjustment made pursuant
to this Section 5.12(b)(vi)(E) shall become effective immediately after the
Record Date in the case of a distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination,
reclassification (including any reclassification in connection with a merger,
consolidation or business combination in which the

 

49

--------------------------------------------------------------------------------


 

Partnership is the surviving Person) or split. Such adjustment shall be made
successively whenever any event described above shall occur.

 

(F)                                 No Adjustments for Certain Items.
Notwithstanding any of the other provisions of this Section 5.12(b)(vi), no
adjustment shall be made to the Series A Conversion Rate pursuant to
Section 5.12(b)(vi)(E) as a result of any of the following:

 

(1)                                 any cash distributions made to holders of
the Common Units (unless made in breach of Section 5.12(b)(i)(B));

 

(2)                                 any issuance of Partnership Interests in
exchange for cash, including pursuant to any distribution reinvestment plan;

 

(3)                                 any grant of Common Units or options,
warrants, rights or other equity interests to purchase or receive Common Units
or the issuance of Common Units upon the exercise or vesting of any such
options, warrants, rights or other equity interests in respect of services
provided to or for the benefit of the Partnership or its Subsidiaries, under
compensation plans and agreements approved by the General Partner (including any
long-term incentive plan);

 

(4)                                 any issuance of Common Units as all or part
of the consideration to effect (i) the closing of any acquisition by the
Partnership of assets or equity interests of a third party in an arm’s-length
transaction, (ii) the closing of any acquisition by the Partnership of assets or
equity interests of ETE, ETP or any of their respective Affiliates, (iii) the
consummation of a merger, consolidation or other business combination of the
Partnership with another entity in which the Partnership survives and the Common
Units remain Outstanding, or (iv) the direct or indirect acquisition of all or a
portion of the limited liability company interests in the General Partner by the
Partnership or a Subsidiary of the Partnership, to the extent any such
transaction set forth in clause (i), (ii), (iii) or (iv) above is validly
approved by the General Partner;

 

(5)                                 the issuance of Common Units upon conversion
of the Series A Preferred Units or Series A Parity Securities;

 

(6)                                 the issuance of Common Units upon conversion
of the Class B Units; or

 

(7)                                 the issuance of Common Units upon exercise
of the 2018 Warrants.

 

Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.

 

Notwithstanding anything to the contrary in Section 5.12(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate shall be made with respect to any distribution or other
transaction described in Section 5.12(b)(v)(E) if the Series A Preferred

 

50

--------------------------------------------------------------------------------


 

Unitholders are entitled to participate in such distribution or transaction as
if they held a number of Common Units issuable upon conversion of the Series A
Preferred Units immediately prior to such event at the then applicable Series A
Conversion Rate, without having to convert their Series A Preferred Units.

 

(vii)                           Series A Change of Control.

 

(A)                               Within 5 Business Days following execution of
definitive agreements relating to a Series A Change of Control, and at least 15
Business Days prior to consummating such Series A Change of Control, the
Partnership shall deliver written notice (a “Series A Change of Control Notice”)
of such Series A Change of Control (including a summary of all material terms
and copies of the definitive agreements relating thereto) to each Series A
Preferred Unitholder. Within 10 Business Days following delivery of a Series A
Change of Control Notice, each Series A Preferred Unitholder shall deliver a
written notice to the Partnership electing one of sub-clauses (1), (2) or
(3) below; provided, that if a Series A Preferred Unitholder fails to timely
deliver written notice of such election to the Partnership, such Series A
Preferred Unitholder shall be deemed to have elected the option set forth in
sub-clause (1) below.  Each Series A Preferred Unitholder shall be entitled to
elect (subject to the proviso of the preceding sentence, and, in each case,
subject to the consummation of the applicable Series A Change of Control) to:

 

(1)                                 effective immediately prior to the
consummation of such Series A Change of Control, convert all, but not less than
all, of the Outstanding Series A Preferred Units held by such Series A Preferred
Unitholder into Common Units, at the then-applicable Series A Conversion Rate;

 

(2)                                 require the Partnership to redeem all of the
Series A Preferred Units held by such Series A Preferred Unitholder as of the
consummation of such Series A Change of Control for an amount in cash, per
Series A Preferred Unit, equal to the sum of (A) the Series A Redemption Price
per Series A Preferred Unit (excluding, for this purpose, any Series A Partial
Period Distributions), plus (B) (x) the Series A Distribution Amount multiplied
by (y) the number of Quarters ending after the consummation of such Series A
Change of Control and prior to (but including) [·], 2022(9), plus (C) $[·](10).
If any Series A Preferred Unitholders elect this sub-clause (2) with respect to
the Series A Preferred Units held by such Series A Preferred Unitholders, then
no later than three Trading Days prior to the consummation of the applicable
Series A Change of Control, the Partnership shall deliver a written notice to
the Record Holders of such Series A Preferred Units stating the date on which
the Series A Preferred Units will be redeemed and the Partnership’s computation
of the amount of cash to be received by the Record Holder upon redemption of
such Series A Preferred Units. If the Partnership shall be the surviving entity
of the related Series A Change of Control, then no later than 10 Business Days
following the consummation of such Series A Change of Control, the Partnership
shall remit the applicable

 

--------------------------------------------------------------------------------

(9)  Note to Draft: To be the fourth anniversary of the date of this Agreement.

 

(10)  Note to Draft: To be the pro-rated Series A Distribution Amount for the
quarter during which the fourth anniversary of the date of this Agreement will
occur.

 

51

--------------------------------------------------------------------------------


 

cash consideration to the Record Holders of then Outstanding Series A Preferred
Units. If the Partnership shall not be the surviving entity of the related
Series A Change of Control, then the Partnership shall remit the applicable cash
immediately prior to the consummation of the related Series A Change of
Control.  The Record Holders shall deliver to the Partnership any Certificates
representing the Series A Preferred Units as soon as practicable following the
redemption. Record Holders of the Series A Preferred Units shall retain all of
the rights and privileges thereof unless and until the consideration due to them
as a result of such redemption shall be paid in full in cash. After any such
redemption, any such redeemed Series A Preferred Unit shall no longer constitute
an issued and Outstanding Limited Partner Interest. [Notwithstanding anything in
this Section 5.12(b)(vii)(A)(2) to the contrary, if a redemption pursuant to
this Section would cause the Series A Preferred Units to be characterized as
“disqualified stock,” “disqualified capital stock” or any similar concept
pursuant to the terms of any agreement, document or instrument governing or
evidencing any Indebtedness of the Partnership or its Subsidiaries that is, or
was originally issued or incurred, in excess of $[10,000,000], the redemption
obligation of the Partnership set forth in this Section 5.12(b)(vii)(A)(2) shall
be tolled until the earlier of the date (i) such redemption would comply with a
“Restricted Payments” covenant or similar covenant contained in any such
agreement, document or instrument, or (ii) the applicable loans and other debt
obligations under such agreement, document or instrument are, to the extent
required, repaid (and, if applicable, any commitments will be terminated and any
obligations to offer to redeem, repay or repurchase such loans or other debt
obligations as a result of the Series A Change of Control will have expired)
prior to such redemption of the Series A Preferred Units and the Partnership
will timely comply with any “change of control offer” or similar requirements
under the terms of any such agreement, document or instrument, if applicable.
For the avoidance of doubt, the preceding proviso shall not be deemed to be a
waiver by any Series A Preferred Unitholder of its right to receive from the
Partnership and/or its successor the cash payment required by this
Section 5.12(b)(vii)(A)(2) in connection with such Series A Change of Control
and redemption)](11); or

 

(3)                                 if the Partnership will not be the surviving
entity of such Series A Change of Control or the Partnership will be the
surviving entity but its Common Units will cease to be listed or admitted to
trading on a National Securities Exchange, require the Partnership to use its
commercially reasonable efforts to deliver or to cause to be delivered to such
Series A Preferred Unitholder, in exchange for its Series A Preferred Units
concurrently with the consummation of such Series A Change of Control, a
security in the surviving entity or the parent of the surviving entity that has
substantially similar rights, preferences and privileges as the Series A
Preferred Units, including, for the avoidance of doubt, the right to
distributions equal in amount and timing to those provided in
Section 5.12(b)(i) and a conversion rate proportionately adjusted such that the
conversion of such security in the surviving entity or parent of the surviving
entity immediately following the Series A Change of Control would entitle the
Record Holder to the number of common securities of such entity (together with a
number of common securities of equivalent value to any other assets received by
holders of Common Units in such Series A Change of Control) which, if a Series A
Preferred Unit had been converted into Common Units immediately prior to such
Series A Change of Control, such Record Holder would have been entitled to
receive immediately following such Series A Change of Control (such security in
the surviving entity, a “Series A Substantially Equivalent Unit”); provided,
however, that if the Partnership is unable to deliver or cause to be delivered
Series A Substantially Equivalent Units to

 

--------------------------------------------------------------------------------

(11)  Note to Draft: Subject to review of the terms of the senior notes.

 

52

--------------------------------------------------------------------------------


 

any Series A Preferred Unitholder in connection with such Series A Change of
Control, each Series A Preferred Unitholder shall be entitled to require
conversion or redemption of its Series A Preferred Units in the manner
contemplated by sub-clause (1) or (2) of this Section 5.12(b)(vii)(A) (at such
Series A Preferred Unitholder’s election);

 

provided, however, that, in connection with a merger of the Partnership with
another entity pursuant to which ETE, ETP or one of their respective Affiliates
owns more than 50% of the voting interests of such entity (or, if such entity is
a partnership, the general partner of such entity), then each Series A Preferred
Unitholder may only select between the options specified in
Section 5.12(b)(vii)(A)(1) or Section 5.12(b)(vii)(A)(2).

 

(viii)                        Series A Preferred Unit Transfer Restrictions.

 

(A)                               Notwithstanding any other provision of this
Section 5.12(b)(viii) (other than the restriction on transfers to a Person that
is not a U.S. resident individual or an entity that is not treated as a U.S.
corporation or partnership set forth in Section 5.12(b)(viii)(B)(4)), but
otherwise subject to compliance with this Agreement including Section 4.7, each
Series A Preferred Unitholder shall be permitted to transfer any Series A
Preferred Units owned by such Series A Preferred Unitholder to any of its
Affiliates or to any other Series A Preferred Unitholder.

 

(B)                               Without the prior written consent of the
Partnership, except as specifically provided in the Series A Purchase Agreement
or this Agreement, each Series A Purchaser shall not, (1) during the period
commencing on the Series A Issuance Date and ending on [·], 2019, offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any of its Series A
Preferred Units, (2) during the period commencing on the Series A Issuance Date
and ending on [·], 2020, directly or indirectly engage in any short sales or
other derivative or hedging transactions with respect to the Series A Preferred
Units or Common Units that are designed to, or that might reasonably be expected
to, result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Series A Preferred Units, (3) transfer any
Series A Preferred Units to any Competitor of the Partnership, (4) transfer any
Series A Preferred Units to any non-U.S. resident individual, non-U.S.
corporation or partnership, or any other non-U.S. entity, including any foreign
governmental entity (provided, however, that the foregoing shall not apply if,
prior to any such transfer or arrangement, such individual, corporation,
partnership or other entity establishes to the satisfaction of the Partnership,
its entitlement to a complete exemption from tax withholding, including under
Code Sections 1441, 1442, 1445 and 1471 through 1474, and the Treasury
regulations thereunder), including by means of any swap or other transaction or
arrangement that transfers or that is designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, any of the
economic consequences of ownership of any Series A Preferred Units, regardless
of whether any transaction described in subclauses (1) — (4) above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise, or (5) effect any transfer

 

53

--------------------------------------------------------------------------------


 

of Series A Preferred Units or Series A Conversion Units in a manner that
violates the terms of this Agreement; provided, however, that such Series A
Preferred Unitholder may make a bona fide pledge of all or any portion of its
Series A Preferred Units to any holders of obligations owed by such Series A
Preferred Unitholder, including to the trustee for, or representative of, such
Series A Preferred Unitholder, and a foreclosure by any such pledgee on any such
pledged Series A Preferred Units shall not be considered a violation or breach
of this Section 5.12(b)(viii), subject to compliance with subclauses (4) and
(5) above. Notwithstanding the foregoing, any transferee receiving any Series A
Preferred Units pursuant to this Section 5.12(b)(viii)(B) shall agree to the
restrictions set forth in this Section 5.12(b)(viii)(B).  For the avoidance of
doubt, subject to subclauses (4) and (5) above, in no way does this
Section 5.12(b)(viii)(B) prohibit changes in the composition of any Series A
Preferred Unitholder or its partners or members so long as such changes in
composition only relate to changes in direct or indirect ownership of such
Series A Preferred Unitholder among such Series A Preferred Unitholder, its
Affiliates and the limited partners of the private equity fund vehicles that
indirectly own such Series A Preferred Unitholder.

 

(C)                               Subject to Section 4.7, following [·], 2019,
the Series A Preferred Unitholders may freely transfer Series A Preferred Units,
subject to compliance with applicable securities laws and this Agreement;
provided, however, that this Section 5.12(b)(viii)(C) shall not eliminate,
modify or reduce the obligations set forth in subclauses (2), (3) ,(4) or (5) of
Section 5.12(b)(viii)(B).

 

(ix)                              Optional Redemption.

 

(A)                               On and after [·], 2023, the Partnership shall
have the option, at any time and from time to time, upon not less than 30 days’
written notice (each, a “Series A Redemption Notice”) to the Series A Preferred
Unitholders, to redeem all or any portion of the Series A Preferred Units then
Outstanding for a redemption price in cash equal to the Series A Redemption
Price per Series A Preferred Unit; provided that any such redemption shall be
for an aggregate value of at least $25 million or for all remaining Series A
Preferred Units. If fewer than all of the outstanding Series A Preferred Units
are to be redeemed, any such redemption shall be allocated among the Series A
Preferred Unitholders on a Pro Rata basis (as nearly as practicable without
creating fractional Units) or on such other basis as may be agreed upon by the
Series A Preferred Unitholders.

 

(B)                               Each date fixed for redemption pursuant to
this Section 5.12(b)(ix) or Section 5.12(b)(x) is referred to as a “Series A
Redemption Date.” A Series A Redemption Notice will be irrevocable and will be
delivered by the Partnership not less than 30 days prior to the Series A
Redemption Date, addressed to the respective Record Holders of the Series A
Preferred Units to be redeemed at their respective addresses as they appear on
the books and records of the Partnership. No failure to give such notice or any
defect therein shall affect the validity of the proceedings for the redemption
of any Series A Preferred Units except as to any Series A Preferred Unitholder
to whom the Partnership has failed

 

54

--------------------------------------------------------------------------------


 

to give notice or except as to any Series A Preferred Unitholder to whom notice
was defective. In addition to any information required by applicable law, such
Series A Redemption Notice shall state: (1) the Series A Redemption Date;
(2) the Series A Redemption Price; and (3) whether all or less than all the
outstanding Series A Preferred Units are to be redeemed, the aggregate amount of
Series A Preferred Units to be redeemed and, if less than all Series A Preferred
Units held by such Series A Preferred Unitholder are to be redeemed, the
percentage of Series A Preferred Units that will be redeemed. The Series A
Redemption Notice may also require delivery of Certificates representing the
Series A Preferred Units to be redeemed, if any, together with certification as
to the ownership of such Series A Preferred Units.  Upon the redemption of
Series A Preferred Units pursuant to this Section 5.12(b)(ix), all rights of a
Series A Preferred Unitholder with respect to the redeemed Series A Preferred
Units shall cease, and such redeemed Series A Preferred Units shall cease to be
Outstanding for all purposes of this Agreement.

 

(C)                               Upon any redemption of Series A Preferred
Units pursuant to this Section 5.12(b)(ix), the Partnership shall pay to each
Series A Preferred Unitholder an amount in cash equal to the number of Series A
Preferred Units being redeemed from such Series A Preferred Unitholder,
multiplied by the Series A Redemption Price by wire transfer of immediately
available funds to an account specified by each such Series A Preferred
Unitholder in writing to the General Partner as requested in the Series A
Redemption Notice.

 

(D)                               Nothing in this Section 5.12(b)(ix), however,
is intended to limit or prevent a Series A Preferred Unitholder from electing to
convert its Series A Preferred Units into Common Units in accordance
with Section 5.12(b)(vi), and the Partnership shall not have any right to redeem
Series A Preferred Units from a Series A Preferred Unitholder to the extent such
Series A Preferred Unitholder delivers a valid Series A Conversion Notice with
respect to such Series A Preferred Units notwithstanding whether such Series A
Preferred Units are the subject of a Series A Redemption Notice; provided that
such Series A Conversion Notice is delivered prior to the Series A Redemption
Date in respect of such Series A Redemption Notice.

 

(x)                                 Forced Redemption.

 

(A)                               On and after [·], 2028, each Series A
Preferred Unitholder shall have the right, at any time and from time to time,
upon not less than 30 days’ written notice (each, a “Series A Forced Redemption
Notice”) to the Partnership, to require the Partnership to redeem all or a
portion of the Series A Preferred Units then held by such Series A Preferred
Unitholder for an amount equal to, the number of Series A Preferred Units
indicated in such Series A Forced Redemption Notice to be redeemed, multiplied
by the sum of (1) the Series A Issue Price, (2) Series A Unpaid Distributions on
such Series A Preferred Unit and (3) Series A Partial Period Distributions on
such Series A Preferred Unit (the “Series A Forced Redemption Price”); provided
that any such redemption shall be for no less than the greater of

 

55

--------------------------------------------------------------------------------


 

(x) Series A Preferred Units with a Series A Forced Redemption Price of at least
$25 million (taking into account the aggregate number of Series A Preferred
Units that are subject to Series A Forced Redemption Notices delivered on the
same day, regardless of whether from the same or multiple Series A Preferred
Unitholders) and (y) all of the Series A Preferred Units held by the Series A
Preferred Unitholder delivering such Series A Forced Redemption Notice. If a
Series A Preferred Unitholder exercises its redemption right pursuant to this
Section 5.12(b)(x), the Partnership may elect to pay up to 50% of the Series A
Forced Redemption Price in Common Units; provided, however, that the number of
Common Units issued pursuant to this Section 5.12(b)(x)(A) with respect to the
payment of any Series A Forced Redemption Price may not exceed the number of
Common Units as would cause the aggregate number of Common Units issued pursuant
to this Section 5.12(b)(x)(A) to exceed 15.0% of the total number of issued and
outstanding Common Units as of such Series A Redemption Date (including, for the
avoidance of doubt, the Common Units to be issued on such Series A Redemption
Date). If the Partnership elects to pay any portion of the Series A Forced
Redemption Price in Common Units pursuant to this Section 5.12(b)(x), then the
number of Common Units to be issued shall equal the amount of such Series A
Forced Redemption Price to be paid in Common Units, divided by the product of
(x) 93% and (y) the Average VWAP for the 30 consecutive Trading Days ending
immediately prior to the Series A Redemption Date; provided, that if such
calculation results in a fraction of a Common Unit being payable, the number of
Common Units to be issued shall be rounded down to the nearest whole Common Unit
with the remainder being paid in cash.

 

(B)                               A Series A Forced Redemption Notice will be
irrevocable and will be provided by the Series A Preferred Unitholder to the
Partnership not less than 30 days prior to the Series A Redemption Date. In
addition to any information required by applicable law, such Series A Forced
Redemption Notice shall state: (1) the Series A Redemption Date; (2) the
Series A Forced Redemption Price; (3) the wire instructions of the Series A
Preferred Unitholder; and (4) the aggregate amount of Series A Preferred Units
to be redeemed.

 

(C)                               Upon any redemption of Series A Preferred
Units pursuant to this Section 5.12(b)(x), the Partnership shall pay the cash
portion of the Series A Forced Redemption Price to the applicable Series A
Preferred Unitholder by wire transfer of immediately available funds to an
account specified by each such Series A Preferred Unitholder in the Series A
Forced Redemption Notice.

 

(D)                               If the Partnership elects to pay a portion of
the Series A Forced Redemption Price in Common Units in accordance with
Section 5.12(b)(x)(A), the Partnership shall issue the applicable Common Units
on the applicable Series A Redemption Date. On the Series A Redemption Date, the
Partnership shall instruct, and shall use its commercially reasonable efforts to
cause, its Transfer Agent to electronically transmit the Common Units issuable
upon redemption to such Series A Preferred Unitholder (or designated
recipient(s)), by crediting the account of the Series A Preferred Unitholder (or
designated recipient(s)) through its Deposit

 

56

--------------------------------------------------------------------------------


 

Withdrawal Agent Commission system. The parties agree to coordinate with the
Transfer Agent to accomplish this objective.

 

(E)                                Immediately upon the issuance of Common Units
as a result of any redemption of Series A Preferred Units, the applicable
Series A Preferred Unitholder (or its designated recipient(s)) shall be treated
for all purposes as the owner of such Common Units, and all rights of the
applicable Series A Preferred Unitholder with respect to such redeemed Series A
Preferred Units shall cease, including any further accrual of distributions, but
subject to Section 5.12(b)(i)(C). Fractional Common Units shall not be issued to
any Person pursuant to this Section 5.12(b)(x)(E) (each fractional Common Unit
shall be rounded down to the nearest whole Common Unit with the remainder being
paid an amount in cash to be calculated based on the Closing Price of Common
Units on the Trading Day immediately preceding the Series A Redemption Date).

 

(xi)                              Fully Paid and Non-Assessable. Any Series A
Conversion Unit(s) delivered pursuant to this Section 5.12 shall be validly
issued, fully paid and non-assessable (except as such non-assessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware Act), free and clear of any liens, claims, rights or encumbrances other
than those arising under the Delaware Act or this Agreement or created by the
holders thereof. The Partnership shall keep authorized and unissued and free
from preemptive rights a sufficient number of Common Units to permit the
conversion of all outstanding Series A Preferred Units into Series A Conversion
Units to the extent provided in, and in accordance with, this Section 5.12.

 

(xii)                           Notices. The Partnership shall distribute to the
Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.

 

(c)                                  Each Series A Preferred Holder acknowledges
and agrees to Section [4(k)] of the Board Representation Agreement.

 

Section 5.13          Establishment of Class B Units.

 

(a)                                 There is hereby created a series of Units to
be designated as “Class B Units,” consisting of a total of [·] Class B Units and
having the terms and conditions set forth herein.

 

(b)                                 Conversion of Class B Units.

 

(i)                                     On the next Business Day succeeding the
Record Date attributable to the Quarter ending [March 31, 2019] (such date, the
“Class B Conversion Date”), each Class B Unit shall automatically be converted
into one Common Unit. Upon conversion, the rights of the holder of such Class B
Units as holder of Class B Units shall cease, including any rights under this
Agreement, except such Person shall continue to be a Limited Partner and shall
have the right to receive Common Units from the Partnership in conversion for
such Class B Units in accordance with this Section 5.13(b), and such Class B
Units shall

 

57

--------------------------------------------------------------------------------


 

upon the Class B Conversion Date be deemed to be transferred to, and cancelled
by, the Partnership.

 

(ii)                                  Each Class B Unit shall automatically be
converted into one Common Unit if the General Partner is removed pursuant to
Section 11.2.

 

(iii)                               The Partnership shall pay any documentary,
stamp or similar issue or transfer taxes or duties relating to the issuance or
delivery of Common Units upon conversion of the Class B Units. However, the
holder of such Common Units shall pay any tax or duty which may be payable
relating to any transfer involving the issuance or delivery of Common Units in a
name other than the holder’s name. The Transfer Agent may refuse to deliver the
Certificate representing Common Units (or notation of book entry) being issued
in a name other than the holder’s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the name of the holder of such Class B
Unit. Nothing herein shall preclude any tax withholding required by law or
regulation.

 

(iv)                              The Partnership shall keep free from
preemptive rights a sufficient number of Common Units to permit the conversion
of all outstanding Class B Units into Common Units to the extent provided in,
and in accordance with, this Section 5.13(b).

 

(v)                                 All Common Units delivered upon conversion
of the Class B Units shall be newly issued, shall be validly issued, fully paid
and non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.

 

(vi)                              The Partnership shall comply with all
applicable securities laws regulating the offer and delivery of any Common Units
upon conversion of Class B Units and, if the Common Units are then listed or
quoted on the New York Stock Exchange, or any other National Securities Exchange
or other market, shall list or cause to have quoted and keep listed and quoted
the Common Units issuable upon conversion of the Class B Units to the extent
permitted or required by the rules of such exchange or market.

 

(vii)                           Notwithstanding anything herein to the contrary,
nothing herein shall give to any holder of Class B Units any rights as a
creditor in respect solely of its right to conversion.

 

(c)                                  The Class B Units shall be entitled to
receive allocations of items of Partnership income, gain, loss, deduction and
credit under Section 6.1.

 

(d)                                 The holder of a Class B Unit shall have all
of the rights and obligations of a Unitholder holding Common Units hereunder,
except with respect to the right to participate in distributions made prior to
the Class B Conversion Date with respect to Common Units; provided, however,
that immediately upon the conversion of a Class B Unit into a Common Unit
pursuant to this Section 5.13, the Unitholder holding such Common Unit issued
upon conversion of Class B Units shall possess all of the rights and obligations
of a Unitholder holding Common Units hereunder with respect to such Common Unit
issued upon conversion of Class B

 

58

--------------------------------------------------------------------------------


 

Units, including the right to participate in distributions made with respect to
Common Units; provided, however, that such Common Units issued upon conversion
of Class B Units shall remain subject to the provisions of Section 5.5(c),
Section 5.13(e), Section 5.13(f) and Section 6.1(d)(x).

 

(e)                                  A Unitholder shall not be permitted to
transfer a Class B Unit or a Common Unit issued upon conversion of a Class B
Unit pursuant to this Section 5.13 (other than a transfer to an Affiliate) if
the remaining balance in the transferring Unitholder’s Capital Account after
giving effect to the allocation under Section 5.5(c) would be negative.

 

(f)                                   A Unitholder holding Common Units issued
upon conversion of Class B Units pursuant to this Section 5.13 shall not be
permitted to transfer such Common Units to a Person that is not an Affiliate of
the holder until such time as the General Partner determines, based on advice of
counsel, that each such Common Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics to the transferee, in
all material respects, to the intrinsic economic and federal income tax
characteristics of an Initial Common Unit to such transferee. In connection with
the condition imposed by this Section 5.13(f), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units issued upon conversion of
Class B Units; provided, however, that no such steps may be taken that would
have a material adverse effect on the Unitholders holding Common Units (for this
purpose the allocations of income, gain, loss and deductions or any reallocation
of Capital Account balances, among the Partners in accordance with
Section 5.5(c)(ii) or Section 6.1(d)(x) will be deemed not to have a material
adverse effect on the Unitholders holding Common Units).

 

(g)                                  The Class B Units will have such voting
rights pursuant to this Agreement as such Class B Units would have if they were
Common Units that were then Outstanding and shall vote together with the Common
Units as a single class, except that the Class B Units shall be entitled to vote
as a separate class on any matter on which Unitholders are entitled to vote that
adversely affects the rights or preferences of the Class B Units in relation to
other classes of Partnership Interests in any material respect or as required by
law. The approval of a majority of the Class B Units shall be required to
approve any matter for which the holders of the Class B Units are entitled to
vote as a separate class.

 

ARTICLE VI.
ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1            Allocations for Capital Account Purposes.  For purposes
of maintaining the Capital Accounts and in determining the rights of the
Partners among themselves, the Partnership’s items of income, gain, loss and
deduction (computed in accordance with Section 5.5(b)) for each taxable period
shall be allocated among the Partners as provided herein.

 

(a)                                 Net Income.  After giving effect to the
special allocations set forth in Section 6.1(d), Net Income for each taxable
period and all items of income, gain, loss and deduction taken into account in
computing Net Income for such taxable period shall be allocated as follows:

 

59

--------------------------------------------------------------------------------


 

(i)                                     First, to the General Partner until the
aggregate amount of the Net Income allocated to the General Partner pursuant to
this Section 6.1(a)(i) for the current and all previous taxable periods is equal
to the aggregate of the Net Loss allocated to the General Partner pursuant to
Section 6.1(b)(iv) for all previous taxable periods; and

 

(ii)                                  The balance, if any, to all Unitholders
(other than the Series A Preferred Unitholders), Pro Rata.

 

(b)                                 Net Loss.  After giving effect to the
special allocations set forth in Section 6.1(d), Net Loss for each taxable
period and all items of income, gain, loss and deduction taken into account in
computing Net Loss for such taxable period shall be allocated as follows:

 

(i)                                     First, to the Unitholders (other than
the Series A Preferred Unitholders), Pro Rata; provided, however, that Net
Losses shall not be allocated pursuant to this Section 6.1(b)(i) to the extent
that such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit balance in its Adjusted Capital Account);

 

(ii)                                  Second, to the Unitholders (other than the
Series A Preferred Unitholders) to the extent of and in proportion to the
positive balances in their Adjusted Capital Accounts;

 

(iii)                               Third, to the Series A Preferred
Unitholders, to the extent of and in proportion to the positive balances in
their Adjusted Capital Accounts; and

 

(iv)                              Fourth, the balance, if any, 100% to the
General Partner;

 

(c)                                  [Reserved].

 

(d)                                 Special Allocations.  Notwithstanding any
other provision of this Section 6.1, the following special allocations shall be
made for such taxable period:

 

(i)                                     Partnership Minimum Gain Chargeback. 
Notwithstanding any other provision of this Section 6.1, if there is a net
decrease in Partnership Minimum Gain during any Partnership taxable period, each
Partner shall be allocated items of Partnership income and gain for such period
(and, if necessary, subsequent periods) in the manner and amounts provided in
Treasury Regulation Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i),
or any successor provision.  For purposes of this Section 6.1(d), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this  Section 6.1(d) with respect to such
taxable period (other than an allocation pursuant to Section 6.1(d)(vi) or
Section 6.1(d)(vii)).  This Section 6.1(d)(i) is intended to comply with the
Partnership Minimum Gain chargeback requirement in Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(ii)                                  Chargeback of Partner Nonrecourse Debt
Minimum Gain.  Notwithstanding the other provisions of this Section 6.1 (other
than Section 6.1(d)(i)), except as provided in Treasury Regulation
Section 1.704-2(i)(4), if there is a net decrease

 

60

--------------------------------------------------------------------------------


 

in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable period,
any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions.  For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) or Section 6.1(d)(vii), with respect to such
taxable period.  This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(iii)                               Priority Allocations.  If the amount of cash
or the Net Agreed Value of any property distributed (except cash or property
distributed pursuant to Section 12.4 or with respect to Series A Preferred
Units) with respect to a Unit exceeds the amount of cash or the Net Agreed Value
of property distributed with respect to another Unit (the amount of the excess,
an “Excess Distribution” and the Unit with respect to which the greater
distribution is paid, an “Excess Distribution Unit”), then there shall be
allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution.

 

(iv)                              Qualified Income Offset.  In the event any
Partner unexpectedly receives any adjustments, allocations or distributions
described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), items of Partnership gross
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible; provided, that an allocation pursuant
to this Section 6.1(d)(iv) shall be made only if and to the extent that such
Partner would have a deficit balance in its Adjusted Capital Account as adjusted
after all other allocations provided for in this Section 6.1 have been
tentatively made as if this Section 6.1(d)(iv) were not in this Agreement.

 

(v)                                 Gross Income Allocation.  In the event any
Partner has a deficit balance in its Capital Account at the end of any taxable
period in excess of the sum of (A) the amount such Partner is required to
restore pursuant to the provisions of this Agreement and (B) the amount such
Partner is deemed obligated to restore pursuant to Treasury Regulation Sections
1.704-2(g) and 1.704-2(i)(5), such Partner shall be specially allocated items of
Partnership gross income and gain in the amount of such excess as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(v) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 6.1 have been tentatively made as if Section 6.1(d)(iv) and this
Section 6.1(d)(v) were not in this Agreement.

 

61

--------------------------------------------------------------------------------


 

(vi)                              Nonrecourse Deductions.  Nonrecourse
Deductions for any taxable period shall be allocated to the Partners Pro Rata. 
If the General Partner determines that the Partnership’s Nonrecourse Deductions
should be allocated in a different ratio to satisfy the safe harbor requirements
of the Treasury Regulations promulgated under Section 704(b) of the Code, the
General Partner is authorized, upon notice to the other Partners, to revise the
prescribed ratio to the numerically closest ratio that does satisfy such
requirements.

 

(vii)                           Partner Nonrecourse Deductions.  Partner
Nonrecourse Deductions for any taxable period shall be allocated 100% to the
Partner that bears the Economic Risk of Loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulation Section 1.704-2(i).  If more than one
Partner bears the Economic Risk of Loss with respect to a Partner Nonrecourse
Debt, such Partner Nonrecourse Deductions attributable thereto shall be
allocated between or among such Partners in accordance with the ratios in which
they share such Economic Risk of Loss.

 

(viii)                        Nonrecourse Liabilities.  For purposes of Treasury
Regulation Section 1.752-3(a)(3), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (A) the amount of
Partnership Minimum Gain and (B) the total amount of Nonrecourse Built-in Gain
shall be allocated among the Partners Pro Rata; provided, however, that pursuant
to Temporary Treasury Regulation Section 1.707-5T(a)(2)(i), liabilities shall be
allocated for the purposes of Treasury Regulation Section 1.707-5 in accordance
with the Partners’ interests in the Partnership’s profits, as determined by the
General Partner.

 

(ix)                              Code Section 754 Adjustments.  To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall be specially allocated to the Partners in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Section of the Treasury Regulations.

 

(x)                                 Economic Uniformity; Changes in Law.

 

(A)                               For the proper administration of the
Partnership and for the preservation of uniformity of the Limited Partner
Interests (or any class or classes thereof), the General Partner shall (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations of income, gain, loss, deduction, Unrealized Gain or Unrealized
Loss; and (iii) amend the provisions of this Agreement as appropriate (x) to
reflect the proposal or promulgation of Treasury Regulations under
Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve or
achieve uniformity of the Limited Partner Interests (or any class or classes
thereof).  The General Partner may adopt such conventions, make such

 

62

--------------------------------------------------------------------------------


 

allocations and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(A) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

(B)                               With respect to an event triggering an
adjustment to the Carrying Value of Partnership property pursuant to
Section 5.5(d) during any taxable period of the Partnership ending before the
conversion of Class B Units into Common Units pursuant to Section 5.13(b), any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Account
maintained with respect to each such Class B Units equaling the Per Unit Capital
Amount for an Initial Common Unit.

 

(C)                               With respect to an event triggering an
adjustment to the Carrying Value of Partnership property pursuant to
Section 5.5(d) during any taxable period of the Partnership ending upon, or
after, the conversion of Class B Units into Common Units pursuant to
Section 5.13(b), any Unrealized Gains and Unrealized Losses shall be allocated
among the Partners in a manner that to the nearest extent possible results in
the Capital Account maintained with respect to each such Common Unit issued upon
conversion of Class B Units equaling the Per Unit Capital Amount for an Initial
Common Unit.

 

(xi)                              Allocations with Respect to Series A Preferred
Units.  Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations):

 

(A)                               Items of Partnership gross income and gain for
the taxable period shall be allocated to the holders of Series A Preferred Units
in proportion to, and to the extent of, an amount equal to the excess, if any,
of (1) the Series A Issue Price with respect to such holder’s Series A Preferred
Units, over (2) such holder’s existing Capital Account balance in respect of
such Series A Preferred Units, until the Capital Account balance of each such
holder in respect of its Series A Preferred Units is equal to the Series A Issue
Price with respect to such holder’s Series A Preferred Units.

 

(B)                               Items of Partnership gross income shall be
allocated to the Series A Preferred Unitholders, Pro Rata, until the aggregate
amount of gross income allocated to each Series A Preferred Unitholder pursuant
hereto for the current taxable period and all previous taxable periods is equal
to the cumulative amount of all Net Losses allocated to such Series A Preferred
Unitholder pursuant to Section 6.1(b)(iii) for all previous taxable years.

 

(C)                               If (A) prior to the conversion of the last
Outstanding Series A Preferred Unit (i) the Liquidation Date occurs or (ii) Sale
Gain or Sale Loss is recognized, and (B) after having made all other allocations
provided for in this Section 6.1 for the taxable period in which the Liquidation
Date occurs or Sale Gain or Sale Loss is recognized, the Per Unit Capital Amount
of each Series A Preferred

 

63

--------------------------------------------------------------------------------


 

Unit does not equal or exceed the Series A Liquidation Value, then items of
gross income, gain, loss and deduction for such taxable period shall be
allocated among the Partners in a manner determined appropriate by the General
Partner so as to cause, to the maximum extent possible, the Per Unit Capital
Amount in respect of each Series A Preferred Unit to equal the Series A
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of gross income and gain that would otherwise be included
in Net Income or Net Loss, as the case may be, for the taxable period in which
the Liquidation Date occurs or Sale Gain or Sale Loss is recognized, reallocated
from the Unitholders holding Units other than Series A Preferred Units to
Unitholders holding Series A Preferred Units. If (i) the Liquidation Date occurs
or Sale Gain or Sale Loss is recognized on or before the date (not including any
extension of time) prescribed by law for the filing of the Partnership’s federal
income tax return for the taxable period immediately prior to the taxable period
in which the Liquidation Date occurs or Sale Gain or Sale Loss is recognized and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs or Sale Gain or Sale Loss is recognized as set forth above in this
Section 6.1(d)(xi)(C) fails to achieve the Per Unit Capital Amounts described
above, then items of gross income, gain, loss and deduction for such prior
taxable period shall be reallocated among all Partners in a manner that will, to
the maximum extent possible and after taking into account all other allocations
made pursuant to this Section 6.1(d)(xi)(C), cause the Per Unit Capital Amount
in respect of each Series A Preferred Unit to equal the Series A Liquidation
Value.

 

(xii)                           Curative Allocation.

 

(A)                               Notwithstanding any other provision of this
Section 6.1, other than the Required Allocations and other than
Section 6.1(d)(xi), the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.  In
exercising its discretion under this Section 6.1(d)(xii)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made.  Allocations
pursuant to this Section 6.1(d)(xii)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners.

 

(B)                               The General Partner shall, with respect to
each taxable period, (1) apply the provisions of Section 6.1(d)(xii)(A) in
whatever order is most likely to minimize the economic distortions that might
otherwise result from the Required

 

64

--------------------------------------------------------------------------------


 

Allocations, and (2) divide all allocations pursuant to
Section 6.1(d)(xii)(A) among the Partners in a manner that is likely to minimize
such economic distortions.

 

(xiii)                        Exercise of Noncompensatory Options. In accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in
Section 5.5(d), immediately after the exercise of a 2018 Warrant or the
conversion of a Limited Partner Interest into Common Units (each such Common
Unit a “Conversion Unit”) upon the exercise of a noncompensatory option, the
Carrying Value of each Partnership property shall be adjusted to reflect its
fair market value immediately after such conversion and any resulting Unrealized
Gain (if the Capital Account of each such Conversion Unit is less than the Per
Unit Capital Account for a then Outstanding Initial Common Unit) or Unrealized
Loss (if the Capital Account of each such Conversion Unit is greater than the
Per Unit Capital Account for a then Outstanding Initial Common Unit) will be
allocated to each Partner holding Conversion Units in proportion to and to the
extent of the amount necessary to cause the Capital Account of each such
Conversion Unit to equal the Per Unit Capital Amount for a then Outstanding
Initial Common Unit.  Any remaining Unrealized Gain or Unrealized Loss will be
allocated to the Partners pursuant to Section 6.1(d).

 

(xiv)                       [Reserved].

 

(xv)                          Special Allocation in Connection with Equity
Restructuring Agreement. Notwithstanding any other provision of this
Section 6.1, the General Partner shall have the discretion to allocate income,
gain, loss and deduction for the taxable year that includes the closing date of
the Equity Restructuring Agreement in a manner which is reasonably determined to
result in each Unit (including the Units issued pursuant to the Equity
Restructuring Agreement) having the same Per Unit Capital Amount.

 

Section 6.2                                    Allocations for Tax Purposes.

 

(a)                                 Except as otherwise provided herein, for
federal income tax purposes, each item of income, gain, loss and deduction shall
be allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Section 6.1.

 

(b)                                 In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property, items
of income, gain, loss, depreciation, amortization and cost recovery deductions
shall be allocated for federal income tax purposes among the Partners in the
manner provided under Section 704(c) of the Code, and the Treasury Regulations
promulgated under Section 704(b) and 704(c) of the Code, as determined
appropriate by the General Partner (taking into account the General Partner’s
discretion under Section 6.1(d)(x)); provided, that the General Partner shall
apply the principles of Treasury Regulation Section 1.704-3(d) in all events.

 

(c)                                  The General Partner may determine to
depreciate or amortize the portion of an adjustment under Section 743(b) of the
Code attributable to unrealized appreciation in any Adjusted Property (to the
extent of the unamortized Book-Tax Disparity) using a predetermined rate derived
from the depreciation or amortization method and useful life applied to the
unamortized Book-Tax Disparity of such property, despite any inconsistency of
such approach with Treasury Regulation Section 1.167(c)-l(a)(6) or any successor
regulations thereto.  If the

 

65

--------------------------------------------------------------------------------


 

General Partner determines that such reporting position cannot reasonably be
taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership’s
property.  If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.

 

(d)                                 In accordance with Treasury Regulation
Sections 1.1245-1(e) and 1.1250-1(f), any gain allocated to the Partners upon
the sale or other taxable disposition of any Partnership asset shall, to the
extent possible, after taking into account other required allocations of gain
pursuant to this Section 6.2, be characterized as Recapture Income in the same
proportions and to the same extent as such Partners (or their predecessors in
interest) have been allocated any deductions directly or indirectly giving rise
to the treatment of such gains as Recapture Income.

 

(e)                                  All items of income, gain, loss, deduction
and credit recognized by the Partnership for federal income tax purposes and
allocated to the Partners in accordance with the provisions hereof shall be
determined without regard to any election under Section 754 of the Code that may
be made by the Partnership; provided, however, that such allocations, once made,
shall be adjusted (in the manner determined by the General Partner) to take into
account those adjustments permitted or required by Sections 734 and 743 of the
Code.

 

(f)                                   Each item of Partnership income, gain,
loss and deduction shall, for federal income tax purposes, be determined for
each taxable period and prorated on a monthly basis and shall be allocated to
the Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of each month; provided, however, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income, gain, loss or deduction as determined by the General Partner, shall be
allocated to the Partners as of the opening of the National Securities Exchange
on which the Partnership Interests are listed or admitted to trading on the
first Business Day of the month in which such item is recognized for federal
income tax purposes.  The General Partner may revise, alter or otherwise modify
such methods of allocation to the extent permitted or required by Section 706 of
the Code and the regulations or rulings promulgated thereunder.

 

(g)                                  Allocations that would otherwise be made to
a Limited Partner under the provisions of this Article VI shall instead be made
to the beneficial owner of Limited Partner Interests held by a nominee in any
case in which the nominee has furnished the identity of such owner to the
Partnership in accordance with Section 6031(c) of the Code or any other method
determined by the General Partner.

 

(h)                                 If, as a result of an exercise of a
Noncompensatory Option, a Capital Account reallocation is required under
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall
make corrective allocations pursuant to Treasury Regulation
Section 1.704-1(b)(4)(x). In the event such corrective allocations are
necessary, the Series A Preferred Unitholders agree to remain a partner of the
Partnership until such allocations are completed, and

 

66

--------------------------------------------------------------------------------


 

the General Partner agrees to make such allocations as soon as practicable, even
if such allocations are not consistent with Section 706 of the Code and any
Treasury Regulations thereunder.

 

Section 6.3                                    Requirement and Characterization
of Distributions; Distributions to Record Holders.

 

(a)                                 Within 45 days following the end of each
Quarter commencing with the Quarter ending on March 31, 2013, an amount equal to
100% of Available Cash with respect to such Quarter shall be distributed first
to the Series A Preferred Unitholders in accordance with Section 5.12, and the
balance in accordance with this Article VI by the Partnership to Partners, Pro
Rata, as of the Record Date selected by the General Partner.  All amounts of
Available Cash distributed by the Partnership on any date from any source shall
be deemed to be Operating Surplus until the sum of all amounts of Available Cash
theretofore distributed by the Partnership to the Partners equals the Operating
Surplus from the Closing Date through the close of the immediately preceding
Quarter.  Any remaining amounts of Available Cash distributed by the Partnership
on such date shall be deemed to be “Capital Surplus.” Notwithstanding any
provision to the contrary contained in this Agreement, all distributions
required to be made under this Agreement shall be made subject to Sections
17-607 and 17-804 of the Delaware Act and any other applicable law.

 

(b)                                 Notwithstanding Section 6.3(a), in the event
of the dissolution and liquidation of the Partnership, all cash received during
or after the Quarter in which the Liquidation Date occurs, other than from
Working Capital Borrowings, shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.

 

(c)                                  Each distribution in respect of a
Partnership Interest shall be paid by the Partnership, directly or through any
Transfer Agent or through any other Person or agent, only to the Record Holder
of such Partnership Interest as of the Record Date set for such distribution. 
Such payment shall constitute full payment and satisfaction of the Partnership’s
liability in respect of such payment, regardless of any claim of any Person who
may have an interest in such payment by reason of an assignment or otherwise.

 

(d)                                 The Partnership shall not make any
distribution of Available Cash or other property of the Partnership to holders
of Class B Units pursuant to Section 6.3(a) prior to the Class B Conversion
Date.

 

(e)                                  Notwithstanding Section 6.3(a), but subject
to Sections 17-607 and 17-804 of the Delaware Act, (i) the General Partner may
cause the Partnership to make special distributions of cash or cash equivalents
in connection with contributions of assets by Partners or by Persons who shall
become Partners by virtue of such contribution, (ii) such distributions shall
not be subject to, or considered as distributions under, Section 5.12(b)(i)(B),
Section 6.1(d)(iii), or the second and third sentences of Section 6.3(a) and
(iii) notwithstanding anything to the contrary set forth in this Agreement
(including Section 6.1(d)(iii)), no Partner shall receive an allocation of
income (including gross income) or gain as a result of receiving a distribution
provided for in this Section 6.3(e).

 

67

--------------------------------------------------------------------------------


 

Section 6.4                                    Special Provisions Relating to
Series A Preferred Units.

 

(a)                                 Subject to any applicable transfer
restrictions in Section 4.7 or Section 5.12(b)(viii), the holder of a Series A
Conversion Unit shall provide notice to the Partnership of the transfer of any
such Series A Conversion Unit, as applicable, by the earlier of (i) 30 days
following such transfer and (ii) the last Business Day of the calendar year
during which such transfer occurred, unless, with respect to a transfer of a
Series A Conversion Unit, by virtue of the application of Section 5.5(d) or
Section 6.1(d)(xiii), the Partnership has previously determined, based on the
advice of counsel, that the transferred Series A Conversion Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Common Unit. In connection with the condition
imposed by this Section 6.4, the Partnership shall take whatever steps are
required to provide economic uniformity to the Series A Conversion Unit in
preparation for a transfer of such Unit; provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units (for this purpose the allocations of income, gain, loss and
deductions, and the making of any guaranteed payments or any reallocation of
Capital Account balances, among the Partners in accordance with Section 5.5(d),
Section 6.1(d)(xiii) and Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(4) with respect to Series A Conversion Units will
be deemed not to have a material adverse effect on the Unitholders holding
Common Units).

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, the holders of the Series A Preferred Units (i) shall
(A) possess the rights and obligations provided in this Agreement with respect
to a Limited Partner pursuant to Article III and Article VII and (B) have a
Capital Account as a Partner pursuant to Section 5.5 and all other provisions
related thereto and (ii) shall not be entitled to any distributions other than
as provided in Section 5.12 and Article VI.

 

Section 6.5                                    Application of Section 6.1 and
Section 6.2.  With respect to the portion of the taxable year through the date
hereof and any prior taxable years, each item of Partnership income, gain, loss
and deduction shall be allocated among the Partners in accordance with
Section 6.1 and Section 6.2 of the 2013 Agreement. Thereafter, each item of
Partnership income, gain, loss and deduction shall be allocated among the
Partners in accordance with Section 6.1 and Section 6.2 of this Agreement.

 

Section 6.6                                    Special Provisions Relating to
2018 Warrants. A Unitholder holding a Common Unit that has resulted from the
exercise of a 2018 Warrant shall not be issued a Common Unit Certificate
pursuant to Section 4.1, if the Common Units are evidenced by Certificates, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of the holder until such time as the General Partner determines, based
on advice of counsel, that each such Common Unit should have, as a substantive
matter, like intrinsic economic and federal income tax characteristics, in all
material respects, to the intrinsic economic and federal income tax
characteristics of a Common Unit, provided that in all events such determination
shall be made within 5 Business Days of the date of the exercise of a 2018
Warrant. In connection with the condition imposed by this Section 6.6, the
General Partner shall act in good faith to provide economic uniformity to such
Common Units in preparation for a transfer of such Common Units, including the
application of this Section 6.6; provided, however, that no such steps may be
taken that would have a material adverse effect on the Unitholders holding
Common Units.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VII.
MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1                                    Management.

 

(a)                                 The General Partner shall conduct, direct
and manage all activities of the Partnership.  Except as otherwise expressly
provided in this Agreement, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner shall have any management power over the business and affairs of
the Partnership.  In addition to the powers now or hereafter granted to a
general partner of a limited partnership under applicable law or that are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to Section 5.12(b)(iii), Section 5.12(b)(iv) and
Section 7.4, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness, including indebtedness that is convertible or exchangeable into
Partnership Interests (subject to Section 5.12(b)(iv) with respect to Series A
Senior Securities and Series A Parity Securities), and the incurring of any
other obligations;

 

(ii)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(iii)                               the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any or all of the assets of
the Partnership or the merger or other combination of the Partnership with or
into another Person (the matters described in this clause (iii) being subject,
however, to any prior approval that may be required by Section 7.4 or
Article XIV);

 

(iv)                              the use of the assets of the Partnership
(including cash on hand) for any purpose consistent with the terms of this
Agreement, including the financing of the conduct of the operations of the
Partnership Group; subject to Section 7.6(a), the lending of funds to other
Persons (including other Group Members); the repayment or guarantee of
obligations of any Group Member; and the making of capital contributions to any
Group Member;

 

(v)                                 the negotiation, execution and performance
of any contracts, conveyances or other instruments (including instruments that
limit the liability of the Partnership under contractual arrangements to all or
particular assets of the Partnership, with the other party to the contract to
have no recourse against the General Partner or its assets other than its
interest in the Partnership, even if the same results in the terms of the
transaction being less favorable to the Partnership than would otherwise be the
case);

 

69

--------------------------------------------------------------------------------


 

(vi)                              the distribution of Partnership cash;

 

(vii)                           the selection and dismissal of employees
(including employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”) and agents, outside attorneys, accountants,
consultants and contractors and the determination of their compensation and
other terms of employment or hiring;

 

(viii)                        the maintenance of insurance for the benefit of
the Partnership Group, the Partners and Indemnitees;

 

(ix)                              the formation of, or acquisition of an
interest in, and the contribution of property and the making of loans to, any
further limited or general partnerships, joint ventures, corporations, limited
liability companies or other Persons (including the acquisition of interests in,
and the contributions of property to, any Group Member from time to time)
subject to the restrictions set forth in Section 2.4;

 

(x)                                 the control of any matters affecting the
rights and obligations of the Partnership, including the bringing and defending
of actions at law or in equity and otherwise engaging in the conduct of
litigation, arbitration or mediation and the incurring of legal expenses and the
settlement of claims and litigation;

 

(xi)                              the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(xii)                           the entering into of listing agreements with any
National Securities Exchange and the delisting of some or all of the Limited
Partner Interests from, or requesting that trading be suspended on, any such
exchange (subject to any prior approval that may be required under Section 4.7);

 

(xiii)                        subject to Section 5.12(b), the purchase, sale or
other acquisition or disposition of Partnership Interests, or the issuance of
options, rights, warrants, appreciation rights and phantom or tracking interests
relating to Partnership Interests;

 

(xiv)                       the undertaking of any action in connection with the
Partnership’s participation in any Group Member; and

 

(xv)                          the entering into of agreements with any of its
Affiliates to render services to a Group Member or to itself in the discharge of
its duties as General Partner of the Partnership.

 

(b)                                 Notwithstanding any other provision of this
Agreement, any Group Member Agreement, the Delaware Act or any applicable law,
rule or regulation, each of the Partners and each other Person who may acquire
an interest in Partnership Interests or is otherwise bound by this Agreement
hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement, the Underwriting Agreement
and the other agreements described in or filed as exhibits to the Registration
Statement that are related to the transactions contemplated by the Registration
Statement (collectively, the “Transaction Documents”) (in each case other than
this Agreement, without giving effect to any amendments, supplements or

 

70

--------------------------------------------------------------------------------


 

restatements after the date hereof); (ii) agrees that the General Partner (on
its own or on behalf of the Partnership) is authorized to execute, deliver and
perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or are otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty existing at law, in equity or otherwise.

 

Section 7.2                                    Replacement of Fiduciary Duties. 
Notwithstanding any other provision of this Agreement, to the extent that any
provision of this Agreement (i) replaces, restricts or eliminates the duties
(including fiduciary duties) that might otherwise, as a result of Delaware or
other applicable law, be owed by the General Partner, the Board of Directors,
any committee thereof or any other Indemnitee to the Partnership, the Limited
Partners, any other Person who acquires an interest in a Partnership Interest or
any other Person who is bound by this Agreement, or (ii) constitutes a waiver or
consent by the Partnership, the Limited Partners, any other Person who acquires
an interest in a Partnership Interest or any other Person who is bound by this
Agreement to any such replacement, restriction or elimination, such provision is
hereby approved by the Partnership, all the Partners, each other Person who
acquires an interest in a Partnership Interest and each other Person who is
bound by this Agreement.

 

Section 7.3                                    Certificate of Limited
Partnership.  The General Partner has caused the Certificate of Limited
Partnership to be filed with the Secretary of State of the State of Delaware as
required by the Delaware Act.  The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents that the
General Partner determines to be necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware or any other state in which the Partnership may elect to do business
or own property.  To the extent the General Partner determines such action to be
necessary or appropriate, the General Partner shall file amendments to and
restatements of the Certificate of Limited Partnership and do all things to
maintain the Partnership as a limited partnership (or a partnership or other
entity in which the limited partners have limited liability) under the laws of
the State of Delaware or of any other state in which the Partnership may elect
to do business or own property.  Subject to the terms of Section 3.4(a), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership, any qualification
document or any amendment thereto to any Limited Partner.

 

Section 7.4                                    Restrictions on the General
Partner’s Authority.  Except as provided in Article XII and Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions without the approval of
holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner’s ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group and shall not apply to any forced sale of any or all of the
assets of

 

71

--------------------------------------------------------------------------------


 

the Partnership Group pursuant to the foreclosure of, or other realization upon,
any such encumbrance.

 

Section 7.5                                    Reimbursement of the General
Partner.

 

(a)                                 Except as provided in this Section 7.5 and
elsewhere in this Agreement, the General Partner shall not be compensated for
its services as a general partner or managing member of any Group Member.

 

(b)                                 The General Partner shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine, for
(i) all direct and indirect expenses it incurs or payments it makes on behalf of
the Partnership Group (including salary, bonus, incentive compensation and other
amounts paid to any Person, including Affiliates of the General Partner, to
perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group), and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
in connection with operating the Partnership Group’s business (including
expenses allocated to the General Partner by its Affiliates).  The General
Partner shall determine the expenses that are allocable to the General Partner
or the Partnership Group.  Reimbursements pursuant to this Section 7.5 shall be
in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.8.

 

(c)                                  The General Partner, without the approval
of the Limited Partners (who shall have no right to vote in respect thereof),
may propose and adopt on behalf of the Partnership benefit plans, programs and
practices (including plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests relating to Partnership Interests), or
cause the Partnership to issue Partnership Interests in connection with, or
pursuant to, any benefit plan, program or practice maintained or sponsored by
the General Partner or any of its Affiliates, in each case for the benefit of
employees and directors of the General Partner or any of its Affiliates, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group.  The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Interests that the General
Partner or such Affiliates are obligated to provide to any employees and
directors pursuant to any such benefit plans, programs or practices.  Expenses
incurred by the General Partner in connection with any such plans, programs and
practices (including the net cost to the General Partner or such Affiliates of
Partnership Interests purchased by the General Partner or such Affiliates, from
the Partnership, to fulfill options or awards under such plans, programs and
practices) shall be reimbursed in accordance with Section 7.5(b).  Any and all
obligations of the General Partner under any benefit plans, programs or
practices adopted by the General Partner as permitted by this
Section 7.5(c) shall constitute obligations of the General Partner hereunder and
shall be assumed by any successor General Partner approved pursuant to
Section 11.1 or Section 11.2 or the transferee of or successor to all of the
General Partner’s General Partner Interest pursuant to Section 4.6.

 

(d)                                 The General Partner and its Affiliates may
charge any member of the Partnership Group a management fee to the extent
necessary to allow the Partnership Group to reduce the amount of any state
franchise or income tax or any tax based upon the revenues or gross margin

 

72

--------------------------------------------------------------------------------


 

of any member of the Partnership Group if the tax benefit produced by the
payment of such management fee or fees exceeds the amount of such fee or fees.

 

Section 7.6                                    Outside Activities.

 

(a)                                 The General Partner, for so long as it is
the General Partner of the Partnership (i) agrees that its sole business will be
to act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership is, directly or indirectly, a partner or member and to undertake
activities that are ancillary or related thereto (including being a Limited
Partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or as described in or contemplated by the
Registration Statement, (B) the acquiring, owning or disposing of debt
securities or equity interests in any Group Member or (C) the guarantee of, and
mortgage, pledge, or encumbrance of any or all of its assets in connection with,
any indebtedness of any Affiliate of the General Partner.

 

(b)                                 Each Unrestricted Person (other than the
General Partner) shall have the right to engage in businesses of every type and
description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description,
whether in businesses engaged in or anticipated to be engaged in by any Group
Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner or any other Person bound by this Agreement.  None of any Group
Member, any Limited Partner or any other Person shall have any rights by virtue
of this Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Unrestricted Person.

 

(c)                                  Subject to the terms of Sections 7.6(a) and
(b), but otherwise notwithstanding anything to the contrary in this Agreement,
(i) the engaging in competitive activities by any Unrestricted Person (other
than the General Partner) in accordance with the provisions of this Section 7.6
is hereby approved by the Partnership, all Partners, and all other Persons bound
by this Agreement, (ii) it shall not be a breach of any fiduciary duty or any
other obligation of any type whatsoever of the General Partner or any other
Unrestricted Person for the Unrestricted Persons (other than the General
Partner) to engage in such business interests and activities in preference to or
to the exclusion of the Partnership or any other Group Member and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership or any other Group Member.  Notwithstanding
anything to the contrary in this Agreement, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Unrestricted
Person (including the General Partner).  No Unrestricted Person (including the
General Partner) who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for any Group Member,
shall have any duty to communicate or offer such opportunity to any Group
Member, and such Unrestricted Person (including the General Partner) shall not
be liable to the Partnership, any Limited Partner, any other Person who acquires
an interest in a Partnership Interest or any other Person who is bound by this
Agreement for breach of any fiduciary or other

 

73

--------------------------------------------------------------------------------


 

duty existing at law, in equity or otherwise by reason of the fact that such
Unrestricted Person (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to any Group Member; provided such Unrestricted
Person does not engage in such business or activity as a result of or using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.

 

(d)                                 The General Partner and each of its
Affiliates may acquire Units or other Partnership Interests in addition to those
acquired on the Closing Date and, except as otherwise provided in this
Agreement, shall be entitled to exercise, at their option, all rights relating
to all Units and/or other Partnership Interests acquired by them.  The term
“Affiliates” when used in this Section 7.6(d) with respect to the General
Partner shall not include any Group Member.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall limit or otherwise affect any
separate contractual obligations outside of this Agreement of any Person
(including any Unrestricted Person) to the Partnership or any of its Affiliates.

 

Section 7.7                                    Loans from the General Partner;
Loans or Contributions from the Partnership or Group Members.

 

(a)                                 The General Partner or any of its Affiliates
may, but shall be under no obligation to, lend to any Group Member, and any
Group Member may borrow from the General Partner or any of its Affiliates, funds
needed or desired by the Group Member for such periods of time and in such
amounts as the General Partner may determine; provided, however, that in any
such case the lending party may not charge the borrowing party interest at a
rate greater than the rate that would be charged the borrowing party or impose
terms materially less favorable to the borrowing party than would be charged or
imposed on the borrowing party by unrelated lenders on comparable loans made on
an arm’s-length basis (without reference to the lending party’s financial
abilities or guarantees), all as determined by the General Partner.  The
borrowing party shall reimburse the lending party for any costs (other than any
additional interest costs) incurred by the lending party in connection with the
borrowing of such funds.  For purposes of this Section 7.7(a) and
Section 7.7(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.

 

(b)                                 The Partnership may lend or contribute to
any Group Member, and any Group Member may borrow from the Partnership, funds on
terms and conditions determined by the General Partner.  No Group Member may
lend funds to the General Partner or any of its Affiliates (other than another
Group Member).

 

(c)                                  No borrowing by any Group Member or the
approval thereof by the General Partner shall be deemed to constitute a breach
of any duty hereunder or otherwise existing at law, in equity or otherwise, of
the General Partner or its Affiliates to the Partnership or the Limited Partners
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.

 

74

--------------------------------------------------------------------------------


 

Section 7.8                                    Indemnification.

 

(a)                                 To the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, all Indemnitees
shall be indemnified and held harmless by the Partnership on an after tax basis
from and against any and all losses, claims, damages, liabilities, joint or
several, expenses (including legal fees and expenses), judgments, fines,
penalties, interest, settlements or other amounts arising from any and all
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, and whether formal or
informal and including appeals, in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, by reason of its status as
an Indemnitee and acting (or refraining to act) in such capacity on behalf of or
for the benefit of the Partnership; provided, that the Indemnitee shall not be
indemnified and held harmless pursuant to this Agreement if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.8 shall be available to any Affiliate
of the General Partner (other than a Group Member), or to any other Indemnitee,
with respect to any such Affiliate’s obligations pursuant to the Transaction
Documents.  Any indemnification pursuant to this Section 7.8 shall be made only
out of the assets of the Partnership, it being agreed that the General Partner
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.

 

(b)                                 To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 7.8(a) in appearing at, participating in or
defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.8, the Indemnitee is not entitled to be indemnified
upon receipt by the Partnership of any undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be ultimately determined that the
Indemnitee is not entitled to be indemnified as authorized by this Section 7.8.

 

(c)                                  The indemnification provided by this
Section 7.8 shall be in addition to any other rights to which an Indemnitee may
be entitled under any agreement, pursuant to any vote of the holders of
Outstanding Limited Partner Interests entitled to vote, as a matter of law, in
equity or otherwise, both as to actions in the Indemnitee’s capacity as an
Indemnitee and as to actions in any other capacity (including any capacity under
the Underwriting Agreement), and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee.

 

(d)                                 The Partnership may purchase and maintain
(or reimburse the General Partner or its Affiliates for the cost of) insurance,
on behalf of the General Partner, its Affiliates, the Indemnitees and such other
Persons as the General Partner shall determine, against any liability that may
be asserted against, or expense that may be incurred by, such Person in
connection with the Partnership’s or any other Group Member’s activities or such
Person’s activities on behalf of

 

75

--------------------------------------------------------------------------------


 

the Partnership or any other Group Member, regardless of whether the Partnership
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.

 

(e)                                  For purposes of this Section 7.8, the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan; excise taxes
assessed on an Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall constitute “fines” within the meaning of Section 7.8(a);
and action taken or omitted by it with respect to any employee benefit plan in
the performance of its duties for a purpose reasonably believed by it to be in
the best interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose that is in the best interests of the Partnership.

 

(f)                                   In no event may an Indemnitee subject the
Limited Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.8 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 7.8 are for
the benefit of the Indemnitees and their heirs, successors, assigns, executors
and administrators and shall not be deemed to create any rights for the benefit
of any other Persons.

 

(i)                                     No amendment, modification or repeal of
this Section 7.8 or any provision hereof shall in any manner terminate, reduce
or impair the right of any past, present or future Indemnitee to be indemnified
by the Partnership, nor the obligations of the Partnership to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

(j)                                    If a claim for indemnification (following
the final disposition of the action, suit or proceeding for which
indemnification is being sought) or advancement of expenses under this
Section 7.8 is not paid in full within thirty (30) days after a written claim
therefor by any Indemnitee has been received by the Partnership, such Indemnitee
may file suit to recover the unpaid amount of such claim and, if successful in
whole or in part, shall be entitled to be paid the expenses of prosecuting such
claim, including reasonable attorneys’ fees. In any such action the Partnership
shall have the burden of proving that such Indemnitee is not entitled to the
requested indemnification or advancement of expenses under applicable law.

 

(k)                                 This Section 7.8 shall not limit the right
of the Partnership, to the extent and in the manner permitted by law, to
indemnify and to advance expenses to, and purchase and maintain insurance on
behalf of, Persons other than Indemnitees.

 

76

--------------------------------------------------------------------------------


 

Section 7.9                                    Liability of Indemnitees.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, no Indemnitee shall be liable to the Partnership, the
Limited Partners, any other Person who acquires an interest in a Partnership
Interest or any other Person who is bound by this Agreement, for losses
sustained or liabilities incurred as a result of any act or omission of an
Indemnitee, including any breach of contract (including breach of this
Agreement) or any breach of duties (including breach of fiduciary duties)
whether arising hereunder, at law, in equity or otherwise unless there has been
a final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was criminal. To the fullest extent permitted by law, the
Limited Partners, any other Person who acquires an interest in a Partnership
Interest or any other Person who is bound by this Agreement waives any and all
rights to claim punitive damages or damages based upon the Federal, State or
other income taxes paid or payable by any such Limited Partner or other Person.

 

(b)                                 Subject to its obligations and duties as
General Partner set forth in Section 7.1(a), the General Partner may exercise
any of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents, and
neither the General Partner nor any other Indemnitee shall be responsible for
any misconduct, negligence or wrong doing on the part of any such agent
appointed by the General Partner or any such Indemnitee in good faith.

 

(c)                                  To the extent that, at law or in equity, an
Indemnitee has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership, the Partners, any Person who acquires an interest in
a Partnership Interest, or any other Person bound by this Agreement, the General
Partner and any other Indemnitee acting in connection with the Partnership’s
business or affairs shall not be liable to the Partnership, to any Partner, or
to any Person who acquires an interest in a Partnership Interest, or any other
Person bound by this Agreement for its good faith reliance on the provisions of
this Agreement.

 

(d)                                 Any amendment, modification or repeal of
this Section 7.9 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the liability of the Indemnitees under this
Section 7.9 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

Section 7.10                             Resolution of Conflicts of Interest;
Standards of Conduct and Modification of Duties.

 

(a)                                 Unless otherwise expressly provided in this
Agreement or any Group Member Agreement, whenever a potential conflict of
interest exists or arises between the General Partner (in its individual
capacity or its capacity as general partner or limited partner) or any of its
Affiliates or Associates or any Indemnitee, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or any of its Affiliates or Associates
or any Indemnitee in respect of such conflict of interest shall be

 

77

--------------------------------------------------------------------------------


 

permitted and deemed approved by all Partners, and shall not constitute a breach
of this Agreement, of any Group Member Agreement, of any agreement contemplated
herein or therein, or of any duty hereunder or existing at law, in equity or
otherwise, if the resolution or course of action in respect of such conflict of
interest is (i) approved by Special Approval, (ii) approved by the vote of
holders of a majority of the Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership).  The General Partner shall be authorized but not required
in connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval.  Notwithstanding any other provision of this
Agreement or applicable law, if Special Approval is sought or obtained, then it
shall be conclusively deemed that, in making its decision, the Conflicts
Committee acted in good faith, and if neither Special Approval nor Unitholder
approval is sought or obtained and the Board of Directors determines that the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above, then
it shall be presumed that, in making its decision, the Board of Directors acted
in good faith, and in any proceeding brought by any Limited Partner or by or on
behalf of such Limited Partner or any other Limited Partner or the Partnership
challenging such approval, the Person bringing or prosecuting such proceeding
shall have the burden of overcoming such presumption.  Notwithstanding anything
to the contrary in this Agreement or any duty otherwise existing at law or
equity, the existence of the conflicts of interest described in the Registration
Statement and any actions of the General Partner or any of its Affiliates or
Associates or any other Indemnitee taken in connection therewith are hereby
approved by all Partners and shall not constitute a breach of this Agreement or
of any duty hereunder or existing at law, in equity or otherwise.

 

(b)                                 Whenever the General Partner, the Board of
Directors or any committee thereof (including the Conflicts Committee), makes a
determination or takes or declines to take any other action, or any Affiliate,
Associate or Indemnitee of the General Partner causes the General Partner to do
so, in its capacity as the general partner of the Partnership as opposed to in
its individual capacity, whether under this Agreement or any other agreement
contemplated hereby or otherwise, then, unless another express standard is
provided for in this Agreement, the General Partner, the Board of Directors,
such committee, or such Affiliate, Associate or Indemnitee causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity.  A determination or other
action or inaction will conclusively be deemed to be in “good faith” for all
purposes of this Agreement, if the Person or Persons making such determination
or taking or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors is making a
determination or taking or declining to take an action pursuant to clause
(iii) or clause (iv) of the first sentence of Section 7.10(a), then in lieu
thereof, such determination or other action or inaction will conclusively be
deemed to be in “good faith” for all purposes of this Agreement if the members
of the Board of Directors making such determination or taking or declining to
take such

 

78

--------------------------------------------------------------------------------


 

other action subjectively believe that the determination or other action or
inaction meets the standard set forth in clause (iii) or clause (iv) of the
first sentence of Section 7.10(a), as applicable; provided further, that if the
Board of Directors is making a determination that a director satisfies the
eligibility requirements to be a member of a Conflicts Committee, then in lieu
thereof, such determination will conclusively be deemed to be in “good faith”
for all purposes of this Agreement if the members of the Board of Directors
making such determination subjectively believe that the director satisfies the
eligibility requirements to be a member of the Conflicts Committee. In any
proceeding brought by the Partnership, any Limited Partner or any Person who
acquires an interest in a Partnership Interest or any other Person who is bound
by this Agreement challenging such action, determination or inaction, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such determination, action or inaction was not in good faith.

 

(c)                                  Whenever the General Partner (including the
Board of Directors or any committee thereof) makes a determination or takes or
declines to take any other action, or any of its Affiliates or Associates or any
Indemnitee causes it to do so, in its individual capacity as opposed to in its
capacity as the general partner of the Partnership, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then the General Partner, the Board of Directors or any committee
thereof, or such Affiliates or Associates or any Indemnitee causing it to do so,
are entitled, to the fullest extent permitted by law, to make such determination
or to take or decline to take such other action free of any duty (including any
fiduciary or other duty) existing at law, in equity or otherwise or obligation
whatsoever to the Partnership, any Limited Partner, any other Person who
acquires an interest in a Partnership Interest and any other Person bound by
this Agreement, and the General Partner, the Board of Directors or any committee
thereof, or such Affiliates or Associates or any Indemnitee causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity.  By way of illustration
and not of limitation, whenever the phrases, “at the option of the General
Partner,” “in its sole discretion” or some variation of those phrases, are used
in this Agreement, it indicates that the General Partner is acting in its
individual capacity.  For the avoidance of doubt, whenever the General Partner
votes or transfers its Partnership Interests, or refrains from voting or
transferring its Partnership Interests, or otherwise acts in its capacity as a
limited partner or holder of Limited Partner Interests, it shall be acting in
its individual capacity.

 

(d)                                 The General Partner’s organizational
documents may provide that determinations to take or decline to take any action
in its individual, rather than representative, capacity may or shall be
determined by its members, if the General Partner is a limited liability
company, stockholders, if the General Partner is a corporation, or the members
or stockholders of the General Partner’s general partner, if the General Partner
is a limited partnership.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, the General Partner or any other Indemnitee shall have no duty
or obligation, express or implied, to (i) sell or otherwise dispose of any asset
of the Partnership Group other than in the ordinary course of business or
(ii) permit any Group Member to use any facilities or assets of the General
Partner and its Affiliates, except as may be provided in contracts entered into
from time to time specifically dealing with such use.  Any determination by the
General Partner or any of its Affiliates to enter into such contracts shall be
in its sole discretion.

 

79

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
contained in this Agreement or otherwise applicable provision of law or in
equity, except as expressly set forth in this Agreement, to the fullest extent
permitted by law, none of the General Partner, the Board of Directors, any
committee thereof or any other Indemnitee shall have any duties or liabilities,
including fiduciary duties, to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and the provisions of this Agreement, to the
extent that they restrict, eliminate or otherwise modify the duties and
liabilities, including fiduciary duties, of the General Partner or any other
Indemnitee otherwise existing at law or in equity, are agreed by the Partners to
replace such other duties and liabilities of the General Partner or such other
Indemnitee.

 

(g)                                  The Limited Partners, each Person who
acquires an interest in a Partnership Interest and each other Person who is
bound by this Agreement, hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve actions by the
general partner or managing member of such Group Member similar to those actions
permitted to be taken by the General Partner pursuant to this Section 7.10.

 

(h)                                 The Limited Partners expressly acknowledge
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners based on their particular circumstances) in
deciding whether to cause the Partnership to take (or decline to take) any
actions, and that the General Partner shall not be liable to the Limited
Partners for monetary damages or equitable relief for losses sustained,
liabilities incurred or benefits not derived by Limited Partners in connection
with such decisions.

 

Section 7.11                             Other Matters Concerning the General
Partner.

 

(a)                                 The General Partner and any other Indemnitee
may rely upon, and shall be protected from liability to the Partnership, any
Limited Partner, any Person who acquires an interest in a Partnership Interest,
and any other Person bound by this Agreement in acting or refraining from acting
upon, any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

 

(b)                                 The General Partner and any other Indemnitee
may consult with legal counsel, accountants, appraisers, management consultants,
investment bankers and other consultants and advisers selected by it, and any
act taken or omitted to be taken in reliance upon the advice or opinion
(including an Opinion of Counsel) of such Persons as to matters that the General
Partner or such Indemnitee reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.

 

(c)                                  The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers, a duly appointed attorney or attorneys-in-fact or
the duly authorized officers of the Partnership.

 

Section 7.12                             Purchase or Sale of Partnership
Interests. The General Partner may cause the Partnership to purchase or
otherwise acquire Partnership Interests or options, rights, warrants,

 

80

--------------------------------------------------------------------------------


 

appreciation rights or phantom or tracking interests relating to Partnership
Interests.  As long as Partnership Interests are held by any Group Member, such
Partnership Interests shall not be considered Outstanding for any purpose,
except as otherwise provided herein.  The General Partner or any Affiliate of
the General Partner may also purchase or otherwise acquire and sell or otherwise
dispose of Partnership Interests for its own account, subject to the provisions
of Articles IV and X.

 

Section 7.13                             Registration Rights of the General
Partner and its Affiliates.

 

(a)                                 If (i) the General Partner or any Affiliate
of the General Partner (including, for purposes of this Section 7.13, any Person
that is an Affiliate of the General Partner at the Closing Date notwithstanding
that it may later cease to be an Affiliate of the General Partner, but excluding
any individual who is an Affiliate of the General Partner based on such
individual’s status as an officer, director or employee of the General Partner
or of an Affiliate of the General Partner) holds Partnership Interests that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor
rule or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Interests (the “Holder”) to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such registration statement have been sold, a registration statement under
the Securities Act registering the offering and sale of the number of
Partnership Interests specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than four registrations in
total pursuant to this Section 7.13(a) and Section 7.13(b), no more than two of
which shall be required to be made at any time that the Partnership is not
eligible to use Form S-3 (or a comparable form) for the registration under the
Securities Act of its securities; and provided further, however, that if the
Conflicts Committee determines that the requested registration would be
materially detrimental to the Partnership and its Partners because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(y) require premature disclosure of material information that the Partnership
has a bona fide business purpose for preserving as confidential or (z) render
the Partnership unable to comply with requirements under applicable securities
laws, then the Partnership shall have the right to postpone such requested
registration for a period of not more than six months after receipt of the
Holder’s request, such right pursuant to this Section 7.13(a) or
Section 7.13(b) not to be utilized more than once in any twelve-month period. In
connection with any registration pursuant to the first sentence of this
Section 7.13(a), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such registration under the securities laws of such states as the Holder shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such registration, and (B) such documents as
may be necessary to apply for listing or to list the Partnership Interests
subject to such registration on such National Securities Exchange as the Holder
shall reasonably request and (ii) do any and all other acts and things that may
be necessary or appropriate to enable the Holder to

 

81

--------------------------------------------------------------------------------


 

consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.13(d), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.

 

(b)                                 If any Holder holds Partnership Interests
that it desires to sell and Rule 144 of the Securities Act (or any successor
rule or regulation to Rule 144) or another exemption from registration is not
available to enable such Holder to dispose of the number of Partnership
Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such shelf
registration statement have been sold, a “shelf” registration statement covering
the Partnership Interests specified by the Holder on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission; provided, however, that the Partnership shall not be required to
effect more than four registrations pursuant to Section 7.13(a) and this
Section 7.13(b); and provided further, however, that if the Conflicts Committee
determines that any offering under, or the use of any prospectus forming a part
of, the shelf registration statement would be materially detrimental to the
Partnership and its Partners because such offering or use would (x) materially
interfere with a significant acquisition, reorganization or other similar
transaction involving the Partnership, (y) require premature disclosure of
material information that the Partnership has a bona fide business purpose for
preserving as confidential or (z) render the Partnership unable to comply with
requirements under applicable securities laws, then the Partnership shall have
the right to suspend such offering or use for a period of not more than six
months after receipt of the Holder’s request, such right pursuant to
Section 7.13(a) or this Section 7.13(b) not to be utilized more than once in any
twelve-month period. In connection with any shelf registration pursuant to this
Section 7.13(b), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such shelf registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such shelf registration, and (B) such
documents as may be necessary to apply for listing or to list the Partnership
Interests subject to such shelf registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.13(d), all costs and expenses of any such shelf
registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.

 

(c)                                  If the Partnership shall at any time
propose to file a registration statement under the Securities Act for an
offering of equity securities of the Partnership for cash (other than an
offering relating solely to an employee benefit plan), the Partnership shall
notify each Holder that is an Affiliate of the Partnership at the time of such
proposal and use all reasonable efforts to include such number or amount of
securities held by such Holder in such registration statement as it shall

 

82

--------------------------------------------------------------------------------


 

request; provided, that the Partnership is not required to make any effort or
take any action to so include the securities of such Holder once the
registration statement is declared effective by the Commission or otherwise
becomes effective, including any registration statement providing for the
offering from time to time of securities pursuant to Rule 415 of the Securities
Act. If the proposed offering pursuant to this Section 7.13(c) shall be an
underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and such Holder in
writing that in their opinion the inclusion of all or some of the Holder’s
Partnership Interests would have a material adverse effect on the success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of securities held by such Holder that, in the opinion of the
managing underwriter or managing underwriters, will not have a material adverse
effect on the success of the offering. Except as set forth in Section 7.13(d),
all costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by such Holder.

 

(d)                                 If underwriters are engaged in connection
with any registration referred to in this Section 7.13, the Partnership shall
provide indemnification, representations, covenants, opinions and other
assurance to the underwriters in form and substance reasonably satisfactory to
such underwriters. Further, in addition to and not in limitation of the
Partnership’s obligation under Section 7.8, the Partnership shall, to the
fullest extent permitted by law, indemnify and hold harmless the Holder, its
officers, directors and each Person who controls the Holder (within the meaning
of the Securities Act) and any agent thereof (collectively, “Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, penalties, interest, settlements or other amounts arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (hereinafter referred to in this Section 7.13(d) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which any Partnership Interests
were registered under the Securities Act or any state securities or Blue Sky
laws, in any preliminary prospectus (if used prior to the effective date of such
registration statement), or in any summary or final prospectus or any free
writing prospectus or in any amendment or supplement thereto, or arising out of,
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein not misleading; provided, however, that the Partnership shall not
be liable to any Indemnified Person to the extent that any such claim arises out
of, is based upon or results from an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary, summary or final prospectus or any free writing prospectus or
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.

 

(e)                                  The provisions of Section 7.13(a),
Section 7.13(b) and Section 7.13(c) shall continue to be applicable with respect
to the General Partner (and any of the General Partner’s Affiliates) after it
ceases to be a general partner of the Partnership, during a period of two years
subsequent to the effective date of such cessation and for so long thereafter as
is required for the Holder to sell all of the Partnership Interests with respect
to which it has requested during such

 

83

--------------------------------------------------------------------------------


 

two-year period inclusion in a registration statement otherwise filed or that a
registration statement be filed; provided, however, that the Partnership shall
not be required to file successive registration statements covering the same
Partnership Interests for which registration was demanded during such two-year
period. The provisions of Section 7.13(d) shall continue in effect thereafter.

 

(f)                                   The rights to cause the Partnership to
register Partnership Interests pursuant to this Section 7.13 may be assigned
(but only with all related obligations) by a Holder to a transferee of such
Partnership Interests, provided (i) the Partnership is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee and the Partnership Interests with respect to which such
registration rights are being assigned and (ii) such transferee agrees in
writing to be bound by and subject to the terms set forth in this Section 7.13.

 

(g)                                  Any request to register Partnership
Interests pursuant to this Section 7.13 shall (i) specify the Partnership
Interests intended to be offered and sold by the Person making the request,
(ii) express such Person’s present intent to offer such Partnership Interests
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Partnership Interests and (iv) contain the undertaking of such Person to
provide all such information and materials regarding such Person and take all
action as may be required in order to permit the Partnership to comply with all
applicable requirements in connection with the registration of such Partnership
Interests.

 

Section 7.14                             Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing.  In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its
representatives.  Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1                                    Records and Accounting.  The
General Partner shall keep or cause to be kept at the principal office of the
Partnership appropriate books and records with respect to the

 

84

--------------------------------------------------------------------------------


 

Partnership’s business, including all books and records necessary to provide to
the Limited Partners any information required to be provided pursuant to
Section 3.4(a).  Any books and records maintained by or on behalf of the
Partnership in the regular course of its business, including the record of the
Record Holders of Units or other Partnership Interests, books of account and
records of Partnership proceedings, may be kept on, or be in the form of,
computer disks, hard drives, magnetic tape, photographs, micrographics or any
other information storage device; provided, that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time.  The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP.  The
Partnership shall not be required to keep books maintained on a cash basis and
the General Partner shall be permitted to calculate cash-based measures,
including Operating Surplus, by making such adjustments to its accrual basis
books to account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.

 

Section 8.2                                    Fiscal Year.  The fiscal year of
the Partnership shall be a fiscal year ending December 31.

 

Section 8.3                                    Reports.

 

(a)                                 As soon as practicable, but in no event
later than 90 days after the close of each fiscal year of the Partnership, the
General Partner shall cause to be mailed or made available, by any reasonable
means, to each Record Holder of a Unit as of a date selected by the General
Partner, an annual report containing financial statements of the Partnership for
such fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

 

(b)                                 As soon as practicable, but in no event
later than 45 days after the close of each Quarter except the last Quarter of
each fiscal year, the General Partner shall cause to be mailed or made
available, by any reasonable means to each Record Holder of a Unit, as of a date
selected by the General Partner, a report containing unaudited financial
statements of the Partnership and such other information as may be required by
applicable law, regulation or rule of any National Securities Exchange on which
the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.

 

(c)                                  The General Partner shall be deemed to have
made a report available to each Record Holder as required by this Section 8.3 if
it has either (i) filed such report with the Commission via its Electronic Data
Gathering, Analysis and Retrieval system and such report is publicly available
on such system or (ii) made such report available on any publicly available
website maintained by the Partnership.

 

ARTICLE IX.
TAX MATTERS

 

Section 9.1                                    Tax Returns and Information.  The
Partnership shall timely file all returns of the Partnership that are required
for federal, state and local income tax purposes on the basis of the accrual
method and the taxable period or years that it is required by law to adopt, from
time to

 

85

--------------------------------------------------------------------------------


 

time, as determined by the General Partner.  In the event the Partnership is
required to use a taxable period other than a year ending on December 31, the
General Partner shall use reasonable efforts to change the taxable period of the
Partnership to a year ending on December 31.  The tax information reasonably
required by Record Holders for federal and state income tax reporting purposes
with respect to a taxable period shall be furnished to them within 90 days of
the close of the calendar year in which the Partnership’s taxable period ends,
subject to Section 5.06 of the Series A Purchase Agreement.  The classification,
realization and recognition of income, gain, losses and deductions and other
items shall be on the accrual method of accounting for federal income tax
purposes.

 

Section 9.2                                    Tax Elections.

 

(a)                                 The Partnership shall make the election
under Section 754 of the Code in accordance with applicable regulations
thereunder, subject to the reservation of the right to seek to revoke any such
election upon the General Partner’s determination that such revocation is in the
best interests of the Limited Partners.  Notwithstanding any other provision
herein contained, for the purposes of computing the adjustments under
Section 743(b) of the Code, the General Partner shall be authorized (but not
required) to adopt a convention whereby the price paid by a transferee of a
Limited Partner Interest will be deemed to be the lowest quoted closing price of
the Limited Partner Interests on any National Securities Exchange on which such
Limited Partner Interests are listed or admitted to trading during the calendar
month in which such transfer is deemed to occur pursuant to
Section 6.2(f) without regard to the actual price paid by such transferee.

 

(b)                                 Except as otherwise provided herein, the
General Partner shall determine whether the Partnership should make any other
elections permitted by the Code.

 

Section 9.3                                    Tax Controversies.  Subject to
the provisions hereof, the General Partner is designated as the Tax Matters
Partner (as defined in Section 6231(a)(7) of the Code as in effect prior to the
enactment of the Bipartisan Budget Act of 2015), and the “partnership
representative” (as defined in Section 6223 of the Code following the enactment
of the Bipartisan Budget Act of 2015) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith.  In its capacity
as “partnership representative,” the General Partner shall exercise any and all
authority of the “partnership representative” under the Code, including, without
limitation, (i) binding the Partnership and its Partners with respect to tax
matters and (ii) determining whether to make any available election under
Section 6226 of the Code.  Each Partner agrees to cooperate with the General
Partner and to do or refrain from doing any or all things reasonably required by
the General Partner to conduct such proceedings. Each Partner agrees that notice
of or updates regarding tax controversies shall be deemed conclusively to have
been given or made by the General Partner if the Partnership has either
(a) filed the information for which notice is required with the Commission via
its Electronic Data Gathering, Analysis and Retrieval system and such
information is publicly available on such system or (b) made the information for
which notice is required available on any publicly available website maintained
by the Partnership, whether or not such Partner remains a Partner in the
Partnership at the time such information is made publicly available.  The
General Partner may amend the provisions of this Agreement in accordance with
Article XIII as determined appropriate in order to minimize the potential U.S.

 

86

--------------------------------------------------------------------------------


 

federal and state or local income tax consequences to current and former Limited
Partners, and for the proper administration of the Partnership, upon any
amendment to the provisions of Subchapter C of Chapter 63 of Subtitle A of the
Code, as enacted by the Bipartisan Budget Act of 2015, or the promulgation of
regulations or publication of other administrative guidance thereunder.

 

Section 9.4                                    Withholding; Tax Payments.

 

(a)                                 The General Partner may treat taxes paid by
the Partnership on behalf of all or less than all of the Partners, either as a
distribution of cash to such Partners or as a general expense of the
Partnership, as determined appropriate under the circumstances by the General
Partner.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code or established under any foreign law.  To the extent that the Partnership
is required or elects to withhold and pay over to any taxing authority any
amount resulting from the allocation or distribution of income to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.3 or
Section 12.4(c) in the amount of such withholding from such Partner.

 

ARTICLE X.
ADMISSION OF PARTNERS

 

Section 10.1                             Admission of Limited Partners.

 

(a)                                 [Reserved]

 

(b)                                 By acceptance of the transfer of any Limited
Partner Interests in accordance with Article IV or the acceptance of any Limited
Partner Interests issued pursuant to Article V or pursuant to a merger or
consolidation or conversion pursuant to Article XIV, each transferee of, or
other such Person acquiring, a Limited Partner Interest (including any nominee
holder or an agent or representative acquiring such Limited Partner Interests
for the account of another Person) (i) shall be admitted to the Partnership as a
Limited Partner with respect to the Limited Partner Interests so transferred or
issued to such Person when any such transfer or admission is reflected in the
books and records of the Partnership and such Limited Partner becomes the Record
Holder of the Limited Partner Interests so transferred, (ii) shall become bound,
and shall be deemed to have agreed to be bound, by the terms of this Agreement,
(iii) represents that the transferee or other recipient has the capacity, power
and authority to enter into this Agreement and (iv) makes the consents,
acknowledgements and waivers contained in this Agreement, all with or without
execution of this Agreement by such Person.  The transfer of any Limited Partner
Interests and the admission of any additional or successor Limited Partner shall
not constitute an amendment to this Agreement.  A Person may become a Limited
Partner or Record Holder of a Limited Partner Interest without the consent or
approval of any of the Partners.  A Person may not become a Limited Partner
without acquiring a Limited Partner Interest and until such Person is reflected
in the books and records of the Partnership as the Record Holder of such Limited
Partner Interest.

 

87

--------------------------------------------------------------------------------


 

(c)                                  The name and mailing address of each
Limited Partner shall be listed on the books and records of the Partnership
maintained for such purpose by the Partnership or the Transfer Agent.  The
General Partner shall update the books and records of the Partnership from time
to time as necessary to reflect accurately the information therein (or shall
cause the Transfer Agent to do so, as applicable).  A Limited Partner Interest
may be represented by a Certificate, as provided in Section 4.1.

 

(d)                                 Any transfer of a Limited Partner Interest
shall not entitle the transferee to share in the profits and losses, to receive
distributions, to receive allocations of income, gain, loss, deduction or credit
or any similar item or to any other rights to which the transferor was entitled
until the transferee becomes a Limited Partner pursuant to Section 10.1(b).

 

Section 10.2                             Admission of Successor General
Partner.  A successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner
Interest pursuant to Section 4.6 who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or 11.2 or the transfer
of the General Partner Interest pursuant to Section 4.6, provided, however, that
no such successor shall be admitted to the Partnership until compliance with the
terms of Section 4.6 has occurred and such successor has executed and delivered
such other documents or instruments as may be required to effect such
admission.  Any such successor is hereby authorized to, and shall, subject to
the terms hereof, carry on the business of the members of the Partnership Group
without dissolution.

 

Section 10.3                             Amendment of Agreement and Certificate
of Limited Partnership.  To effect the admission to the Partnership of any
Partner, the General Partner shall take all steps necessary or appropriate under
the Delaware Act to amend the records of the Partnership to reflect such
admission and, if necessary, to prepare as soon as practicable an amendment to
this Agreement and, if required by law, the General Partner shall prepare and
file an amendment to the Certificate of Limited Partnership.

 

ARTICLE XI.
WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1                             Withdrawal of the General Partner.

 

(a)                                 The General Partner shall be deemed to have
withdrawn from the Partnership upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”):

 

(i)                                     the General Partner voluntarily
withdraws from the Partnership by giving written notice to the other Partners;

 

(ii)                                  the General Partner transfers all of its
General Partner Interest pursuant to Section 4.6;

 

(iii)                               the General Partner is removed pursuant to
Section 11.2;

 

88

--------------------------------------------------------------------------------


 

(iv)                              the General Partner (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(C) files a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;

 

(v)                                 a final and non-appealable order of relief
under Chapter 7 of the United States Bankruptcy Code is entered by a court with
appropriate jurisdiction pursuant to a voluntary or involuntary petition by or
against the General Partner; or

 

(vi)                              (A) in the event the General Partner is a
corporation, a certificate of dissolution or its equivalent is filed for the
General Partner, or 90 days expire after the date of notice to the General
Partner of revocation of its charter without a reinstatement of its charter,
under the laws of its state of incorporation; (B) in the event the General
Partner is a partnership or a limited liability company, the dissolution and
commencement of winding up of the General Partner; (C) in the event the General
Partner is acting in such capacity by virtue of being a trustee of a trust, the
termination of the trust; (D) in the event the General Partner is a natural
person, his death or adjudication of incompetency; and (E) otherwise in the
event of the termination of the General Partner.

 

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A),
(vi)(B), (vi)(C)  or (vi)(E) occurs, the withdrawing General Partner shall give
notice to the Limited Partners within 30 days after such occurrence.  The
Partners hereby agree that only the Events of Withdrawal described in this
Section 11.1 shall result in the withdrawal of the General Partner from the
Partnership.

 

(b)                                 Withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall not constitute a
breach of this Agreement under the following circumstances: (i) at any time
during the period beginning on the Closing Date and ending at 11:59 p.m.,
prevailing Central Time, on December 31, 2022, the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice of its intention to
withdraw to the Limited Partners; provided, that prior to the effective date of
such withdrawal, the withdrawal is approved by Unitholders holding at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) and the General Partner delivers to the
Partnership an Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such
withdrawal (following the selection of the successor General Partner) would not
result in the loss of the limited liability under the Delaware Act of any
Limited Partner or cause any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed); (ii) at any
time after 11:59 p.m., prevailing Central Time, on December 31, 2022, the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
to the Unitholders, such withdrawal to take effect on the date specified in such
notice; (iii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2;
or

 

89

--------------------------------------------------------------------------------


 

(iv) notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units.  The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner, manager or managing member, if any, to the extent
applicable, of the other Group Members.  If the General Partner gives a notice
of withdrawal pursuant to Section 11.1(a)(i), the holders of a Unit Majority,
may, prior to the effective date of such withdrawal, elect a successor General
Partner who shall be admitted as a general partner of the Partnership upon the
effective date of such withdrawal.  The Person so elected as successor General
Partner shall automatically become the successor general partner, manager or
managing member, to the extent applicable, of the other Group Members of which
the General Partner is a general partner, manager or a managing member.  If,
prior to the effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1 unless the
business of the Partnership is continued pursuant to Section 12.2.  Any
successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.

 

Section 11.2                             Removal of the General Partner.  The
General Partner may be removed if such removal is approved by the Unitholders
holding at least 66 2/3% of the Outstanding Units (excluding Series A Preferred
Units, but including Units held by the General Partner and its Affiliates)
voting as a single class.  Any such action by such holders for removal of the
General Partner must also provide for the election of a successor General
Partner by the Unitholders holding a majority of the outstanding Common Units,
voting as a class (including, in each case, Units held by the General Partner
and its Affiliates).  Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.2.  The removal
of the General Partner shall also automatically constitute the removal of the
General Partner as general partner, manager or managing member, to the extent
applicable, of the other Group Members of which the General Partner is a general
partner, manager or a managing member.  If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2, such Person
shall, upon admission pursuant to Section 10.2, automatically become a successor
general partner, manager or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner, manager
or a managing member.  The right of the holders of Outstanding Units to remove
the General Partner shall not exist or be exercised unless the Partnership has
received an opinion opining as to the matters covered by a Withdrawal Opinion of
Counsel.  Any successor General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.2.

 

Section 11.3                             Interest of Departing General Partner
and Successor General Partner.

 

(a)                                 In the event of (i) withdrawal of the
General Partner under circumstances where such withdrawal does not violate this
Agreement or (ii) removal of the General Partner by the holders of Outstanding
Units under circumstances where Cause does not exist, if the successor General
Partner is elected in accordance with the terms of Section 11.1 or Section 11.2,
the Departing General Partner shall have the option, exercisable prior to the
effective date of the

 

90

--------------------------------------------------------------------------------


 

withdrawal or removal of such Departing General Partner, to require its
successor to purchase its General Partner Interest and its or its Affiliates’ or
beneficial owners’ general partner interest (or equivalent interest), if any, in
the other Group Members (collectively, the “Combined Interest”) in exchange for
an amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its withdrawal
or removal.  If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest.  In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.5, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.

 

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter.  If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest.  In making its determination,
such third independent investment banking firm or other independent expert shall
consider the value of the Units, including the then current trading price of
Units on any National Securities Exchange on which Units are then listed or
admitted to trading, the value of the Partnership’s assets, the rights and
obligations of the Departing General Partner (including an appropriate “control
premium”), the value of the General Partner Interest and other factors it may
deem relevant.

 

(b)                                 If the Combined Interest is not purchased in
the manner set forth in Section 11.3(a), the Departing General Partner (or its
transferee) shall become a Limited Partner and the Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor).  Any successor General
Partner shall indemnify the Departing General Partner (or its transferee) as to
all debts and liabilities of the Partnership arising on or after the date on
which the Departing General Partner (or its transferee) becomes a Limited
Partner.  For purposes of this

 

91

--------------------------------------------------------------------------------


 

Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (or its transferee)
contributed the Combined Interest to the Partnership in exchange for the newly
issued Common Units.

 

Section 11.4                         [Reserved].

 

Section 11.5                             Withdrawal of Limited Partners.  No
Limited Partner shall have any right to withdraw from the Partnership; provided,
however, that when a transferee of a Limited Partner’s Limited Partner Interest
becomes a Record Holder of the Limited Partner Interest so transferred, such
transferring Limited Partner shall cease to be a Limited Partner with respect to
the Limited Partner Interest so transferred.

 

ARTICLE XII.
DISSOLUTION AND LIQUIDATION

 

Section 12.1                             Dissolution.  The Partnership shall not
be dissolved by the admission of additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement. 
Upon the removal or withdrawal of the General Partner, if a successor General
Partner is elected pursuant to Section 11.1, 11.2 or 12.2, the Partnership shall
not be dissolved and such successor General Partner is hereby authorized to, and
shall, continue the business of the Partnership.  Subject to Section 12.2, the
Partnership shall dissolve, and its affairs shall be wound up, upon:

 

(a)                                 an Event of Withdrawal of the General
Partner as provided in Section 11.1(a) (other than Section 11.1(a)(ii)), unless
a successor is elected and such successor is admitted to the Partnership
pursuant to this Agreement;

 

(b)                                 an election to dissolve the Partnership by
the General Partner that is approved by the holders of a Unit Majority;

 

(c)                                  the entry of a decree of judicial
dissolution of the Partnership pursuant to the provisions of the Delaware Act;
or

 

(d)                                 at any time there are no Limited Partners,
unless the Partnership is continued without dissolution in accordance with the
Delaware Act.

 

Section 12.2                             Continuation of the Business of the
Partnership After Dissolution.

 

Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing, effective as of the date of the Event of Withdrawal, as a successor
General Partner a Person approved by the holders of a Unit Majority.  Unless
such an election is made within the applicable time period as set forth above,
the

 

92

--------------------------------------------------------------------------------


 

Partnership shall conduct only activities necessary to wind up its affairs.  If
such an election is so made, then:

 

(i)                                     the Partnership shall continue without
dissolution unless earlier dissolved in accordance with this Article XII;

 

(ii)                                  if the successor General Partner is not
the former General Partner, then the interest of the former General Partner
shall be treated in the manner provided in Section 11.3; and

 

(iii)                               the successor General Partner shall be
admitted to the Partnership as General Partner, effective as of the Event of
Withdrawal, by agreeing in writing to be bound by this Agreement; provided, that
the right of the holders of a Unit Majority to approve a successor General
Partner and to continue the business of the Partnership shall not exist and may
not be exercised unless the Partnership has received an Opinion of Counsel that
(x) the exercise of the right would not result in the loss of limited liability
under the Delaware Act of any Limited Partner and (y) neither the Partnership
nor any Group Member would be treated as an association taxable as a corporation
or otherwise be taxable as an entity for federal income tax purposes upon the
exercise of such right to continue (to the extent not already so treated or
taxed).

 

Section 12.3                             Liquidator.  Upon dissolution of the
Partnership the General Partner shall select one or more Persons to act as
Liquidator.  The Liquidator (if other than the General Partner) shall be
entitled to receive such compensation for its services as may be approved by
holders of at least a majority of the Outstanding Common Units.  The Liquidator
(if other than the General Partner) shall agree not to resign at any time
without 15 days’ prior notice and may be removed at any time, with or without
cause, by notice of removal approved by holders of at least a majority of the
Outstanding Common Units.  Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units.  The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided.  Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.4) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

 

Section 12.4                             Liquidation.  The Liquidator shall
proceed to dispose of the assets of the Partnership, discharge its liabilities,
and otherwise wind up its affairs in such manner and over such period as
determined by the Liquidator, subject to Section 17-804 of the Delaware Act and
the following:

 

93

--------------------------------------------------------------------------------


 

(a)                                 The assets may be disposed of by public or
private sale or by distribution in kind to one or more Partners on such terms as
the Liquidator and such Partner or Partners may agree.  If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners.  The Liquidator may defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners.  The
Liquidator may distribute the Partnership’s assets, in whole or in part, in kind
if it determines that a sale would be impractical or would cause undue loss to
the Partners.

 

(b)                                 Liabilities of the Partnership include
amounts owed to the Liquidator as compensation for serving in such capacity
(subject to the terms of Section 12.3) and amounts to Partners otherwise than in
respect of their distribution rights under Article VI.  With respect to any
liability that is contingent, conditional or unmatured or is otherwise not yet
due and payable, the Liquidator shall either settle such claim for such amount
as it thinks appropriate or establish a reserve of cash or other assets to
provide for its payment.  When paid, any unused portion of the reserve shall be
applied as additional liquidation proceeds.

 

(c)                                  All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) shall be
distributed to the Partners in accordance with, and to the extent of, the
positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (including the allocation
provided for under Section 6.1(d)(xi)(C), which allocates items of gross income,
gain, loss and deduction among the Partners to the maximum extent possible to
provide a preference in liquidation to the Capital Account of the Series A
Preferred Units over the Capital Accounts of Series A Junior Securities, but
excluding adjustments made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g));
provided that any cash or cash equivalents available for distribution under this
Section 12.4(c) shall be distributed with respect to the Series A Preferred
Units and Series A Senior Securities (up to the positive balances in the
associated Capital Accounts) prior to any distribution of cash or cash
equivalents with respect to the Series A Junior Securities.

 

(d)                                 If the amount the Series A Preferred
Unitholders are entitled to receive with respect to their Series A Preferred
Units pursuant to Section 12.4(c) is not equal to the Series A Liquidation Value
with respect to such Series A Preferred Units, then to the extent permitted by
law and notwithstanding anything to the contrary contained in this Agreement,
items of gross income and gain for any preceding taxable period(s) with respect
to which IRS Form 1065 Schedules K-1 have not been filed by the Partnership will
be reallocated among the Partners until the Capital Accounts of the Series A
Preferred Unitholders with respect to their Series A Preferred Units are equal
to the Series A Liquidation Value with respect to each such Series A Preferred
Unit, and no other allocation of Profit or Loss pursuant to this Agreement will
reverse the effect of such allocation.  In the event the allocations provided
for in this Section 12.4(d) do not result in the Capital Accounts of the
Series A Preferred Unitholders with respect to their Series A Preferred Units
being equal to the aggregate Series A Liquidation Value with respect to such
Series A Preferred Units, the Partnership shall, prior to making the liquidating
distributions pursuant to Section 12.4(c), pay

 

94

--------------------------------------------------------------------------------


 

each such holder of Series A Preferred Units an amount equal to the excess of
(i) the aggregate Series A Liquidation Value with respect to such Series A
Preferred Units over (ii) the amount to be distributed to such Partner with
respect to its Series A Preferred Units pursuant to Section 12.4(c) and such
payment shall be treated for federal income tax purposes as guaranteed payments
for the use of capital under Section 707(c) of the Code.

 

Section 12.5                             Cancellation of Certificate of Limited
Partnership.  Upon the completion of the distribution of Partnership cash and
property as provided in Section 12.4 in connection with the winding up of the
Partnership, the Certificate of Limited Partnership and all qualifications of
the Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware shall be canceled and such other actions as may be necessary
to terminate the Partnership shall be taken.

 

Section 12.6                             Return of Contributions. The General
Partner shall not be personally liable for, and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate, the return of the Capital Contributions of the Limited Partners or
Unitholders, or any portion thereof, it being expressly understood that any such
return shall be made solely from Partnership assets.

 

Section 12.7                             Waiver of Partition.  To the maximum
extent permitted by law, each Partner hereby waives any right to partition of
the Partnership property.

 

Section 12.8                             Capital Account Restoration.  No
Limited Partner shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Partnership.  The General Partner shall
be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable period
of the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

 

ARTICLE XIII.
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1                             Amendments to be Adopted Solely by the
General Partner.  Each Partner agrees that the General Partner, without the
approval of any Partner, subject to Section 5.12(b)(iii)(B),
Section 5.12(b)(iv) and Section 5.13(g), may amend any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect:

 

(a)                                 a change in the name of the Partnership, the
location of the principal place of business of the Partnership, the registered
agent of the Partnership or the registered office of the Partnership;

 

(b)                                 the admission, substitution, withdrawal or
removal of Partners in accordance with this Agreement;

 

(c)                                  a change that the General Partner
determines to be necessary or appropriate to qualify or continue the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
to ensure that the

 

95

--------------------------------------------------------------------------------


 

Group Members will not be treated as associations taxable as corporations or
otherwise taxed as entities for federal income tax purposes;

 

(d)                                 a change that the General Partner determines
(i) does not adversely affect the Limited Partners considered as a whole
(including any particular class of Partnership Interests as compared to other
classes of Partnership Interests) in any material respect (except as permitted
by subsection (g) hereof); provided, however, for purposes of determining
whether an amendment satisfies the requirements of this Section 13.1(d)(i), the
General Partner shall disregard the effect on any class or classes of
Partnership Interests that have approved such amendment pursuant to
Section 13.3(c), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iii) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;

 

(e)                                  a change in the fiscal year or taxable
period of the Partnership and any other changes that the General Partner
determines to be necessary or appropriate as a result of a change in the fiscal
year or taxable period of the Partnership including, if the General Partner
shall so determine, a change in the definition of “Quarter” and the dates on
which distributions are to be made by the Partnership;

 

(f)                                   an amendment that is necessary, in the
Opinion of Counsel, to prevent the Partnership, or the General Partner or its
directors, officers, trustees or agents from in any manner being subjected to
the provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)                                  an amendment that the General Partner
determines to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of Partnership Interests or
options, rights, warrants, appreciation rights or phantom or tracking interests
relating to the Partnership Interests pursuant to Section 5.6;

 

(h)                                 any amendment expressly permitted in this
Agreement to be made by the General Partner acting alone;

 

(i)                                     an amendment effected, necessitated or
contemplated by a Merger Agreement approved in accordance with Section 14.3;

 

(j)                                    an amendment that the General Partner
determines to be necessary or appropriate to reflect and account for the
formation by the Partnership of, or investment by the Partnership in,

 

96

--------------------------------------------------------------------------------


 

any corporation, partnership, joint venture, limited liability company or other
entity, in connection with the conduct by the Partnership of activities
permitted by the terms of Section 2.4 or 7.1(a);

 

(k)                                 a merger, conveyance or conversion pursuant
to Section 14.3(d) or Section 14.3(e); or

 

(l)                                     any other amendments substantially
similar to the foregoing.

 

Section 13.2                             Amendment Procedures.  Amendments to
this Agreement may be proposed only by the General Partner.  To the fullest
extent permitted by law, the General Partner shall have no duty or obligation to
propose or approve any amendment to this Agreement and may decline to do so in
its sole discretion, and, in declining to propose or approve an amendment, to
the fullest extent permitted by law shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity.  An amendment shall be effective
upon its approval by the General Partner and, except as otherwise provided by
Section 13.1 or Section 13.3, the holders of a Unit Majority, unless a greater
or different percentage is required under this Agreement.  Each proposed
amendment that requires the approval of the holders of a specified percentage of
Outstanding Units or class of Limited Partners shall be set forth in a writing
that contains the text of the proposed amendment. If such an amendment is
proposed, the General Partner shall seek the written approval of the requisite
percentage of Outstanding Units or class of Limited Partners or call a meeting
of the Unitholders to consider and vote on such proposed amendment.  The General
Partner shall notify all Record Holders upon final adoption of any amendments. 
The General Partner shall be deemed to have notified all Record Holders as
required by this Section 13.2 if it has either (i) filed such amendment with the
Commission via its Electronic Data Gathering, Analysis and Retrieval system and
such amendment is publicly available on such system or (ii) made such amendment
available on any publicly available website maintained by the Partnership.

 

Section 13.3                             Amendment Requirements.

 

(a)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no provision of this Agreement (other than a
provision of the Delaware Act that becomes a part of this Agreement by operation
of law) that establishes a percentage of Outstanding Units (including Units
deemed owned by the General Partner) or class of Limited Partners required to
take any action shall be amended, altered, changed, repealed or rescinded in any
respect that would have the effect of (i) in the case of any provision of this
Agreement other than Section 11.2 or Section 13.4, reducing such percentage or
(ii) in the case of Section 11.2 or Section 13.4, increasing such percentage,
unless such amendment is approved by the written consent or the affirmative vote
of holders of Outstanding Units whose aggregate Outstanding Units constitute not
less than the voting requirement sought to be reduced or increased, as
applicable.

 

(b)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no amendment to this Agreement may (i) enlarge
the obligations of (including requiring any holder of a class of Partnership
Interests to make additional Capital Contributions to the Partnership) any
Limited Partner without its consent, unless such shall be deemed to have
occurred as a result of an amendment approved pursuant to Section 13.3(c), or
(ii) enlarge the obligations of, restrict, change

 

97

--------------------------------------------------------------------------------


 

or modify in any way any action by or rights of, or reduce in any way the
amounts distributable, reimbursable or otherwise payable to, the General Partner
or any of its Affiliates without its consent, which consent may be given or
withheld at its option.

 

(c)                                  Except as provided in Section 14.3 or
Section 13.1 (this Section 13.3(c) being subject to the General Partner’s
authority to unilaterally approve amendments pursuant to Section 13.1), any
amendment that would have a material adverse effect on the rights or preferences
of any class of Partnership Interests in relation to other classes of
Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected.  If the
General Partner determines an amendment does not satisfy the requirements of
Section 13.1(d)(i) because it adversely affects one or more classes of
Partnership Interests, as compared to other classes of Partnership Interests, in
any material respect, such amendment shall only be required to be approved by
the adversely affected class or classes.

 

(d)                                 Notwithstanding any other provision of this
Agreement, except for amendments pursuant to Section 13.1 and except as
otherwise provided by Section 14.3(b), no amendments shall become effective
without the approval of the holders of at least 90% of the Outstanding Units
voting as a single class unless the Partnership obtains an Opinion of Counsel to
the effect that such amendment will not affect the limited liability of any
Limited Partner under applicable partnership law of the state under whose laws
the Partnership is organized.

 

(e)                                  Except as provided in Section 13.1, this
Section 13.3 shall only be amended with the approval of the holders of at least
90% of the Outstanding Units.

 

Section 13.4                             Special Meetings.  All acts of Limited
Partners to be taken pursuant to this Agreement shall be taken in the manner
provided in this Article XIII.  Special meetings of the Limited Partners may be
called by the General Partner or by Limited Partners owning 20% or more of the
Outstanding Units of the class or classes for which a meeting is proposed. 
Limited Partners shall call a special meeting by delivering to the General
Partner one or more requests in writing stating that the signing Limited
Partners wish to call a special meeting and indicating the general or specific
purposes for which the special meeting is to be called.  Within 60 days after
receipt of such a call from Limited Partners or within such greater time as may
be reasonably necessary for the Partnership to comply with any statutes, rules,
regulations, listing agreements or similar requirements governing the holding of
a meeting or the solicitation of proxies for use at such a meeting, the General
Partner shall send a notice of the meeting to the Limited Partners either
directly or indirectly through the Transfer Agent.  A meeting shall be held at a
time and place determined by the General Partner on a date not less than 10 days
nor more than 60 days after the time notice of the meeting is given as provided
in Section 16.1.  Limited Partners shall not vote on matters that would cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.

 

Section 13.5                             Notice of a Meeting.  Notice of a
meeting called pursuant to Section 13.4 shall be given to the Record Holders of
the class or classes of Units for which a meeting is proposed in writing by mail
or other means of written communication in accordance with Section 16.1.  The

 

98

--------------------------------------------------------------------------------


 

notice shall be deemed to have been given at the time when deposited in the mail
or sent by other means of written communication.

 

Section 13.6                             Record Date.  For purposes of
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners or to give approvals without a meeting as provided in
Section 13.11 the General Partner may set a Record Date, which shall not be less
than 10 nor more than 60 days before (a) the date of the meeting (unless such
requirement conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading or U.S. federal securities laws, in which case the rule, regulation,
guideline or requirement of such National Securities Exchange or U.S. federal
securities laws shall govern) or (b) in the event that approvals are sought
without a meeting, the date by which Limited Partners are requested in writing
by the General Partner to give such approvals.  If the General Partner does not
set a Record Date, then (a) the Record Date for determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners shall be
the close of business on the day next preceding the day on which notice is
given, and (b) the Record Date for determining the Limited Partners entitled to
give approvals without a meeting shall be the date the first written approval is
deposited with the Partnership in care of the General Partner in accordance with
Section 13.11.

 

Section 13.7                             Adjournment.  When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be fixed, if the time and place thereof
are announced at the meeting at which the adjournment is taken, unless such
adjournment shall be for more than 45 days.  At the adjourned meeting, the
Partnership may transact any business which might have been transacted at the
original meeting.  If the adjournment is for more than 45 days or if a new
Record Date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given in accordance with this Article XIII.

 

Section 13.8                             Waiver of Notice; Approval of Meeting;
Approval of Minutes.  The transactions at any meeting of Limited Partners,
however called and noticed, and whenever held, shall be as valid as if it had
occurred at a meeting duly held after regular call and notice, if a quorum is
present either in person or by proxy.  Attendance of a Limited Partner at a
meeting shall constitute a waiver of notice of the meeting, except when the
Limited Partner attends the meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened; and except that attendance at a meeting is
not a waiver of any right to disapprove the consideration of matters required to
be included in the notice of the meeting, but not so included, if the
disapproval is expressly made at the meeting.

 

Section 13.9                             Quorum and Voting.  The holders of a
majority of the Outstanding Units of the class or classes for which a meeting
has been called (including Outstanding Units deemed owned by the General Partner
or its Affiliates) represented in person or by proxy shall constitute a quorum
at a meeting of Limited Partners of such class or classes unless any such action
by the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage.  At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to

 

99

--------------------------------------------------------------------------------


 

constitute the act of all Limited Partners, unless a greater or different
percentage or class vote is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage or the act of the Limited Partners holding the requisite
percentage of the necessary class, shall be required.  The Limited Partners
present at a duly called or held meeting at which a quorum is present may
continue to transact business until adjournment, notwithstanding the withdrawal
of enough Limited Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by the required percentage of Outstanding
Units or class of Limited Partners specified in this Agreement (including
Outstanding Units deemed owned by the General Partner or its Affiliates).  In
the absence of a quorum any meeting of Limited Partners may be adjourned from
time to time by the affirmative vote of holders of at least a majority of the
Outstanding Units entitled to vote at such meeting (including Outstanding Units
deemed owned by the General Partner) represented either in person or by proxy,
but no other business may be transacted, except as provided in Section 13.7.

 

Section 13.10                      Conduct of a Meeting.  The General Partner
shall have full power and authority concerning the manner of conducting any
meeting of the Limited Partners or solicitation of approvals in writing,
including the determination of Persons entitled to vote, the existence of a
quorum, the satisfaction of the requirements of Section 13.4, the conduct of
voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting.  The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting.  All minutes shall be kept with the records of the Partnership
maintained by the General Partner.  The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.

 

Section 13.11                      Action Without a Meeting.  If authorized by
the General Partner, any action that may be taken at a meeting of the Limited
Partners may be taken without a meeting, without a vote and without prior
notice, if an approval in writing or by electronic transmission is signed or
transmitted by Limited Partners owning not less than the minimum percentage of
the Outstanding Units (including Outstanding Units deemed owned by the General
Partner or its Affiliates) that would be necessary to authorize or take such
action at a meeting at which all the Limited Partners entitled to vote thereon
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern).  Prompt notice of the taking of action without a meeting shall be given
to the Limited Partners who have not approved in writing.  The General Partner
may specify that any written ballot, if any, submitted to Limited Partners for
the purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the General Partner.  If a ballot returned to the Partnership does
not vote all of the Units held by the Limited Partners, the Partnership shall be
deemed to have failed to receive a ballot for the Units that were not voted.  If
approval of the taking of any action by the Limited Partners is solicited by any
Person other than by or on behalf of the

 

100

--------------------------------------------------------------------------------


 

General Partner, the written approvals shall have no force and effect unless and
until (a) they are deposited with the Partnership in care of the General Partner
and (b) an Opinion of Counsel is delivered to the General Partner to the effect
that the exercise of such right and the action proposed to be taken with respect
to any particular matter (i) will not cause the Limited Partners to be deemed to
be taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.  Nothing
contained in this Article XIII shall be deemed to require the General Partner to
solicit all Limited Partners in connection with a matter approved by the holders
of the requisite percentage of Units acting by written consent without a
meeting.

 

Section 13.12                      Right to Vote and Related Matters.

 

(a)                                 Only those Record Holders of the Outstanding
Units on the Record Date set pursuant to Section 13.6 (and also subject to the
limitations contained in the definition of “Outstanding”) shall be entitled to
notice of, and to vote at, a meeting of Limited Partners or to act with respect
to matters as to which the holders of the Outstanding Units have the right to
vote or to act.  All references in this Agreement to votes of, or other acts
that may be taken by, the Outstanding Units or the holders thereof shall be
deemed to be references to the votes or acts of the Record Holders of such
Outstanding Units.

 

(b)                                 With respect to Units that are held for a
Person’s account by another Person (such as a broker, dealer, bank, trust
company or clearing corporation, or an agent of any of the foregoing), in whose
name such Units are registered, such other Person shall, in exercising the
voting rights in respect of such Units on any matter, and unless the arrangement
between such Persons provides otherwise, vote such Units in favor of, and at the
direction of, the Person who is the beneficial owner, and the Partnership shall
be entitled to assume it is so acting without further inquiry.  The provisions
of this Section 13.12(b) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.

 

ARTICLE XIV.
MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1                             Authority.  The Partnership may merge
or consolidate with or into one or more corporations, limited liability
companies, statutory trusts, business trusts, associations, real estate
investment trusts, common law trusts or unincorporated businesses or entities,
including a partnership (whether general or limited (including a limited
liability partnership or a limited liability limited partnership)) (each an
“Other Entity”) or convert into any such Other Entity, whether such Other Entity
is formed under the laws of the State of Delaware or any other state of the
United States of America, pursuant to a written plan of merger or consolidation
(“Merger Agreement”) or a written plan of conversion (“Plan of Conversion”), as
the case may be, in accordance with this Article XIV.

 

Section 14.2                             Procedure for Merger, Consolidation or
Conversion.

 

(a)                                 Merger, consolidation or conversion of the
Partnership pursuant to this Article XIV requires the prior consent of the
General Partner, provided, however, that, to the fullest extent

 

101

--------------------------------------------------------------------------------


 

permitted by law, the General Partner shall have no duty or obligation to
consent to any merger, consolidation or conversion of the Partnership and may
decline to do so free of any fiduciary duty or obligation whatsoever to the
Partnership, any Limited Partner and, in declining to consent to a merger,
consolidation or conversion, shall not be required to act in good faith or
pursuant to any other standard imposed by this Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity.

 

(b)                                 If the General Partner shall determine to
consent to the merger or consolidation, the General Partner shall approve the
Merger Agreement, which shall set forth:

 

(i)                                     the name, jurisdiction of formation or
organization and type of entity of each of the business entities proposing to
merge or consolidate;

 

(ii)                                  the name and jurisdiction of formation or
organization of the business entity that is to survive the proposed merger or
consolidation (the “Surviving Business Entity”);

 

(iii)                               the terms and conditions of the proposed
merger or consolidation;

 

(iv)                              the manner and basis of exchanging or
converting the equity interests of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity; and (i) if any interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity, then the cash, property or interests, rights,
securities or obligations of any Other Entity (other than the Surviving Business
Entity) which the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of, their interests, securities or rights,
and (ii) in the case of equity interests represented by certificates, upon the
surrender of such certificates, which cash, property or interests, rights,
securities or obligations of the Surviving Business Entity or any Other Entity
(other than the Surviving Business Entity), or evidences thereof, are to be
delivered;

 

(v)                                 a statement of any changes in the
constituent documents or the adoption of new constituent documents (the articles
or certificate of incorporation, articles or certificate of trust, declaration
of trust, certificate or agreement of limited partnership, certificate of
formation or limited liability company agreement or other similar charter or
governing document) of the Surviving Business Entity to be effected by such
merger or consolidation;

 

(vi)                              the effective time of the merger, which may be
the date of the filing of the certificate of merger pursuant to Section 14.4 or
a later date specified in or determinable in accordance with the Merger
Agreement (provided, that if the effective time of the merger is to be later
than the date of the filing of such certificate of merger, the effective time
shall be fixed at a date or time certain and stated in the certificate of
merger); and

 

(vii)                           such other provisions with respect to the
proposed merger or consolidation that the General Partner determines to be
necessary or appropriate.

 

(c)                                  If the General Partner shall determine to
consent to the conversion, the General Partner shall approve the Plan of
Conversion, which shall set forth:

 

102

--------------------------------------------------------------------------------


 

(i)                                     the name of the converting entity and
the converted entity;

 

(ii)                                  a statement that the Partnership is
continuing its existence in the organizational form of the converted entity;

 

(iii)                               a statement as to the type of entity that
the converted entity is to be and the state or country under the laws of which
the converted entity is to be incorporated, formed or organized;

 

(iv)                              the manner and basis of exchanging or
converting the equity securities of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
converted entity or an Other Entity, or for the cancellation of such equity
securities;

 

(v)                                 in an attachment or exhibit, the certificate
of limited partnership of the Partnership;

 

(vi)                              in an attachment or exhibit, the certificate
of limited partnership, articles of incorporation, or other organizational
documents of the converted entity;

 

(vii)                           the effective time of the conversion, which may
be the date of the filing of the certificate of conversion or a later date
specified in or determinable in accordance with the Plan of Conversion
(provided, that if the effective time of the conversion is to be later than the
date of the filing of such certificate of conversion, the effective time shall
be fixed at a date or time certain and stated in such certificate of
conversion); and

 

(viii)                        such other provisions with respect to the proposed
conversion that the General Partner determines to be necessary or appropriate.

 

Section 14.3                             Approval by Limited Partners.

 

(a)                                 Except as provided in Section 14.3(d), the
General Partner, upon its approval of the Merger Agreement or the Plan of
Conversion, as the case may be, shall direct that the Merger Agreement or the
Plan of Conversion and the merger, consolidation or conversion contemplated
thereby, as applicable, be submitted to a vote of Limited Partners, whether at a
special meeting or by written consent or consent by electronic transmission, in
any case in accordance with the requirements of Article XIII.  A copy or a
summary of the Merger Agreement or the Plan of Conversion, as the case may be,
shall be included in or enclosed with the notice of a special meeting or the
solicitation of written consent or consent by electronic transmission.

 

(b)                                 Except as provided in Sections 14.3(d) and
14.3(e), the Merger Agreement or Plan of Conversion, as the case may be, shall
be approved upon receiving the affirmative vote or consent of the holders of a
Unit Majority unless the Merger Agreement or Plan of Conversion, as the case may
be, contains any provision that, if contained in an amendment to this Agreement,
the provisions of this Agreement or the Delaware Act would require for its
approval the vote or consent of a greater percentage of the Outstanding Units or
of any class of Limited Partners, in which case such greater percentage vote or
consent shall be required for approval of the Merger Agreement or the Plan of
Conversion, as the case may be.

 

103

--------------------------------------------------------------------------------


 

(c)                                  Except as provided in Sections 14.3(d) and
14.3(e), after such approval by vote or consent of the Limited Partners, and at
any time prior to the filing of the certificate of merger or certificate of
conversion pursuant to Section 14.4, the merger, consolidation or conversion may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement or Plan of Conversion, as the case may be.

 

(d)                                 Notwithstanding anything else contained in
this Article XIV or this Agreement, but subject to Section 5.12(b)(iii) and
Section 5.12(b)(vii) the General Partner is permitted, without Limited Partner
approval, to convert the Partnership or any Group Member into a new limited
liability entity, to merge the Partnership or any Group Member into, or convey
all of the Partnership’s assets to, another limited liability entity that shall
be newly formed and shall have no assets, liabilities or operations at the time
of such conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability under the Delaware Act
of any Limited Partner or cause the Partnership or any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already treated as
such), (ii) the sole purpose of such conversion, merger, or conveyance is to
effect a mere change in the legal form of the Partnership into another limited
liability entity and (iii) the governing instruments of the new entity provide
the Limited Partners and the General Partner with substantially the same rights
and obligations as are herein contained.

 

(e)                                  Additionally, notwithstanding anything else
contained in this Article XIV or in this Agreement, the General Partner is
permitted, without Limited Partner approval, to merge or consolidate the
Partnership with or into an Other Entity if (A) the General Partner has received
an Opinion of Counsel that the merger or consolidation, as the case may be,
would not result in the loss of the limited liability under the Delaware Act of
any Limited Partner or cause the Partnership or any Group Member to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already treated as such),
(B) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (C) the Partnership is the Surviving Business Entity in such
merger or consolidation, (D) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (E) the
number of Partnership Interests to be issued by the Partnership in such merger
or consolidation does not exceed 20% of the Partnership Interests Outstanding
immediately prior to the effective date of such merger or consolidation.

 

(f)                                   Pursuant to Section 17-211(g) of the
Delaware Act, an agreement of merger or consolidation approved in accordance
with this Article XIV may (a) effect any amendment to this Agreement or
(b) effect the adoption of a new partnership agreement for the Partnership if it
is the Surviving Business Entity.  Any such amendment or adoption made pursuant
to this Section 14.3 shall be effective at the effective time or date of the
merger or consolidation.

 

Section 14.4                             Certificate of Merger or Certificate of
Conversion.  Upon the required approval by the General Partner and the
Unitholders of a Merger Agreement or the Plan of Conversion, as the case may be,
a certificate of merger or certificate of conversion, as applicable,

 

104

--------------------------------------------------------------------------------


 

shall be executed and filed with the Secretary of State of the State of Delaware
in conformity with the requirements of the Delaware Act.

 

Section 14.5                             Effect of Merger, Consolidation or
Conversion.

 

(a)                                 At the effective time of the certificate of
merger:

 

(i)                                     all of the rights, privileges and powers
of each of the business entities that has merged or consolidated, and all
property, real, personal and mixed, and all debts due to any of those business
entities and all other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger or consolidation shall be the property of the Surviving Business
Entity to the extent they were of each constituent business entity;

 

(ii)                                  the title to any real property vested by
deed or otherwise in any of those constituent business entities shall not revert
and is not in any way impaired because of the merger or consolidation;

 

(iii)                               all rights of creditors and all liens on or
security interests in property of any of those constituent business entities
shall be preserved unimpaired; and

 

(iv)                              all debts, liabilities and duties of those
constituent business entities shall attach to the Surviving Business Entity and
may be enforced against it to the same extent as if the debts, liabilities and
duties had been incurred or contracted by it.

 

(b)                                 At the effective time of the certificate of
conversion, for all purposes of the laws of the State of Delaware:

 

(i)                                     the Partnership shall continue to exist,
without interruption, but in the organizational form of the converted entity
rather than in its prior organizational form;

 

(ii)                                  all rights, title, and interests to all
real estate and other property owned by the Partnership shall remain vested in
the converted entity in its new organizational form without reversion or
impairment, without further act or deed, and without any transfer or assignment
having occurred, but subject to any existing liens or other encumbrances
thereon;

 

(iii)                               all liabilities and obligations of the
Partnership shall continue to be liabilities and obligations of the converted
entity in its new organizational form without impairment or diminution by reason
of the conversion;

 

(iv)                              all rights of creditors or other parties with
respect to or against the prior interest holders or other owners of the
Partnership in their capacities as such in existence as of the effective time of
the conversion will continue in existence as to those liabilities and
obligations and are enforceable against the converted entity by such creditors
and obligees to the same extent as if the liabilities and obligations had
originally been incurred or contracted by the converted entity; and

 

105

--------------------------------------------------------------------------------


 

(v)                                 the Partnership Interests that are to be
converted into partnership interests, shares, evidences of ownership, or other
rights or securities in the converted entity or cash as provided in the plan of
conversion shall be so converted, and Partners shall be entitled only to the
rights provided in the Plan of Conversion.

 

ARTICLE XV.
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1                             Right to Acquire Limited Partner
Interests.

 

(a)                                 Notwithstanding any other provision of this
Agreement, except Section 5.12(b)(vii), if at any time the General Partner and
its Affiliates hold more than 80% of the total Limited Partner Interests of any
class then Outstanding, the General Partner shall then have the right, which
right it may assign and transfer in whole or in part to the Partnership or any
Affiliate of the General Partner, exercisable in its sole discretion, to
purchase all, but not less than all, of such Limited Partner Interests (but
excluding the Series A Preferred Units, which are subject to
Section 5.12(b)(vii)) of such class then Outstanding held by Persons other than
the General Partner and its Affiliates, at the greater of (x) the Current Market
Price as of the date three days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed.

 

(b)                                 If the General Partner, any Affiliate of the
General Partner or the Partnership elects to exercise the right to purchase
Limited Partner Interests granted pursuant to Section 15.1(a), the General
Partner shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Limited Partner Interests of such class (as of a Record Date selected by the
General Partner) at least 10, but not more than 60, days prior to the Purchase
Date.  Such Notice of Election to Purchase shall also be published for a period
of at least three consecutive days in at least two daily newspapers of general
circulation printed in the English language and published in the Borough of
Manhattan, New York.  The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests in the case of Limited Partner
Interests evidenced by Certificates, in exchange for payment, at such office or
offices of the Transfer Agent as the Transfer Agent may specify, or as may be
required by any National Securities Exchange on which such Limited Partner
Interests are listed or admitted to trading.  Any such Notice of Election to
Purchase mailed to a Record Holder of Limited Partner Interests at his address
as reflected in the records of the Transfer Agent shall be conclusively presumed
to have been given regardless of whether the owner receives such notice.  On or
prior to the Purchase Date, the General Partner, its Affiliate or the
Partnership, as the case may be, shall deposit with the Transfer Agent cash in
an amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1.  If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding

 

106

--------------------------------------------------------------------------------


 

sentence has been made for the benefit of the holders of Limited Partner
Interests subject to purchase as provided herein, then from and after the
Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article III, Article IV, Article V,
Article VI and Article XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests in the
case of Limited Partner Interests evidenced by Certificates, and such Limited
Partner Interests shall thereupon be deemed to be transferred to the General
Partner, its Affiliate or the Partnership, as the case may be, on the record
books of the Transfer Agent and the Partnership, and the General Partner or any
Affiliate of the General Partner, or the Partnership, as the case may be, shall
be deemed to be the owner of all such Limited Partner Interests from and after
the Purchase Date and shall have all rights as the owner of such Limited Partner
Interests (including all rights as owner of such Limited Partner Interests
pursuant to Article III, Article IV, Article V, Article VI and Article XII).

 

(c)                                  In the case of Limited Partner Interests
evidenced by Certificates, at any time from and after the Purchase Date, a
holder of an Outstanding Limited Partner Interest subject to purchase as
provided in this Section 15.1 may surrender his Certificate evidencing such
Limited Partner Interest to the Transfer Agent in exchange for payment of the
amount described in Section 15.1(a), therefor, without interest thereon.

 

ARTICLE XVI.
GENERAL PROVISIONS

 

Section 16.1                             Addresses and Notices; Written
Communications.

 

(a)                                 Any notice, demand, request, report or proxy
materials required or permitted to be given or made to a Partner under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner at the address described below.  Any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Interests by reason of any assignment or otherwise. 
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of
delivery.  An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report.  If
any notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be

 

107

--------------------------------------------------------------------------------


 

delivered, such notice, payment or report and, in the case of notices, payments
or reports returned by the United States Postal Service (or other physical mail
delivery mail service outside the United States of America), any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) or
other delivery if they are available for the Partner at the principal office of
the Partnership for a period of one year from the date of the giving or making
of such notice, payment or report to the other Partners.  Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3.  The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.

 

(b)                                 The terms “in writing”, “written
communications,” “written notice” and words of similar import shall be deemed
satisfied under this Agreement by use of e-mail and other forms of electronic
communication.

 

Section 16.2                             Further Action.  The parties shall
execute and deliver all documents, provide all information and take or refrain
from taking action as may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 16.3                             Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 16.4                             Integration.  This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

Section 16.5                             Creditors.  None of the provisions of
this Agreement shall be for the benefit of, or shall be enforceable by, any
creditor of the Partnership.

 

Section 16.6                             Waiver.  No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach of any other covenant, duty,
agreement or condition.

 

Section 16.7                             Third-Party Beneficiaries.  Each
Partner agrees that (a) any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee and (b) any Unrestricted Person shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Unrestricted Person.

 

Section 16.8                             Counterparts.  This Agreement may be
executed in counterparts, all of which together shall constitute an agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto or, in
the case of a Person acquiring a Limited Partner Interest, pursuant to Sections
10.1(a) or (b) without execution hereof.

 

108

--------------------------------------------------------------------------------


 

Section 16.9                             Applicable Law; Forum, Venue and
Jurisdiction.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

 

(b)                                 The Partnership, each Partner, each Record
Holder, each other Person who acquires any legal or beneficial interest in the
Partnership (whether through a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing or otherwise) and each other
Person who is bound by this Agreement (collectively, the “Consenting Parties”
and each a “Consenting Party”):

 

(i)                                     irrevocably agrees that, unless the
General Partner shall otherwise agree in writing, any claims, suits, actions or
proceedings arising out of or relating in any way to this Agreement or any
Partnership Interest (including, without limitation, any claims, suits or
actions under or to interpret, apply or enforce (A) the provisions of this
Agreement, including without limitation the validity, scope or enforceability of
this Section 16.9, (B) the duties, obligations or liabilities of the Partnership
to the Limited Partners or the General Partner, or of Limited Partners or the
General Partner to the Partnership, or among Partners, (C) the rights or powers
of, or restrictions on, the Partnership, the Limited Partners or the General
Partner, (D) any provision of the Delaware Act or other similar applicable
statutes, (E) any other instrument, document, agreement or certificate
contemplated either by any provision of the Delaware Act relating to the
Partnership or by this Agreement or (F) the federal securities laws of the
United States or the securities or antifraud laws of any international,
national, state, provincial, territorial, local or other governmental or
regulatory authority, including, in each case, the applicable rules and
regulations promulgated thereunder (regardless of whether such Disputes
(x) sound in contract, tort, fraud or otherwise, (y) are based on common law,
statutory, equitable, legal or other grounds, or (z) are derivative or direct
claims)) (a “Dispute”), shall be exclusively brought in the Court of Chancery of
the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction;

 

(ii)                                  irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding;

 

(iii)                               irrevocably agrees not to, and waives any
right to, assert in any such claim, suit, action or proceeding that (A) it is
not personally subject to the jurisdiction of such courts or of any other court
to which proceedings in such courts may be appealed, (B) such claim, suit,
action or proceeding is brought in an inconvenient forum or (C) the venue of
such claim, suit, action or proceeding is improper;

 

(iv)                              expressly waives any requirement for the
posting of a bond by a party bringing such claim, suit, action or proceeding;

 

(v)                                 consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such services shall constitute

 

109

--------------------------------------------------------------------------------


 

good and sufficient service of process and notice thereof; provided, nothing in
clause (v) hereof shall affect or limit any right to serve process in any other
manner permitted by law; and

 

(vi)                              irrevocably waives any and all right to trial
by jury in any such claim, suit, action or proceeding; (vii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate and (viii) agrees that if a Dispute that would be subject to this
Section 16.9 if brought against a Consenting Party is brought against an
employee, officer, director, agent or indemnitee of such Consenting Party or its
affiliates (other than Disputes brought by the employer or principal of any such
employee, officer, director, agent or indemnitee) for alleged actions or
omissions of such employee, officer, director, agent or indemnitee undertaken as
an employee, officer, director, agent or indemnitee of such Consenting Party or
its affiliates, such employee, officer, director, agent or indemnitee shall be
entitled to invoke this Section 16.9.

 

Section 16.10                      Invalidity of Provisions.  If any provision
or part of a provision of this Agreement is or becomes for any reason, invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions and part thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by law, be reformed and construed as if such invalid, illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible.

 

Section 16.11                      Consent of Partners.  Each Partner hereby
expressly consents and agrees that, whenever in this Agreement it is specified
that an action may be taken upon the affirmative vote or consent of less than
all of the Partners, such action may be so taken upon the concurrence of less
than all of the Partners and each Partner shall be bound by the results of such
action.

 

Section 16.12                      Facsimile Signatures.  The use of facsimile
signatures affixed in the name and on behalf of the transfer agent and registrar
of the Partnership on Certificates representing Units is expressly permitted by
this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

 

GENERAL PARTNER:

 

 

 

USA COMPRESSION GP, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Second Amended and Restated Agreement of Limited Partnership

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to the Second Amended and Restated
Agreement of Limited Partnership of
USA Compression Partners, LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
USA Compression Partners, LP

 

No.

Common Units

 

In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of USA Compression Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), USA Compression
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that                 (the “Holder”) is the registered owner of
                Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed.  The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement.  Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 100 Congress
Avenue, Suite 450, Austin, Texas 78701.  Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF USA COMPRESSION PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE USA COMPRESSION PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA
COMPRESSION GP, LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP,
MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT
RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF USA COMPRESSION PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES.  THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF
ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF
ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.

 

A-1

--------------------------------------------------------------------------------


 

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

 

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.  This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

Dated:

 

 

USA Compression Partners, LP

 

 

 

 

Countersigned and Registered by:

 

By:

USA Compression GP, LLC

 

 

 

 

 

 

 

 

[                                                 ]

 

By:

 

As Transfer Agent and Registrar

 

Name:

 

 

 

Title:

Secretary

 

A-2

--------------------------------------------------------------------------------


 

[Reverse of Certificate]

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM — as tenants in common

 

UNIF GIFT TRANSFERS MIN ACT

TEN ENT — as tenants by the entireties

 

Custodian

JT TEN — as joint tenants with right of survivorship and not as tenants in
common

 

(Cust) (Minor)

under Uniform Gifts/Transfers to CD Minors Act (State)

 

Additional abbreviations, though not in the above list, may also be used.

 

A-3

--------------------------------------------------------------------------------


 

ASSIGNMENT OF COMMON UNITS OF
USA COMPRESSION PARTNERS, LP

 

FOR VALUE RECEIVED,                        hereby assigns, conveys, sells and
transfers unto

 

 

 

(Please print or typewrite name and address of assignee)

(Please insert Social Security or other identifying number of assignee)

 

           Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                                      as its
attorney-in-fact with full power of substitution to transfer the same on the
books of USA Compression Partners, LP

 

 

Date:

 

 

NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.

 

 

 

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, (Signature) SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO
S.E.C. RULE 17Ad-15

 

(Signature)

 

 

(Signature)

 

 

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

to the Second Amended and Restated
Agreement of Limited Partnership of
USA Compression Partners, LP

 

Restrictions on Transfer of Series A Preferred Units

 

THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO USA COMPRESSION PARTNERS, LP THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5,
4.7 AND 5.12(b)(viii) OF AND ELSEWHERE IN THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF USA COMPRESSION PARTNERS, LP, AS AMENDED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND THE
VOTING RESTRICTIONS SET FORTH IN THE DEFINITION OF THE DEFINED TERM
“OUTSTANDING” IN THE PARTNERSHIP AGREEMENT.

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF USA COMPRESSION PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE USA COMPRESSION PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA
COMPRESSION GP, LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP,
MAY IMPOSE RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT DETERMINES, WITH
THE ADVICE OF COUNSEL, THAT SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO
(I) AVOID A SIGNIFICANT RISK OF USA COMPRESSION PARTNERS, LP BECOMING TAXABLE AS
A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME
TAX PURPOSES OR (II) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS OF
USA COMPRESSION PARTNERS, LP (OR ANY CLASS OR CLASSES THEREOF).

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

Exhibit C-1

--------------------------------------------------------------------------------


 

USA COMPRESSION PARTNERS, LP

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated [·], 2018

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

1

 

 

Section 1.01

Definitions

1

Section 1.02

Registrable Securities

5

 

 

ARTICLE II. REGISTRATION RIGHTS

6

 

 

Section 2.01

Shelf Registration

6

Section 2.02

Piggyback Registration

9

Section 2.03

Underwritten Offering

10

Section 2.04

Further Obligations

12

Section 2.05

Cooperation by Holders

16

Section 2.06

Restrictions on Public Sale by Holders of Registrable Securities

16

Section 2.07

Expenses

16

Section 2.08

Indemnification

17

Section 2.09

Rule 144 Reporting

19

Section 2.10

Transfer or Assignment of Registration Rights

19

Section 2.11

Limitation on Subsequent Registration Rights

20

Section 2.12

Limitation on Obligations for Series A Preferred Unit Registrable Securities

20

 

 

ARTICLE III. MISCELLANEOUS

20

 

 

Section 3.01

Communications

20

Section 3.02

Binding Effect

21

Section 3.03

Assignment of Rights

21

Section 3.04

Recapitalization, Exchanges, Etc. Affecting Units

21

Section 3.05

Aggregation of Registrable Securities

21

Section 3.06

Specific Performance

22

Section 3.07

Counterparts

22

Section 3.08

Governing Law, Submission to Jurisdiction

22

Section 3.09

Waiver of Jury Trial

22

Section 3.10

Entire Agreement

23

Section 3.11

Amendment

23

Section 3.12

No Presumption

23

Section 3.13

Obligations Limited to Parties to Agreement

23

Section 3.14

Interpretation

24

 

 

SCHEDULE A — Purchaser Name; Notice and Contact Information

 

SCHEDULE B — Purchasers Deemed to have Delivered the Piggyback Opt-out Notice

 

 

 

EXHIBIT A — Form of Joinder Agreement

A-1

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of [·], 2018 (this “Agreement”), is
entered into by and among USA COMPRESSION PARTNERS, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).

 

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Series A Preferred Units and Warrants (the “Warrants”) (the date
of such closing, the “Closing Date”) pursuant to the Series A Preferred Unit and
Warrant Purchase Agreement, dated as of January 15, 2018, by and among the
Partnership and the Purchasers (the “Purchase Agreement”); and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01                            Definitions. As used in this Agreement,
the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and any Purchaser, on the other, shall not
be considered Affiliates and (b) with respect to any Holder that is an
investment fund, investment account or investment company, any other investment
fund, investment account or investment company that is managed, advised or
sub-advised by the same investment advisor as such Holder or by an Affiliate of
such investment advisor, shall be considered controlled by, and an Affiliate of,
such Holder.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.

 

2

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Price” means $[·] per unit.

 

“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.

 

“Common Unit Registrable Securities” means the Conversion Unit Registrable
Securities and the Warrant Unit Registrable Securities.

 

“Conversion Unit Registrable Securities” means the Common Units issuable upon
conversion or redemption of the Series A Preferred Units, all of which are
subject to the rights provided herein until such time as such securities cease
to be Registrable Securities pursuant to Section 1.02.

 

“Conversion Unit Registration Statement” has the meaning specified in
Section 2.01(a)(ii).

 

“Effective Date” means the date of effectiveness of any Registration Statement.

 

“Effectiveness Period” has the meaning specified in Section 2.01(a)(iv).

 

“ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.

 

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“General Partner” means USA Compression GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Holder” means the record holder of any Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

 

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

 

“Initiating Holder” has the meaning specified in Section 2.03(b).

 

“Liquidated Damages” has the meaning specified in Section 2.01(b).

 

“Liquidated Damages Date” means, with respect to (i) any Warrant Unit
Registration Statement, the date on which the Warrants become exercisable for
Common Units pursuant to the terms thereof, (ii) any Conversion Unit
Registration Statement, the date on which the Series A Preferred Units become
convertible into Common Units pursuant to the terms of the Partnership

 

3

--------------------------------------------------------------------------------


 

Agreement (or, with respect to Common Units issuable upon redemption, the date
of such redemption) and (iii) any Preferred Unit Registration Statement, the
applicable Target Effective Date.

 

“Liquidated Damages Multiplier” means the product of (i) (a) with respect to any
Registration Statement for the Common Unit Registrable Securities, the Common
Unit Price or (b) with respect to the Registration Statement for the Series A
Preferred Unit Registrable Securities, the Preferred Unit Price and (ii) (a) in
the case of clause (i)(a), the number of Common Unit Registrable Securities then
held by the applicable Holder and to be included on the Conversion Unit
Registration Statement or Warrant Unit Registration Statement, as applicable,
and (b) in the case of clause (i)(b), the number of Series A Preferred Unit
Registrable Securities then held by the applicable Holder and to be included on
the applicable Registration Statement.

 

“Losses” has the meaning specified in Section 2.08(a).

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
General Partner shall designate as a National Securities Exchange for purposes
of this Agreement.

 

“Other Holder” has the meaning specified in Section 2.02(a).

 

“Other Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of [·], 2018 by and among the Partnership, Energy Transfer
Equity, L.P., Energy Transfer Partners, L.P., and USA Compression Holdings, LLC.

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Piggyback Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Registration” has the meaning specified in Section 2.02(a).

 

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the holders of Series A Preferred Units pursuant to
Section 5.12(b)(i)(A) of the Partnership Agreement.

 

4

--------------------------------------------------------------------------------


 

“Preferred Unit Price” means $1,000 per unit.

 

“Preferred Unit Registration Statement” has the meaning specified in
Section 2.01(a)(iii).

 

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Registrable Securities” means, subject to Section 3.04, the Common Unit
Registrable Securities and the Series A Preferred Unit Registrable Securities.

 

“Registrable Securities Required Voting Percentage” means 66 2/3% of the
outstanding Series A Preferred Unit Registrable Securities voting together as a
single class on an as-converted basis.

 

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

 

“Registration Expenses” has the meaning specified in Section 2.07(a).

 

“Registration Statement” has the meaning specified in Section 2.01(a)(iii).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified in Section 2.07(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

 

“Series A Preferred Unit Registrable Securities” means the Series A Preferred
Units, all of which are subject to the rights of Series A Preferred Unit
Registrable Securities provided herein until such time as such securities either
(i) convert into Common Units or are redeemed  pursuant to the terms of the
Partnership Agreement or (ii) cease to be Registrable Securities pursuant to
Section 1.02.

 

“Series A Preferred Units” means the Series A Preferred Units representing
limited partner interests in the Partnership and having the rights and
obligations specified in the Partnership Agreement to be issued and sold to the
Purchasers pursuant to the Purchase Agreement, including any PIK Units issued in
respect thereof.

 

“Target Effective Date” means (a) with respect to the Conversion Unit
Registration Statement for the Conversion Unit Registrable Securities and the
Warrant Unit Registration Statement for the Warrant Unit Registrable Securities,
the first anniversary of the date hereof, and

 

5

--------------------------------------------------------------------------------


 

(b) with respect to the Preferred Unit Registration Statement for the Series A
Preferred Unit Registrable Securities, the Target Effective Date specified in
Section 2.01(a)(iii).

 

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

 

“Underwriter” means, with respect to any Underwritten Offering, each underwriter
of such Underwritten Offering.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an Underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

“USAC Holdings” means USA Compression Holdings, LLC, a Delaware limited
liability company.

 

“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “USAC <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the fair market value as determined in good faith by
the board of directors of the General Partner in a commercially reasonable
manner.

 

“Warrants” has the meaning set forth in the Recitals of this Agreement.

 

“Warrant Unit Registrable Securities” means the Common Units issuable upon
exercise of the Warrants, all of which are subject to the rights provided herein
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.02.

 

“Warrant Unit Registration Statement” has the meaning set forth in
Section 2.01(a)(i).

 

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

 

Section 1.02                            Registrable Securities. Any Registrable
Security will cease to be a Registrable Security upon the earliest to occur of
the following: (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement, (b) when such Registrable Security has been disposed of
(excluding transfers or assignments by a Holder to an Affiliate or to another
Holder or any of its Affiliates or to any

 

6

--------------------------------------------------------------------------------


 

assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Partnership or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require Registration of any
Registrable Securities held by such Holder under this Agreement (i) with respect
to Conversion Unit Registrable Securities and Series A Preferred Unit
Registrable Securities, on the later of (A) the fourth anniversary of the date
on which all Series A Preferred Units have been converted or redeemed into
Common Units pursuant to Article V of the Partnership Agreement and, (B) if such
Holder is an affiliate (as defined in Rule 144 promulgated under the Securities
Act) of the Partnership, the date on which such Holder ceases to be an affiliate
of the Partnership, and (ii) with respect to Warrant Unit Registrable
Securities, on the later of (A) the fourth anniversary of the date on which all
Warrants have been exercised and, (B) if such Holder is an affiliate (as defined
in Rule 144 promulgated under the Securities Act) of the Partnership, the date
on which such Holder ceases to be an affiliate of the Partnership. For the
avoidance of doubt, the provisions of this Section 1.02 do not modify the
transfer restrictions applicable to the Holders set forth in
Section 5.12(b)(viii) of, and elsewhere in, the Partnership Agreement.

 

ARTICLE II.
REGISTRATION RIGHTS

 

Section 2.01                            Shelf Registration.

 

(a)                                 Shelf Registration Statements.

 

(i)                                     The Partnership shall use its
commercially reasonable efforts to (i) prepare and file an initial registration
statement under the Securities Act to permit the resale of the Warrant Unit
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act (a “Warrant Unit Registration Statement”) and (ii) cause such initial
Registration Statement to become effective no later than the Target Effective
Date for the Warrant Unit Registrable Securities.

 

(ii)                                  The Partnership shall use its commercially
reasonable efforts to (i) prepare and file an initial registration statement
under the Securities Act (or an amendment to the Registration Statement filed
pursuant to Section 2.01(a)(i)) to permit the resale of the Conversion Unit
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act (a “Conversion Unit Registration Statement”) and (ii) cause such initial
Registration Statement or such amendment to become effective no later than the
Target Effective Date for the Conversion Unit Registrable Securities.

 

(iii)                               After the second anniversary of the date
hereof, upon the written request of Purchasers holding a majority of the
Series A Preferred Unit Registrable Securities, the Partnership shall use its
commercially reasonable efforts to prepare and file, and cause to

 

7

--------------------------------------------------------------------------------


 

become effective no later than 120 days following receipt of such notice (the
120th date being the Target Effective Date for the Series A Preferred
Registrable Securities), an initial Registration Statement (or an amendment to
the Registration Statement filed pursuant to Section 2.01(a)(ii)) to permit the
resale of the Series A Preferred Unit Registrable Securities from time to time
as permitted by Rule 415 (or any similar provision adopted by the Commission
then in effect) of the Securities Act (a “Preferred Unit Registration Statement”
and, each Preferred Unit Registration Statement, Warrant Unit Registration
Statement or Common Unit Registration Statement, a “Registration Statement”).

 

(iv)                              The Partnership will use its commercially
reasonable efforts to cause the Registration Statements filed pursuant to
Section 2.01(a) to be continuously effective under the Securities Act, with
respect to any Holder, until the earliest to occur of the following: (A) the
date on which there are no longer any Registrable Securities outstanding and
(B) (1) with respect to Conversion Unit Registrable Securities and Series A
Preferred Unit Registrable Securities, the later of (I) the fourth anniversary
of the date on which all Series A Preferred Units have been converted into
Common Units or redeemed pursuant to Article V of the Partnership Agreement and
(II) if such Holder is an affiliate (as defined in Rule 144 promulgated under
the Securities Act) of the Partnership, the date on which such Holder ceases to
be an affiliate of the Partnership, and (2) with respect to Warrant Unit
Registrable Securities, on the later of (I) the fourth anniversary of the date
on which all Warrants have been exercised and (II) if such Holder is an
affiliate (as defined in Rule 144 promulgated under the Securities Act) of the
Partnership, the date on which such Holder ceases to be an affiliate of the
Partnership (in each case of clause (A) or (B), the “Effectiveness Period”). A
Registration Statement filed pursuant to Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by the
Partnership; provided that, if the Partnership is then eligible, it shall file
such Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within four Business Days of such date, the Partnership shall provide the
Holders with written notice of the effectiveness of such Registration Statement.

 

(b)                                 Failure to Become Effective.  If a
Registration Statement required by Section 2.01(a) does not become or is not
declared effective by the applicable Target Effective Date, then each Holder
shall be entitled to a payment in cash (with respect to each of the Holder’s
Registrable Securities which are (or are required to be) included in such
Registration Statement), as liquidated damages and not as a penalty, of (i) for
each non-overlapping 30-day period for the first 60 days following the
applicable Liquidated Damages Date, an amount equal to 0.25% of the applicable
Liquidated Damages Multiplier, and (ii) for each non-overlapping 30-day period
beginning on the 61st day following the applicable Liquidated Damages Date, an
amount equal to the amount set forth in clause (i) plus an additional 0.25% of
the applicable Liquidated Damages Multiplier for each subsequent 60 days (i.e.,
0.5% for 61-120 days, 0.75% for 121-180 days, and

 

8

--------------------------------------------------------------------------------


 

1.0% thereafter), up to a maximum amount equal to 1.0% of the applicable
Liquidated Damages Multiplier per non-overlapping 30-day period (the “Liquidated
Damages”), until such time as such Registration Statement is declared or becomes
effective or there are no longer any Registrable Securities outstanding.  The
Liquidated Damages shall be payable within 15 Business Days after the end of
each such 30-day period in immediately available funds to the account or
accounts specified by the applicable Holders.  Any amount of Liquidated Damages
shall be prorated for any period of less than 30 days accruing during any period
for which a Holder is entitled to Liquidated Damages hereunder.

 

(c)                                  Waiver of Liquidated Damages.  If the
Partnership is unable to cause (i) the Warrant Unit Registration Statement to
become effective on or before the applicable Target Effective Date, then the
Partnership may request a waiver of the Liquidated Damages with respect thereto,
which may be granted by the consent of the Holders of at least 66 2/3% of the
Warrant Unit Registrable Securities, in their sole discretion, and which such
waiver shall apply to all the Holders of Warrant Unit Registrable Securities
included on such Registration Statement, (ii) the Conversion Unit Registration
Statement to become effective on or before the applicable Target Effective Date,
then the Partnership may request a waiver of the Liquidated Damages with respect
thereto, which may be granted by the consent of Holders of at least 66 2/3% of
the Conversion Unit Registrable Securities, in their sole discretion, and which
such waiver shall apply to all the Holders of Conversion Unit Registrable
Securities included on such Registration Statement or (iii) the Preferred Unit
Registration Statement to become effective on or before the applicable Target
Effective Date, then the Partnership may request a waiver of the Liquidated
Damages with respect thereto, which may be granted by the consent of Holders of
at least the Registrable Securities Required Voting Percentage, in their sole
discretion, and which such waiver shall apply to all the Holders of Preferred
Unit Registrable Securities included on such Registration Statement.

 

(d)                                 Delay Rights. Notwithstanding anything to
the contrary contained herein, the Partnership may, upon written notice to any
Selling Holder whose Registrable Securities are included in a Registration
Statement, suspend such Selling Holder’s use of any prospectus which is a part
of such Registration Statement (in which event the Selling Holder shall suspend
sales of the Registrable Securities pursuant to such Registration Statement) if
(i) the Partnership is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and the board of directors of the
General Partner determines in good faith that the Partnership’s ability to
pursue or consummate such a transaction would be materially and adversely
affected by any required disclosure of such transaction in such Registration
Statement or (ii) the Partnership has experienced some other material non-public
event, the disclosure of which at such time, in the good faith judgment of the
board of directors of the General Partner, would materially and adversely affect
the Partnership; provided, however, that in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to such Registration
Statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 90 days in any 365-day period. Upon disclosure of such information or
the termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in such Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions necessary or
appropriate to permit registered sales of Registrable Securities as contemplated
in this Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 2.02                            Piggyback Registration.

 

(a)                                 Participation. If at any time the
Partnership proposes to file (i) a Registration Statement on behalf of itself or
any other holder of Partnership securities (other than during the period from
the date hereof until two years thereafter, USAC Holdings, ETP, ETE or any of
their respective Affiliates), who has registration rights related to an
Underwritten Offering undertaken pursuant to Section 2.03, (each such person, an
“Other Holder”), or (ii) a prospectus supplement relating to the sale of Common
Units by the Partnership or any Other Holders to an effective “automatic”
registration statement, so long as the Partnership is a WKSI at such time or,
whether or not the Partnership is a WKSI, so long as the Common Unit Registrable
Securities were previously included in the underlying shelf Registration
Statement or are included on an effective Registration Statement, or in any case
in which Holders may participate in such offering without the filing of a
post-effective amendment, in each case, for the sale of Common Units by Other
Holders in an Underwritten Offering undertaken pursuant to Section 2.03, then
the Partnership shall give not less than four Business Days’ notice (including
notification by electronic mail) (the “Piggyback Notice”) of such proposed
Underwritten Offering to each Holder (together with its Affiliates) owning
Registrable Securities and such Piggyback Notice shall offer such Holder the
opportunity to include in such Underwritten Offering such number of Common Unit
Registrable Securities (the “Included Registrable Securities”) as such Holder
may request in writing (including by electronic mail) (a “Piggyback
Registration”); provided, however, that the Partnership shall not be required to
offer such opportunity (A) if the Holders, together with their Affiliates, do
not propose to offer a minimum of $25 million of Common Unit Registrable
Securities, in the aggregate (determined by multiplying the number of Common
Unit Registrable Securities owned by the Average VWAP for the 10 Trading Days
preceding the date of such notice), or such lesser amount if it constitutes the
remaining holdings of the Holder and its Affiliates, or, (B) if the Partnership
has been advised in writing by the Managing Underwriter that the inclusion of
Common Unit Registrable Securities for sale for the benefit of such Holders will
have an adverse effect in any material respect on the price, timing or
distribution of the Common Units in such Underwritten Offering, in which case
the amount of Common Unit Registrable Securities to be offered for the accounts
of Holders shall be determined based on the provisions of Section 2.02(b).  Each
Piggyback Notice shall be provided to Holders on a Business Day pursuant to
Section 3.01 and receipt of such notice shall be confirmed and kept confidential
by the Holders unless and until such proposed Underwritten Offering has been
publicly announced by the Partnership. If such proposed Underwritten Offering
has been abandoned, the Partnership shall provide notice to the Holders
reasonably promptly after the final decision to abandon a proposed Underwritten
Offering has been made and such notice and its contents shall be kept
confidential by the Holders. Each such Holder will have two Business Days after
such Piggyback Notice has been delivered to request in writing to the
Partnership the inclusion of Common Unit Registrable Securities in the
Underwritten Offering. If no request for inclusion from a Holder is received by
the Partnership within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of the Partnership’s intention to undertake an Underwritten
Offering and prior to the pricing of such Underwritten Offering, such
Underwritten Offering is terminated or delayed pursuant to the provisions of
this Agreement, the Partnership shall give written notice of such determination
to the Selling Holders and, (1) in the case of a termination of such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (2) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten

 

10

--------------------------------------------------------------------------------


 

Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Common Unit Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at least one Business Day prior to the time of
pricing of such Underwritten Offering. Any Holder may deliver written notice (a
“Piggyback Opt-Out Notice”) to the Partnership requesting that such Holder not
receive notice from the Partnership of any proposed Underwritten Offering;
provided, however, that such Holder may later revoke any such Piggyback Opt-Out
Notice in writing. Following receipt of a Piggyback Opt-Out Notice from a Holder
(unless subsequently revoked), the Partnership shall not be required to deliver
any notice to such Holder pursuant to this Section 2.02(a) and such Holder shall
no longer be entitled to participate in Underwritten Offerings pursuant to this
Section 2.02(a), unless such Piggyback Opt-Out Notice is revoked by such
Holder.  [The Holders listed on Schedule B hereto shall each be deemed to have
delivered a Piggyback Opt-Out Notice as of the date hereof](1).

 

(b)                                 Priority of Piggyback Registration. If the
Managing Underwriter or Underwriters of any proposed Underwritten Offering for
the Partnership or Other Holders, as applicable, advise the Partnership in
writing that the total amount of Common Unit Registrable Securities that Holders
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect in any material respect
on the price, timing or distribution of the Common Units offered or the market
for the Common Units, then the Partnership shall include the number of Common
Units that such Managing Underwriter or Underwriters advise the Partnership can
be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership unless such Underwritten Offering is initiated by
any Holder (as defined in the Other Registration Rights Agreement for the
purposes of this specific provision) or an Initiating Holder, in which case it
shall be to the Common Units requested to be included therein by such Holder or
Initiating Holder, as the case may be, and (ii) second, pro rata among the
Holders who are exercising piggyback registration rights pursuant to this
Section 2.02, any Other Holder, any Holder (as defined in the Other Registration
Rights Agreement for the purposes of this specific provision) who is exercising
piggyback registration rights pursuant to the Other Registration Rights
Agreement (unless such Underwritten Offering is initiated by such Holder)
(based, for each such participant, on the percentage derived by dividing (x) the
number of Common Units proposed to be sold by such participant in such
Underwritten Offering by (y) the aggregate number of Common Units proposed to be
sold by all participants in such Underwritten Offering).

 

Section 2.03                            Underwritten Offering.

 

(a)                                 Holder Demand Rights. If the Holders owning
a majority of the Common Unit Registrable Securities elect to dispose of Common
Unit Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expect gross proceeds of at least $50
million from such Underwritten Offering (together with any Common Unit
Registrable Securities to be disposed of by a Selling Holder who has elected to
participate in such Underwritten Offering pursuant to Section 2.02), the
Partnership shall, at the written request of such Selling Holder(s), enter into
an underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Partnership with the Managing Underwriter or

 

--------------------------------------------------------------------------------

(1)                                 NTD:  To be confirmed.

 

10

--------------------------------------------------------------------------------


 

Underwriters selected by the Partnership and approved by the Holders of a
majority of the Registrable Securities proposed to be sold in such Underwritten
Offering, such approval not to be unreasonably withheld, conditioned or delayed,
which shall include, among other provisions, indemnities to the effect and to
the extent provided in Section 2.08, and shall take all such other reasonable
actions as are requested by the Managing Underwriter or Underwriters in order to
expedite or facilitate the disposition of such Common Unit Registrable
Securities; provided, however, that the Partnership shall have no obligation to
facilitate or participate in, (i) more than three Underwritten Offerings or
(ii) more than one Underwritten Offering pursuant to this Section 2.03(a) in any
180-day period; provided, further, that (x) if the Partnership, USAC Holdings,
ETE, ETP or any of their respective Affiliates is conducting or actively
pursuing a securities offering of Common Units with anticipated gross offering
proceeds of at least $50 million (other than in connection with any
at-the-market offering or similar continuous offering program), then the
Partnership may suspend such Selling Holder’s right to require the Partnership
to conduct an Underwritten Offering on such Selling Holder’s behalf pursuant to
this Section 2.03; provided, however, that the Partnership may only suspend such
Selling Holder’s right to require the Partnership to conduct an Underwritten
Offering pursuant to this Section 2.03 once in any six-month period and in no
event for a period that exceeds an aggregate of 60 days in any 180-day period or
90 days in any 365-day period; and (y) if any Holders are conducting or actively
pursuing an Underwritten Offering pursuant to this Section 2.03 on any date
after three years from the date hereof, then the Partnership shall suspend any
right of USAC Holdings, ETE, ETP or any of their respective Affiliates to
require the Partnership to conduct an Underwritten Offering on their behalf
pursuant to Section 2.01 of the Other Registration Rights Agreement; provided,
however, that the Partnership may only suspend such right of USAC Holdings, ETE,
ETP or any of their respective Affiliates to require the Partnership to conduct
an Underwritten Offering pursuant to Section 2.01 of the Other Registration
Rights Agreement once in any six-month period and in no event for a period that
exceeds an aggregate of 60 days in any 180-day period or 90 days in any 365-day
period.

 

(b)                                 General Procedures. In connection with any
Underwritten Offering contemplated by Section 2.02 or Section 2.03(a), the
underwriting agreement into which each Selling Holder and the Partnership shall
enter shall contain such representations, covenants, indemnities (subject to
Section 2.08) and other rights and obligations as are customary in Underwritten
Offerings of securities by the Partnership. No Selling Holder shall be required
to make any representations or warranties to or agreements with the Partnership
or the Underwriters other than representations, warranties or agreements
regarding such Selling Holder’s authority to enter into such underwriting
agreement and to sell, and its ownership of, the securities being registered on
its behalf, its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
Underwritten Offering contemplated by this Section 2.03, such Selling Holder may
elect to withdraw therefrom by notice to the Partnership and the Managing
Underwriter; provided, however, that such withdrawal must be made at least one
Business Day prior to the time of pricing of such Underwritten Offering to be
effective; provided, further, that in the event the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advise the Partnership that
the total amount of Common Unit Registrable Securities that Holders intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect in any material respect on the
price, timing or distribution of the Common Unit Registrable Securities offered
or the market for the Common Units, and the amount of Common Unit Registrable
Securities requested to be

 

11

--------------------------------------------------------------------------------


 

included in such Underwritten Offering by the Holder that initiated such
Underwritten Offering pursuant to Section 2.03(a) (the “Initiating Holder”) is
reduced by 50% or more, the Initiating Holder will have the right to withdraw
from such Underwritten Offering by delivering notice to the Partnership at least
one Business Day prior to the time of pricing of such Underwritten Offering, in
which case the Partnership will have no obligation to proceed with such
Underwritten Offering and such Underwritten Offering, whether or not completed,
will not decrease the number of Underwritten Offerings the Initiating Holder
shall have the right and option to request under this Section 2.03. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.

 

Section 2.04                            Further Obligations. In connection with
its obligations under this Article II, the Partnership will:

 

(a)                                 promptly prepare and file with the
Commission such amendments and supplements to a Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering under a Registration
Statement and the Managing Underwriter at any time shall notify the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of such Underwritten Offering, the Partnership shall
use its commercially reasonable efforts to include such information in such
prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and, to the extent timely
received, make the corrections reasonably requested by such Selling Holder with
respect to such information prior to filing such Registration Statement or such
other registration statement and the prospectus included therein or any
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the resale or other disposition of the
Registrable Securities covered by such Registration Statement or other
registration statement;

 

(d)                                 if applicable, use its commercially
reasonable efforts to promptly register or qualify the Registrable Securities
covered by any Registration Statement or any other registration statement
contemplated by this Agreement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request; provided, however,
that the Partnership will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so

 

12

--------------------------------------------------------------------------------


 

qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of a Registration Statement or
any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to a Registration Statement
or any other registration statement or any post-effective amendment thereto,
when the same has become effective; and (ii) the receipt of any written comments
from the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to any such
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;

 

(f)                                   promptly notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered by any
of them under the Securities Act, of (i) the happening of any event as a result
of which the prospectus or prospectus supplement contained in a Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or express threat of issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to, as promptly as practicable, amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is reasonably necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish, or use its reasonable efforts to cause to be furnished, upon request,
(i) an opinion of counsel for the Partnership addressed to the Underwriters,
dated the date of the closing under the applicable underwriting agreement and
(ii) a “comfort letter” addressed to the Underwriters, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the applicable underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable

 

13

--------------------------------------------------------------------------------


 

registration statement, and each of the opinion and the “comfort letter” shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement)
as have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the Underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such Underwriters may
reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter during normal business hours access
to such information and Partnership personnel as is reasonable and customary to
enable such parties to establish a due diligence defense under the Securities
Act; provided, however, that the Partnership need not disclose any non-public
information to any such representative unless and until such representative has
entered into a confidentiality agreement with the Partnership;

 

(k)                                 use its commercially reasonable efforts to
cause all Common Unit Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;

 

(l)                                     use its commercially reasonable efforts
to cause Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent, which may be the
General Partner or one of its Affiliates as provided in the Partnership
Agreement, and registrar for all Registrable Securities covered by any
Registration Statement not later than the Effective Date of such Registration
Statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
Underwriters, if any, in order to expedite or facilitate the disposition of
Common Unit Registrable Securities (including making appropriate officers of the
General Partner available to participate in customary marketing activities);
provided, however, that the officers of the General Partner shall not be
required to dedicate an unreasonably burdensome amount of time in connection
with any roadshow and related marketing activities for any Underwritten
Offering;

 

(o)                                 if reasonably requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and
(ii) make all required filings of such prospectus

 

14

--------------------------------------------------------------------------------


 

supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(p)                                 if reasonably required by the Partnership’s
transfer agent, the Partnership shall promptly deliver any authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to transfer Registrable Securities without legend upon
sale by the Holder of such Registrable Securities under a Registration
Statement; and

 

(q)                                 if any Holder could reasonably be deemed to
be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with a Registration Statement and any amendment or supplement thereof
(a “Holder Underwriter Registration Statement”), then the Partnership will
reasonably cooperate with such Holder in allowing such Holder to conduct
customary “underwriter’s due diligence” with respect to the Partnership and
satisfy its obligations in respect thereof. In addition, at any Holder’s
request, the Partnership will furnish to such Holder, on the date of the
effectiveness of the Holder Underwriter Registration Statement and thereafter
from time to time on such dates as such Holder may reasonably request (provided
that such request shall not be more frequently than on an annual basis unless
such Holder is offering Registrable Securities pursuant to a Holder Underwriter
Registration Statement), (i) a “comfort letter”, dated such date, from the
Partnership’s independent certified public accountants in form and substance as
has been customarily given by independent certified public accountants to
underwriters in Underwritten Offerings of securities by the Partnership,
addressed to such Holder, (ii) an opinion, dated as of such date, of counsel
representing the Partnership for purposes of the Holder Underwriter Registration
Statement, in form, scope and substance as has been customarily given in
Underwritten Offerings of securities by the Partnership, accompanied by standard
“10b-5” negative assurance for such offerings, addressed to such Holder and
(iii) a standard officer’s certificate from the chief executive officer or chief
financial officer, or other officers serving such functions, of the General
Partner addressed to the Holder, as has been customarily given by such officers
in Underwritten Offerings of securities by the Partnership. The Partnership will
also use its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.

 

Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus

 

15

--------------------------------------------------------------------------------


 

contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

Section 2.05                            Cooperation by Holders. The Partnership
shall have no obligation to include Registrable Securities of a Holder in a
Registration Statement or in an Underwritten Offering pursuant to
Section 2.03(a) if such Holder has failed to timely furnish such information
that the Partnership determines, after consultation with its counsel, is
reasonably required in order for any registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

 

Section 2.06                            Restrictions on Public Sale by Holders
of Registrable Securities. Each Holder of Common Unit Registrable Securities who
is participating in an Underwritten Offering and is included in a Registration
Statement agrees, upon the request of the Managing Underwriter, to enter into a
customary letter agreement with the Underwriters providing that such Holder will
not effect any public sale or distribution of Common Unit Registrable Securities
during the 60 calendar day period beginning on the date of a prospectus or
prospectus supplement filed with the Commission with respect to the pricing of
such Underwritten Offering; provided, however, that, notwithstanding the
foregoing, (i) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction imposed by the Underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.06 shall not apply to any Common Unit Registrable Securities that are
included in such Underwritten Offering by such Holder.

 

Section 2.07                            Expenses.

 

(a)                                 Certain Definitions. “Registration Expenses”
shall not include Selling Expenses but otherwise means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the Registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01, a Piggyback Registration pursuant to Section 2.02, or an
Underwritten Offering pursuant to Section 2.03, and the disposition of such
Registrable Securities, including all registration, filing, securities exchange
listing and National Securities Exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
and the fees and disbursements of counsel and independent public accountants for
the Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance.  “Selling
Expenses” means all underwriting fees, discounts and selling commissions and
transfer taxes allocable to the sale of the Registrable Securities, plus any
costs or expenses related to any roadshows conducted in connection with the
marketing of any Underwritten Offering.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Expenses. The Partnership will pay all
reasonable Registration Expenses, as determined in good faith, in connection
with a shelf Registration, a Piggyback Registration or an Underwritten Offering,
whether or not any sale is made pursuant to such shelf Registration, Piggyback
Registration or Underwritten Offering. Each Selling Holder shall pay its pro
rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08, the Partnership shall not be responsible for professional fees
(including legal fees) incurred by Holders in connection with the exercise of
such Holders’ rights hereunder.

 

Section 2.08                            Indemnification.

 

(a)                                 By the Partnership. In the event of a
Registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Partnership will indemnify and hold harmless each Selling
Holder thereunder, its directors, officers, managers, partners, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
managers, partners, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the applicable Registration Statement or
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.

 

(b)                                 By Each Selling Holder. Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Partnership,
the General Partner and the General Partner’s directors, officers, employees and
agents and each Person, who, directly or indirectly, controls the Partnership
within the meaning of the Securities Act or of the Exchange Act to the same
extent as the foregoing indemnity from the Partnership to the Selling Holders,
but only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in a
Registration Statement or any other registration

 

17

--------------------------------------------------------------------------------


 

statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereto or any free writing prospectus relating thereto; provided, however, that
the liability of each Selling Holder shall not be greater in amount than the
dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(c)                                  Notice. Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.08(c), except to the extent that the indemnifying party is materially
prejudiced by such failure. In any action brought against any indemnified party,
it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ counsel reasonably satisfactory to the indemnified party or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.

 

(d)                                 Contribution. If the indemnification
provided for in this Section 2.08 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other hand, in connection with the statements or omissions that resulted
in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no event shall any Selling Holder be required to
contribute an aggregate amount in excess of the dollar amount of proceeds (net
of Selling Expenses) received by such Selling Holder from the sale

 

18

--------------------------------------------------------------------------------


 

of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)                                  Other Indemnification. The provisions of
this Section 2.08 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.09                            Rule 144 Reporting. With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the resale of the Registrable Securities without registration,
the Partnership agrees to use its commercially reasonable efforts to:

 

(a)                                 make and keep public information regarding
the Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act (or any similar provision then in effect), at all times
from and after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Partnership under the Securities
Act and the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Partnership that it has complied with the reporting
requirements of Rule 144 under the Securities Act (or any similar provision then
in effect) and (ii) unless otherwise available via the Commission’s EDGAR filing
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Partnership, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

 

Section 2.10                            Transfer or Assignment of Registration
Rights. The rights to cause the Partnership to register Registrable Securities
under this Article II may be transferred or assigned by each Holder to one or
more transferees or assignees of Registrable Securities; provided, however, that
(a) unless any such transferee or assignee is an Affiliate of, and after such
transfer or assignment continues to be an Affiliate of, such Holder, the amount
of Registrable Securities transferred or assigned to such transferee or assignee
shall represent an aggregate of at least $25

 

19

--------------------------------------------------------------------------------


 

million of Registrable Securities (on an as-converted basis where applicable
(determined by multiplying the number of Registrable Securities (on an
as-converted basis) owned by the Average VWAP for the 10 Trading Days preceding
the date of such transfer or assignment)), or such lesser amount if it
constitutes the remaining holdings of the Holder and its Affiliates, (b) the
Partnership is given written notice within a reasonable time after any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned and (c) each such transferee or
assignee shall have delivered to the Partnership a joinder agreement in
substantially the form attached hereto as Exhibit A agreeing to become subject
to and bound by the terms of this Agreement.

 

Section 2.11                            Limitation on Subsequent Registration
Rights. From and after the date hereof, except for the Other Registration Rights
Agreement and the registration rights pursuant to the Partnership Agreement as
in effect on the date hereof, the Partnership shall not, without the prior
written consent of the Holders of at least the Registrable Securities Required
Voting Percentage, enter into any agreement with any current or future holder of
any securities of the Partnership that would allow such current or future holder
to require the Partnership to include securities in any registration statement
filed by the Partnership for Other Holders on a basis other than pari passu
with, or expressly subordinate to, the piggyback rights of the Holders of Common
Unit Registrable Securities hereunder; provided, that in no event shall the
Partnership enter into any agreement that would permit another holder of
securities of the Partnership to participate on a pari passu basis (in terms of
priority of cut-back based on advice of underwriters) with a Holder requesting
registration or takedown in an Underwritten Offering pursuant to
Section 2.03(a).

 

Section 2.12                            Limitation on Obligations for Series A
Preferred Unit Registrable Securities. Notwithstanding anything to the contrary
in this Agreement, nothing contained herein shall be construed to require the
Partnership to (a) conduct an underwritten offering for the public sale, resale
or any other disposition of Series A Preferred Unit Registrable Securities,
(b) except as expressly provided in this Agreement, otherwise assist in the
public resale of any Series A Preferred Unit Registrable Securities, (c) provide
any Holder of Series A Preferred Unit Registrable Securities any rights to
include any Series A Preferred Unit Registrable Securities in any underwritten
offering relating to the sale by the Partnership or any other Person of any
securities of the Partnership or (d) cause any Series A Preferred Unit
Registrable Securities to be listed on any securities exchange or nationally
recognized quotation system.

 

ARTICLE III.
MISCELLANEOUS

 

Section 3.01                            Communications. All notices, demands and
other communications provided for hereunder shall be in writing and shall be
given by registered or certified mail, return receipt requested, telecopy, air
courier guaranteeing overnight delivery, personal delivery or (in the case of
any notice given by the Partnership to the Purchasers) email to the following
addresses:

 

(a)                                 If to the Purchasers, to the addresses set
forth on Schedule A.

 

(b)                                 If to the Partnership:

 

20

--------------------------------------------------------------------------------


 

USA Compression Partners, LP

100 Congress Avenue

Suite 450

Austin, Texas, 78701

Attention: General Counsel

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: Ramey Layne

Email: rlayne@velaw.com

 

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the email copy, if sent via email; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.

 

Section 3.02                            Binding Effect. This Agreement shall be
binding upon the Partnership, each of the Purchasers and their respective
successors and permitted assigns, including subsequent Holders of Registrable
Securities to the extent permitted herein, and the Selling Holder Indemnified
Persons. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.

 

Section 3.03                            Assignment of Rights. Except as provided
in Section 2.10, neither this Agreement nor any of the rights, benefits or
obligations hereunder may be assigned or transferred, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party.

 

Section 3.04                            Recapitalization, Exchanges, Etc.
Affecting Units. The provisions of this Agreement shall apply to the full extent
set forth herein with respect to any and all units of the Partnership or any
successor or assign of the Partnership (whether by merger, acquisition,
consolidation, reorganization, sale of assets or otherwise) that may be issued
in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations, pro rata distributions of units and the like occurring after
the date of this Agreement.

 

Section 3.05                            Aggregation of Registrable Securities.
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 3.06                            Specific Performance. Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to seek an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.

 

Section 3.07                            Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

 

Section 3.08                            Governing Law, Submission to
Jurisdiction. This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 3.09                            Waiver of Jury Trial. THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

22

--------------------------------------------------------------------------------


 

Section 3.10                            Entire Agreement. This Agreement, the
Purchase Agreement, the Warrants and the other agreements and documents referred
to herein and therein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or in the
Purchase Agreement or the Warrants with respect to the rights granted by the
Partnership or any of its Affiliates or the Purchasers or any of their
respective Affiliates set forth herein or therein. This Agreement, the Purchase
Agreement or the Warrants and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

 

Section 3.11                            Amendment. This Agreement may be amended
only by means of a written amendment signed by the Partnership and the Holders
of at least the Registrable Securities Required Voting Percentage; provided,
however, that no such amendment shall adversely affect the rights of any Holder
hereunder without the consent of such Holder.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Partnership
or any Holder from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
such amendment, supplement, modification, waiver or consent has been made or
given.

 

Section 3.12                            No Presumption. This Agreement has been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

 

Section 3.13                            Obligations Limited to Parties to
Agreement. Each of the parties hereto covenants, agrees and acknowledges that,
other than as set forth herein, no Person other than the Purchasers, the
Holders, the Selling Holder Indemnified Parties, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.

 

23

--------------------------------------------------------------------------------


 

Section 3.14                            Interpretation. Article, Section and
Schedule references in this Agreement are references to the corresponding
Article, Section or Schedule to this Agreement, unless otherwise specified. All
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under this Agreement, the expense of complying
with that obligation shall be an expense of the Partnership unless otherwise
specified. Any reference in this Agreement to “$” shall mean U.S. dollars.
Whenever any determination, consent or approval is to be made or given by a
Purchaser, such action shall be in such Holder’s sole discretion, unless
otherwise specified in this Agreement. If any provision in this Agreement is
held to be illegal, invalid, not binding or unenforceable, (a) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect, and (b) the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. The words such as
“herein,” “hereinafter,” “hereof’ and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

USA COMPRESSION PARTNERS, LP

 

 

 

By:

USA Compression GP, LLC, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[HOLDERS]

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchaser Name; Notice and Contact Information

 

Purchaser

 

Contact Information

 

 

 

 

 

 

 

 

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PURCHASERS DEEMED TO HAVE DELIVERED THE PIGGYBACK OPT-OUT NOTICE

 

[·]

 

Schedule B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

The undersigned hereby agrees, effective as of the date set forth below, to
become a party to that certain Registration Rights Agreement (as amended,
restated and modified from time to time, the “Agreement”) dated as of [·], 2018,
by and among USA Compression Partners, LP, a Delaware limited partnership (the
“Partnership”), and the purchasers named on Schedule A thereto and for all
purposes of the Agreement the undersigned will be included within the term
“Holder” (as defined in the Agreement).  The address, facsimile number and email
address to which notices may be sent to the undersigned are as follows:

 

Address:

 

 

 

Facsimile No.:

 

Email:

 

Date:

 

 

 

[If entity]

 

 

 

[ENTITY NAME]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[If individual]

 

 

 

 

 

Individual Name:

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF GENERAL PARTNER WAIVER

 

[·], 2018

 

Reference is hereby made to that certain Series A Preferred Unit and Warrant
Purchase Agreement, dated as of January 15, 2018, by and among USA Compression
Partners, LP (the “Partnership”) and each of the Purchasers set forth in
Schedule A thereto (the “Purchase Agreement”), pursuant to which the Partnership
has agreed to issue and sell an aggregate of 500,000 Series A Preferred Units
representing limited partner interests of the Partnership and Warrants to
purchase Common Units representing limited partner interests of the Partnership
for a cash purchase price of $500,000,000.  Capitalized terms used but not
defined herein shall have the meaning given such terms in the Purchase
Agreement.  The General Partner, in its own capacity and in its capacity as the
general partner of the Partnership, hereby waives any preemptive rights it or
its Affiliates may hold pursuant to Section 5.8 of the Second Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
January 15, 2018, with respect to the offering, issuance and sale of Purchased
Units, Warrants, PIK Units, Conversion Units and Warrant Exercise Units pursuant
to the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first written above.

 

 

USA COMPRESSION GP, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF WARRANT

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Form of Warrant

 

USA COMPRESSION PARTNERS, LP

 

WARRANT TO PURCHASE COMMON UNITS

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

Original Issue Date: [·] Warrant Certificate No.: [·]

 

FOR VALUE RECEIVED, USA Compression Partners, LP, a Delaware limited partnership
(the “Partnership”), hereby certifies that [·], a [·], or its registered assigns
(the “Holder”) is entitled to purchase from the Partnership [·] Common Units at
a purchase price per unit of $[·] (the “Exercise Price”), all subject to the
terms, conditions and adjustments set forth below in this Warrant.  Certain
capitalized terms used herein are defined in Section 1 hereof.

 

This Warrant is issued by the Partnership pursuant to the terms of the Series A
Preferred Unit and Warrant Purchase Agreement, dated as of January 15, 2018 (the
“Purchase Agreement”), between the Partnership and the purchasers named therein.

 

1.             Definitions.  As used in this Warrant, the following terms have
the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Warrant, (a) the General Partner or
the Partnership, on the one hand, and any Holder, on the other, shall not be
considered Affiliates and (b) with respect to any Holder that is an investment
fund, investment account or investment company, any other investment fund,
investment account

 

--------------------------------------------------------------------------------


 

or investment company that is managed, advised or sub-advised by the same
investment advisor as such Holder or by an Affiliate of such investment advisor,
shall be considered controlled by, and an Affiliate of, such Holder.

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is then being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

 

“Board” means the board of directors of the General Partner.

 

[“Board Representation Agreement” means that certain Board Representation
Agreement, dated [•], by and among Energy Transfer Equity, L.P., the General
Partner, the Partnership and [•].](1)

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in New York, New York are authorized or obligated by
law or executive order to close.

 

“Buy-In” has the meaning set forth in Section 3(h).

 

“Buy-In Price” has the meaning set forth in Section 3(h).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.

 

“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, whether or not the right to exercise, convert or
exchange any such Convertible Securities is immediately exercisable, including,
for the avoidance of doubt, Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“DRIP” means the Dividend Reinvestment Program of the Partnership.

 

“DRIP Units” means Common Units issued pursuant to the DRIP.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00

 

--------------------------------------------------------------------------------

(1)  NTD: To be included in the EIG Purchaser Warrant.

 

2

--------------------------------------------------------------------------------


 

p.m., Central Time, on a Business Day, including, without limitation, the
receipt by the Partnership of the Exercise Agreement, the Warrant and the
Aggregate Exercise Price.

 

“Exercise Agreement” has the meaning set forth in Section 3(a).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble.

 

“Fair Market Value” means, as of any particular date: (a) the VWAP of the Common
Units for such day on all National Securities Exchanges on which the Common
Units may at the time be listed or, if there have been no sales of the Common
Units on any such National Securities Exchanges on any such day, the average of
the highest bid and lowest asked prices for the Common Units on all such
exchanges at the end of such day; or (b) if on any such day the Common Units are
not listed on a National Securities Exchange, the closing sales price of the
Common Units as quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association for such day or, if there have been no
sales of the Common Units on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association on such day, the average of the highest
bid and lowest asked prices for Common Units quoted on the OTC Bulletin Board,
the Pink OTC Markets or similar quotation system or association at the end of
the day; in each case, averaged over the 15 consecutive Business Days ending on
the Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Units are listed on any National
Securities Exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Units are not listed on any National Securities Exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Units shall be the fair
market value per unit as determined in good faith by the Board.

 

“General Partner” means USA Compression GP, LLC, the general partner of the
Partnership, and any successor as thereto as general partner of the Partnership.

 

“General Partner LLC Agreement” means the Second Amended and Restated Agreement
Limited Liability Company Agreement of the General Partner, dated as of
January 18, 2013, as amended to date.

 

“Holder” has the meaning set forth in the preamble.

 

“Minimum Exercise Amount” means (i) a number of Warrant Units (together with any
Warrant Units purchasable under Warrants being exercised by Affiliates of the
Holder) having an Aggregate Exercise Price that exceeds $[•] or (ii) if the
Aggregate Exercise Price of the Warrant Units to be purchased does not equal or
exceed $[•], then all of the Warrant Units purchasable upon exercise of this
Warrant in accordance with the terms of this Warrant.(2)

 

--------------------------------------------------------------------------------

(2)  NTD: To be a minimum of $500,000 for the at market warrants and $250,000
for the 15% premium warrants.

 

3

--------------------------------------------------------------------------------


 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
General Partner shall designate as a National Securities Exchange for purposes
of this Warrant.

 

“New Securities” has the meaning set forth in Section 6(b).

 

“Notice of Issuance” has the meaning set forth in Section 6(a).

 

“Opt-Out Notice” has the meaning set forth in Section 6(c).

 

“Original Issue Date” means the date hereof.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Other Warrants” has the meaning set forth in Section 20.

 

“Partnership” has the meaning set forth in the preamble.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Preferred Units” means the Series A Perpetual Preferred Units representing
limited partner interests in the Partnership, the terms of which are to be set
forth in the Partnership Agreement.

 

“Purchase Agreement” has the meaning set forth in the preamble.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of [·], 2018, by and among the Partnership and the purchasers named on
Schedule A thereto.

 

“Series A Change of Control” has the meaning set forth in the Partnership
Agreement.

 

“Series A PIK Unit” means any Preferred Unit issued in connection with a
distribution on the Preferred Units.

 

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

 

4

--------------------------------------------------------------------------------


 

“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “USAC <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed).  If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the fair market value as determined in good faith by
the board of directors of the General Partner in a commercially reasonable
manner.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Unit Adjustment” has the meaning set forth in Section 4(e).

 

“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).

 

2.             Term of Warrant.  Subject to the terms and conditions hereof, at
any time or from time to time during the period beginning on the one year
anniversary of the Original Issue Date and ending at 5:00 p.m., Central Time, on
the tenth anniversary of the Original Issue Date or, if such day is not a
Business Day, on the next Business Day (the “Exercise Period”), the Holder of
this Warrant may exercise this Warrant for the Warrant Units purchasable
hereunder (subject to adjustment as provided herein) as provided in Section 3. 
Holders may not exercise this Warrant except during the Exercise Period.

 

3.             Exercise of Warrant.

 

(a)           Exercise Procedure.  The Holder may purchase all or any part of
the Warrant Units purchasable upon the exercise of this Warrant during the
Exercise Period, so long as the aggregate amount of Warrant Units to be
purchased exceeds the Minimum Exercise Amount.  The Holder may exercise this
Warrant only upon:

 

(i)            the surrender of this Warrant to the Partnership at its then
principal executive offices (or an indemnification undertaking with respect to
this Warrant in the case of its loss, theft or destruction), together with an
Exercise Agreement in the form attached hereto as Exhibit A (each, an “Exercise
Agreement”), duly completed (including specifying the number of Warrant Units to
be purchased) and executed; and

 

(ii)           payment to the Partnership of the Aggregate Exercise Price (A) by
delivery to the Partnership of a certified or official bank check payable to the
order of the Partnership or by wire transfer of immediately available funds in
U.S. dollars to an account designated in writing by the Partnership, in the
amount of such

 

5

--------------------------------------------------------------------------------


 

Aggregate Exercise Price, (B) by instructing the Partnership to withhold a
number of Warrant Units then issuable upon exercise of this Warrant with an
aggregate Fair Market Value as of the Exercise Date equal to such Aggregate
Exercise Price, or (C) any combination of the foregoing, in the discretion of
the Partnership, provided, that the Holder shall provide the Partnership with
written notice of its preference to pay the Aggregate Exercise Price in
accordance with clauses (A), (B) or (C) above and the Partnership may, within
two Business Days of receipt of such notice, elect by notice to the Holder in
writing clause (B) above.

 

(b)           Settlement of Warrant Units.  Upon the Holder’s exercise of this
Warrant, the Partnership shall deliver to the Holder, subject to Section 3(c),
the certificate or certificates representing the Warrant Units issuable upon
such exercise.

 

In the event of any withholding of Warrant Units where the number of Warrant
Units whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of Warrant Units withheld by or surrendered to the
Partnership shall be rounded up to the nearest whole unit and the Partnership
shall make a cash payment to the Holder (by delivery of a certified or official
bank check or by wire transfer of immediately available funds in U.S. dollars)
based on the incremental fraction of a unit being so withheld by or surrendered
to the Partnership in an amount equal to the product of (x) such incremental
fraction of a unit being so withheld or surrendered multiplied by (y) the Fair
Market Value per Warrant Unit as of the Exercise Date.

 

(c)           Delivery of Certificates.  Upon receipt by the Partnership of the
Exercise Agreement and surrender of this Warrant (in accordance with
Section 3(a) hereof) and payment of the Aggregate Exercise Price, the
Partnership shall, as promptly as practicable, and in any event within three
Business Days thereafter, execute (or cause to be executed) and deliver (or
cause to be delivered) to the Holder a certificate or certificates representing
the Warrant Units issuable upon such exercise, together with cash in lieu of any
fraction of a unit, as provided in Section 3(d) hereof.  Certificates shall be
transmitted by the Partnership’s transfer agent by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its Deposit /
Withdrawal at Custodian system if the Partnership is a participant in such
system, and otherwise by physical delivery to the address specified by the
Holder in the Exercise Agreement.  The certificate or certificates so delivered
shall be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of the Holder or, subject to compliance with Section 6
below, such other Person’s name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Units shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Units for all
purposes, as of the Exercise Date.

 

(d)           Fractional Units.  The Partnership shall not be required to issue
a fractional Warrant Unit upon exercise of any Warrant.  As to any fraction of a
Warrant Unit that the Holder would otherwise be entitled to purchase upon such
exercise, the Partnership shall pay to such Holder an amount in cash (by
delivery of a certified or official bank check or

 

6

--------------------------------------------------------------------------------


 

by wire transfer of immediately available funds in U.S. dollars) equal to the
product of (i) such fraction multiplied by (ii) the Fair Market Value of one
Warrant Unit on the Exercise Date.

 

(e)           Delivery of New Warrant.  Unless the purchase rights represented
by this Warrant shall have expired or shall have been fully exercised, the
Partnership shall, at the time of delivery of the certificate or certificates
representing the Warrant Units being issued in accordance with
Section 3(c) hereof, deliver to the Holder a new Warrant evidencing the rights
of the Holder to purchase the unexpired and unexercised Warrant Units called for
by this Warrant.  Such new Warrant shall in all other respects be identical to
this Warrant.

 

(f)            Valid Issuance of Warrant and Warrant Units; Payment of Taxes. 
With respect to the exercise of this Warrant, the Partnership hereby represents,
covenants and agrees:

 

(i)            This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant (including, without limitation, pursuant to
Section 3(e)) shall be, upon issuance, duly authorized and validly issued.

 

(ii)           All Warrant Units issuable upon the exercise of this Warrant
pursuant to the terms hereof shall be, upon issuance, and the Partnership shall
take all such actions as may be necessary or appropriate in order that such
Warrant Units are, validly issued, fully paid (to the extent required under
applicable law and the Partnership Agreement) and non-assessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), issued without violation of any preemptive or similar rights
of any unitholder of the Partnership and free and clear of all taxes, liens and
charges.

 

(iii)          The Partnership shall take all such actions as may be necessary
to ensure that all such Warrant Units are issued without violation by the
Partnership of any applicable law or governmental regulation or any requirements
of any National Securities Exchange upon which Common Units or other securities
constituting Warrant Units may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Partnership upon each such issuance).

 

(iv)          The Partnership shall use its reasonable best efforts to cause the
Warrant Units, immediately upon such exercise, to be listed on any National
Securities Exchange upon which Common Units or other securities constituting
Warrant Units are listed at the time of such exercise.

 

(v)           The Partnership shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Units upon exercise of this Warrant; provided,
that the Partnership shall not be required to pay any tax or governmental charge
that may be imposed with respect to any applicable withholding or the issuance
or delivery of the Warrant Units to any Person other than the Holder, and no
such

 

7

--------------------------------------------------------------------------------


 

issuance or delivery shall be made unless and until the Person requesting such
issuance has paid to the Partnership the amount of any such tax, or has
established to the satisfaction of the Partnership that such tax has been paid.

 

(g)           Conditional Exercise.  Notwithstanding any other provision hereof,
if an exercise of any portion of this Warrant is to be made in connection with a
sale of the Partnership (pursuant to a merger, sale of units, or otherwise) or a
sale of Common Units pursuant to a registered offering under the Securities Act,
such exercise may at the election of the Holder be conditioned upon the
consummation of such transaction or registered offering, in which case such
exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction or registered offering.

 

(h)           Buy-In.  In addition to any other rights available to the Holder,
if the Partnership fails to deliver to the Holder a certificate or certificates
representing the Warrant Units in accordance with Section 3(c) hereof within
seven Business Days of receipt by the Partnership of the Exercise Agreement and
surrender of this Warrant (in accordance with Section 3(a) hereof) and payment
of the Aggregate Exercise Price, and if after such date the Holder is required
by its broker to purchase (in an open market transaction or otherwise) Common
Units to deliver in satisfaction of a sale by the Holder of the Warrant Units
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Partnership shall, at the Holder’s option, either (i) pay cash to the Holder in
an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Units so purchased (the “Buy-In Price”), at
which point the Partnership’s obligation to deliver such certificate (and to
issue such Common Units) shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such Common
Units and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Common Units, times
(B) the closing bid price on the date of exercise.  The Holder shall provide the
Partnership written notice indicating the amounts payable to the Holder in
respect to the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Partnership.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Partnership’s failure to timely deliver
certificates representing Common Units upon exercise of this Warrant as required
pursuant to the terms hereof.

 

4.             Adjustment to Number of Warrant Units.  In order to prevent
dilution of the purchase rights granted under this Warrant, the number of
Warrant Units issuable upon exercise of this Warrant shall be subject to
adjustment from time to time as provided in this Section 4 (in each case, after
taking into consideration any prior adjustments pursuant to this Section 4).

 

(a)           Adjustment to Number of Warrant Units Upon Dividend, Subdivision
or Combination of Common Units.  If the Partnership shall, at any time or from
time to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Units or any other limited partner interests of the
Partnership payable in Common Units or Convertible Securities (other than
Series A PIK Units and DRIP Units), or (ii) subdivide (by any split,
recapitalization or otherwise) its outstanding Common Units

 

8

--------------------------------------------------------------------------------


 

into a greater number of units, the number of Warrant Units issuable upon
exercise of this Warrant immediately prior to any such dividend, distribution or
subdivision shall be proportionately increased.  If the Partnership at any time
combines (by combination, reverse split or otherwise) its outstanding Common
Units into a smaller number of units, the number of Warrant Units issuable upon
exercise of this Warrant immediately prior to such combination shall be
proportionately decreased.  Any adjustment under this Section 4(a) shall become
effective at the close of business on the date the dividend, subdivision or
combination becomes effective.

 

(b)           Adjustment to Number of Warrant Units Upon a Series A Change of
Control.  In the event of any Series A Change of Control, each Warrant shall,
immediately after such Series A Change of Control, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Units then exercisable under this Warrant, be exercisable for the kind
and number of other securities or assets of the Partnership or of the successor
Person resulting from such Series A Change of Control to which the Holder would
have been entitled upon such Series A Change of Control if the Holder had
exercised this Warrant in full immediately prior to the time of such Series A
Change of Control and acquired the applicable number of Warrant Units then
issuable hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant); and, in such
case, appropriate adjustment (in form and substance satisfactory to the Holder)
shall be made with respect to the Holder’s rights under this Warrant to insure
that the provisions of this Section 4(b) shall thereafter be applicable, as
nearly as possible, to this Warrant in relation to any securities or assets
thereafter acquirable upon exercise of this Warrant.  The provisions of this
Section 4(b) shall similarly apply to successive Changes of Control.  The
Partnership shall not effect any such Series A Change of Control unless, prior
to the consummation thereof, the successor Person (if other than the
Partnership) resulting from such Series A Change of Control, shall assume, by
written instrument substantially similar in form and substance to this Warrant
and satisfactory to the Holder, the obligation to deliver to the Holder such
securities or assets which, in accordance with the foregoing provisions, such
Holder shall be entitled to receive upon exercise of this Warrant. 
Notwithstanding anything to the contrary contained herein, including, for the
avoidance of doubt, the vesting provisions of Section 2, with respect to any
Series A Change of Control or other transaction contemplated by the provisions
of this Section 4(b), the Holder shall have the right to elect prior to the
consummation of such event or transaction, to give effect to the exercise rights
contained in Section 3 instead of giving effect to the provisions contained in
this Section 4(b) with respect to this Warrant.

 

(c)           Certain Events.  If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
occurs, then the Board shall make an appropriate adjustment in the number of
Warrant Units issuable upon exercise of this Warrant so as to protect the rights
of the Holder in a manner consistent with the provisions of this Section 4;
provided, that no such adjustment pursuant to this Section 4(c) shall decrease
the number of Warrant Units issuable as otherwise determined pursuant to this
Section 4.

 

9

--------------------------------------------------------------------------------


 

(d)           Certificate as to Adjustment.

 

(i)            As promptly as reasonably practicable following any adjustment of
the number of Warrant Units pursuant to the provisions of this Section 4, but in
any event not later than five Business Days thereafter, the Partnership shall
furnish to the Holder a certificate of an executive officer setting forth in
reasonable detail such adjustment and the facts upon which it is based and
certifying the calculation thereof.

 

(ii)           As promptly as reasonably practicable following the receipt by
the Partnership of a written request by the Holder, but in any event not later
than five Business Days thereafter, the Partnership shall furnish to the Holder
a certificate of an executive officer certifying the number of Warrant Units or
the amount, if any, of other, securities or assets then issuable upon exercise
of the Warrant.

 

(e)           Adjustment in Exercise Price.  Upon any adjustment to the number
of Warrant Units issuable upon exercise of this Warrant pursuant to this
Section 4 (each, a “Warrant Unit Adjustment”), the Aggregate Exercise Price upon
exercise of this Warrant thereafter shall be adjusted by multiplying the
Aggregate Exercise Price applicable prior to such Warrant Unit Adjustment by a
fraction, the numerator of which shall be the number of Warrant Units issuable
upon exercise of this Warrant immediately prior to such Warrant Unit Adjustment
and the denominator of which shall be the number of Warrant Units issuable upon
exercise of this Warrant immediately after such Warrant Unit Adjustment.

 

(f)            Notices.  In the event:

 

(i)            that the Partnership shall take a record of the holders of its
Common Units (or other securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any class or any other securities, or to
receive any other security; or

 

(ii)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Partnership; or

 

(iii)          of any Series A Change of Control;

 

then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Partnership shall close or a record shall be taken with
respect to which the holders of record of Common Units (or securities at the
time issuable upon exercise of the Warrant) shall be entitled to exchange their
Common Units (or such other securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and the amount per unit and
character of such

 

10

--------------------------------------------------------------------------------


 

exchange applicable to the Warrant and the Warrant Units; provided, however,
that the Partnership’s issuance of a broadly disseminated press release
announcing a distribution shall satisfy the notice requirements of this
Section 4(e) in connection with such distribution.

 

5.             Purchase Rights.  In addition to any adjustments pursuant to
Section  4 above, if at any time the Partnership grants, issues or sells any
Common Units, Convertible Securities (other than Series A PIK Units and DRIP
Units) or rights to purchase units, warrants, securities or other property pro
rata to the record holders of Common Units and not the Holder (the “Purchase
Rights”), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder would have acquired if the Holder had held the number of Warrant Units
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Units are to be determined for the grant, issue or sale of such Purchase
Rights.

 

6.             Preemptive Rights.

 

(a)           Prior to the issuance of any New Securities (as defined below in
Section 6(b)) by the Partnership, the Partnership shall offer to sell to the
Holder its pro rata share of such New Securities by delivering written notice to
such Holder (the “Notice of Issuance”), stating (i) the Partnership’s bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered and (iii) the price and general terms, if any, upon which the
Partnership proposes to offer such New Securities; provided, that if the Holder
fails to provide written notice of its intent to exercise its right to purchase
its pro rata share of such New Securities within four Business Days of the date
of the Notice of Issuance, such Holder shall be deemed to have waived any and
all rights to purchase such New Securities in such transaction.  Each Holder’s
pro rata share of any New Securities, for purposes of this Section 6, shall be
equal to the quotient of (x) the number of Common Units held by such Holder
(including Warrant Units) on the date of the Notice of Issuance divided by
(y) the number of Common Units outstanding (on a fully diluted basis assuming
exercise of all outstanding options and warrants, including this Warrant) on the
date of the Notice of Issuance.

 

(b)           “New Securities” means any Common Units and Convertible Securities
(other than Series A PIK Units and DRIP Units); provided, however, that New
Securities shall not include (i) securities issued to the owners of another
entity in connection with the acquisition of such entity by the Partnership by
merger, consolidation, sale or exchange of securities, purchase of substantially
all of the assets, or other reorganization whereby the Partnership acquires more
than 50% of the voting power or assets of such entity; (ii) Common Units issued
to employees, consultants or directors of the Partnership or the General Partner
pursuant to plans, programs or other compensatory agreements approved by the
Board; (iii) securities issued pursuant to any distribution, split, combination
or other reclassification by the Partnership or the General Partner of the
Common Units, or pursuant to a recapitalization or reorganization of the
Partnership; (iv) securities (including without limitation the Common Units
issuable upon conversion or redemption of the Preferred Units) issued upon the
exercise of warrants or options, or upon the conversion of Convertible
Securities, in each case regardless of whether such warrants, options or

 

11

--------------------------------------------------------------------------------


 

Convertible Securities are outstanding on the date hereof or issued hereafter;
(v) securities issued pursuant to an at-the-market offering program, or
(vi) Common Units issued in a firm commitment underwritten public offering
registered under the Securities Act, but only if with respect to such public
offering, (A) the Holders have exercised registration rights in connection with
such public offering or (B) (i) at least two Business Days prior to first
publication of its intention to conduct such public offering of Common Units,
the Partnership provides each Holder that owns at least 10% of the Warrants
originally represented by this Warrant with a Notice of Issuance and (ii) if not
more than one Business Day after the date of the Notice of Issuance any Holder
that owns at least 10% of the Warrants originally represented by this Warrant
provides written notice of its intention to purchase (at the public offering
price) Common Units in such offering, the Partnership instructs the managing
underwriter, and shall use commercially reasonable efforts to cause the managing
underwriter, to make available for purchase by such Holder, in such public
offering and at the public offering price, a number of the Common Units equal to
the lower of (1) such Holder’s pro rata share of all the Common Units being sold
in such public offering and (2) the number of Common Units for which such Holder
places an buy order with such managing underwriter.  Notwithstanding any
provision hereof to the contrary, each Notice of Issuance pertaining to a firm
commitment underwritten public offering registered under the Securities Act need
not include a particular price, and instead may state that the Partnership
intends to sell Common Units to underwriters at customary discount to the public
offering price that will be determined upon pricing of such offering.  Each
Holder’s pro rata share of the Common Units to be sold in a firm commitment
underwritten public offering registered under the Securities Act shall be equal
to the quotient of (x) the number of Common Units held by such Holder (including
Warrant Units) on the date of the Notice of Issuance divided by (y) the number
of Common Units outstanding (on a fully diluted basis assuming exercise of all
outstanding options and warrants, including this Warrant) on the date of the
Notice of Issuance.

 

(c)           Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive any Notice of Issuance from
the Partnership with respect to firm commitment underwritten public offerings of
the Partnership’s Common Units; provided, however, that if a Holder has
delivered an Opt-Out Notice, the Partnership shall not be required to comply
with its obligations pursuant to Section 6(b)(vi)(A) and (B) with respect to
such Holder; provided, further, that such Holder may later revoke any such
Opt-Out Notice in writing.

 

7.             Transfer of Warrant.  Subject to the transfer conditions referred
to in the Purchase Agreement and the legend endorsed hereon, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Partnership
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B, together with
funds sufficient to pay any transfer taxes described in Section 3(f)(v) in
connection with the making of such transfer.  Upon such compliance, surrender
and delivery and, if required, such payment, the Partnership shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant, if any,
not so assigned and this Warrant shall

 

12

--------------------------------------------------------------------------------


 

promptly be cancelled.  For the avoidance of doubt, Warrants may be transferred
separately from Preferred Units.

 

8.             Holder Not Deemed a Unitholder; Limitations on Liability.  Except
as described in [the Board Representation Agreement,](3) the Partnership
Agreement, the General Partner LLC Agreement, or otherwise specifically provided
herein, prior to the issuance to the Holder of the Warrant Units to which the
Holder is then entitled to receive upon the due exercise of this Warrant, the
Holder shall not be entitled to vote or receive distributions or be deemed the
holder of limited partner interests of the Partnership for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
as such, any of the rights of a unitholder of the Partnership or any right to
vote, give or withhold consent to any partnership action (whether any
reorganization, issue of limited partner interests, reclassification of limited
partner interests, consolidation, merger, conveyance or otherwise), receive
notice of meetings, receive distributions or subscription rights, or otherwise. 
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a unitholder of the Partnership, whether such
liabilities are asserted by the Partnership or by creditors of the Partnership. 
Notwithstanding this Section 8, (i) the Partnership shall provide the Holder
with copies of the same notices and other information given to the unitholders
of the Partnership generally, contemporaneously with the giving thereof to the
unitholders and (ii) the Partnership shall not amend or modify its Partnership
Agreement in a manner adverse to any rights or benefits applicable to the
Warrant Units thereunder.

 

9.             Replacement on Loss; Division and Combination.

 

(a)           Replacement of Warrant on Loss.  Upon receipt of evidence
reasonably satisfactory to the Partnership of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to it (it being understood that a written indemnification agreement
with an affidavit of loss of the Holder shall be a sufficient indemnity) and, in
case of mutilation, upon surrender of such Warrant for cancellation to the
Partnership, the Partnership at its own expense shall execute and deliver to the
Holder, in lieu hereof, a new Warrant of like tenor and exercisable for an
equivalent number of Warrant Units as the Warrant so lost, stolen, mutilated or
destroyed; provided, that, in the case of mutilation, no indemnity shall be
required if this Warrant in identifiable form is surrendered to the Partnership
for cancellation.

 

(b)           Division and Combination of Warrant.  Subject to compliance with
the applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Partnership at its then principal executive offices, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the respective Holders or their agents or attorneys.  Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Partnership shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the

 

--------------------------------------------------------------------------------

(3)  NTD: To be included in EIG Purchaser Warrant.

 

13

--------------------------------------------------------------------------------


 

Warrant or Warrants so surrendered in accordance with such notice.  Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Units as the Warrant or Warrants so surrendered in accordance with such
notice.

 

10.          No Impairment.  The Partnership shall not, by amendment of its
Certificate of Limited Partnership or Partnership Agreement, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
hereunder, but shall at all times in good faith assist in the carrying out of
all the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder in order to protect the exercise rights of
the Holder against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.

 

11.          Agreement to Comply with the Securities Act; Legend.  The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 11 and the restrictive legend requirements set forth
on the face of this Warrant and further agrees that such Holder shall not offer,
sell or otherwise dispose of this Warrant or any Warrant Units to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act.  All Warrant Units issued upon exercise of this Warrant
(unless registered under the Securities Act or any applicable conditions for the
removal of the legend are otherwise satisfied) shall be stamped or imprinted
with a legend in substantially the following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

12.          Warrant Register.  The Partnership shall keep and properly maintain
at its principal executive offices books for the registration of the Warrant and
any transfers thereof.  The Partnership may deem and treat the Person in whose
name the Warrant is registered on such register as the Holder thereof for all
purposes, and the Partnership shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.

 

13.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return

 

14

--------------------------------------------------------------------------------


 

receipt requested, postage prepaid.  Such communications must be sent to the
respective parties at the addresses indicated below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 13).

 

If to the Partnership:

 

USA Compression Partners, LP

100 Congress Avenue, Suite 450

Austin, Texas, 78701

Attention: General Counsel

Email: cporter@usacompression.com

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston Texas 77002-6760

Attention: Ramey Layne

Email: rlayne@velaw.com

 

If to the Holder:

[·]

 

 

with a copy to (which shall not constitute notice):

 

 

[·]

 

 

14.          Cumulative Remedies.  Except to the extent expressly provided in
Section 8 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

 

15.          Equitable Relief.  Each of the Partnership and the Holder
acknowledges that a breach or threatened breach by such party of any of its
obligations under this Warrant would give rise to irreparable harm to the other
party hereto for which monetary damages would not be an adequate remedy and
hereby agrees that in the event of a breach or a threatened breach by such party
of any such obligations, the other party hereto shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

16.          Entire Agreement.  This Warrant, together with the Purchase
Agreement, constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.  In the event of any

 

15

--------------------------------------------------------------------------------


 

inconsistency between the statements in the body of this Warrant and the
Purchase Agreement, the statements in the body of this Warrant shall control.

 

17.          Successor and Assigns.  This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Partnership and the successors and permitted
assigns of the Holder.  Such successors and/or permitted assigns of the Holder
shall be deemed to be a Holder for all purposes hereunder.

 

18.          No Third-Party Beneficiaries.  This Warrant is for the sole benefit
of the Partnership and the Holder and their respective successors and, in the
case of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

 

19.          Headings.  The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

 

20.          Amendment and Modification; Waiver.  Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto.  No waiver by the Partnership
or the Holder of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving.  No waiver
by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The Partnership shall not amend, modify or supplement, or waive any
provision of, any other warrant issued concurrently with this Warrant under the
Purchase Agreement (the “Other Warrants”) unless the Partnership has
(i) provided 10 Business Days’ prior written notice to the Holder of any such
amendment, modification, supplement or waiver of any Other Warrants and (ii) if
elected by the Holder, amended, modified, supplemented or waived the
corresponding provision of this Warrant.

 

21.          Aggregation of Warrants.  All Warrants held or acquired by Persons
who are Affiliates of one another shall be aggregated together for the purpose
of determining the availability of any rights under this Warrant.

 

22.          Severability.  If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

23.          Governing Law, Submission to Jurisdiction.  This Warrant, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Warrant or the negotiation, execution or
performance of this Warrant (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in

 

16

--------------------------------------------------------------------------------


 

connection with this Warrant), will be construed in accordance with and governed
by the laws of the State of Delaware without regard to principles of conflicts
of laws. Any action against any party relating to the foregoing shall be brought
in any federal or state court of competent jurisdiction located within the State
of Delaware, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of Delaware over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

24.          Waiver of Jury Trial.  THE PARTIES TO THIS WARRANT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS WARRANT OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS WARRANT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE PARTIES TO THIS WARRANT EACH HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES TO THIS WARRANT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS WARRANT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

25.          Counterparts.  This Warrant may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.

 

26.          No Strict Construction.  This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

(SIGNATURE PAGE FOLLOWS)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.

 

 

USA COMPRESSION PARTNERS, LP

 

 

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed,

 

 

 

[HOLDER NAME]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

USA COMPRESSION PARTNERS, LP
EXERCISE AGREEMENT

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the surrender of this Warrant, Common Units (“Warrant Units”) provided for
therein, and requests that certificates for the Warrant Units be issued as
follows:

 

Name:

 

Address:

 

Federal Tax or Social Security No.:

 

and delivered by

(certified mail to the above address), or

 

 

 

(electronically provide DWAC Instructions:               ), or

 

 

 

(other                ) (specify):.

 

and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.

 

Dated:                 ,

 

Note: The signature must correspond with the name of the Holder as written on
the first page of this Warrant in every particular, without alteration or
enlargement or any change whatever, unless this Warrant has been assigned.

 

Signature:

 

 

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

Federal Identification or Social Security No.

 

--------------------------------------------------------------------------------


 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

USA COMPRESSION PARTNERS, LP
ASSIGNMENT

 

For value received [·] hereby sells, assigns and transfers unto [·] the within
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint attorney, to transfer said Warrant on the
books of the within-named Partnership, with full power of substitution in the
premises.

 

Date:

 

 

 

 

 

Signature:

 

 

 

Note: The above signature must correspond with the name as written upon the face
of this Warrant in every particular, without alteration or enlargement or any
change whatever.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF BOARD REPRESENTATION AGREEMENT

 

Exhibit F-1

--------------------------------------------------------------------------------


 

BOARD REPRESENTATION AGREEMENT

 

THIS BOARD REPRESENTATION AGREEMENT, dated as of [·], 2018 (this “Agreement”),
is entered into by and among Energy Transfer Equity, L.P., a Delaware limited
partnership (“ETE”), USA Compression Partners, LP, a Delaware limited
partnership (the “Partnership”), USA Compression GP, LLC, a Delaware limited
liability company (the “General Partner” and collectively with the Partnership,
the “Partnership Entities”), [·] (together with any assignee permitted
hereunder, the “EIG Purchaser”). ETE, the Partnership Entities and the EIG
Purchaser are herein referred to as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning assigned to such term in the Second
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of the date hereof (the “Partnership Agreement”).

 

Recitals

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Series A
Preferred Unit and Warrant Purchase Agreement, dated as of January 15, 2018, by
and among the Partnership, the EIG Purchaser and the other purchasers party
thereto (the “Purchase Agreement”), the Partnership has agreed to issue and sell
Series A Preferred Units representing limited partner interests in the
Partnership (“Preferred Units”) and warrants (“Warrants”) to purchase common
units representing limited partner interests in the Partnership (“Common Units”)
to the EIG Purchaser and the other purchasers;

 

WHEREAS, to induce the Parties to enter into the transactions contemplated by
the Purchase Agreement, each of the Parties is required to deliver this
Agreement, duly executed by each of the Parties, contemporaneously with the
closing of the transactions contemplated by the Purchase Agreement (the
“Closing”); and

 

WHEREAS, concurrently with or prior to the Closing, the General Partner executed
and delivered the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

Agreement

 

Section 1.                                           Board Designation Rights.

 

(a)                                 So long as the EIG Purchaser, its Affiliates
and FS Energy and Power fund (“FS Energy”) own (a) Preferred Units, (b) Common
Units resulting from the conversion or redemption of the Preferred Units,
(c) Warrants and/or (d) Common Units resulting from the exercise of the Warrants
(such amounts in (a), (b), (c) and (d), collectively, the “Election Units”) that
comprise in the aggregate, more than 5% of the then-Outstanding Common Units of
the Partnership (assuming, for purposes of this calculation, that all Preferred
Units are converted into Common Units at the conversion price specified in
Section 5.12(b)(vi)(A) of the Partnership Agreement and all Warrants are
exercised by net unit settlement based on the volume weighted average trading
price (“VWAP”) of the Common Units for the entire fourth quarter of the prior
fiscal year), EIG Management Company, LLC, in its capacity as EIG Purchaser
Representative

 

--------------------------------------------------------------------------------


 

(the “EIG Purchaser Representative”), acting on behalf of the EIG Purchaser,
shall have the right to designate, subject to the consent of ETE if the limited
partners of the Partnership are not entitled to vote in the election of
directors of the General Partner, such consent not to be unreasonably withheld
(it being understood that, without limitation, it shall be unreasonable for ETE
to withhold consent for the designation of any employee of the EIG Purchaser or
its Affiliates), one person to serve on the board of directors of the General
Partner (the “Board” and such person and any other person designated to serve on
the Board by the EIG Purchaser Representative pursuant to this Agreement, an
“EIG Director”) and the General Partner and ETE (or its successor(s) as
member(s) of the General Partner) shall take all actions necessary or advisable
to effect the foregoing. If the EIG Purchaser, its Affiliates and FS Energy’s
ownership interest in the Partnership represented by the Election Units is at
any time less than 5% of the then-outstanding Common Units, then the director
designation right set forth in this clause (a) shall terminate and such EIG
Director designated pursuant to this clause (a) shall immediately resign from
the Board; provided, however, that at any time after the date of any such
termination, if the EIG Purchaser, its Affiliates and FS Energy’s ownership
interest in the Partnership represented by the Election Units increases to above
5% then the director designation right set forth in this clause (a) (including
ETE’s consent right) shall be reinstated in all respects. The initial EIG
Director designated to serve on the Board pursuant to this clause (a) is Matthew
Hartman.

 

(b)                                 At the time that the limited partners of the
Partnership otherwise become entitled to vote in the election of directors of
the General Partner, the General Partner will amend the Partnership Agreement
(the “Partnership Agreement Amendment”) to provide that, in addition to the
director designation right in clause (a) above, if the EIG Purchaser, its
Affiliates and FS Energy own Election Units that comprise, in the aggregate,
more than 15% of the then-Outstanding Common Units (assuming, for purposes of
this calculation, that all Preferred Units are converted into Common Units at
the conversion price specified in Section 5.12(b)(vi)(A) of the Partnership
Agreement and all Warrants are exercised by net unit settlement based on the
VWAP of the Common Units for the entire fourth quarter of the prior fiscal
year), then the EIG Purchaser Representative, acting on behalf of the EIG
Purchaser, shall have the right to designate such number of persons (including,
for the avoidance of doubt, any EIG Director designated under clause (a) above)
to serve on the Board that results in the EIG Purchaser having board
representation in the same proportion as the number of Election Units owned by
the EIG Purchaser, its Affiliates and FS Energy bears to the total number of
then-Outstanding Common Units (including, for the avoidance of doubt, Common
Units assuming that all Preferred Units are converted at the conversion price
specified in Section 5.12(b)(vi)(A) of the Partnership Agreement and all
Warrants are exercised by net unit settlement based on the VWAP of the Common
Units for the entire fourth quarter of the prior fiscal year and with any
fraction of a director designation right rounded to the nearest whole number,
but not less than one); provided, such Partnership Agreement Amendment shall
also provide that if the EIG Purchaser, its Affiliates and FS Energy’s ownership
interest in the Partnership represented by the Election Units is at any time
less than 15% of the then-outstanding Common Units, then the director
designation right set forth in this clause (b) shall terminate and any and all
EIG Directors designated pursuant to this clause (b) shall immediately resign
from the Board; provided, however, such Partnership Agreement Amendment shall
also provide that at any time after the date of any such termination, if the EIG
Purchaser, its Affiliates and FS Energy’s ownership interest in the Partnership
represented by the Election Units

 

2

--------------------------------------------------------------------------------


 

increases to above 15% then the director designation right set forth in this
clause (b) shall be reinstated in all respects.

 

(c)                                  If at any time during which the EIG
Purchaser Representative, acting on behalf of the EIG Purchaser, has the
director designation right set forth in clause (b) above there is a vote of the
Common Units (or other voting equity interests) for the election of directors
(for the avoidance of doubt, without limiting the rights of EIG to designate
directors pursuant to clause (a) or clause (b) above), the EIG Purchaser, its
Affiliates and FS Energy shall vote their Election Units in the same proportion
as all of the Common Units (or other voting equity interests) held by other
Limited Partners are voted.

 

(d)                                 None of the Partnership Entities shall take
any action, including but not limited to by way of amendment to the Partnership
Agreement or the limited liability company agreement of the General Partner,
that directly or indirectly adversely affects the rights of the EIG Purchaser
Representative or the EIG Purchaser to (i) designate the EIG Purchaser to the
Board pursuant to Sections 1(a) and 1(b) of this Agreement (ii) vote its
Election Units pursuant to Section 1(c) of this Agreement or (iii) seek
indemnification pursuant to Section 3(a) of this Agreement.

 

Section 2.                                           Director Qualifications.
Any EIG Director shall, in the reasonable judgment of the Board, (a) have the
requisite skill and experience to serve as a director of a public company,
(b) not be prohibited from serving as a director pursuant to any rule or
regulation of the Securities and Exchange Commission (the “Commission”) or any
national securities exchange on which the Partnership’s Common Units are listed
or admitted to trading, and (c) not be an employee or director of any
Competitor. The EIG Purchaser Representative, acting on behalf of the EIG
Purchaser, agrees (x) upon the Partnership’s request to timely provide the
Partnership with accurate and complete information relating to any EIG Director
as may be required to be disclosed by the Partnership under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
promulgated thereunder and (y) to cause such EIG Director to comply with the
Section 16 obligations under the Exchange Act. Any EIG Director may be removed
or replaced by the EIG Purchaser Representative, acting on behalf of the EIG
Purchaser, at any time and may be removed by the Board acting by majority at a
meeting at which an EIG Director shall have the right to attend, for “cause” (as
defined below), but not by any other Party; and any vacancy occurring by reason
of the death, disability, resignation, removal or other cessation of a person
serving as an EIG Director, shall be filled solely by a person designated by the
EIG Purchaser Representative, acting on behalf of the EIG Purchaser, subject to
any consent right ETE may have pursuant to Section 1(a). As used herein, “cause”
means that (i) an EIG Director is prohibited from serving as a director under
any rule or regulation of the Commission or any national securities exchange on
which the Partnership’s Common Units are listed; (ii) an EIG Director is
convicted by a court of competent jurisdiction of a felony while serving on the
Board; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding an EIG Director liable for actual fraud or
willful misconduct against the Partnership; (iv) an EIG Director is determined
by the Board acting as a majority at a meeting at which such EIG Director shall
have the right to attend, to have acted intentionally or in bad faith in his or
her capacity as an EIG Director in a manner that results in a material detriment
to the assets, business or prospects of the Partnership; (v) an EIG Director has
failed to immediately tender his or her resignation at the time the EIG
Purchaser Representative is no longer entitled to designate such EIG Director
pursuant to Section 1(a) or

 

3

--------------------------------------------------------------------------------


 

1(b); or (vi) an EIG Director does not meet the qualifications set forth above
in clauses (a), (b), and (c); provided, however, that in no event will the
participation of an EIG Director in the EIG Purchaser’s exercise of rights under
the Partnership Agreement be deemed “cause.” Any action by the EIG Purchaser
Representative, on behalf of the EIG Purchaser, to designate, remove or replace
an EIG Director shall be evidenced in writing furnished to the General Partner,
shall include a statement that the action has been approved by the EIG Purchaser
Representative, on behalf of the EIG Purchaser, and shall be executed by or on
behalf of the EIG Purchaser Representative, on behalf of the EIG Purchaser.
While serving as an EIG Director, an EIG Director shall be entitled to vote on
all matters, including any matter on which independent members of the Board are
entitled to vote on (unless prohibited by the rules and regulations of the
Commission or any national securities exchange on which the Partnership’s Common
Units are listed or admitted to trading). Notwithstanding any rights to be
granted or provided to an EIG Director hereunder or in the Partnership Agreement
or Partnership Agreement Amendment, the General Partner may exclude the EIG
Director from access to any Board or Committee materials or information or
meeting or portion thereof or written consent if the Board determines, in good
faith, including the EIG Director in discussions relating to such determination
(but not requiring the affirmative vote of such EIG Director), that such access
would reasonably be expected to result in a conflict of interest with the
Partnership (other than a conflict of interest with respect to the Purchaser’s
ownership interest in the Partnership or rights under the Partnership
Agreement); provided, that such exclusion shall be limited to the portion of the
Board or Committee material or information and/or meeting or written consent
that is the basis for such exclusion and shall not extend to any portion of the
Board or Committee material and/or meeting that does not involve or pertain to
such exclusion. An EIG Director will receive the same information provided to
other similarly situated members of the Board, at the same time as such
information is provided to other similarly situated members of the Board and
including monthly information packages, as well as being provided with
reasonable access to management and shall be entitled to receive customary
reimbursement of fees and expenses incurred in connection with his or her
service as a member of the Board and/or any Committee thereof consistent with
the General Partner’s policies applicable to similarly situated directors. An
EIG Director shall not be entitled to compensation from the Partnership
Entities.

 

Section 3.                                           Limitation of Liability;
Indemnification; Business Opportunities.

 

(a)                                 At all times while an EIG Director is
serving as a member of the Board, and following any such EIG Director’s death,
resignation, removal or other cessation as a director in such former EIG
Director’s capacity as a former director, the EIG Director shall be entitled to
(i) the same modification and restriction of traditional fiduciary duties,
(ii) the same safe harbors for resolving conflicts of interest transactions and
(iii) all rights to indemnification and exculpation, in each case, as are made
available to any other independent member of the Board as at the date hereof,
together with any and all incremental rights added to any of (i), (ii) or
(iii) above as are subsequently made available to any other independent members
of the Board in their capacity as Board members.

 

(b)                                 At all times while an EIG Director is
serving as a member of the Board in accordance with Section 1 of this Agreement,
such EIG Director, the EIG Purchaser Representative, the EIG Purchaser and their
respective Affiliates may engage in, possess an interest in, or trade in the
securities of, other business ventures of any nature or description,

 

4

--------------------------------------------------------------------------------


 

independently or with others, similar or dissimilar to the business of the
Partnership Entities, and the Partnership Entities, the Board and their
Affiliates shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Partnership
Entities, shall not be deemed wrongful or improper. None of any EIG Director,
the EIG Purchaser Representative, the EIG Purchaser or their respective
Affiliates shall be obligated to present any investment opportunity to the
Partnership Entities even if such opportunity is of a character that the
Partnership Entities or any of their respective subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and any EIG Director, the EIG Purchaser Representative,
the EIG Purchaser or their respective Affiliates shall have the right to take
for such person’s own account (individually or as a partner or fiduciary) or to
recommend to others any such investment opportunity. Notwithstanding the
foregoing, each EIG Director, the EIG Purchaser Representative, the EIG
Purchaser and their Affiliates shall be subject to, and comply with, the
requirement to maintain confidential information.

 

(c)                                  The Partnership Entities shall use their
best efforts to purchase and maintain insurance (“D&O Insurance”), on behalf of
the EIG Directors, consistent with the D&O Insurance currently maintained for
the General Partner’s directors and officers.

 

(d)                                 For the avoidance of doubt, each EIG
Director shall constitute an “Indemnitee,” as such term is defined under the
Partnership Agreement and an “Indemnified Person,” as such term is defined under
the GP LLC Agreement.

 

Section 4.                                           Miscellaneous.

 

(a)                                 Entire Agreement. This Agreement, the
Purchase Agreement and the other agreements and documents referred to herein and
therein are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings other than those set forth or referred to herein or in the Purchase
Agreement or the Warrants with respect to the rights granted by ETE, the
Partnership Entities or any of their Affiliates or the EIG Purchaser or any of
its Affiliates set forth herein or therein. This Agreement and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the Parties with respect to such subject
matter.

 

(b)                                 Notices. All notices and demands provided
for in this Agreement shall be in writing and shall be given as provided in
Section 8.07 of the Purchase Agreement.

 

(c)                                  Interpretation. Section references in this
Agreement are references to the corresponding Section to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. Whenever any determination, consent or approval is to
be made or given by a Party, such action shall be in such Party’s sole
discretion,

 

5

--------------------------------------------------------------------------------


 

unless otherwise specified in this Agreement. If any provision in this Agreement
is held to be illegal, invalid, not binding or unenforceable, (i) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect and (ii) the Parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded, and if the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The division of this Agreement into
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

 

(d)                                 Governing Law; Submission to Jurisdiction.
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the Laws of the State of Delaware without regard
to principles of conflicts of Laws. Any action against any Party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the Parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action. Each of the
Parties hereby irrevocably waives, to the fullest extent permitted by applicable
Law, any objection that it may now or hereafter have to the laying of venue of
any such dispute brought in such court or any defense of inconvenient forum for
the maintenance of such dispute. Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

 

(e)                                  Waiver of Jury Trial. EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS

 

6

--------------------------------------------------------------------------------


 

AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(f)                                   No Waiver; Modifications in Writing.

 

(i)                                     Delay. No failure or delay on the part
of any Party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party at law or in equity or otherwise.

 

(ii)                                  Specific Waiver. Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by each of the
Parties hereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement and any consent to
any departure by a Party from the terms of any provision of this Agreement shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on a Party in any case shall entitle such
Party to any other or further notice or demand in similar or other
circumstances. Any investigation by or on behalf of any Party shall not be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

(g)                                  Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different Parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(h)                                 Binding Effect; Assignment. This Agreement
will be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but will not be assignable or
delegable by any Party hereto without the prior written consent of each of the
other Parties; provided, that the EIG Purchaser may assign its rights hereunder
to its Affiliates and to EIG Management Company, LLC or one of its Affiliates.

 

(i)                                     Independent Counsel. Each of the Parties
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel. Each Party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto will be deemed the work product of the Parties and
may not be construed against any Party by reason of its preparation.
Accordingly, any rule of Law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

 

7

--------------------------------------------------------------------------------


 

(j)                                    Specific Enforcement. Each of the Parties
acknowledges and agrees that monetary damages would not adequately compensate an
injured Party for the breach of this Agreement by any Party, that this Agreement
shall be specifically enforceable and that any breach or threatened breach of
this Agreement shall be the proper subject of a temporary or permanent
injunction or restraining order without a requirement of posting bond. Further,
each Party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

(k)                                 Liability of EIG Purchaser Representative.
The EIG Purchaser Representative, solely in its capacity as the EIG Purchaser
Representative, shall have no liability (whether in contract or in tort, in law
or in equity, or granted by statute) for any claims, causes of action,
obligations or liabilities arising under, out of, in connection with, or related
in any manner to, this Agreement. The Partnership Entities shall be entitled to
rely conclusively and without any inquiry on any and all instructions of,
decisions of or action taken or omitted to be taken by the EIG Purchaser
Representative under this Agreement without any liability to the EIG Purchaser
or obligation to inquire as to such instructions, decisions of, or actions or
omissions including the authority or validity thereof, all of which
instructions, decisions, actions or omissions shall be legally binding on the
EIG Purchaser.

 

(l)                                     Further Assurances. Each of the Parties
hereto shall, from time to time and without further consideration, execute such
further instruments and take such other actions as any other Party hereto shall
reasonably request in order to fulfill its obligations under this Agreement to
effectuate the purposes of this Agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

ENERGY TRANSFER EQUITY, L.P.

 

 

 

By:

LE GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

[·]

 

Title:

[·]

 

--------------------------------------------------------------------------------


 

 

USA COMPRESSION PARTNERS, LP

 

 

 

By:

USA Compression GP, LLC, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

USA COMPRESSION GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

[EIG PURCHASER]

 

 

 

By:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------